Exhibit 10.2

 

EXECUTION VERSION

 

FIRST AMENDMENT TO MASTER LEASE

 

THIS FIRST AMENDMENT TO MASTER LEASE (this “Amendment”) shall amend that certain
Master Lease, dated November 1, 2013 (the “Effective Date”), by and among GLP
Capital, L.P. (together with its permitted successors and assigns, “Landlord”)
and Penn Tenant, LLC (together with its permitted successors and assigns,
“Tenant”)(the “Master Lease”, capitalized terms used herein and not otherwise
defined herein shall have the meaning ascribed to them in the Master Lease) and
is being entered into on this 5th day of March 2014, and shall be effective as
of the Effective Date, by and between Landlord and Tenant, as more fully set
forth herein.

 

WHEREAS, Landlord and Tenant each desire to amend the Master Lease to amend
“Exhibit B” attached thereto in order to amend certain of the legal descriptions
of the Land set forth therein, as more fully described herein.

 

NOW, THEREFORE, in consideration of the provisions set forth in the Master Lease
as amended by this Amendment, including, but not limited to, the mutual
representations, warranties, covenants and agreements contained therein and
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby respectively acknowledged, and subject to the
terms and conditions thereof and hereof, the parties, intending to be legally
bound, hereby agree that the Master Lease shall be amended as follows:

 

ARTICLE I

AMENDMENT OF EXHIBIT B TO THE MASTER LEASE

 

1.1                               The parties hereby agree that “Exhibit B” of
the Master Lease shall be amended as follows:

 

(a)                                 Beginning on page B-5 of “Exhibit B” and
with respect to Boomtown Casino, Biloxi, MS, the following text shall be deleted
in its entirety, and such Land described below shall not be Leased Property
under the Master Lease:

 

EXHIBIT A:

 

STATE OF MISSISSIPPI - FEE OWNER

BTN, INC. — LESSEE

(TIDELANDS LEASE)

 

A parcel located in Section 28, Township 7 South, Range 9 West, in the Second
Judicial District of Harrison County, Mississippi, more particularly described
as follows:

 

Commencing at a point on the North margin of Bay View Avenue, said point being
at the intersection of said North margin with the extension of the East margin
of Main Street; thence run North 0 degrees 30 minutes 07 seconds East, for a
distance of 453 feet to the POINT OF BEGINNING; thence continue North 0 degrees
30 minutes 07 seconds East, for a distance of 445.0 feet to a point; thence run
South 89 degrees 29 minutes 53 seconds East, for a distance of 210.0 feet to a
point; thence run South 0 degrees 30 minutes 07 seconds West, for a distance of
155.0 feet to a point; thence run South 89 degrees 29 minutes 53 seconds East,
for a distance of 150.0 feet to a point; thence run South 0 degrees 30 minutes
07 seconds West for a distance of 116.0 feet to a point; thence run South 89
degrees 29 minutes 53 seconds East for a distance of 61.62 feet to a point;
thence run South 0

 

--------------------------------------------------------------------------------


 

degrees 30 minutes 07 seconds West, for a distance of 174.0 feet to a point;
thence run North 89 degrees 29 minutes 53 seconds West for a distance of 421.62
feet to the POINT OF BEGINNING; said parcel containing 147,672 square feet, or
3.39 acres, approximately.

 

PARCEL 1410C-01-004.001

 

NOTE: EXHIBIT B THROUGH EXHIBIT E INTENTIONALLY DELETED

 

EXHIBIT F:

 

Notwithstanding the deletion of the above legal description, the barge which is
situated upon the above legal description shall continue to be Leased Property
under the Master Lease.

 

(b)                                 Beginning on page B-7 of “Exhibit B” and
with respect to Boomtown Casino, Biloxi, MS, the following text shall be deleted
in its entirety, and such Land described below shall not be Leased Property
under the Master Lease:

 

OFF SITE PARKING SOUTH SIDE BAY VIEW:

R.A. FAYARD SEAFOOD COMPANY - FEE OWNER

BTN, INC. — LESSEE

SUAREZ FAMILY LTD PARTNERSHIP II FEE

BTN, INC. — LESSEE

 

A parcel of land situated in Fractional Section 27, Township 7 South, Range 9
West, City of Biloxi, Second Judicial District of Harrison County, Mississippi,
better described as follows:

 

Beginning at the intersection of the South margin of Bay View Avenue and the
West margin of Lameuse Street in the City of Biloxi, Second Judicial District of
Harrison County, Mississippi, thence S 00°23’22” E 189.37 feet along said West
margin of Lameuse Street to the intersection of said West margin of Lameuse
Street and the North margin of Smith Street, thence N 89°42’32” W 143.23 feet
along said North margin of Smith Street, thence N 00°33’12” E 20.44 feet, thence
S 89°27’44” W 123.17 feet, thence N 00°19’57” W 79.19 feet, thence N 88°51’28” W
100.93 feet to the East margin of Parker Street, thence N 03°48’57” E 129.34
feet along said East margin, thence N 09°49’53” E 33.96 feet along said East
margin to the South margin of Bay View Avenue, thence along a curve concave to
the north having a radius of 1325.57 feet for a distance of 360.75 feet, having
a chord bearing of S 78°04’04” E for a distance of 359.64 feet along said South
margin of Bay View Avenue to the Point of Beginning.

 

PARCELS 1410C-03-027.000, 1410C-03-043.000

 

OFF SITE PARKING NORTH SIDE BAY VIEW (LEASED):

R.A. FAYARD SEAFOOD COMPANY - FEE OWNER

BTN, INC. — LESSEE

SUAREZ FAMILY LTD PARTNERSHIP II - FEE OWNER

BTN, INC. — LESSEE

 

A parcel of land situated in Fractional Section 27, Township 7 South,

 

2

--------------------------------------------------------------------------------


 

Range 9 West, City of Biloxi, Second Judicial District of Harrison County,
Mississippi, better described as follows:

 

Commencing at the intersection of the South margin of Bay View Avenue and the
West margin of Lameuse Street in the City of Biloxi, Second Judicial District of
Harrison County, Mississippi, thence N 00°29’26” W 40.13 feet to the North
margin of Bay View Avenue and the Point of Beginning, thence along a curve
concave to the north having a radius of 1285.57 feet for a distance of 385.53
feet, along said North margin of Bay View Avenue, having a chord bearing of N
77°07’26” W for a distance of 384.09 feet, thence N 02°16’29” W 76.75 feet to a
PK nail in a bulkhead on the south shoreline of the Back Bay of Biloxi, thence
along said bulkhead S 79°01’40” E 142.12 feet to a PK nail, thence S 81°01’07” E
96.68 feet to a PK nail, thence N 55°36’39” E 6.25 feet to a PK nail, thence S
87°45’44” E 150.36 feet to a PK nail, thence N 43°15’00” E 37.90 feet to a PK
nail, thence departing said bulkhead S 00°25’42” E 147.76 feet to the North
margin of Bay View Avenue, thence along said North margin N 86°37’55” W 40.09
feet to the Point of Beginning.

 

PARCELS 1410C-01-008.001, 1410C-01-009.000, 1410C-01-010.000

 

WAREHOUSE SITE (LEASED):

DESPORTE PROPERTIES, LLC - FEE OWNER

BTN, INC. — LESSEE

 

A parcel of land situated in Biloxi City Block 53, Section 34, Township 7 South,
Range 9 West, Biloxi, Second Judicial District of Harrison County, Mississippi,
better described as follows:

 

Commencing at the intersection of the South margin of Division Street and the
West margin of Oak Street, Biloxi, Second Judicial District of Harrison County,
Mississippi, thence S 89°53’20” W 366.87 feet along said South margin of
Division Street to the Point of Beginning, thence S 00°25’17” E 373.38 feet,
thence S 89°12’24” W 120.00 feet, thence N 00°25’33” W 374.81 feet to the South
margin of Division Street, thence N 89°53’20” E 120.00 feet along said South
margin to the Point of Beginning.

 

PARCEL 1410H-04-080.000

 

(c)                                  On page B-5 of “Exhibit B” and with respect
to Boomtown Casino, Biloxi, MS, after reference to “Boomtown Casino, Biloxi,
MS”, the following text shall be inserted, and such Land described below shall
be Leased Property under the Master Lease:

 

OFF SITE PARKING (LEASED):

GARY GOLLOTT, TOMMY GOLLOTT and TYRONE GOLLOTT —

FEE OWNER

BTN, INC. — LESSEE

 

Legal description of real property situated in the City of Biloxi, Second
Judicial District of Harrison County, Mississippi:

 

Beginning at a point on the South side of East Bay View Avenue 68.3 feet East of
the East line of Davis Street, measuring the distance along

 

3

--------------------------------------------------------------------------------


 

the South side of East Bay View Avenue; thence in a Southerly direction along
the East line of the property now or formerly of Thelma G. Luxich a distance of
210 feet to the property of the Southern Shell Fish Company; thence in an
Easterly direction along the North line of the property now or formerly of the
Southern Shell Fish Company, a distance of 65 feet to a stake set to mark the
Southeast corner of the described property; thence in a Northerly direction on a
line parallel with the West line of this property a distance of 230 feet to a
stake on the South side of East Bay View Avenue; thence in a Southwesterly
direction along the South side of East Bay View Avenue a distance of 68.3 feet
to the place of beginning; being bounded North by East Bay View Avenue, West by
the property now or formerly of Luxich; East by the property now or formerly of
Dacey; and South by the property now or formerly of Southern Shell Fish Company.

 

AND ALSO DESCRIBED AS:

 

Lot 2 of Block 2, Wm. Gorenflo Addition to the City of Biloxi, as recorded in
the Office of the Chancery Clerk of the Second Judicial District of Harrison
County, Mississippi.

 

Said property is also described by the following metes and bounds description
according to the Survey of Moran, Seymour & Associates, dated August 16, 1994,
as follows:

 

All of Lot 2, Block 2, William Gorenflo Addition to the City of Biloxi, as
recorded in the Office of the Chancery Clerk of the Second Judicial District of
Harrison County, Mississippi, being more properly described as follows:

 

Beginning at the intersection of the South margin of Bayview Avenue with the
East margin of Davis Street; thence running 68.30 feet in a northeasterly
direction along the South margin of Bayview Avenue to the POINT OF BEGINNING;
thence run N 74 45’ 47” E a distance of 68.30 feet to a point on the South
margin of Bayview Avenue; thence run S 00 04’ 18” W a distance of 230.0 feet to
an iron pipe; thence run N 89 51’ 38” W a distance of 65.20 feet to a point;
thence run N 00 06’ 42” W a distance of 211.89 feet to the POINT OF BEGINNING,
said property containing 14,483 square feet, or 0.33 acres, more or less.

 

PARCEL 1410C-02-045.000

 

(d)                                 Beginning on page B-14 of “Exhibit B” and
with respect to Hollywood Casino Aurora, Aurora, IL, the following text shall be
deleted in its entirety, and such Land described below shall not be Leased
Property under the Master Lease:

 

PARCEL 3:

 

THE ESTATE OR INTEREST IN THE LAND DESCRIBED OR REFERRED TO IN AS PARCEL 3 IS A
LEASEHOLD ESTATE, AS LEASEHOLD ESTATE IS DEFINED IN PARAGRAPH 1 (H) OF THE
CONDITIONS AND STIPULATIONS OF THE ALTA LEASEHOLD POLICY, CREATED BY THE
INSTRUMENT HEREIN REFERRED TO AS THE LEASE, EXECUTED BY THE CITY OF AURORA AND
CONSENTED TO BY THE AURORA METROPOLITAN EXPOSITION AUDITORIUM AND OFFICE

 

4

--------------------------------------------------------------------------------


 

BUILDING AUTHORITY, AS LESSOR, AND AURORA RIVERBOATS, INC., AS LESSEE, DATED
JUNE 04, 1991, A MEMORANDUM OF WHICH WAS RECORDED NOVEMBER 14, 1991 AS DOCUMENT
NO. 91K62158, DEMISING THE LAND FOR A TERM FOR 30 YEARS WITH ONE OR MORE 5 YEAR
EXTENSIONS NOT TO EXCEED 99 YEARS AS MORE FULLY SET FORTH IN THE LEASE, DEMISING
THE FOLLOWING DESCRIBED LAND:

 

THAT PART OF LOT 1 AND LOTS 2, 3, 4, 5 AND 6, IN BLOCK 1 OF WILDER’S AMENDED
ADDITION TO WEST AURORA COMPLETED, PART OF C. HOYT’S SUBDIVISION OF THAT PART OF
BLOCK 1, IN THE ORIGINAL TOWN OF WEST AURORA, LYING EAST OF RIVER STREET AND
NORTH OF MILL STREET, LOTS 1,2,16, AND THE ALLEY ADJACENT THERETO OF HOYT AND
BROTHER CO., SUBDIVISION, COUNSEL STREET AND VACATED COUNCIL STREET ALL
DESCRIBED AS FOLLOWS:

 

BEGINNING AT THE MOST WESTERLY CORNER OF LOT 1 IN BLOCK 1 OF SAID WILDER’S
AMENDED ADDITION, BEGIN ON THE SOUTHEASTERLY LINE OF RIVER STREET; THENCE
NORTHEASTERLY ALONG SAID SOUTHEASTERLY LINE 256.0 FEET TO THE NORTHERLY CORNER
OF LOT 2 IN SAID HOYT AND BROTHER CO., SUBDIVISION; THENCE SOUTHEASTERLY ALONG
THE NORTHEASTERLY LINE OF LOT 2 IN SAID HOYT AND BROTHERS CO., SUBDIVISION 80.0
FEET TO THE EASTERLY CORNER THEREOF; THENCE SOUTHEASTERLY ALONG A LINE FORMING
AN ANGLE OF 196 DEGREES 41 MINUTES 26 SECONDS WITH THE LAST DESCRIBED COURSE
(MEASURED COUNTER-CLOCKWISE THEREFROM) 20.88 FEET TO THE MOST NORTHERLY CORNER
OF SAID LOT 16; THENCE SOUTHEASTERLY ALONG THE NORTHEASTERLY LINE OF SAID LOT
16, 125.66 FEET TO THE NORTHWESTERLY CORNER OF A TRACT OF LAND CONVEYED TO THE
FOX VALLEY PARK DISTRICT BY DISTRICT BY DOCUMENT 1672103; THENCE SOUTHWESTERLY
ALONG A NORTHWESTERLY LINE OF SAID TRACT FORMING AN ANGLE OF 80 DEGREES 57
MINUTES 03 SECONDS WITH THE LAST DESCRIBED COURSE (MEASURED COUNTER-CLOCKWISE
THEREFROM) 28.0 FEET TO AN ANGLE IN SAID NORTHWESTERLY LINE; THENCE
SOUTHEASTERLY AT RIGHT ANGLES TO THE LAST DESCRIBED COURSE 24.0 FEET; THENCE
SOUTHWESTERLY AT RIGHT ANGLES TO THE LAST DESCRIBED COURSE 198.94 FEET; THENCE
SOUTHEASTERLY ALONG A LINE FORMING AN ANGLE OF 53 DEGREES 30 MINUTES 42 SECONDS
WITH THE PROLONGATION OF THE LAST DESCRIBED COURSE (MEASURED COUNTER-CLOCKWISE
THEREFROM) 24.54 FEET TO THE NORTHEASTERLY LINE OF GALENA BOULEVARD AS
ESTABLISHED BY COUNTY COURT PROCEEDINGS KNOWN AS CASE NUMBER 5190; THENCE
NORTHWESTERLY ALONG THE NORTHEASTERLY LINE OF SAID GALENA BOULEVARD 242.42 FEET
TO AN ANGLE IN SAID NORTHEASTERLY LINE; THENCE NORTHWESTERLY ALONG SAID
NORTHEASTERLY

 

5

--------------------------------------------------------------------------------


 

LINE 46.09 FEET TO THE POINT OF BEGINNING, IN THE CITY OF AURORA, KANE COUNTY
ILLINOIS.

 

PARCEL 4:

 

THE ESTATE OR INTEREST IN THE LAND DESCRIBED OR REFERRED TO IN THIS COMMITMENT
AND COVERED HEREIN AS PARCEL 4 IS A LEASEHOLD ESTATE, AS LEASEHOLD ESTATE IS
DEFINED IN PARAGRAPH 1 (H) OF THE CONDITIONS AND STIPULATIONS OF THE ALTA
LEASEHOLD POLICY, CREATED BY THE INSTRUMENT HEREIN REFERRED TO AS THE LEASE,
EXECUTED BY THE CITY OF AURORA AND CONSENTED TO BY THE AURORA METROPOLITAN
EXPOSITION AUDITORIUM AND OFFICE BUILDING AUTHORITY, AS LESSOR, AND HOLLYWOOD
CASINO-AURORA INC., AS LESSEE, DATED JUNE 12, 1995, A MEMORANDUM OF WHICH WAS
RECORDED OCTOBER 24, 1995 AS DOCUMENT NO. 95K63744, WHICH DEMISES THE LAND FOR A
TERM FOR 30 YEARS WITH FOUR 5 YEAR EXTENSIONS AS MORE FULLY SET FORTH IN THE
LEASE, DEMISING THE FOLLOWING DESCRIBED LAND:

 

LOTS 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12 AND PARTS OF LOTS A AND B IN BLOCK 2
OF ISLAND AVENUE ADDITION TO AURORA, AND THAT PART OF THE SOUTHWEST 1/4 OF
SECTION 22, TOWNSHIP 38 NORTH, RANGE 8 EAST OF THE THIRD PRINCIPAL MERIDIAN
DESCRIBED AS FOLLOWS: BEGINNING AT THE MOST WESTERLY CORNER OF SAID LOT 9 AT THE
NORTHEAST CORNER OF ISLAND AVENUE AND GALENA BOULEVARD (FORMERLY MAIN STREET);
THENCE NORTHEASTERLY ALONG THE NORTHWESTERLY LINES OF SAID LOTS 9,10,11 AND 12
TO THE MOST NORTHERLY CORNER OF SAID LOT 12; THENCE NORTHEASTERLY 8.0 FEET ON A
NORTHEASTERLY EXTENSION OF SAID NORTHWESTERLY LINE OF SAID LOT 12; THENCE
NORTHEASTERLY AT AN ANGLE OF 178 DEGREES 05 MINUTES 40 SECONDS MEASURED
CLOCKWISE FROM THE LAST DESCRIBED COURSE, 178.6 FEET; THENCE NORTHWESTERLY AT AN
ANGLE OF 87 DEGREES 49 MINUTES 20 SECONDS MEASURED CLOCKWISE FROM THE LAST
DESCRIBED COURSE, 13.06 FEET; THENCE NORTHEASTERLY AT AN ANGLE OF 90 DEGREES 25
MINUTES MEASURED COUNTER-CLOCKWISE FROM THE LAST DESCRIBED COURSE 117.35 FEET:
THENCE NORTHEASTERLY, EASTERLY, SOUTHEASTERLY, SOUTHERLY AND SOUTHWESTERLY
361.28 FEET ON THE ARC OF A CURVE TO THE RIGHT TANGENT TO THE LAST DESCRIBED
COURSE HAVING A RADIUS OF 115.0 FEET, THRU A CENTRAL ANGLE OF 180 DEGREES 00
MINUTES; THENCE SOUTHWESTERLY ALONG A LINE TANGENT TO THE LAST DESCRIBED CURVE,
321.6 FEET TO A LINE PARALLEL WITH AND 170.0 FEET NORTHERLY OF, AS MEASURED AT
RIGHT ANGLES THEREFROM THE NORTHEASTERLY LINE OF GALENA BOULEVARD, SUCH PARALLEL
LINE ALSO BEING A SOUTHEASTERLY EXTENSION OF THE NORTHEASTERLY LINE OF SAID LOT
12; THENCE SOUTHEASTERLY ALONG

 

6

--------------------------------------------------------------------------------


 

SAID EXTENSIONS OF THE NORTHEASTERLY LINE OF SAID LOT 12 TO A LINE (HEREAFTER
REFERRED TO AS LINE A) DRAWN FROM A POINT ON THE NORTHEASTERLY LINE OF GALENA
BOULEVARD 44.18 FEET SOUTHEASTERLY OF THE SOUTHWEST CORNER OF SAID LOT A, SAID
LINE A MEASURED NORTHEASTERLY AT AN ANGLE OF 88 DEGREES 19 MINUTES MEASURED
CLOCKWISE FROM SAID NORTHERLY LINE OF GALENA BOULEVARD; THENCE SOUTHWESTERLY
ALONG LINE A, 170.07 FEET TO THE NORTHEAST LINE OF GALENA BOULEVARD; THENCE
NORTHWESTERLY ALONG THE NORTHEASTERLY LINE OF GALENA BOULEVARD, BEING THE
SOUTHWESTERLY LINES OF LOTS 1, 2, 3, 4, 5, 6, 7, 8 AND 9 AND PART OF LOT A,
242.8 FEET TO THE POINT OF BEGINNING, (EXCEPT THAT PART DESCRIBED AS FOLLOWS:
THAT PART OF THE SOUTHWEST 1/4 OF SECTION 22, TOWNSHIP 38 NORTH, RANGE 8, EAST
OF THE THIRD PRINCIPAL MERIDIAN DESCRIBED AS FOLLOWS: COMMENCING AT THE
NORTHWESTERLY CORNER OF LOT 12 IN SAID BLOCK 2; THENCE NORTHEASTERLY 8.0 FEET ON
THE NORTHEASTERLY EXTENSION OF THE NORTHWESTERLY LINE OF SAID LOT 12 HAVING AN
ASSUMED BEARING OF NORTH 54 DEGREES 28 MINUTES 44 SECONDS EAST, THENCE NORTH 52
DEGREES 34 MINUTES 26 SECONDS EAST, A DISTANCE OF 178.6 FEET TO THE
SOUTHWESTERLY LINE OF NEW YORK STREET (ALSO KNOWN AS ILLINOIS ROUTE 65 AND U.S.
ROUTE 30); THENCE NORTH 39 DEGREES 36 MINUTES 14 SECONDS WEST ON THE
SOUTHWESTERLY LINE OF SAID NEW YORK STREET, A DISTANCE OF 13.05 FEET; THENCE
NORTH 49 DEGREES 58 MINUTES 56 SECONDS EAST, A DISTANCE OF 66.0 FEET TO THE
NORTHEASTERLY LINE OF SAID NEW YORK STREET FOR THE POINT OF BEGINNING; THENCE
CONTINUING NORTH 48 DEGREES 58 MINUTES 46 SECONDS EAST A DISTANCE OF 50.75 FEET
TO A POINT OF CURVE; THENCE NORTHEASTERLY TO THE SOUTHWESTERLY 361.26 FEET ON
THE ARC OF A CURVE TANGENT TO THE LAST DESCRIBED COURSE, BEING CONCAVE TO THE
SOUTHWEST, HAVING A RADIUS OF 115.0 FEET WITH A CHORD DISTANCE OF 230.0 FEET AND
A CHORD BEARING OF SOUTH 40 DEGREES 01 MINUTES 14 SECONDS EAST, THENCE SOUTH 49
DEGREES 58 MINUTES 46 SECONDS WEST, TANGENT TO THE LAST DESCRIBED CURVE A
DISTANCE OF 51.34 FEET TO THE NORTHEASTERLY LINE OF SAID NEW YORK STREET; THENCE
NORTH 39 DEGREES 41 MINUTES 03 SECONDS WEST ON THE NORTHEASTERLY LINE OF SAID
NEW YORK STREET, A DISTANCE OF 229.46 FEET TO THE POINT OF BEGINNING) ALL IN THE
CITY OF AURORA, KANE COUNTY, ILLINOIS.

 

(e)                                  Beginning on page B-15 of “Exhibit B” and
with respect to Hollywood Casino Aurora, Aurora, IL, the following text shall be
inserted, and such Land described below shall be included as Leased Property
under the Master Lease:

 

7

--------------------------------------------------------------------------------


 

PARCEL 3:

 

THAT PART OF BLOCKS 7, 8, 15 AND 16 AND PART OF VACATED CEDAR STREET LYING
BETWEEN SAID BLOCKS 8 AND 15 OF WILDER’S AMENDED ADDITION TO WEST AURORA,
COMPLETED, DESCRIBED AS FOLLOWS:

 

BEGINNING AT THE SOUTHWESTERLY CORNER OF SAID BLOCK 7, THENCE NORTHEASTERLY
ALONG THE SOUTHEASTERLY LINE OF REIVER STREET, 990 FEET; THENCE SOUTHEASTERLY
PARALLEL WITH THE SOUTHEASTERLY LINE OF SAID BLOCK 7, 250.09 FEET; THENCE
SOUTHERLY ALONG A LINE MAKING AN ANGLE OF 112 DEGREES 11 MINUTES 10 SECONDS
MEASURED COUNTER-CLOCKWISE FROM THE LAST DESCRIBED LINE, 269.98 FEET; THENCE
SOUTHWESTERLY PARALLEL WITH THE SOUTHEASTERLY LINE OF SAID RIVER STREET, 740
FEET TO THE SOUTHWESTERLY LINE OF SAID BLOCK 7; THENCE NORTHWESTERLY ALONG SAID
SOUTHWESTERLY LINE 350 FEET TO THE POINT OF BEGINNING, (EXCEPT THAT
PART DESCRIBED AS FOLLOWS: COMMENCING AT THE MOST WESTERLY CORNER OF SAID BLOCK;
THENCE SOUTHEASTERLY ALONG THE SOUTHWESTERLY LINE OF SAID BLOCK 330.0 FEET FOR A
POINT OF BEGINNING; THENCE CONTINUING SOUTHEASTERLY ALONG SAID SOUTHWESTERLY
LINE 20.0 FEET; THENCE NORTHEASTERLY PARALLEL WITH THE NORTHWESTELRY LINE OF
SAID BLOCK 120.0 FEET; THENCE SOUTHWESTERLY 121.49 FEET TO THE POINT OF
BEGINNING) IN THE CITY OF AURORA, KANE COUNTY, ILLINOIS IN THE CITY OF AURORA.

 

ALSO EXCEPT THAT PART OF BLOCK 7 OF WILDER’S AMENDED ADDITION TO WEST AURORA
COMPLETED, DESCRIBED AS FOLLOWS: COMMENCING AT THE MOST WESTERLY CORNER OF SAID
BLOCK, THENCE SOUTHEASTERLY ALONG THE SOUTHWESTERLY LINE OF SAID BLOCK 316.00
FEET FOR THE POINT OF BEGINNING; THENCE NORTHEASTERLY ALONG A LINE MARKING AN
ANGLE OF 96 DEGREES 56 MINUTES 28 SECONDS MEASURED CLOCKWISE FROM THE LAST
DESCRIBED COURSE 115.85 FEET; THENCE NORTHEASTERLY ALONG A LINE MAKING AN ANGLE
OF 184 DEGREES 11 MINUTES 44 SECONDS MEASURED CLOCKWISE FROM THE LAST DESCRIBED
COURSE, 94.78 FEET TO A LINE DRAWN PARALLEL WITH AND 350 FEET EASTERLY OF THE
WESTERLY LINE OF SAID BLOCK 7, MEASURED ALONG THE SOUTHERLY LINE OF SAID BLOCK;
THENCE SOUTHERLY ALONG SAID PARALLEL LINE 208 FEET TO THE SOUTHERLY LINE OF SAID
BLOCK; THENCE WESTERLY ALONG SAID SOUTHERLY LINE 34 FEET TO THE POINT OF
BEGINNING, IN THE CITY OF AURORA, KANE COUNTY ILLINOIS.

 

ALSO EXCEPTING THAT PARCEL DESCRIBED IN DEED TO THE CITY OF AURORA RECORDED
NOVEMBER 22, 1993 AS DOCUMENT 93K093298.

 

Permanent Index Number: 15-22-178-012

 

8

--------------------------------------------------------------------------------


 

Permanent Index Number: 15-22-178-010

 

(f)                                   Beginning on page B-40 of “Exhibit B” with
respect to Hollywood Bangor, Bangor, ME, the following text shall be deleted in
its entirety and shall be replaced with the language set forth in paragraph
(g) below:

 

Parcel III-Dutton Street Parking

 

A certain lot or parcel of land located in the City of Bangor, County of
Penobscot, State of Maine, more particularly described as follows:

 

Beginning at the North corner of a parcel of land described in a deed to Irving
Oil Corporation, dated September 5, 1972, and recorded in the Penobscot County
Registry of Deeds, Book 2300, Page 253, as shown on a plan entitled “Proposed
Parking Lease Area Expansion, Hollywood Slots Bangor Maine”, prepared by Shyka,
Sheppard, and Garster, Land Surveyors, dated February 4, 2008, Project
No. 04-146;

 

Thence S 20° 35’ 27” W along the West line of said Irving Oil Corporation a
distance of one hundred fifty-one and five hundredths (151.05) feet;

 

Thence S 32° 27’ 41” W a distance of one hundred sixteen and ninety hundredths
(116.90) feet to the northeast line of a parcel of land described in a deed to
Heng Yuk Luu et al, dated June 15, 2005, and recorded in said Registry in Book
9925, Page 66;

 

Thence N 56° 16’ 00” W along the Northeast line of said Luu et al a distance of
sixty-six and sixty-two hundredths (66.62) feet to the north corner of said Luu
parcel;

 

Thence S 30° 27’ 00” W along the Northwest line of said Luu et al a distance of
one hundred thirty and twenty-seven hundredths (130.27) feet to the northeast
line of Lot 6, as shown on a plan entitled “Plan of part of Dutton Farm”, dated
July 1898, and recorded in said Registry in Plan Book 6, Page 29;

 

Thence N 56° 16’ 00” W along the Northeast sideline of said subdivision a
distance of one hundred eighty-nine and seventy-two hundredths (189.72) feet;

 

Thence N 33° 38’ 45” E a distance of three hundred ninety-three and seventy
hundredths (393.70) feet to a point, said point being on the Southwest line of
said Dutton Street;

 

Thence S 56° 21’ 15” E along said extension and the southwest sideline of said
Dutton Street a distance of two hundred twelve and fifty-four hundredths
(212.54) feet to the Point of Beginning.

 

Parcel IV-Additional Dutton Street Parking

 

A certain lot or parcel of land located in the City of Bangor, County of
Penobscot, State of Maine, more particularly described as follows:

 

Beginning at a point on the Southwest line of Dutton Street, said point being N
56° 21’ 15” W of and two hundred twelve and fifty-four

 

9

--------------------------------------------------------------------------------


 

hundredths (212.54) feet from the north corner of a parcel of land described in
a deed to Irving Oil Corporation, dated September 5, 1972, and recorded in the
Penobscot County Registry of Deeds, Book 2300, Page 253, as shown on a plan
“Proposed Parking Lease Area Expansion, Hollywood Slots Bangor Maine”, prepared
by Shyka, Sheppard, and Garster, Land Surveyors, dated February 4, 2008, Project
No. 04-146;

 

Thence S 33° 38’ 45” W a distance of three hundred ninety-three and seventy
hundredths (393.70) feet to a point, said point being on the Northeast line of
Lot 10 (March Street), as shown on a plan entitled “Plan of part of Dutton
Farm”, dated July 1898, and recorded in said Registry in Plan Book 6, Page 29;

 

Thence N 56° 16’ 00” W along the Northeast sideline of said subdivision and the
extension thereof a distance of one hundred thirty-five and fifty-three
hundredths (135.53) feet;

 

Thence N 33° 38’ 38” E a distance of three hundred ninety-three and forty-nine
hundredths (393.49) feet to a point, said point being on the extension of the
Southwest line of said Dutton Street;

 

Thence S 56° 21’ 15” E along said extension and the Southwest sideline of said
Dutton Street a distance of one hundred thirty-five and fifty-five hundredths
(135.55) feet to the Point of Beginning.

 

(g)                                  Beginning on page B-40 of “Exhibit B” with
respect to Hollywood Bangor, Bangor, ME, the following text shall be inserted
after the legal description of “Parcel II-Park of Bass Park”, and such Land
described below shall be Leased Property under the Master Lease:

 

Parcel III- Dutton Street Parking:

 

A certain lot or parcel of land, and any and all improvements thereon, located
northwest of the north end of Dutton Street in the City of Bangor, County of
Penobscot, State of Maine, more particularly described as follows:

 

BEGINNING at the south corner of a parcel of land described in “Exhibit B,
Section II—Leasehold, Parcel II-Part of Bass Park” of a Memorandum of Lease
between GLP Capital, L.P. (Lessor) and Penn Tennant, LLC (Lessee) executed
October 28, 2013 and recorded in the Penobscot County Registry of Deeds in Book
13393, Page 226, said point being S05˚45’35”W of and nine hundred thirty and
sixty-seven hundredths (930.67) feet from the point of beginning of said
Leasehold;

 

THENCE N42˚16’00”E along the southeast line of said leasehold one hundred five
and zero hundredths (105.00) feet to a point on a non-tangent curve to the left,
said curve having a radius of two hundred eighty-six and zero hundredths
(286.00) feet;

 

THENCE along said curve along said leasehold an arc distance of three hundred
thirty-two and ninety hundredths (332.90) feet to a point that is S82˚23’13”E of
and three hundred fourteen and forty-two hundredths (314.42) feet from the last
mentioned point;

 

10

--------------------------------------------------------------------------------


 

THENCE S59˚38’55”E a distance of two hundred sixty-six and thirty-two hundredths
(266.32) feet;

 

THENCE S35˚28’24”W a distance of five hundred ten and thirty hundredths (510.30)
feet;

 

THENCE N55˚10’57”W a distance of four hundred twenty-eight and seventy-seven
hundredths (428.77) feet to a feet to a point of tangency of a tangent curve to
the right, said curve having a radius of two hundred thirty-three and zero
hundredths (233.00) feet;

 

THENCE along said curve an arc distance of one hundred twenty-nine and
eighty-eight hundredths (129.88) feet to a point that is N39˚12’47”W of and one
hundred twenty-eight and twenty-one hundredths (128.21) feet from said point of
tangency;

 

THENCE N23˚14’38”W a distance of three hundred six and twelve hundredths
(306.12) feet to a point of tangency of a tangent curve to the left, said curve
having a radius of four hundred and zero hundredths (400.00) feet;

 

THENCE along said curve an arc distance of one hundred seventy-five and
forty-two hundredths (175.42) feet to a point that is N35˚48’25”W of and one
hundred seventy-four and one hundredths (174.01) feet from said point of
tangency;

 

THENCE N48˚22’13”W a distance of three hundred twenty-nine and eighty-four
hundredths (329.84) feet to said leasehold;

 

THENCE N77˚12’53”E along a south line of said leasehold a distance of forty-five
and fifty hundredths (45.50) feet;

 

THENCE S48˚22’13”E along said leasehold seven hundred twenty-five and zero
hundredths (725.00) feet to the POINT OF BEGINNING.

 

Containing 6.812 acres.

 

This description was prepared by Shyka, Sheppard & Garster, Land Surveyors, and
is based on a plan entitled, “ALTA/ACSM Land Title Survey of Property of GLP
Capital, LP” prepared by Shyka, Sheppard and Garster, Land Surveyors, dated
December 17, 2013. Bearings reference Grid North, Maine East Zone, NAD83, based
on GPS network observations made in August 2004. Distances are ground distances.

 

Parcel IV-Additional Dutton Street Parking

 

A certain lot or parcel of land, and any and all improvements thereon, located
on the southwest side of Buck Street in the City of Bangor, County of Penobscot,
State of Maine, more particularly described as follows:

 

BEGINNING on the southwest side of Buck Street at an east corner of a parcel of
land described in “Exhibit B, Section II—Leasehold, Parcel II-Part of Bass Park”
of a Memorandum of Lease between GLP Capital, L.P. (Lessor) and Penn Tennant,
LLC (Lessee) executed

 

11

--------------------------------------------------------------------------------


 

October 28, 2013 and recorded in the Penobscot County Registry of Deeds in Book
13393, Page 226, said point being N56˚57’22”W of and one thousand five hundred
ten and thirty-seven hundredths (1510.37) feet from the intersection of the
northwest line of Main Street and the southwest side of said Buck Street, as
shown on a plan entitled “Plan of Main Street for Confirmation,” prepared by
Shyka, Sheppard & Garster Land Surveyors dated November 5, 2007 and recorded in
the Penobscot County Registry of Deeds Plan File 2007-166;

 

THENCE S56˚57’22”E along said southwest side of said Buck Street a distance of
six hundred fifteen and zero hundredths (615.00) feet;

 

THENCE S36˚13’04”W a distance of ninety and zero hundredths (90.00) feet;

 

THENCE S12˚48’05”W a distance of one hundred thirty and zero hundredths (130.00)
feet to a point on said leasehold on a non-tangent curve to the left, said curve
having a radius of two hundred eighty-six and zero hundredths (286.00) feet;

 

THENCE along said curve, also being along said leasehold, an arc distance of one
hundred thirty-three and forty-four hundredths (133.44) feet to a point that is
N33˚18’43”W of and one hundred thirty-two and twenty-four hundredths (132.24)
feet from the last mentioned point;

 

THENCE N46˚40’44”W along said leasehold five hundred forty-two and fifty-six
hundredths (542.56) feet;

 

THENCE N33˚02’38”E along said leasehold sixty-two and zero hundredths (62.00)
feet to the POINT OF BEGINNING.

 

Containing 1.702 acres.

 

This description was prepared by Shyka, Sheppard & Garster, Land Surveyors, and
is based on a plan entitled, “ALTA/ACSM Land Title Survey of Property of GLP
Capital, LP” prepared by Shyka, Sheppard and Garster, Land Surveyors, dated
December 17, 2013. Bearings reference Grid North, Maine East Zone, NAD83, based
on GPS network observations made in August, 2004. Distances are ground
distances.

 

(h)                                 Page B-0 of “Exhibit B”, which follows after
page B-47 of “Exhibit B”, shall be renumbered to be page “B-48” and all of the
following pages of “Exhibit B” shall be renumbered accordingly.

 

(i)                                     Beginning on renumbered page B-87
(renumbered in accordance with paragraph (h) above) of “Exhibit B”, all of the
legal descriptions provided for “Hollywood Casino Columbus, Columbus, OH” shall
be deleted in their entireties and be replaced with the following:

 

Tract I

 

29.493 Acre Tract

 

Situated in the State of Ohio, County of Franklin, City of Columbus, being in
Virginia Military Survey Lots 1425 and 1482, and being all of

 

12

--------------------------------------------------------------------------------


 

the remainder of an 112.581 acre tract conveyed to CD Gaming Ventures, Inc. as
described in Instrument Number 201002050015189, Tract I, all references being
those of record in the Franklin County, Ohio Recorder’s Office and being more
particularly described as follows:

 

Commencing at a monument (FCGS 1379) found at the centerline intersection of
West Broad Street (U.S. Route 40) (160’) and Georgesville Road (Width Varies);

 

Thence southerly, with the centerline of Georgesville Road, the west line of a
1.048 acre tract conveyed to Board of Franklin County Commissioners as described
in Instrument Number 200211270304863 and the west line of a 0.9921 acre tract
conveyed to Franklin County Commissioners as described in Instrument Number
201108170102936, South 07° 07’ 57” West, 1208.79 feet to the southwest corner of
said 0.9921 acre tract and the northwest corner of a 1.3699 acre tract conveyed
to Franklin County Commissioners as described in Instrument Number
201108170102922;

 

Thence easterly, with the south line of said 0.9921 acre tract and the north
line of said 1.3699 acre tract, North 87° 14’ 04” East, 91.36 feet to an iron
pin set at the southeast corner of said 0.9921 acre tract, the northeast corner
of said 1.3699 acre tract, the southwest corner of the remainder of a 34.521
acre tract conveyed to CD Gaming Future Expansion, LLC as described in
Instrument Number 201102140022643, the northwest corner of the remainder of said
112.581 acre tract, being in the easterly right-of-way line of Georgesville
Road, and being the TRUE POINT OF BEGINNING;

 

Thence easterly, with the north line of the remainder of said 112.581 acre tract
and the south line of the remainder of said 34.521 acre tract, North 87° 14’ 04”
East, 738.69 feet to an iron pin set at an angle point in said south and north
lines;

 

Thence easterly, continuing with the north line of the remainder of said 112.581
acre tract and the south line of the remainder of said 34.521 acre tract, South
82° 52’ 03” East, 546.17 feet to an iron pin set at an angle point in said south
and north lines;

 

Thence easterly, continuing with the north line of the remainder of said 112.581
acre tract and the south line of the remainder of said 34.521 acre tract, North
84° 53’ 46” East, 870.23 feet to an iron pin set at the northeast corner of the
remainder of said 112.581 acre tract, the southeast corner of the remainder of
said 34.521 acre tract, and the west line of Lot No. 36 of Alice Rita
Subdivision as recorded in Plat Book 46, Page 30;

 

Thence southerly, with the east line of the remainder of said 112.581 acre tract
and the west line of Lot Nos. 26-36 of said Alice Rita Subdivision, South 03°
14’ 07” East, 600.00 feet to an iron pin set at the southeast corner of the
remainder of said 112.581 acre tract and the northeast corner of the remainder
of a 24.936 acre tract conveyed to CD Gaming Parking, LLC as described in
Instrument Number 201102140022642;

 

13

--------------------------------------------------------------------------------


 

Thence westerly, with the south line of the remainder of said 112.581 acre tract
and the north line of said 24.936 acre tract, North 88° 51’ 21” West, 1289.23
feet to an iron pin set at an angle point in said south and north lines;

 

Thence southwesterly, continuing with the south line of the remainder of said
112.581 acre tract and the north line of said 24.936 acre tract, South 52° 07’
57” West, 211.19 feet to an iron pin set at an angle point in said south and
north lines;

 

Thence westerly, continuing with the south line of the remainder of said 112.581
acre tract and the north line of said 24.936 acre tract, North 86° 16’ 42” West,
787.17 feet to an iron pin set at the southwest corner of the remainder of said
112.581 acre tract, the northwest corner of said 24.936 acre tract, the
southeast corner of said 1.3699 acre tract, and the northeast corner of a 1.2213
acre tract conveyed to Franklin County Commissioners as described in Instrument
Number 201108170102930, being in the easterly right-of-way line of Georgesville
Road;

 

Thence northerly, with the easterly right-of-way line of Georgesville Road, the
west line of the remainder of said 112.581 acre tract, and the east line of said
1.3699 acre tract, North 07° 07’ 57” East, 346.52 feet to an angle point in said
right-of-way line, west line, and east line;

 

Thence westerly, with the easterly right-of-way line of Georgesville Road, the
west line of the remainder of said 112.581 acre tract, and the east line of said
1.3699 acre tract, North 82° 52’ 03” West, 15.00 feet to an angle point in said
right-of-way line, west line, and east line;

 

Thence northerly, with the easterly right-of-way line of Georgesville Road, the
west line of the remainder of said 112.581 acre tract, and the east line of said
1.3699 acre tract, North 07° 07’ 57” East, 262.92 feet to the TRUE POINT OF
BEGINNING, containing 29.493 acres more or less.

 

Subject to all legal rights-of-way and/or easements, if any of previous record.

 

All iron pins set are 5/8” rebar, 30” in length with a yellow plastic cap with
“EP FERRIS SURVEYOR 8230” inscribed on top.

 

Basis of Bearing: Bearings are based upon the Ohio State Plane Coordinate
System, South Zone, NAD83 (CORS 96). Said bearings originated from a field
traverse which was tied (referenced) to said coordinate system by GPS
observations and observations of selected stations in the Ohio Department of
Transportation Virtual Reference Station network. The portion of the centerline
of Georgesville Road, bearing North 07° 07’ 57” East, and all other bearings
upon this meridian, is designated the “basis of bearing” for this description.

 

The field survey for this boundary survey was conducted on 03-22-10 to 10-04-10.

 

14

--------------------------------------------------------------------------------


 

This description was prepared by Matthew E. Ferris, Registered Surveyor
No. 8230, of E.P. Ferris & Associates, Inc. on January 23, 2014.

 

Tract II

 

24.936 Acre Tract

 

Situated in the State of Ohio, County of Franklin, Township of Franklin, being
in Virginia Military Survey Lots 1425 and 1482, and being part of an 112.581
acre tract conveyed to CD Gaming Ventures, Inc. as described in Instrument
Number 201002050015189, Tract I, all references being those of record in the
Franklin County, Ohio Recorder’s Office and being more particularly described as
follows:

 

Commencing at a monument (FCGS 1379) found at the centerline intersection of
West Broad Street (U.S. Route 40) (160’) and Georgesville Road (110’);

 

Thence southerly, with the centerline of Georgesville Road, the west line of a
1.048 acre tract conveyed to Board of Franklin County Commissioners as described
in Instrument Number 200211270304863 and the west line of said 112.581 acre
tract, South 07° 07’ 57” West, 1808.79 feet to a “MAG” nail set, being the True
Point of Beginning;

 

Thence easterly, crossing said 112.581 acre tract, South 86° 16’ 42” East,
892.36 feet to an iron pin set;

 

Thence northeasterly, continuing across said 112.581 acre tract, North 52° 07’
57” East, 211.19 feet to an iron pin set;

 

Thence easterly, continuing across said 112.581 acre tract, South 88° 51’ 21”
East, 1289.23 feet to an iron pin set in the east line of said 112.581 acre
tract, the west line of Lot No. 26 of Alice Rita Subdivision as recorded in Plat
Book 46, Page 30 and on the corporation line of the City of Columbus and
Franklin Township;

 

Thence southerly, with said corporation line, the east line of said 112.581 acre
tract, and the west line of Lot No. 26 of said Alice Rita Subdivision, South 03°
14’ 07” East, 92.03 feet to a 5/8” rebar found capped “Woolpert” at the
southeast corner of said 112.581 acre tract and the northeast corner of a tract
of land conveyed to Camp Chase Industrial Railroad Corp. as described in
Official Record Volume 28363 F03, being on the west line of Lot No. 26 of said
Alice Rita Subdivision;

 

Thence southwesterly, with the south line of said 112.581 acre tract, and the
north line of said Camp Chase Industrial Railroad Corp. tract, South 54° 38’ 50”
West, 475.24 feet to an iron pin set;

 

Thence westerly, crossing said 112.581 acre tract, North 88° 51’ 21” West,
610.89 feet to an iron pin set;

 

Thence southwesterly, continuing across said 112.581 acre tract, South 52° 07’
57” West, 496.75 feet to an iron pin set;

 

15

--------------------------------------------------------------------------------


 

Thence westerly, continuing across said 112.581 acre tract, North 87° 36’ 39”
West, 1033.13 feet to a “MAG” nail set in the west line of said 112.581 acre
tract and the centerline of Georgesville Road;

 

Thence northerly, with the west line of said 112.581 acre tract and the
centerline of Georgesville Road, North 07° 07’ 57” East, 575.00 feet to the True
Point of Beginning, containing 24.936 acres more or less.

 

Subject to all legal rights-of-way and/or easements, if any of previous record.

 

All iron pins set are 5/8” rebar, 30” in length with a yellow plastic cap with
“EP Ferris Surveyor 8230” inscribed on top.

 

Basis of Bearing: Bearings are based upon the Ohio State Plane Coordinate
System, South Zone, NAD83 (CORS 96). Said bearings originated from a field
traverse which was tied (referenced) to said coordinate system by GPS
observations and observations of selected stations in the Ohio Department of
Transportation Virtual Reference Station network. The portion of the centerline
of Georgesville Road, bearing North 07° 07’ 57” East, and all other bearings
upon this meridian, is designated the “basis of bearing” for this description.

 

This description was prepared by Matthew E. Ferris, Registered Surveyor
No. 8230, of E.P. Ferris & Associates, Inc. on February 14, 2011.

 

Less and excepting therefrom the following 1.2213 acre tract known as Parcel
1B-WD as conveyed by CD Gaming Parking, LLC to The Franklin County Commissioners
in Instrument Number 201108170102930:

 

Parcel 1B-WD

 

Situated in the State of Ohio, County of Franklin, Township of Franklin, and
being in Virginia Military District Survey Numbers 1425 and 1482 and also being
in a 24.936 acre tract as conveyed to CD Gaming Parking, LLC in Instrument
Number 201102140022642 (all references being to records of the Recorder’s
Office, Franklin County, Ohio), and bounded and described as follows:

 

Commencing at “FCGS 1379” found at the centerline of right-of-way of Phillipi
Road and Georgesville Road (C.R. 26), and being a Point of Intersection, also
being the centerline of right-of-way of West Broad Street (U.S. 40);

 

Thence with the centerline of Georgesville Road (C.R. 26), the west line of a
1.048 acre tract as conveyed to The Board of Franklin County Commissioners in
Instrument Number 200211270304863, the west line of a 34.521 acre tract as
conveyed to CD Gaming Future Expansion, LLC in Instrument Number
201102140022643, and the west line of the remainder of a 112.581 acre tract as
conveyed as conveyed to CD Gaming Ventures, Inc. in Instrument Number
201002050015189, Tract I, South 07 degrees 07 minutes 57 seconds West, 1808.79
feet to the northwest corner of said 24.936 acre tract and the southwest corner
of

 

16

--------------------------------------------------------------------------------


 

the remainder of said 112.581 acre tract in the centerline of Georgesville Road
(C.R. 26) and being the True Point of Beginning of the parcel herein described;

 

Thence with the north line of said 24.936 acre tract and the south line of the
remainder of said 112.581 acre tract crossing the existing easterly right-of-way
line of Georgesville Road (C.R. 26), South 86 degrees 16 minutes 42 seconds
East, 105.19 feet to an iron pin set in said north and south line in the
proposed easterly right-of-way line of Georgesville Road (C.R. 26);

 

Thence crossing said 24.936 acre tract with the proposed easterly right-of-way
line of Georgesville Road (C.R. 26), South 07 degrees 07 minutes 57 seconds
West, 103.48 feet to an iron pin set;

 

Thence continuing across said 24.936 acre tract with the proposed easterly
right-of-way line of Georgesville Road (C.R. 26), North 82 degrees 52 minutes 03
seconds West, 15.00 feet to an iron pin set;

 

Thence continuing across said 24.936 acre tract with the proposed easterly
right-of-way line of Georgesville Road (C.R. 26), South 07 degrees 07 minutes 57
seconds West, 470.31 feet to an iron pin set in the south line of said 24.936
acre tract and the north line of a 22.259 acre tract as conveyed to CD Gaming
Future Development, LLC in Instrument Number 201102140022644;

 

Thence with the south line of said 24.936 acre tract and the north line of said
22.259 acre tract, North 87 degrees 36 minutes 39 seconds West, 90.31 feet to
the southwest corner of said 24.936 acre tract and the northwest corner of said
22.259 acre tract;

 

Thence with the centerline of Georgesville Road (C.R. 26) and the west line of
said 24.936 acre tract, North 07 degrees 07 minutes 57 seconds East, 575.00 feet
to the Point of Beginning.

 

Subject to all legal rights-of-way, easements, and restrictions, if any, of
previous records.

 

The above described area is contained within the Franklin County Auditor’s
Permanent Parcel Numbers: 140-007465 containing 1.2213 acres, more or less,
which includes 0.7911 acres in the present road occupied.

 

The bearings shown on this described herein are based on the Ohio State Plane
Coordinate System, South Zone, NAD83 (CORS96). Said bearings originated from a
field traverse which was tied to said coordinate system by GPS observations and
observations of selected stations in the Ohio Department of Transportation
Virtual Reference Station network. The portion of the centerline of Georgesville
Road having a bearing of (South 07 degrees 07 minutes 57 seconds West) and
monumented as shown hereon, is designated the “basis of bearing” for this
survey.

 

This description was prepared and reviewed on May 18, 2011 by Edward P. Ferris,
Registered Survey No. 6027, and is based upon a field survey performed by E.P.
Ferris & Associates, Inc.

 

17

--------------------------------------------------------------------------------


 

Monuments referred to as Iron Pins Set are 5/8 inch rebar 30 inches long with a
yellow plastic cap stamped “Franklin County Engineer”.

 

Grantor reserves the right of ingress and egress to and from all residual areas.

 

Tract III

 

34.521 Acre Tract

 

Situated in the State of Ohio, County of Franklin, Township of Franklin, being
in Virginia Military Survey Lot 1482, and being part of an 112.581 acre tract
conveyed to CD Gaming Ventures, Inc. as described in Instrument Number
201002050015189, Tract I, all references being those of record in the Franklin
County, Ohio Recorder’s Office and being more particularly described as follows:

 

Commencing at a monument (FCGS 1379) found at the centerline intersection of
West Broad Street (U.S. Route 40) (160’) and Georgesville Road (110’);

 

Thence southerly, with the centerline of Georgesville Road and the west line of
a 1.048 acre tract conveyed to Board of Franklin County Commissioners as
described in Instrument Number 200211270304863, South 07° 07’ 57” West, 528.58
feet;

 

Thence easterly, leaving the centerline of Georgesville Road, crossing said
1.048 acre tract, North 86° 32’ 36” East, 73.25 feet to a 5/8” rebar found
capped “Woolpert”, said iron pin being the northwest corner of said 112.581 acre
tract, the southwest corner of a 6.423 acre tract conveyed to West Highland
Plaza LLC as described in Instrument Number 200212260332012, and in the
corporation line of the City of Columbus and Franklin Township, being the True
Point of Beginning,

 

Thence easterly, with said corporation line, the north line of said 112.581 acre
tract, the south line of said 6.423 acre tract, the south line of a 2.951 acre
tract conveyed to West Highland Plaza as described in Instrument Number
200707110121493, the south line of a 2.368 acre tract conveyed to Buckeye
Express Wash LLC as described in Instrument Number 200807310116827, and the
south line of a 2.126 acre tract conveyed to Haydocy Pontiac-GMC Truck Inc. as
described in Instrument Number 200308070249570, North 86° 32’ 36” East, 1450.29
feet to an 3/4” iron pin found capped “EMH&T” at an angle point in said north
line, the southeast corner of said 2.126 acre tract, and on the west line of an
8.326 acre tract conveyed to Haydocy Realty Co. LLC as described in Instrument
Number 199911050278956;

 

Thence southerly, with said corporation line, the north line of said 112.581
acre tract, and the west line of said 8.326 acre tract, South 03° 27’ 56” East,
120.56 feet to a “MAG” nail found at an angle point in said north line and being
the southwest corner of said 8.326 acre tract;

 

Thence easterly, with said corporation line, the north line of said 112.581 acre
tract, and the south line of said 8.326 acre tract, North 81° 06’ 58” East,
593.51 feet to and iron pin set at the northeast corner of

 

18

--------------------------------------------------------------------------------


 

said 112.581 acre tract, the southeast corner of said 8.326 acre tract, and on
the west line of Lot No. 49 of Alice Rita Subdivision as recorded in Plat Book
46, Page 30;

 

Thence southerly, with said corporation line, the east line of said 112.581 acre
tract, and the west line of Lot Nos. 36-49 of said Alice Rita Subdivision, South
03° 14’ 07” East, 689.58 feet to an iron pin set;

 

Thence westerly, crossing said 112.581 acre tract, South 84° 53’ 46” West,
870.23 feet to an iron pin set;

 

Thence westerly, continuing across said 112.581 acre tract, North 82° 52’ 03”
West, 546.17 feet to an iron pin set;

 

Thence westerly, continuing across said 112.581 acre tract, South 87° 14’ 04”
West, 830.05 feet to a “MAG” nail set in the centerline of Georgesville Road and
on the west line of said 112.581 acre tract;

 

Thence northerly, with the centerline of Georgesville Road and the west line of
said 112.581 acre tract, North 07° 07’ 57” East, 403.09 feet to a “MAG’’ nail
set an angle point in the west line of said 112.581 acre tract, and being the
southwest corner of said 1.048 acre tract;

 

Thence easterly, with the west line of said 112.581 acre tract and the south
line of said 1.048 acre tract, South 82° 52’ 03” East, 60.00 feet to an iron pin
set at an angle point in the west line of said 112.581 acre tract, the southeast
corner of said 1.048 acre tract, and on the easterly right-of-way line of
Georgesville Road;

 

Thence northerly, continuing with the west line of said 112.581 acre tract, the
east line of said 1.048 acre tract and the easterly right-of-way line of
Georgesville Road, North 07° 07’ 57” East, 173.64 feet to a 5/8” rebar found
capped “Woolpert” at an angle point in said west and east line;

 

Thence northerly, continuing with the west line of said 112.581 acre tract, the
east line of said 1.048 acre tract, and the easterly right-of-way line of
Georgesville Road, North 20° 39’ 28” East, 51.31 feet to a 5/8” rebar found
capped “Woolpert” at an angle point in said west and east line;

 

Thence northerly, continuing with the west line of said 112.581 acre tract, the
east line of said 1.048 acre tract, and the easterly right-of-way line of
Georgesville Road, North 07° 07’ 57” East, 67.05 feet to the True Point of
Beginning, containing 34.521 acres more or less.

 

Subject to all legal rights-of-way and/or easements, if any of previous record.

 

All iron pins set are 5/8” rebar, 30” in length with a yellow plastic cap with
“EP Ferris Surveyor 8230” inscribed on top.

 

Basis of Bearing: Bearings are based upon the Ohio State Plane Coordinate
System, South Zone, NAD83 (CORS 96). Said bearings originated from a field
traverse which was tied (referenced) to said coordinate system by GPS
observations and observations of selected

 

19

--------------------------------------------------------------------------------


 

stations in the Ohio Department of Transportation Virtual Reference Station
network. The portion of the centerline of Georgesville Road, bearing North 07°
07’ 57” East, and all other bearings upon this meridian, is designated the
“basis of bearing” for this description.

 

This description was prepared by Matthew E. Ferris, Registered Surveyor
No. 8230, of E.P. Ferris & Associates, Inc. on February 14, 2011.

 

Less and excepting therefrom the following 0.9921 acre tract known as Parcel
1C-WD as conveyed by CD Gaming Future Expansion LLC to the Franklin County
Commissioners in Instrument Number 201108170102936:

 

Parcel 1C-WD

 

Situated in the State of Ohio, County of Franklin, Township of Franklin, and
being in Virginia Military District Survey Number 1482 and also being in a
34.521 acre tract as conveyed to CD Gaming Future Expansion, LLC in Instrument
Number 201102140022643 (all references being to records of the Recorder’s
Office, Franklin County, Ohio), and bounded and described as follows:

 

Commencing at “FCGS 1379” found at the centerline of right-of-way of Phillipi
Road and Georgesville Road (C.R. 26), and being a Point of Intersection, also
being the centerline of right-of-way of West Broad Street (U.S. 40);

 

Thence with the centerline of Georgesville Road (C.R. 26) and the west line of a
1.048 acre tract as conveyed to The Board of Franklin County Commissioners in
Instrument Number 200211270304863, South 07 degrees 07 minutes 57 seconds West,
805.70 feet to an angle point in the west line of said 34.521 acre tract and
being the southwest corner of said 1.048 acre tract and being the True Point of
Beginning of the parcel herein described;

 

Thence with the west line of said 34.521 acre tract and the south line of said
1.048 acre tract, South 82 degrees 52 minutes 03 seconds East, 60.00 feet to an
angle point in the west line of said 34.521 acre tract, the southeast corner of
said 1.048 acre tract in the existing easterly right-of-way line of Georgesville
Road (C.R. 26);

 

Thence with the west line of said 34.521 acre tract, the east line of said 1.048
acre tract, and the existing easterly right-of-way line of Georgesville Road
(C.R. 26), North 07 degrees 07 minutes 57 seconds East, 173.64 feet to a point,
reference an iron pin found, capped “Woolpert Inc”, South 04 degrees 59 minutes
39 seconds East 0.44 feet;

 

Thence continuing with the west line of said 34.521 acre tract, the east line of
said 1.048 acre tract, and the existing easterly right-of-way line of
Georgesville Road (C.R. 26), North 20 degrees 39 minutes 28 seconds East, 51.31
feet to a point, reference an iron pin found, capped “Woolpert Inc”, South 03
degrees 50 minutes 15 seconds West, 0.50 feet;

 

20

--------------------------------------------------------------------------------


 

Thence continuing with the West line of said 34.521 acre tract, the east line of
said 1.048 acre tract, and the existing easterly right-of-way line of
Georgesville Road (C.R. 26), North 07 degrees 07 minutes 57 seconds East, 67.05
feet to a point, reference an iron pin found, capped “Woolpert Inc”, North 86
degrees 32 minutes 36 seconds East 0.07 feet in the east line of said 1.048 acre
tract at the northwest corner of said 34.521 acre tract, the southwest corner of
a 6.4230 acre tract as conveyed to West Highland Plaza, LLC in Instrument Number
200707110121493, Parcel I;

 

Thence with the north line of said 34.521 acre tract and the south line of said
6.4230 acre tract, North 86 degrees 32 minutes 36 seconds East, 18.31 feet to an
iron pin set in said north and south line and also being in the proposed
easterly right-of-way line of Georgesville Road (C.R. 26);

 

Thence crossing said 34.521 acre tract with the proposed easterly right-of-way
line of Georgesville Road (C.R. 26), South 07 degrees 07 minutes 57 seconds
West, 681.33 feet to an iron pin set in the south line of said 34.521 acre tract
and the north line of the remainder of a 112.581 acre tract as conveyed to CD
Gaming Ventures, Inc. in Instrument Number 201002050015189, Tract I;

 

Thence with the south line of said 34.521 acre tract and the north line of the
remainder of said 112.581 acre tract, South 87 degrees 14 minutes 04 seconds
West, 91.36 feet to the southwest corner of said 34.521 acre tract and the
northwest corner of the remainder of said 112.581 acre tract;

 

Thence with the west line of said 34.521 acre tract and the centerline of
Georgesville Road (C.R. 26), North 07 degrees 07 minutes 57 seconds East, 403.09
feet to the Point of Beginning.

 

Subject to all legal rights-of-way, easements, and restrictions, if any, of
previous record.

 

The above described area is contained within the Franklin County Auditor’s
Permanent Parcel Numbers: 140-007466 containing 0.9921 acres, more or less,
which includes 0.5480 acres in the present road occupied.

 

The bearings shown on this described herein are based on the Ohio State Plane
Coordinate System, South Zone, NAD83 (CORS96). Said bearings originated from a
field traverse which was tied to said coordinate system by GPS observations and
observations of selected stations in the Ohio Department of Transportation
Virtual Reference Station network. The portion of the centerline of Georgesville
Road having a bearing of (South 07 degrees 07 minutes 57 seconds West) and
monumented as shown hereon, is designated the “basis of bearing” for this
survey.

 

This description was prepared and reviewed on May 18, 2011 by Edward P. Ferris
Registered Surveyor No. 6027, and is based upon a field survey performed by E.P.
Ferris & Associates, Inc.

 

21

--------------------------------------------------------------------------------


 

Monuments referred to as Iron Pins Set are 5/8 inch rebar 30 inches long with a
yellow plastic cap stamped “Franklin County Engineer”.

 

Grantor reserves the right of ingress and egress to and from all residual areas.

 

Tract IV

 

22.259 Acre Tract

 

Situated in the State of Ohio, County of Franklin, Township of Franklin, being
in Virginia Military Survey Lot 1425, and being part of an 112.581 acre tract
conveyed to CD Gaming Ventures, Inc. as described in Instrument Number
201002050015189, Tract I, all references being those of record in the Franklin
County, Ohio Recorder’s Office and being more particularly described as follows:

 

Commencing at a monument (FCGS 1379) found at the centerline intersection of
West Broad Street (U.S. Route 40) (160’) and Georgesville Road (110’);

 

Thence southerly, with the centerline of Georgesville Road, the west line of a
1.048 acre tract conveyed to Board of Franklin County Commissioners as described
in Instrument Number 200211270304863 and the west line of said 112.581 acre
tract, South 07° 07’ 57” West, 2383.79 feet to a “MAG” nail set, and being the
True Point of Beginning;

 

Thence easterly, crossing said 112.581 acre tract, South 87° 36’ 39” East,
1033.13 feet to an iron pint set;

 

Thence northeasterly, continuing across said 112.581 acre tract, North 52° 07’
57” East, 496.75 feet to an iron pin set;

 

Thence easterly, crossing said 112.581 acre tract, South 88° 51’ 21” East,
610.89 feet to an iron pin set in the south line of said 112.581 acre tract and
the north line of a tract of land conveyed to Camp Chase Industrial Railroad
Corp. as described in Official Record Volume 28363 F03;

 

Thence southwesterly, with the south line of said 112.581 acre tract and the
north line of said Camp Chase Industrial Railroad Corp. tract, South 54° 38’ 50”
West, 587.07 feet to an iron pin set at an angle point in said south and north
line;

 

Thence southwesterly, with the south line of said 112.581 acre tract and the
north line of said Camp Chase Industrial Railroad Corp. tract, South 45° 07’ 01”
West, 265.42 feet to a 5/8” rebar found capped “Woolpert” at an angle point in
said south and north line;

 

Thence southwesterly, with the south line of said 112.581 acre tract and the
north line of said Camp Chase Industrial Railroad Corp. tract, South 39° 13’ 25”
West, 211.64 feet to a 5/8” rebar found capped “Woolpert” at an angle point in
said south and north line, being on the corporation line of the City of Columbus
and Franklin Township;

 

22

--------------------------------------------------------------------------------


 

Thence southwesterly, with said corporation line, the south line of said 112.581
acre tract, and north line of said Camp Chase Industrial Railroad Corp. tract,
South 54° 37’ 57” West, 1038.29 feet to a 5/8” rebar found capped “Woolpert” at
a southwest corner of said 112.581 acre tract and a southeast corner of a 9.052
acre tract conveyed to CD Gaming Ventures, Inc. as described in Instrument
Number 201002050015189, Tract II;

 

Thence northeasterly, with said corporation line, the west line of said 112.581
acre tract, and the east line of said 9.052 acre tract, North 27° 15’ 29” East,
149.00 feet to a 5/8” rebar found capped “Woolpert” at an angle point in said
west and east line;

 

Thence northerly, with said corporation line, the west line of said 112.581 acre
tract, and the east line of said 9.052 acre tract, North 22° 08’ 13” East,
196.74 feet to a 5/8” rebar found capped “Woolpert” at an angle point in said
west and east line;

 

Thence northerly, with said corporation line, the west line of said 112.581 acre
tract, and the east line of said 9.052 acre tract, North 05° 10’ 59” East,
149.38 feet to a 5/8” rebar found capped “Woolpert” at an angle point in said
west and east line;

 

Thence northerly, with said corporation line, the west line of said 112.581 acre
tract, and the east line of said 9.052 acre tract, North 03° 24’ 52” West,
149.83 feet to an iron pin found at an angle point in said west line and being
the northeast corner of said 9.052 acre tract;

 

Thence westerly, with said corporation line, the west line of said 112.581 acre
tract, and the north line of said 9.052 acre tract, South 86° 26’ 45” West,
passing a 5/8” rebar found in the easterly right-of-way line of Georgesville
Road at 533.11 feet, 594.17 feet to a “MAG” nail set at a southwest corner of
said 112.581 acre tract, the northwest corner of said 9.052 acre tract, and
being in the centerline of Georgesville Road;

 

Thence northerly, with the west line of said 112.581 acre tract and the
centerline of Georgesville Road, North 07° 07’ 57” East, 469.70 feet to the True
Point of Beginning, containing 22.259 acres more or less.

 

Subject to all legal rights-of-way and/or easements, if any of previous record.

 

All iron pins set are 5/8” rebar, 30” in length with a yellow plastic cap with
“EP Ferris Surveyor 8230” inscribed on top.

 

Basis of Bearing: Bearings are based upon the Ohio State Plane Coordinate
System, South Zone, NAD83 (CORS 96). Said bearings originated from a field
traverse which was tied (referenced) to said coordinate system by GPS
observations and observations of selected stations in the Ohio Department of
Transportation Virtual Reference Station network. The portion of the centerline
of Georgesville Road, bearing North 07° 07’ 57” East, and all other bearings
upon this meridian, is designated the “basis of bearing” for this description.

 

23

--------------------------------------------------------------------------------


 

This description was prepared by Matthew E. Ferris, Registered Surveyor
No. 8230, of E.P. Ferris & Associates, Inc. on February 14, 2011.

 

TRACT V

 

9.052 acre parcel

 

Situate in Virginia Military Survey Lot 1425, City of Columbus, County of
Franklin, State of Ohio, and being part of a 147.973 acre tract of land as
conveyed to Delphi Automotive Systems LLC by deed recorded in Instrument
No. 199902010025133 (all references to deeds, microfiche, plats, surveys, etc.
refer to the records of the Franklin County Recorder’s Office, unless noted
otherwise) and being more particularly bounded and described as follows:

 

Commencing for reference at a monument found (FCGS 13 79) at the intersection of
the centerline of West Broad Street (U.S. Route 40) with the centerline of
Georgesville Road, said point bears North eighty-eight degrees ten minutes
twenty-nine seconds East (N88°10’29”E) for a distance of two thousand one
hundred thirty-seven and 66/100 feet (2137.66’) from a monument found
(Frank140);

 

thence along the centerline of said Georgesville Road and the west line of said
147.973 acre tract South seven degrees seven minutes fifty-four seconds West
(S07°07’54”W) for a distance of two thousand eight hundred fifty-three and
58/100 feet (2,853.58’) to a railroad spike set at the True Point of Beginning
of the herein described tract of land;

 

thence across said 147.973 acre tract and along the existing City of Columbus
corporation line as recorded in Official Record Volume 14730 E16 for the
following five (5) courses:

 

1. North eighty-six degrees twenty-six minutes forty-three seconds East
(N86°26’43”E) (passing an iron pin found on the east right of way line of said
Georgesville Road at 61.06’) for a distance of five hundred ninety-three and
99/100 feet (593.99’) to a 5/8” iron pin found (no cap);

 

2. South three degrees twenty-eight minutes twenty-five seconds East
(S03°28’25”E) for a distance of one hundred forty-nine and 96/100 feet (149.96’)
to an iron pin set;

 

3. South five degrees eleven minutes thirty-three seconds West (S05°11’33”W) for
a distance of one hundred forty-nine and 38/100 feet (149.38’) to an iron pin
set;

 

4. South twenty-two degrees nine minutes fifty-eight seconds West (S22°09’58”W)
for a distance of one hundred ninety-six and 72/100 feet (196.72’) to an iron
pin set;

 

5. South twenty-seven degrees fifteen minutes sixteen seconds West (S27°15’16”W)
for a distance of one hundred forty-eight and 91/100 feet (148.91’) to an iron
pin set on the north line of a tract of land as

 

24

--------------------------------------------------------------------------------


 

conveyed to Camp Chase Industrial Railroad Corp. by deed recorded in Official
Record Volume 28363 F03;

 

thence along said line South fifty-four degrees thirty-eight minutes forty-seven
seconds West (S54°38’47”W) for a distance of one hundred ninety-eight and 22/100
feet (198.22’) to a 5/8” iron pin found (Thomas Eng & Surveying cap) at the
northeast corner of a 1.423 acre tract of land as conveyed to Salvation Army by
deed recorded in Official Record Volume 9220 F13;

 

thence along the north line of said 1.423 acre tract North eighty-two degrees
fifty-two minutes six seconds West (N82°52’06”W) for a distance of three hundred
sixty-seven and 90/100 feet (367.90’) to a P.K. nail found at the northwest
corner of said 1.423 acre tract, said point also being on the centerline of said
Georgesville Road;

 

thence along the centerline of said Georgesville Road North seven degrees seven
minutes fifty-four seconds East (N07°07’54”E) for a distance of six hundred
fifty and 24/100 feet (650.24’) to the True Point of Beginning, containing nine
and 052/1000 (9.052) acres, more or less.

 

Iron pins set are 5/8” rebar, 30” in length, with a plastic plug placed on top
inscribed with the name “Woolpert Inc”, unless otherwise noted. All monuments
found are in good condition unless otherwise noted.

 

This description was prepared from a field survey performed by Woolpert, Inc.,
in January, 2010 with bearings based upon Ohio State Plane Coordinate System,
South Zone, NAD83 (CORS). Said bearings originated from said coordinate system
by GPS observations and observations of selected stations in the Ohio Department
of Transportation Virtual Reference Station network. The portion of the
centerline of Georgesville Road having a bearing of North seven degrees seven
minutes fifty-four seconds East (N07°07’54”E) and monumented as described
herein, is designated the “basis of bearing” for this survey.

 

Less and excepting therefrom the following 1.8636 acre tract known as Parcel
1A-WD as conveyed by CD Gaming Future Development LLC to the Franklin County
Commissioners in Instrument Number 201108170102928:

 

Parcel 1A-WD

 

Situated in the State of Ohio, County of Franklin, Township of Franklin, and
being in Virginia Military District Survey Numbers 1425 and also being in a
22.259 acre tract as conveyed to CD Gaming Future Development, LLC in Instrument
Number 201102140022644 and a 9.052 acre tract as conveyed to CD Gaming Future
Development, LLC in Instrument Number 201102140022646 (all references being to
records of the Recorder’s Office, Franklin County, Ohio), and bounded and
described as follows:

 

Commencing at “FCGS 1379” found at the centerline of right-of-way of Phillipi
Road and Georgesville Road (C.R. 26), and being a Point of Intersection, also
being the centerline of right-of-way of West Broad Street (U.S. 40);

 

25

--------------------------------------------------------------------------------


 

Thence with the centerline of Georgesville Road (C.R. 26), the west line of a
1.048 acre tract as conveyed to The Board of Franklin County Commissioners in
Instrument Number 200211270304863, the west line of a 34.521 acre tract as
conveyed to CD Gaming Future Expansion, LLC in Instrument Number
201102140022643, the west line of the remainder of a 112.581 acre tract as
conveyed to CD Gaming Ventures, Inc. in Instrument Number 201002050015189, Tract
I, and the west line of a 24.936 acre tract as conveyed to CD Gaming Parking,
LLC in Instrument Number 201102140022642, South 07 degrees 07 minutes 57 seconds
West, 2383.79 feet to the northwest corner of said 22.259 acre tract and the
southwest corner of said 24.936 acre tract and being the True Point of Beginning
of the parcel herein described;

 

Thence crossing the existing easterly right-of-way line of Georgesville Road
(C.R. 26) along the north line of said 22.259 acre tract and the south line of
said 24.936 acre tract, South 87 degrees 36 minutes 39 seconds East, 90.31 feet
to an iron pin set in the proposed easterly right-of-way line of Georgesville
Road (C.R. 26), also being in said north and south line;

 

Thence crossing said 22.259 acre tract with the proposed easterly right-of-way
line of Georgesville Road (C.R. 26), South 07 degrees 07 minutes 57 seconds
West, 460.19 feet to an iron pin set in the south line of said 22.259 acre tract
and the north line of said 9.052 acre tract;

 

Thence with the south line of said 22.259 acre tract and the north line of said
9.052 acre tract, South 86 degrees 26 minutes 45 seconds West, 30.53 feet to a
point, reference an iron pin found, capped “Woolpert Inc”, South 86 degrees 26
minutes 45 seconds West, 0.14 feet, in said south and north line and in the
existing easterly right-of-way line of Georgesville Road (C.R. 26);

 

Thence crossing said 9.052 acre tract with the existing easterly right-of-way
line of Georgesville Road (C.R. 26), South 07 degrees 07 minutes 57 seconds
West, 661.20 feet to an iron pin set in the south line of said 9.052 acre tract
and the north line of a 1.423 acre tract as conveyed to Salvation Army in
Official Record 9220, Page F13;

 

Thence with the south line of said 9.052 acre tract and the north line of said
1.423 acre tract, North 82 degrees 52 minutes 03 seconds West, 60.00 feet to the
southwest corner of said 9.052 acre tract and the northwest corner of said 1.423
acre tract in the centerline of Georgesville Road (C.R. 26);

 

Thence with the centerline of Georgesville Road (C.R. 26) and the west line of
said 9.052 acre tract and said 22.259 acre tract, North 07 degrees 07 minutes 57
seconds East, 1119.58 feet to the Point of Beginning.

 

Subject to all legal rights-of-way, easements, and restrictions, if any, of
previous record.

 

The above described area is contained within the Franklin County Auditor’s
Permanent Parcel Numbers: 570-216484 containing 0.9030 acres, more or less,
which includes 0.9030 acres in the present road occupied, 140-007464 containing
0.9606 acres, more or less, which

 

26

--------------------------------------------------------------------------------


 

includes 0.6426 acres in the present road occupied, containing a total of 1.8636
acres, more or less.

 

The bearings shown on this described herein are based on the Ohio State Plane
Coordinate System, South Zone, NAD83 (CORS96). Said bearings originated from a
field traverse which was tied to said coordinate system by GPS observations and
observations of selected stations in the Ohio Department of Transportation
Virtual Reference Station network. The portion of the centerline of Georgesville
Road having a bearing of (South 07 degrees 07 minutes 57 seconds West) and
monumented as shown hereon, is designated the “basis of bearing” for this
survey.

 

This description was prepared and reviewed on May 18, 2011 by Edward P. Ferris,
Registered Surveyor No. 6027, and is based upon a field survey performed by E.P.
Ferris & Associates, Inc.

 

Monuments referred to as Iron Pins Set are 5/8 inch rebar 30 inches long with a
yellow plastic cap stamped “Franklin County Engineer”.

 

Grantor reserves the right of ingress and egress to and from all residual areas.

 

TRACT VI

 

Together With beneficial easement for sanitary sewer as set forth in Special
Warranty Deed by and between General Motors Corporation and The Cleveland,
Cincinnati and St. Louis Railway Company dated February 25, 1957 and recorded
February 25, 1957 in Deed Book 2017, Page 425, Recorder’s Office, Franklin
County, Ohio.

 

Together with non-exclusive beneficial easements for storm sewer and right of
access to easement area as set forth in that certain Storm Sewer Easement and
Right of Access Agreement by and between Haydocy Realty Co., LLC and Delphi
Automotive Systems LLC, recorded November 5, 1999, in Instrument
No. 199911050279195, Franklin County records.

 

Also Together With non-exclusive beneficial easements for vehicular and
pedestrian ingress and egress, sanitary sewer, storm sewer, and utilities as set
forth in that certain Amended and Restated Easement Agreement dated February 25,
2003 by and between West Highland Plaza LLC and Delphi Automotive Systems LLC,
recorded July 15, 2003, in Instrument No. 200307150215403, Franklin County
records.

 

(j)                                    On renumbered page B-133 (renumbered in
accordance with paragraph (h) above) of “Exhibit B” with respect to Hollywood
Casino Tunica, Robinsonville, MS, delete the following: “Tract A”.

 

(k)                                 On renumbered page B-134 (renumbered in
accordance with paragraph (h) above) of “Exhibit B” with respect to Hollywood
Casino Tunica, Robinsonville, MS, the following text shall be deleted in its
entirety, and such Land described below shall not be Leased Property under the
Master Lease:

 

27

--------------------------------------------------------------------------------


 

Tract B

 

Being a part of the R.M. Leatherman and Hugh M. Magevney, III property located
in the Northeast Quarter (NE 1/4) of the Northeast Quarter (NE 1/4) of
Section Twenty-Four (24), Township Three (3) South, Range Twelve (12) West,
Tunica County, Mississippi and being more particularly described as follows:

 

Beginning at a point on the North line of said Section Twenty-Four (24), said
point being North 89 degrees 44 minutes 19 seconds East a distance of 5,218.24
feet from a found concrete monument at the Northwest corner of Section
Twenty-Four (24); thence North 89 degrees 41 minutes 49 seconds East and
continuing along the North line of said Section Twenty-Four (24) for 45.00 feet
to a point; thence South 00 degrees 00 minutes 00 seconds East for 1,120.12 feet
to the Point of Beginning of the tract herein described.

 

Thence South 00 degrees 00 minutes 00 seconds East for 190.75 feet to a point;

 

Thence North 88 degrees 48 minutes 03 seconds West for 193.62 feet to a point;

 

Thence North 68 degrees 40 minutes 34 seconds West for 606.87 feet to a point;

 

Thence North 65 degrees 38 minutes 09 seconds West for 613.65 feet to a point;

 

Thence North 65 degrees 19 minutes 08 seconds West for 1,083.49 feet to a point;

 

Thence North 69 degrees 18 minutes 21 seconds West for 539.83 feet to a point;

 

Thence North 63 degrees 20 minutes 00 seconds West for 634.33 feet to a point;

 

Thence North 65 degrees 24 minutes 26 seconds West for 641.41 feet to a point on
the Eastern top bank revetment of the Mississippi River, as it exists today;

 

Thence North 58 degrees 52 minutes 07 seconds East along the said Eastern top
bank revetment of the Mississippi River for 108.91 feet to a point;

 

Thence North 44 degrees 58 minutes 31 seconds East and continuing along the said
Eastern top bank revetment of the Mississippi River for 95.28 feet to a point;

 

Thence South 65 degrees 16 minutes 09 seconds East for 546.04 feet to a point;

 

Thence South 63 degrees 19 minutes 02 seconds East for 612.80 feet to a point
(said point being South 45 degrees 00 minutes 00 seconds West from the concrete
monument representing the Northwest corner of Section Twenty-Four (24), Township
Three (3) South, Range Twelve (12) West, Tunica County, Mississippi.)

 

Thence South 72 degrees 33 minutes 04 seconds East for 291.23 feet to a point;

 

Thence South 65 degrees 21 minutes 03 seconds East for 1,352.15 feet to a point;

 

28

--------------------------------------------------------------------------------


 

Thence South 67 degrees 26 minutes 32 seconds East for 1,162.40 feet to a point;

 

Thence South 88 degrees 23 minutes 22 seconds East for 173.28 feet to the said
Point of Beginning, containing 17.75 acres, more or less.

 

Bearings in the above description have an origin of True North based on
computation from celestial observations.

 

(l)                                     Beginning on renumbered page B-94
(renumbered in accordance with paragraph (h) above) of “Exhibit B”, all of the
legal descriptions provided for “M Resort Spa Casino, Henderson, Nevada” shall
be deleted in their entireties and be replaced with the following:

 

REAL PROPERTY IN THE CITY OF LAS VEGAS, COUNTY OF CLARK, STATE OF NEVADA,
DESCRIBED AS FOLLOWS:

 

PARCEL 1A:

 

LOT ONE (1) OF 3RD AMENDED FINAL MAP THE M RESORT, AS SHOWN BY MAP THEREOF ON
FILE IN BOOK 141 OF PLATS, PAGE 49, IN THE OFFICE OF THE COUNTY RECORDER OF
CLARK COUNTY, NEVADA.

 

EXCEPTING THEREFROM ALL THAT REAL PROPERTY AS CONVEYED TO THE M CONVENIENCE LLC,
A NEVADA LIMITED LIABILITY COMPANY, BY DEED RECORDED MARCH 13, 2009 IN BOOK
20090313 AS DOCUMENT NO. 04168, OFFICIAL RECORDS.

 

FURTHER EXCEPTING THEREFROM ALL THAT REAL PROPERTY CONVEYED TO J & V SIMON, LLC
BY DEED RECORDED JANUARY 13, 2009 IN BOOK 20090113 AS DOCUMENT NO. 03290,
OFFICIAL RECORDS.

 

FURTHER EXCEPTING THEREFROM THE FOLLOWING DESCRIBED REAL PROPERTY AS CONVEYED TO
M RESORT PROPERTIES LLC, A NEVADA LIMITED LIABILITY COMPANY BY DEED RECORDED
NOVEMBER 17, 2010 IN BOOK 20101117 AS DOCUMENT NO. 02832, OFFICIAL RECORDS,
DESCRIBED AS FOLLOWS:

 

THOSE PORTIONS OF LOT 1 OF THE 3RD AMENDED FINAL MAP OF THE M RESORT, RECORDED
MARCH 4, 2009 IN PLAT BOOK 141, PAGE 49, IN THE OFFICE OF THE COUNTY RECORDER OF
CLARK COUNTY, NEVADA DESCRIBED AS FOLLOWS:

 

THE NORTH HALF (N 1/2) OF THE NORTHEAST QUARTER (NE 1/4) OF THE SOUTHEAST
QUARTER (SE 1/4) OF THE NORTHWEST QUARTER (NW 1/4) OF SECTION 9, TOWNSHIP 23
SOUTH, RANGE 61 EAST, M.D.B. & M, IN THE COUNTY OF CLARK, STATE OF NEVADA.

 

AND THE SOUTH HALF (S 1/2) OF THE SOUTHEAST QUARTER (SE 1/4) OF THE SOUTHEAST
QUARTER (SE 1/4) OF THE NORTHWEST QUARTER (NW 1/4) OF SECTION 9, TOWNSHIP 23

 

29

--------------------------------------------------------------------------------


 

SOUTH, RANGE 61 EAST, M.D.B. & M, IN THE COUNTY OF CLARK, STATE OF NEVADA.

 

EXCEPTING THEREFROM ALL PUBLIC DEDICATIONS AS DEDICATED BY THE 3RD AMENDED FINAL
MAP OF THE M RESORT, RECORDED MARCH 4, 2009 IN PLAT BOOK 141, PAGE 49, CLARK
COUNTY.

 

TOGETHER WITH THAT PORTION OF LAND AS DISCLOSED BY GRANT, BARGAIN AND SALE DEED
RECORDED APRIL 25, 2012 IN BOOK 20120425 AS INSTRUMENT NO. 02797 OF OFFICIAL
RECORDS, BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

 

A PORTION OF THE SOUTHWEST QUARTER (SW 1/4) OF THE NORTHWEST QUARTER (NW 1/4) OF
THE NORTHWEST QUARTER (NW 1/4) OF SECTION 9, TOWNSHIP 23 SOUTH, RANGE 61 EAST,
M.D.M., CITY OF HENDERSON, CLARK COUNTY, NEVADA AND CONVEYED TO I.M. WOLF, A
NEVADA LIMITED LIABILITY COMPANY, AN UNDIVIDED 50% INTEREST PER GRANT, BARGAIN,
SALE DEED RECORDED IN BOOK 20030318, INSTRUMENT NO. 02595, AND TO ALEXANDER
DAWSON, INC., A NEVADA CORPORATION, AN UNDIVIDED 50% INTEREST PER GRANT, BARGAIN
AND SALE DEED RECORDED IN BOOK 20050920, INSTRUMENT NO. 04598, MORE PARTICULARLY
DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE NORTHWEST CORNER OF SAID SECTION 9; THENCE SOUTH 00°38’54”
EAST ALONG WEST LINE OF THE NORTHWEST QUARTER (NW 1/4) OF SAID SECTION 9, A
DISTANCE OF 1355.40 FEET TO THE SOUTHWEST CORNER OF THE SOUTHWEST QUARTER (SW
1/4) OF THE NORTHWEST QUARTER (NW 1/4) OF THE NORTHWEST QUARTER (NW 1/4) OF
SECTION 9; THENCE NORTH 87°46’23” EAST ALONG SOUTH LINE OF THE SAID SOUTHWEST
QUARTER (SW 1/4), A DISTANCE OF 27.61 FEET TO THE POINT OF BEGINNING, ALSO BEING
A POINT ON THE “SR” LINE OF ST. ROSE PARKWAY (BEING 250.00 FEET WIDE); THENCE
DEPARTING THE SAID SOUTH LINE AND ALONG THE SAID “SR” LINE, NORTH 57°13’36”
EAST, A DISTANCE OF 461.83 FEET TO THE BEGINNING OF A 8,202.08 FOOT RADIUS
CURVE, CONCAVE NORTHWESTERLY; THENCE NORTHEASTERLY ALONG SAID CURVE TO THE LEFT
AND “SR” LINE, AN ARC LENGTH OF 287.05 FEET THROUGH A CENTRAL ANGLE OF 02°00’19”
TO A POINT ON THE EAST LINE OF THE SAID SOUTHWEST QUARTER (SW 1/4) OF THE
NORTHWEST QUARTER (NW 1/4) OF THE NORTHWEST QUARTER (NW 1/4) OF SECTION 9 AND
BEING A POINT ON THE NORTHERLY BOUNDARY OF LOT 1 OF FILE 141 OF PLATS, PAGE 49,
BEING THE “3RD AMENDED FINAL MAP OF THE M RESORT”; THENCE SOUTH 00°38’16” EAST
ALONG THE SAID WEST LINE AND NORTHERLY BOUNDARY OF LOT 1, A DISTANCE OF 277.92
FEET;

 

THENCE DEPARTING SAID WEST LINE, SOUTH 48°18’15” WEST ALONG THE SAID NORTHERLY
BOUNDARY OF LOT 1, A DISTANCE OF 168.47 FEET TO A POINT ON THE SAID SOUTH LINE
OF THE

 

30

--------------------------------------------------------------------------------


 

SAID SOUTHWEST QUARTER (SW 1/4) OF THE NORTHWEST QUARTER (NW 1/4) OF THE
NORTHWEST QUARTER (NW 1/4) OF SECTION 9; THENCE SOUTH 87°46’23” WEST ALONG THE
SAID SOUTH LINE AND NORTHERLY BOUNDARY OF LOT 1, A DISTANCE OF 504.59 FEET TO
THE POINT OF BEGINNING.

 

NOTE: THE ABOVE METES AND BOUNDS DESCRIPTION APPEARED PREVIOUSLY IN THAT CERTAIN
DOCUMENT RECORDED JANUARY 14, 2014 IN BOOK 20140114 AS INSTRUMENT NO. 02391.

 

PARCEL 1B:

 

THOSE PORTIONS OF LOT 1 OF THE 3RD AMENDED FINAL MAP OF THE M RESORT, RECORDED
MARCH 4, 2009 IN PLAT BOOK 141, PAGE 49, IN THE OFFICE OF THE COUNTY RECORDER OF
CLARK COUNTY, NEVADA DESCRIBED AS FOLLOWS:

 

THE NORTH HALF (N 1/2) OF THE NORTHEAST QUARTER (NE 1/4) OF THE SOUTHEAST
QUARTER (SE 1/4) OF THE NORTHWEST QUARTER (NW 1/4) OF SECTION 9, TOWNSHIP 23
SOUTH, RANGE 61 EAST, M.D.B. & M, IN THE COUNTY OF CLARK, STATE OF NEVADA.

 

AND THE SOUTH HALF (S 1/2) OF THE SOUTHEAST QUARTER (SE 1/4) OF THE SOUTHEAST
QUARTER (SE 1/4) OF THE NORTHWEST QUARTER (NW 1/4) OF SECTION 9, TOWNSHIP 23
SOUTH, RANGE 61 EAST, M.D.B. & M, IN THE COUNTY OF CLARK, STATE OF NEVADA.

 

EXCEPTING THEREFROM ALL PUBLIC DEDICATIONS AS DEDICATED BY THE 3RD AMENDED FINAL
MAP OF THE M RESORT, RECORDED MARCH 4, 2009 IN PLAT BOOK 141, PAGE 49, CLARK
COUNTY.

 

PARCEL 2:

 

LOT 3 AS SHOWN ON THE FINAL MAP OF THE M RESORT - PHASE 1 RECORDED APRIL 20,
2007 IN PLAT BOOK 136, PAGE 49, CLARK COUNTY, NEVADA RECORDS, AND AS AMENDED BY
THAT CERTAIN CERTIFICATE OF AMENDMENT RECORDED JULY 16, 2007 IN BOOK 20070716 AS
INSTRUMENT NO. 03766.

 

PARCEL 3:

 

THE NORTH HALF (N 1/2) OF THE NORTHWEST QUARTER (NW 1/4) OF THE NORTHWEST
QUARTER (NW 1/4) OF THE SOUTHEAST QUARTER (SE 1/4) OF SECTION 9, TOWNSHIP 23
SOUTH, RANGE 61 EAST, M.D.B. & M, IN CLARK COUNTY, NEVADA.

 

EXCEPTING THEREFROM ALL THAT REAL PROPERTY CONVEYED TO THE COUNTY OF CLARK BY
DEED RECORDED SEPTEMBER 24, 1969 IN BOOK 980 AS DOCUMENT NO. 786740 OFFICIAL
RECORDS, CLARK COUNTY, NEVADA.

 

31

--------------------------------------------------------------------------------


 

PARCEL 4:

 

LOT 2 OF VEGAS VIEW SITES SUBDIVISION AS SHOWN BY MAP THEREOF ON FILE IN BOOK 16
OF PLATS, PAGE 22 IN THE OFFICE OF THE COUNTY RECORDER OF CLARK COUNTY, NEVADA.

 

PARCEL 5:

 

LOT 35 OF VEGAS VIEW SITES UNIT # 2 AS SHOWN BY MAP THEREOF ON FILE IN BOOK 22
OF PLATS, PAGE 26, IN THE OFFICE OF THE COUNTY RECORDER OF CLARK COUNTY, NEVADA.

 

PARCEL 6:

 

THAT PORTION OF THE NORTH HALF (N ½) OF THE NORTHEAST QUARTER (NE ¼) OF THE
SOUTHEAST QUARTER (SE ¼) OF THE NORTHWEST QUARTER (NW ¼) OF SECTION 9, TOWNSHIP
23 SOUTH, RANGE 61 EAST, M.D.M., LYING NORTHERLY OF BOWES AVENUE AS THE SAME NOW
EXISTS AS SHOWN ON THE PLAT MAP, RECORDED AS BOOK 141, PAGE 49 OF PLATS, IN THE
OFFICE OF THE COUNTY RECORDER OF CLARK COUNTY, NEVADA.

 

PARCEL 7:

 

THAT PORTION OF LOT 1 OF THE 3RD AMENDED FINAL MAP OF THE M RESORT, RECORDED
MARCH 4, 2009 IN PLAT BOOK 141, PAGE 49, CLARK COUNTY, NEVADA RECORDS, LYING
WITHIN THE SOUTHEAST ONE QUARTER OF THE NORTHWEST ONE QUARTER OF THE NORTHWEST
ONE QUARTER OF SECTION 9, TOWNSHIP 23 SOUTH, RANGE 61 EAST, M.D.M., CLARK
COUNTY, NEVADA MORE PARTICULARLY DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE SOUTHEAST CORNER OF THE NORTHWEST ONE QUARTER OF THE NORTHWEST
ONE QUARTER OF SAID SECTION 9;

 

THENCE ALONG THE EAST LINE THEREOF, NORTH 00° 37’ 37” WEST, 247.91 FEET, THENCE
DEPARTING SAID EAST LINE, SOUTH 89° 22’ 23” WEST 149.54 FEET TO THE POINT OF
BEGINNING;

 

THENCE NORTH 90° 00’ 00” WEST, 325.77 FEET;

 

THENCE NORTH 34° 40’ 35” WEST 73.96 FEET TO A POINT ON THE SOUTHEASTERLY
EASEMENT LINE OF SAINT ROSE PARKWAY AS SHOWN ON THE NEVADA DEPARTMENT OF
TRANSPORTATION RIGHT-OF-WAY DIVISION PLANS FOR SR-146 ST. ROSE PARKWAY FROM
SOUTHERN HIGHLANDS TO GILESPIE STREET-PHASE 2A, SAID POINT ALSO BEING A POINT ON
A NON-TANGENT CURVE, A CONCAVE NORTHWESTERLY, HAVING A RADIUS OF 8327.08 FEET,
FROM WHICH THE RADIUS POINT OF SAID CURVE BEARS NORTH 35° 22’ 53” WEST;

 

THENCE NORTHEASTERLY ALONG SAID NDOT EASEMENT LINE, 438.23 FEET ALONG THE ARC OF
SAID CURVE, THROUGH A

 

32

--------------------------------------------------------------------------------


 

CENTRAL ANGLE OF 03° 00’ 55”, THENCE DEPARTING SAID EASEMENT LINE, SOUTH 34° 45’
22” EAST, 215.51 FEET;

 

THENCE SOUTH 00° 00’ 00” WEST 73.60 FEET;

 

THENCE SOUTH 55° 14’ 38” WEST, 128.36 FEET TO THE POINT OF BEGINNING.

 

NOTE: THE ABOVE METES AND BOUNDS DESCRIPTION APPEARED PREVIOUSLY IN THAT CERTAIN
DOCUMENT RECORDED JANUARY 14, 2014 IN BOOK 20140114 AS INSTRUMENT NO. 02391.

 

1.2                               For the avoidance of any doubt, the parties
hereby agree that the attached Attachment I incorporates and reflects the
amendments set forth in Section 1.1 above and may be attached and affixed to the
Master Lease as an amended and restated “Exhibit B”.

 

ARTICLE II

AMENDMENT TO MEMORANDUM OF LEASE

 

Landlord and Tenant shall enter into one or more amendments to any memorandum of
lease which may be been recorded in accordance with Article XXXIII of the Master
Lease, in form suitable for recording in each county or other application
location in which a Leased Property is located which amendment is pursuant to
this Amendment. Tenant shall pay all costs and expenses of recording any such
amendment to memorandum and shall fully cooperate with Landlord in removing from
record any such memorandum upon the expiration or earlier termination of the
Term with respect to the applicable Facility.

 

ARTICLE III

AUTHORITY TO ENTER INTO AMENDMENT

 

Each party represents and warrants to the other that : (i) this Amendment and
all other documents executed or to be executed by it in connection herewith have
been duly authorized and shall be binding upon it; (ii) it is duly organized,
validly existing and in good standing under the laws of the state of its
formation and is duly authorized and qualified to perform this Amendment and the
Master Lease, as amended hereby, within the State(s) where any portion of the
Leased Property is located, and (iii) neither this Amendment, the Master Lease,
as amended hereby, nor any other document executed or to be executed in
connection herewith violates the terms of any other agreement of such party.

 

ARTICLE IV

MISCELLANEOUS

 

4.1                               Costs and Expenses; Fees. Each party shall be
responsible for and bear all of its own expenses incurred in connection with
pursuing or consummating this Amendment and the transactions contemplated by
this Amendment, including, but not limited to, fees and expenses, legal counsel,
accountants, and other facilitators and advisors.

 

4.2                               Choice of Law and Forum Selection Clause. This
Amendment shall be construed and interpreted, and the rights of the parties
shall be determined, in accordance with the substantive Laws of the State of New
York without regard to the conflict of law principles thereof or of any other
jurisdiction

 

33

--------------------------------------------------------------------------------


 

4.3                               Counterparts; Facsimile Signatures. This
Amendment may be executed in two or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. In proving this Amendment, it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom
enforcement is sought. Any counterpart may be executed by facsimile signature
and such facsimile signature shall be deemed an original.

 

3.4                               No Further Modification. Except as modified
hereby, the Master Lease remains in full force and effect.

 

[SIGNATURE PAGE TO FOLLOW]

 

34

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by each
of the undersigned as of the date first above written.

 

 

LANDLORD:

 

 

 

GLP CAPITAL, L.P.

 

BY: Gaming and Leisure Properties, Inc., its general partner

 

 

 

 

 

By:

/s/ William J. Clifford

 

William J. Clifford

 

CFO, Secretary and Treasure

 

 

 

 

 

TENANT:

 

 

 

PENN TENANT, LLC

 

BY: Penn National Gaming, Inc.,

 

its managing member

 

 

 

 

 

By:

 

 

Robert S. Ippolito

 

Secretary and Treasurer

 

Signature Page to First Amendment to Master Lease

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by each
of the undersigned as of the date first above written.

 

 

LANDLORD:

 

 

 

GLP CAPITAL, L.P.

 

 

 

 

 

By:

 

 

William J. Clifford

 

CFO, Secretary and Treasurer

 

 

 

 

 

TENANT:

 

 

 

PENN TENANT, LLC

 

BY: Penn National Gaming, Inc.,

 

its managing member

 

 

 

 

 

By:

/s/ Robert S. Ippolito

 

Robert S. Ippolito

 

Secretary and Treasurer

 

Signature Page to First Amendment to Master Lease

 

--------------------------------------------------------------------------------


 

ATTACHMENT I

 

Please see attached

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

LEGAL DESCRIPTIONS

 

Argosy Casino Alton, Alton, IL

 

REAL PROPERTY IN THE CITY OF ALTON, COUNTY OF MADISON, STATE OF ILLINOIS,
DESCRIBED AS FOLLOWS:

 

PARCEL 1 (LEASEHOLD):

 

PART OF THE EAST 1/2 OF THE NORTHWEST 1/4 OF SECTION 14 AND PART OF THE WEST 1/2
OF THE NORTHEAST 1/4 OF SECTION 14, TOWNSHIP 5 NORTH RANGE 10 WEST OF THE THIRD
PRINCIPAL MERIDIAN, MADISON COUNTY ILLINOIS AND BEING MORE PARTICULARLY
DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE POINT OF INTERSECTION OF THE SOUTHERLY EXTENSION OF THE
CENTERLINE OF PIASA STREET, 48 FOOT WIDE PAVEMENT, (66 FOOT RIGHT-OF-WAY),
REFERENCE BEING HAD TO THE PLAT THEREOF RECORDED IN THE RECORDERS OFFICE OF
MADISON COUNTY ILLINOIS IN ROAD RECORD’S BOOK 8 ON PAGE 124, WITH THE CENTERLINE
OF THE NORFOLK AND WESTERN RAILROAD; THENCE CONTINUING SOUTH 06 DEGREES 08
MINUTES AND 15 SECONDS EAST ALONG AN ASSUMED BEARING OF THE COURSE LAST
DESCRIBED, A DISTANCE OF 48.63 FEET TO THE POINT OF BEGINNING OF THE PARCEL OF
LAND HEREIN DESCRIBED; THENCE SOUTH 56 DEGREES 15 MINUTES 19 SECONDS EAST A
DISTANCE OF 189.89 FEET TO THE POINT OF CURVATURE OF SAID LINE; THENCE
SOUTHEASTERLY ALONG A CURVE TO THE RIGHT HAVING A RADIUS OF 260.00 FEET AN ARC
LENGTH OF 104.71 FEET TO THE POINT OF TANGENCY OF SAID CURVE; THENCE SOUTH 33
DEGREES 08 MINUTES 01 SECONDS EAST, A DISTANCE OF 2.80 FEET TO A POINT, THENCE
SOUTH 47 DEGREES 10 MINUTES 32 SECONDS WEST, A DISTANCE OF 6.00 FEET TO A POINT;
THENCE NORTH 82 DEGREES 33 MINUTES 09 SECONDS WEST, A DISTANCE OF 27.50 FEET TO
A POINT; THENCE NORTH 42 DEGREES 22 MINUTES 00 SECONDS WEST A DISTANCE OF 72.50
FEET TO A POINT; THENCE NORTH 56 DEGREES 12 MINUTES 27 SECONDS WEST A DISTANCE
OF 141.18 FEET TO A POINT; THENCE NORTH 34 DEGREES 38 MINUTES 16 SECONDS WEST, A
DISTANCE OF 61.03 FEET TO THE POINT OF BEGINNING.

 

PARCEL 1A (EASEMENT):

 

EASEMENT FOR ACCESS FOR THE BENEFIT OF PARCEL 1, OVER THE FOLLOWING DESCRIBED
LAND:

 

THE RIGHT OF ACCESS UPON A PART OF THE CITY OF ALTON, ILLINOIS “PUBLIC COMMONS”
LOCATED IN THE FRACTIONAL NORTH HALF OF SECTION 14, TOWNSHIP 5 NORTH, RANGE 10
WEST OF THE 3RD PRINCIPAL MERIDIAN, MADISON COUNTY, ILLINOIS, MORE PARTICULARLY
DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE INTERSECTION OF THE SOUTHERLY R.O.W. LINE OF U.S. ROUTE 67
(LANDMARKS BLVD.) WITH THE SOUTHERLY EXTENSION OF THE WEST LINE OF PIASA STREET
THENCE SOUTH ALONG SAID SOUTHERLY EXTENSION A DISTANCE OF 177.9 FEET MORE OR
LESS TO THE FACE OF THE CONCRETE CURB LOCATED AT THE SOUTHWESTERLY SIDE OF THE
ALTON

 

B-1

--------------------------------------------------------------------------------


 

RIVERFRONT PARK ROADWAY AND THE POINT OF BEGINNING OF THE PARCEL HEREIN
DESCRIBED; THENCE SOUTHEASTERLY ALONG SAID FACE OF CURB A DISTANCE OF 531.5 FEET
MORE OR LESS TO THE INTERSECTION WITH THE NORTHEASTERLY LINE OF U.S. GOVERNMENT
“TRACT M-1”; THENCE SOUTHWESTERLY ALONG SAID NORTHEASTERLY LINE A DISTANCE OF
112.8 FEET MORE OR LESS TO THE NORTHWESTERLY LINE OF SAID “TRACT M-1”; THENCE
SOUTHWESTERLY ALONG NORTHWESTERLY LINE OF SAID “TRACT M-1” A DISTANCE OF 41.8
FEET MORE OR LESS TO THE MISSISSIPPI RIVER SHORELINE AT NORMAL POOL ELEVATION
419.00 MEAN SEA LEVEL; THENCE NORTHWESTERLY ALONG SAID SHORELINE A DISTANCE OF
412.0 FEET MORE OR LESS TO THE SOUTHERLY EXTENSION OF THE WEST LINE OF PIASA
STREET; THENCE NORTH ALONG SAID SOUTHERLY EXTENSION A DISTANCE OF 55.7 FEET MORE
OR LESS TO THE POINT OF BEGINNING.

 

RESERVING UNTO THE CITY OF ALTON AND OTHER PUBLIC OR PRIVATE ENTITLES HAVING
FACILITIES LOCATED WITHIN THE AFOREDESCRIBED PARCELS, THE UNRESTRICTED RIGHT OF
ACCESS OVER AND ACROSS THE AFOREDESCRIBED PROPERTY FOR THE PURPOSE OF THE
OPERATION, MAINTENANCE AND REPLACEMENT OF THE FACILITIES LOCATED HEREIN.

 

PARCEL 2 (LEASEHOLD):

 

A PART OF THE CITY OF ALTON, ILLINOIS RIVERFRONT PROPERTY LOCATED IN THE
FRACTIONAL NORTH HALF OF SECTION 14, TOWNSHIP 5 NORTH, RANGE 10 WEST OF THE 3RD
PRINCIPAL MERIDIAN, MADISON COUNTY, ILLINOIS, MORE PARTICULARLY DESCRIBED AS
FOLLOWS:

 

COMMENCING AT THE INTERSECTION OF THE SOUTHERLY R.O.W. LINE OF U.S. ROUTE 67
(LANDMARKS BLVD.) WITH THE SOUTHERLY EXTENSION OF THE WEST LINE OF PIASA STREET;
THENCE SOUTH ALONG SAID SOUTHERLY EXTENSION A DISTANCE OF 93.4 FEET MORE OR LESS
TO A POINT 4.0 FEET SOUTH OF THE SOUTH RAIL OF THE NORFOLK SOUTHERN RAILROAD
MAIN TRACK WHEN MEASURED AT RIGHT ANGLES TO SAID SOUTH RAIL, AND THE POINT OF
BEGINNING OF THE PARCEL HEREIN DESCRIBED; THENCE NORTHWESTERLY PARALLEL TO AND
4.0 FEET SOUTH OF SAID SOUTH RAIL A DISTANCE OF 463.67 FEET; THENCE SOUTHERLY AT
RIGHT ANGLES A DISTANCE OF 43.7 FEET MORE OR LESS TO THE MISSISSIPPI RIVER
SHORELINE AT NORMAL RIVER POOL ELEVATION 419.00 MEAN SEA LEVEL; THENCE
SOUTHEASTERIY ALONG SAID SHORELINE A DISTANCE OF 550.0 FEET MORE OR LESS TO THE
INTERSECTION WITH THE SOUTHERLY EXTENSION OF THE WEST LINE OF SAID PIASA STREET;
THENCE NORTH ALONG SAID SOUTHERLY EXTENSION A DISTANCE OF 140.2 FEET MORE OR
LESS TO THE POINT OF BEGINNING.

 

RESERVING UNTO THE CITY OF ALTON AND OTHER PUBLIC OR PRIVATE ENTITIES HAVING
FACILITIES LOCATED WITHIN THE AFOREDESCRIBED PARCELS, THE UNRESTRICTED RIGHT OF
ACCESS OVER AND ACROSS THE AFOREDESCRIBED PROPERTY FOR THE PURPOSE OF THE
OPERATION, MAINTENANCE AND REPLACEMENT OF THE FACILITIES LOCATED HEREIN.

 

PARCEL 3 (LEASEHOLD):

 

A PART OF U.S. GOVERNMENT “TRACT M-1” LOCATED IN THE FRACTIONAL NORTH HALF OF
SECTION 14, TOWNSHIP 5 NORTH, RANGE 10 WEST OF THE PRINCIPAL MERIDIAN, MADISON
COUNTY, ILLINOIS, MORE PARTICULARLY DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE INTERSECTION OF THE SOUTHEASTERLY LINE OF SAID “TRACT M-1”
WITH THE FACE OF THE LOCK WALL OF OLD LOCK & DAM #26; THENCE NORTHWESTERLY ALONG
SAID FACE OF LOCK WALL A DISTANCE OF 783.07 FEET; THENCE NORTHEASTERLY AT RIGHT
ANGLES TO SAID LOCK WALL A DISTANCE OF 30.0 FEET TO THE POINT OF BEGINNING OF
THE PARCEL HEREIN DESCRIBED; THENCE CONTINUING NORTHEASTERLY AT RIGHT ANGLES TO
SAID LOCK

 

B-2

--------------------------------------------------------------------------------


 

WALL A DISTANCE OF 154.6 FEET MORE OR LESS TO THE SOUTHERLY EDGE OF THE ROADWAY
SERVING THE ALTON RIVERFRONT; THENCE WESTERLY AND NORTHWESTERLY ALONG SAID EDGE
OF ROADWAY 272.0 FEET; THENCE NORTHEASTERLY AT RIGHT ANGLES A DISTANCE OF 75.0
FEET MORE OR LESS TO THE NORTHEASTERLY LINE OF SAID “TRACT M-1”; THENCE
NORTHWESTERLY ALONG SAID NORTHEASTERLY LINE A DISTANCE OF 546.6 FEET MORE OR
LESS TO THE NORTHWESTERLY LINE OF SAID “TRACT M-1”; THENCE SOUTHWESTERLY ALONG
SAID NORTHWESTERLY LINE 41.8 FEET MORE OR LESS TO THE MISSISSIPPI RIVER
SHORELINE AT LOCK & DAM #26 NORMAL POOL ELEVATION 419.00 MEAN SEAL LEVEL; THENCE
SOUTHEASTERLY ALONG SAID SHORELINE 479.0 FEET MORE OR LESS TO A POINT WHICH IS
30 FEET NORTHERLY OF THE FACE OF THE LOCK WALL OF OLD LOCK & DAM #26 WHEN
MEASURED AT RIGHT ANGLES TO SAID OLD LOCK WALL; THENCE SOUTHEASTERLY PARALLEL TO
AND 30 FEET NORTHERLY OF SAID LOCK WALL A DISTANCE OF 334.4 FEET MORE OR LESS TO
THE POINT OF BEGINNING.

 

BY AGREEMENT IN SECTION 7E OF THE LEASE AGREEMENT BETWEEN THE PARTIES, PARCEL F
AS SHOWN ON PLAT ATTACHED AS EXHIBIT E MAY BE DELETED FROM THE ABOVE DESCRIBED
SUB-LEASE PARCEL B AND IS DESCRIBED AS FOLLOWS:

 

BEGINNING AT THE SOUTHEASTERLY CORNER OF AFOREDESCRIBED “PARCEL B”; THENCE
NORTHWESTERLY ALONG THE SOUTHWESTERLY LINE OF SAID “PARCEL B” A DISTANCE OF 80.0
FEET; THENCE NORTHEASTERLY AT RIGHT ANGLES A DISTANCE OF 111.6 FEET MORE OR LESS
TO THE SOUTHERLY EDGE OF THE ROADWAY SERVING THE ALTON RIVERFRONT; THENCE
EASTERLY ALONG SAID EDGE OF ROADWAY A DISTANCE OF 90.9 FEET MORE OR LESS TO THE
SOUTHEASTERLY LINE OF SAID “PARCEL B”; THENCE SOUTHWESTERLY ALONG SAID
SOUTHEASTERLY LINE A DISTANCE OF 154.6 FEET MORE OR LESS TO THE POINT OF
BEGINNING.

 

RESERVING UNTO THE CITY OF ALTON AND OTHER PUBLIC OR PRIVATE ENTITIES HAVING
FACILITIES LOCATED WITHIN THE AFOREDESCRIBED PARCELS, THE UNRESTRICTED RIGHT OF
ACCESS OVER AND ACROSS THE AFOREDESCRIBED PROPERTY FORTHE PURPOSE OF THE
OPERATION, MAINTENANCE AND REPLACEMENT OF THE FACILITIES LOCATED HEREIN.

 

PARCEL 4 (FEE SIMPLE):

 

A PART OF LOTS 7, 8 AND 9 IN BLOCK 300 WILLIAM RUSSELL’S PLAT OF BLOCKS 51, 52,
53, 300 AND 301 OF ALTON, ACCORDING TO THE PLAT THEREOF RECORDED IN ALTON RECORD
“J” PAGE 195 IN THE RECORDER’S OFFICE OF MADISON COUNTY, ILLINOIS, BEING MORE
PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT THE SOUTHEASTERLY CORNER OF SAID
BLOCK 300; THENCE NORTHERLY, ALONG THE EASTERLY LINE OF SAID BLOCK 300, A
DISTANCE OF 120.38 FEET; THENCE DEFLECTING TO THE LEFT AT AN ANGLE OF 88° 12’
36” A DISTANCE OF 53.33 FEET; THENCE SOUTHERLY A DISTANCE OF 120.23 FEET TO A
POINT ON THE SOUTHERLY LINE OF SAID BLOCK 300 LOCATED 53.45 WESTERLY OF THE
SOUTHEASTERLY CORNER THEREOF; THENCE EASTERLY, ALONG SAID SOUTHERLY LINE, A
DISTANCE OF 53.45 FEET TO THE POINT OF BEGINNING.

 

Argosy Casino Riverside, Riverside, MO

 

TRACT 1

 

LOT 1 AND TRACT A, ARGOSY RIVERSIDE CASINO, A SUBDIVISION IN RIVERSIDE, PLATTE
COUNTY, MISSOURI, SUBJECT TO ANY PART THEREOF USED FOR ROADWAY PER PLAT RECORDED

 

B-3

--------------------------------------------------------------------------------


 

IN PLAT BOOK 19 PAGE 281 AS AMENDED BY DOCUMENT NO. 7872 IN BOOK 1103, PAGE 966.

 

TRACT 2

 

LOT 1, TULLISON GROUNDS, A SUBDIVISION IN RIVERSIDE, PLATTE COUNTY, MISSOURI,
ACCORDING TO THE RECORDED PLAT THEREOF.

 

TRACT 3

 

LOT 1, MED4HOME, A MINOR SUBDIVISION IN RIVERSIDE, PLATTE COUNTY, MISSOURI,
ACCORDING TO THE RECORDED PLAT THEREOF, AS AMENDED BY DOCUMENT NO.6937 IN BOOK
1081, PAGE 116.

 

Boomtown Casino, Biloxi, MS

 

Real property in the City of Biloxi, County of Harrison, State of Mississippi,
described as follows:

 

OFF SITE PARKING (LEASED):

GARY GOLLOTT, TOMMY GOLLOTT and TYRONE GOLLOTT — FEE OWNER

BTN, INC. — LESSEE

 

Legal description of real property situated in the City of Biloxi, Second
Judicial District of Harrison County, Mississippi:

 

Beginning at a point on the South side of East Bay View Avenue 68.3 feet East of
the East line of Davis Street, measuring the distance along the South side of
East Bay View Avenue; thence in a Southerly direction along the East line of the
property now or formerly of Thelma G. Luxich a distance of 210 feet to the
property of the Southern Shell Fish Company; thence in an Easterly direction
along the North line of the property now or formerly of the Southern Shell Fish
Company, a distance of 65 feet to a stake set to mark the Southeast corner of
the described property; thence in a Northerly direction on a line parallel with
the West line of this property a distance of 230 feet to a stake on the South
side of East Bay View Avenue; thence in a Southwesterly direction along the
South side of East Bay View Avenue a distance of 68.3 feet to the place of
beginning; being bounded North by East Bay View Avenue, West by the property now
or formerly of Luxich; East by the property now or formerly of Dacey; and South
by the property now or formerly of Southern Shell Fish Company.

 

AND ALSO DESCRIBED AS:

 

Lot 2 of Block 2, Wm. Gorenflo Addition to the City of Biloxi, as recorded in
the Office of the Chancery Clerk of the Second Judicial District of Harrison
County, Mississippi.

 

Said property is also described by the following metes and bounds description
according to the Survey of Moran, Seymour & Associates, dated August 16, 1994,
as follows:

 

All of Lot 2, Block 2, William Gorenflo Addition to the City of Biloxi, as
recorded in the Office of the Chancery Clerk of the Second Judicial District of
Harrison County, Mississippi, being more properly described as follows:

 

Beginning at the intersection of the South margin of Bayview Avenue with the
East margin of Davis Street; thence running 68.30 feet in a northeasterly
direction along the South margin of Bayview Avenue to the POINT OF BEGINNING;
thence run N 74 45’47” E a distance of 68.30 feet to a point on the South margin
of Bayview Avenue; thence run S 00 04’ 18” W a distance of 230.0 feet to an iron
pipe; thence run N 89 51’ 38” W a distance

 

B-4

--------------------------------------------------------------------------------


 

of 65.20 feet to a point; thence run N 00 06’ 42” W a distance of 211.89 feet to
the POINT OF BEGINNING, said property containing 14,483 square feet, or 0.33
acres, more or less.

 

PARCEL 1410C-02-045.000

 

CVITANOVICH FEE:

ANDREW M. CVITANOVICH, ET AL - FEE OWNER

BTN, INC. - LESSEE

 

Parcels of land situated in the City of Biloxi, Second Judicial District,
Harrison County, Mississippi, being more particularly described as follows,
to-wit:

 

PARCEL “A”:

 

For the POINT OF BEGINNING, commence at a point on the North margin of Bay View
Avenue, said point being at the intersection of said North margin of Bay View
Avenue with the extension of the East margin of Main Street; thence run along
the North margin of Bay View Avenue, the following bearings and distances,
to-wit: South 73° 28’ 00” West, 24.86 feet and South 80° 30’ 11” West, 61.16
feet; thence run North 0° 30’ 07” East for a distance of 141.75 feet to a point
on an existing wood bulkhead on the shoreline of the Back Bay of Biloxi; thence
run along said wood bulkhead on the shoreline of the Back Bay of Biloxi, the
following bearings and distances, to-wit: North 86° 04’ 40” East, 34.79 feet;
North 21° 16’ 41” East, 30.93 feet; North 04° 41’ 26” West, 17.52 feet; North
06° 49’ 51” West, 95.54 feet; North 0° 04’ 55” West, 17.42 feet; North 06° 32’
46” East, 12.67 feet; North 09° 45’ 57” East, 16.65 feet; North 10° 23’ 47”
East, 35.00 feet and South 85° 30’ 09” East, 42.38 feet to a point; thence run
South 0° 30’ 07” West, for a distance of 345.63 feet to the POINT OF BEGINNING,
containing 21,613 square feet, or 0.50 acre, approximately.

 

PARCELS 1410C-01-005.000, 1410C-01-006.000

 

PARCEL “B”:

 

For the POINT OF BEGINNING, commence at the point of intersection of the South
margin of Bay View Avenue with the West margin of Main Street, as it is now laid
out and maintained; thence run South 0° 22’ 49” West, along said West margin,
for a distance of 109.50 feet to a point; thence run North 89° 37’ 11” West, for
a distance of 86.54 feet to a point; thence run North 0° 22’ 49” East, for a
distance of 95.52 feet to a point on the South margin of Bay View Avenue; thence
run North 82° 16’ 35” East, along said South margin, for a distance of 34.52
feet to a point; thence run North 80° 30’ 11” East, along said South margin, for
a distance of 53.16 feet to the POINT OF BEGINNING, containing 8,843 square
feet, or 0.20 acre, approximately.

 

PARCEL 1410C-03-001.000

 

CAILLAVET AT BAYVIEW (SIGN PARCEL):

BTN, INC. - FEE OWNER

 

Survey of a parcel of land situated in Section 27, Township 7 South, Range 9
West, City of Biloxi, Second Judicial District of Harrison County, Mississippi,
better described as follows:

 

Beginning at an iron rod on the East margin of Caillavet Street on the Northwest
corner of the property now or formerly of Raymond G. and Mary L. Piland in
Section 27, Township 7 South, Range 9 West, City of Biloxi, Second Judicial
District of Harrison County, Mississippi, thence N 00°50’26” W 0.33 feet, thence
N 47°58’55” E 37.36 feet, thence along a curve to the right having a radius of
41.00 feet for a distance of 31.60 feet, said curve

 

B-5

--------------------------------------------------------------------------------


 

having a chord bearing of N 70°03’26” E for a distance of 30.82 feet, thence S
87°52’04” E 14.69 feet, thence along a curve to the left having a radius of
29.00 feet for a distance of 18.69 feet, said curve having a chord bearing of N
73° 40’02” E for a distance of 18.37 feet, thence N 55°12’09” E for a distance
of 6.63 feet, thence along a curve to the right having a radius of 11.00 feet
for a distance of 7.09 feet, said curve having a chord bearing of N 73°40’02” E
for a distance of 6.97 feet, thence S 87°52’04” E 3.40 feet to a chain link
fence, thence S 01°43’25” W 48.80 feet along said chain link fence to a fence
post, thence N 88°30’20” W 103.13 feet along said chain link fence to an iron
rod on the East margin of Caillavet Street and the Point of Beginning.

 

LESS AND EXCEPT:

 

COMMENCE at the southwest corner of Lot 1, Block 7 of J.A. Bousquet’s Second
Addition Subdivision, Biloxi, Harrison County Second Judicial District,
Mississippi and run North 00 degrees 06 minutes 55 seconds East along the east
right of way line of Caillavet Street as the same exists on January 1, 2000 for
1392.22 feet; thence run North 00 degrees 18 minutes 28 seconds East along said
east right of way line for 286.75 feet to and for the POINT OF BEGINNING.

 

From said POINT OF BEGINNING, run North 00 degrees 18 minutes 28 seconds East
along said east right of way line for 5.32 feet; thence run Northeasterly along
said east right of way line and along a curve to the right (having a radius of
32.89 feet and an interior angle of 47 degrees 08 minutes 57 seconds) for 27.07
feet; thence run North 47 degrees 27 minutes 25 seconds East along said east
right of way line for 14.29 feet; thence run northeasterly along said easterly
right of way line and along a curve to the right (having a radius of 48.33 feet
and an internal angle of 44 degrees 15 minutes 33 seconds) for 37.33 feet to a
point on the south right of way line of Bayview Avenue as the same exists on
January 1, 2000; thence run South 88 degrees 17 minutes 11 seconds East along
said south right of way line for 50.49 feet; thence run South 02 degrees 49
minutes 09 seconds West for 30.01 feet; thence run North 88 degrees 17 minutes
12 seconds West for 18.15 feet; thence run South 46 degrees 42 minutes 50
seconds West for 34.62 feet; thence run North 87 degrees 14 minutes 33 seconds
West for 61.05 feet back to the POINT OF BEGINNING.

 

Said parcel of land is part of Harrison County Tax Parcel 1410D-01-123.000, is
bounded on the north by Bayview Avenue and on the West by Caillavet Street and
is a part of Biloxi Section Block 138, Biloxi, Harrison County Second Judicial
District, Mississippi and contains 4242.40 square feet, or 0.097 acres.

 

PARCEL 1410D-01-123.000

 

PICKICH (FEE):

BTN, INC. - FEE OWNER

 

Lot or parcel of land located in the City of Biloxi, Harrison County,
Mississippi, more particularly described as: Commencing at the intersection of
Bayview Avenue’s south margin with the east margin of Parker Street in said City
of Biloxi; and thence run Southerly along said East margin as presently existing
168 feet to the point of beginning; thence run Easterly 101 feet; thence run
Southerly 55.8 feet; thence run Westerly 103 feet tot he East margin of Parker
Street; thence run Northerly along said margin 57.5 feet to the Point of
Beginning; this being the same property which was conveyed by Charles Armstrong
to Mathilda Marie Armstrong by Warranty Deed dated April 29, 1964, and recorded
September 29, 1964, in Deed Book 188, Page 7, Chancery Clerk’s office, Harrison
County, Second Judicial District, Mississippi.

 

PARCEL 1410C-03-044.000

 

BYRD PARCEL (FEE):

BTN, INC. - FEE OWNER

 

B-6

--------------------------------------------------------------------------------


 

The following described property situated in City of Biloxi, Harrison County,
Second Judicial District, Mississippi, to-wit:

 

The property located in Block bounded on the East by Lameuse Street; North by
Bay View Avenue; South by Elda Street; and West by Parker land and being more
fully described as follows: Being and lying on the West side of Smith Place and
having a frontage on Smith Place of 92 feet and extending West a distance of
122.8 feet on the North side and 121.35 feet on the South side to a fence and
being 92 feet wide, being bounded on the North by Smith; on the South by Tootle;
on the East by Smith Place and on the West by Bectal, et al.

 

PARCEL 1410C-03-041.000

 

BTN, INC. FEE:

 

Beginning at a point which is 160.2 feet west of the intersection of the West
margin of Reynoir Street and the North margin of Highway 90; thence North 266.7
feet; thence East 41 feet to the West margin of Fayard Street; thence
northwesterly along Fayard Street for 62.1 feet; thence westerly 158.7 feet;
thence South 263.8 feet to Highway 90; thence east along Highway 90 160.2 feet,
more or less, to the Point of Beginning.

 

PARCEL 1410K-03-140.000

 

Hollywood Casino Aurora, Aurora, IL

 

REAL PROPERTY IN THE CITY OF AURORA, COUNTY OF KANE, STATE OF ILLINOIS,
DESCRIBED AS FOLLOWS:

 

PARCEL 1:

 

THAT PART OF THE SOUTHWEST QUARTER OF SECTION TWENTY-TWO, TOWNSHIP THIRTY-EIGHT
NORTH RANGE EIGHT, EAST OF THE THIRD PRINCIPAL MERIDIAN, AND THAT PART OF LOT B
IN BLOCK TWO OF ISLAND AVENUE ADDITION TO AURORA, ALL BOUNDED AND DESCRIBED AS
FOLLOWS: COMMENCING AT THE NORTHWESTERLY CORNER OF LOT 12 IN SAID BLOCK 2;
THENCE NORTHEASTERLY 8.0 FEET ON THE NORTHEASTERLY EXTENSION OF THE
NORTHWESTERLY LINE OF SAID LOT 12 HAVING AN ASSUMED BEARING OF NORTH 54 DEGREES
28 MINUTES 44 SECONDS EAST; THENCE NORTH 52 DEGREES 34 MINUTES 26 SECONDS EAST,
A DISTANCE OF 178.6 FEET TO THE SOUTHWESTERLY LINE OF NEW YORK STREET (ALSO
KNOWN AS ILLINOIS ROUTE 66 AND U.S. ROUTE 30); THENCE NORTH 39 DEGREES 36
MINUTES 14 SECONDS WEST ON THE SOUTHWESTERLY LINE OF SAID NEW YORK STREET, A
DISTANCE OF 13.05 FEET; THENCE NORTH 49 DEGREES 58 MINUTES 46 SECONDS EAST, A
DISTANCE OF 66.0 FEET TO THE NORTHEASTERLY LINE OF SAID NEW YORK STREET FOR THE
POINT OF BEGINNING; THENCE CONTINUING NORTH 48 DEGREES 58 MINUTES 46 SECONDS
EAST, A DISTANCE OF 50.75 FEET TO A POINT OF CURVE; THENCE NORTHEASTERLY TO THE
SOUTHWESTERLY, 361.26 FEET ON THE ARC OF A CURVE TANGENT TO THE LAST DESCRIBED
COURSE, BEING CONCAVE TO THE SOUTHWEST, HAVING A RADIUS OF 115.0 FEET WITH A
CHORD DISTANCE OF 230.0 FEET AND A CHORD BEARING OF SOUTH 40 DEGREES 01 MINUTES
14 SECONDS EAST, THENCE SOUTH 49 DEGREES 58 MINUTES 46 SECONDS WEST, TANGENT TO
THE LAST DESCRIBED CURVE A DISTANCE OF 51.34 FEET TO THE NORTHEASTERLY LINE OF
SAID NEW YORK STREET; THENCE NORTH 39 DEGREES 41 MINUTES 03 SECONDS WEST ON THE
NORTHEASTERLY LINE OF SAID NEW YORK STREET, A DISTANCE OF 229.46 FEET TO THE
POINT OF BEGINNING, ALL IN KANE COUNTY, ILLINOIS.

 

B-7

--------------------------------------------------------------------------------


 

PARCEL 2:

 

EASEMENTS FOR THE BENEFIT OF PARCEL 1 AS CREATED BY DECLARATION OF PERMANENT
EASEMENTS BY AND BETWEEN AURORA RIVERBOATS, INC., AND THE CITY OF AURORA,
ILLINOIS, DATED NOVEMBER 12, 1991 AND RECORDED NOVEMBER 14, 1991 AS DOCUMENT
NUMBER 91K62160 AS SET FORTH BELOW:

 

(A) NON-EXCLUSIVE, IRREVOCABLE AND PERPETUAL EASEMENT FOR INGRESS AND EGRESS TO
PROVIDE ACCESS FOR PEDESTRIAN TRAFFIC OVER, UNDER AND UPON THE FOLLOWING
DESCRIBED PROPERTY:

 

THAT PART OF THE SOUTHWEST QUARTER OF SECTION TWENTY-TWO, TOWNSHIP THIRTY-EIGHT
NORTH RANGE EIGHT, EAST OF THE THIRD PRINCIPAL MERIDIAN, AND THAT PART OF LOTS
“A” AND “B” IN BLOCK TWO OF ISLAND AVENUE ADDITION TO AURORA, ACCORDING TO THE
PLAT THEREOF RECORDED OCTOBER 18, 1913 AS DOCUMENT NO. 134974, ALL BOUNDED AND
DESCRIBED AS FOLLOWS: COMMENCING AT THE NORTHWESTERLY CORNER OF LOT TWELVE IN
SAID BLOCK TWO; THENCE SOUTH 35 DEGREES 31 MINUTES 14 SECONDS EAST ON THE
NORTHEASTERLY LINE OF SAID LOT TWELVE AND ITS SOUTHEASTERLY EXTENSION, A
DISTANCE OF 194.16 FEET TO THE POINT OF BEGINNING; THENCE CONTINUING SOUTH 35
DEGREES 31 MINUTES 14 SECONDS EAST ON SAID SOUTHEASTERLY EXTENSION, A DISTANCE
OF 48.70 FEET TO THE SOUTHEASTERLY LINE OF SAID LOT “B”; THENCE SOUTH 54 DEGREES
28 MINUTES 46 SECONDS WEST ON THE SOUTHEASTERLY LINE OF SAID LOTS “A” AND “B”, A
DISTANCE OF 170.07 FEET TO THE NORTHERLY LINE OF GALENA BOULEVARD, (ALSO KNOWN
AS ILLINOIS ROUTE 65 AND U.S. ROUTE 30); THENCE NORTH 35 DEGREES 31 MINUTES 45
SECONDS WEST ON THE NORTHERLY LINE OF SAID GALENA BOULEVARD A DISTANCE OF 44.80
FEET TO THE NORTHWESTERLY LINE OF SAID LOT “A”; THENCE NORTH 54 DEGREES 28
MINUTES 46 SECONDS EAST ON THE NORTHWESTERLY LINE OF SAID LOT “A”, A DISTANCE OF
150.0 FEET TO THE SOUTHWESTERLY LINE OF SAID LOT “B”; THENCE NORTH 35 DEGREES 31
MINUTES 14 SECONDS WEST ON THE SOUTHWESTERLY LINE OF SAID LOT “B”, A DISTANCE OF
3.81 FEET; THENCE NORTH 54 DEGREES 21 MINUTES 23 SECONDS EAST A DISTANCE OF 20.0
FEET TO THE POINT OF BEGINNING ALL IN KANE COUNTY, ILLINOIS.

 

(B) EXCLUSIVE, IRREVOCABLE AND PERPETUAL EASEMENT FOR INGRESS AND EGRESS AND FOR
THE CONSTRUCTION, MAINTENANCE AND USE THEREON OF ANY IMPROVEMENTS ANCILLARY TO
THE USE OF PARCEL 1 OVER, UNDER AND UPON THE FOLLOWING DESCRIBED PROPERTY:

 

THAT PART OF THE SOUTHWEST QUARTER OF SECTION TWENTY-TWO, TOWNSHIP THIRTY-EIGHT
NORTH RANGE EIGHT, EAST OF THE THIRD PRINCIPAL MERIDIAN, AND THAT PART OF LOT
“B” IN BLOCK TWO OF ISLAND AVENUE ADDITION TO AURORA ACCORDING TO THE PLAT
THEREOF RECORDED OCTOBER 18, 1913 AS DOCUMENT NO. 134974. ALL BOUNDED AND
DESCRIBED AS FOLLOWS: COMMENCING AT THE NORTHWESTERLY CORNER OF LOT TWELVE, IN
SAID BLOCK TWO; THENCE NORTHEASTERLY 8.0 FEET ON THE NORTHEASTERLY EXTENSION OF
THE NORTHWESTERLY LINE OF SAID LOT TWELVE, HAVING AN ASSUMED BEARING OF NORTH 54
DEGREES 28 MINUTES 44 SECONDS EAST; THENCE NORTH 52 DEGREES 34 MINUTES 26
SECONDS EAST A DISTANCE OF 178.60 FEET TO THE SOUTHERLY LINE OF NEW YORK STREET
BRIDGE (ALSO KNOWN AS ILLINOIS ROUTE 65 AND U.S. ROUTE 30) FOR THE POINT OF
BEGINNING. THENCE NORTH 39 DEGREES 36 MINUTES 14 SECONDS WEST ON THE SOUTHERLY
LINE OF SAID NEW YORK STREET BRIDGE A DISTANCE OF 13.05 FEET; THENCE NORTH 49
DEGREES 58 MINUTES 56 SECONDS EAST A DISTANCE OF 66.60 FEET TO THE NORTHERLY
LINE OF SAID NEW YORK STREET BRIDGE; THENCE SOUTH 39 DEGREES 41 MINUTES 03
SECONDS EAST ON THE NORTHERLY LINE OF SAID NEW YORK STREET BRIDGE A DISTANCE OF
229.46 FEET; THENCE SOUTH 49 DEGREES 58 MINUTES 46 SECONDS WEST A DISTANCE OF
66.49 FEET TO THE SOUTHERLY LINE OF SAID NEW YORK

 

B-8

--------------------------------------------------------------------------------


 

STREET BRIDGE; THENCE NORTH 39 DEGREES 36 MINUTES 14 SECONDS WEST ON THE
SOUTHERLY LINE OF SAID NEW YORK STREET BRIDGE, A DISTANCE OF 216.55 FEET TO THE
POINT OF BEGINNING, ALL IN KANE COUNTY, ILLINOIS.

 

(C) NON-EXCLUSIVE, IRREVOCABLE AND PERPETUAL EASEMENT TO PROVIDE ACCESS FOR
PEDESTRIAN TRAFFIC OVER, UNDER AND UPON THE FOLLOWING DESCRIBED PROPERTY:

 

THAT PART OF THE SOUTHWEST QUARTER OF SECTION TWENTY-TWO, TOWNSHIP THIRTY-EIGHT
NORTH RANGE EIGHT, EAST OF THE THIRD PRINCIPAL MERIDIAN, AND THAT PART OF LOT
“B” IN BLOCK TWO OF ISLAND AVENUE ADDITION TO AURORA ACCORDING TO THE PLAT
THEREOF RECORDED OCTOBER 18, 1913 AS DOCUMENT NO. 134974. ALL BOUNDED AND
DESCRIBED AS FOLLOWS: BEGINNING AT THE NORTHWEST CORNER OF LOT TWELVE IN SAID
BLOCK TWO; THENCE NORTHEASTERLY 8.0 FEET ON THE NORTHEASTERLY EXTENSION OF THE
NORTHWESTERLY LINE OF SAID LOT TWELVE, HAVING AN ASSUMED BEARING OF NORTH 54
DEGREES 28 MINUTES 44 SECONDS EAST; THENCE NORTH 52 DEGREES 34 MINUTES 26
SECONDS EAST A DISTANCE OF 178.60 FEET TO THE SOUTHERLY LINE OF NEW YORK STREET
BRIDGE (ALSO KNOWN AS ILLINOIS ROUTE 65 AND U.S. ROUTE 30); THENCE SOUTH 39
DEGREES 36 MINUTES 14 SECONDS EAST, ALONG THE SOUTHERLY LINE OF SAID NEW YORK
STREET BRIDGE, A DISTANCE OF 16.05 FEET; THENCE SOUTH 54 DEGREES 20 MINUTES 19
SECONDS WEST A DISTANCE OF 187.67 FEET TO THE NORTHEASTERLY LINE OF SAID LOT
TWELVE; THENCE NORTH 35 DEGREES 31 MINUTES 14 SECONDS WEST ON THE NORTHEASTERLY
LINE OF SAID LOT TWELVE, A DISTANCE OF 10.53 FEET TO THE POINT OF BEGINNING, ALL
IN KANE COUNTY, ILLINOIS.

 

ALSO

 

THAT PART OF THE SOUTHWEST QUARTER OF SECTION TWENTY-TWO, TOWNSHIP THIRTY-EIGHT
NORTH, RANGE EIGHT, EAST OF THE THIRD PRINCIPAL MERIDIAN, AND THAT PART OF LOT
“B” IN BLOCK TWO OF ISLAND AVENUE ADDITION TO AURORA, ACCORDING TO THE PLAT
THEREOF RECORDED OCTOBER 18, 1913 AS DOCUMENT NO. 134974, ALL BOUNDED AND
DESCRIBED AS FOLLOWS: COMMENCING AT THE NORTHWESTERLY CORNER OF LOT TWELVE IN
SAID BLOCK TWO; THENCE SOUTH 35 DEGREES 31 MINUTES 14 SECONDS EAST ON THE
NORTHEASTERLY LINE OF SAID LOT TWELVE AND ITS SOUTHEASTERLY EXTENSION, A
DISTANCE OF 194.16 FEET TO THE POINT OF BEGINNING; THENCE NORTH 54 DEGREES 21
MINUTES 23 SECONDS EAST A DISTANCE OF 57.49 FEET; THENCE NORTH 35 DEGREES 38
MINUTES 37 SECONDS WEST A DISTANCE OF 8.35 FEET; THENCE NORTH 54 DEGREES 21
MINUTES 23 SECONDS EAST A DISTANCE OF 130.30 FEET; THENCE SOUTH 39 DEGREES 34
MINUTES 23 SECONDS EAST A DISTANCE OF 25.72 FEET; THENCE SOUTH 49 DEGREES 58
MINUTES 46 SECONDS EAST A DISTANCE OF 190.21 FEET TO THE SOUTHEASTERLY EXTENSION
OF THE NORTHEASTERLY LINE OF SAID LOT TWELVE; THENCE NORTH 35 DEGREES 31 MINUTES
14 SECONDS WEST ON THE SOUTHEASTERLY EXTENSION OF THE NORTHEASTERLY LINE OF SAID
LOT TWELVE, A DISTANCE OF 32.21 FEET TO THE POINT OF BEGINNING, ALL IN KANE
COUNTY, ILLINOIS.

 

ALSO

 

THAT PART OF THE SOUTHWEST QUARTER OF SECTION TWENTY-TWO, TOWNSHIP THIRTY-EIGHT
NORTH, RANGE EIGHT, EAST OF THE THIRD PRINCIPAL MERIDIAN, AND THAT PART OF LOT
“B” IN BLOCK TWO OF ISLAND AVENUE ADDITION TO AURORA, ACCORDING TO THE PLAT
THEREOF RECORDED OCTOBER 18, 1913 AS DOCUMENT NO.134974. ALL BOUNDED AND
DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE NORTHWESTERLY CORNER OF LOT TWELVE IN SAID BLOCK TWO; THENCE
NORTHEASTERLY 8.0 FEET ON THE NORTHEASTERLY EXTENSION OF THE NORTHWESTERLY LINE

 

B-9

--------------------------------------------------------------------------------


 

OF SAID LOT TWELVE, HAVING AN ASSUMED BEARING OF NORTH 54 DEGREES 28 MINUTES 44
SECONDS EAST; THENCE NORTH 52 DEGREES 34 MINUTES 26 SECONDS EAST A DISTANCE OF
178.60 FEET TO THE SOUTHERLY LINE OF NEW YORK STREET BRIDGE, (ALSO KNOWN AS
ILLINOIS ROUTE 65 AND U.S. ROUTE 30), FOR THE POINT OF BEGINNING; THENCE SOUTH
39 DEGREES 36 MINUTES 14 SECONDS EAST ALONG THE SOUTHERLY LINE OF SAID NEW YORK
STREET BRIDGE, A DISTANCE OF 216.55 FEET; THENCE SOUTH 49 DEGREES 58 MINUTES 46
SECONDS WEST A DISTANCE OF 12.79 FEET ; THENCE NORTH 39 DEGREES 34 MINUTES 23
SECONDS WEST A DISTANCE OF 83.49 FEET; THENCE NORTH 35 DEGREES 22 MINUTES 07
SECONDS WEST A DISTANCE OF 2.0 FEET; THENCE SOUTH 54 DEGREES 37 MINUTES 53
SECONDS WEST A DISTANCE OF 1.0 FEET ; THENCE NORTH 35 DEGREES 22 MINUTES 07
SECONDS WEST A DISTANCE OF 27.51 FEET; THENCE NORTH 31 DEGREES 16 MINUTES 11
SECONDS WEST A DISTANCE OF 42.76 FEET; THENCE SOUTH 54 DEGREES 37 MINUTES 53
SECONDS WEST A DISTANCE OF 1.0 FEET; THENCE NORTH 35 DEGREES 22 MINUTES 07
SECONDS WEST A DISTANCE OF 4.0 FEET; THENCE NORTH 39 DEGREES 43 MINUTES 09
SECONDS WEST A DISTANCE OF 22.48 FEET; THENCE SOUTH 52 DEGREES 34 MINUTES 26
SECONDS WEST A DISTANCE OF 11.66 FEET; THENCE NORTH 39 DEGREES 43 MINUTES 09
SECONDS WEST A DISTANCE OF 35.03 FEET TO THE SOUTHEASTERLY LINE OF STOLP AVENUE;
THENCE NORTH 52 DEGREES 34 MINUTES 26 SECONDS EAST A DISTANCE OF 17.42 FEET TO
THE POINT OF BEGINNING, ALL IN KANE COUNTY, ILLINOIS

 

PARCEL 3:

 

THAT PART OF BLOCKS 7, 8, 15 AND 16 AND PART OF VACATED CEDAR STREET LYING
BETWEEN SAID BLOCKS 8 AND 15 OF WILDER’S AMENDED ADDITION TO WEST AURORA,
COMPLETED, DESCRIBED AS FOLLOWS:

 

BEGINNING AT THE SOUTHWESTERLY CORNER OF SAID BLOCK 7, THENCE NORTHEASTERLY
ALONG THE SOUTHEASTERLY LINE OF REIVER STREET, 990 FEET; THENCE SOUTHEASTERLY
PARALLEL WITH THE SOUTHEASTERLY LINE OF SAID BLOCK 7, 250.09 FEET; THENCE
SOUTHERLY ALONG A LINE MAKING AN ANGLE OF 112 DEGREES 11 MINUTES 10 SECONDS
MEASURED COUNTER-CLOCKWISE FROM THE LAST DESCRIBED LINE, 269.98 FEET; THENCE
SOUTHWESTERLY PARALLEL WITH THE SOUTHEASTERLY LINE OF SAID RIVER STREET, 740
FEET TO THE SOUTHWESTERLY LINE OF SAID BLOCK 7; THENCE NORTHWESTERLY ALONG SAID
SOUTHWESTERLY LINE 350 FEET TO THE POINT OF BEGINNING, (EXCEPT THAT
PART DESCRIBED AS FOLLOWS: COMMENCING AT THE MOST WESTERLY CORNER OF SAID BLOCK;
THENCE SOUTHEASTERLY ALONG THE SOUTHWESTERLY LINE OF SAID BLOCK 330.0 FEET FOR A
POINT OF BEGINNING; THENCE CONTINUING SOUTHEASTERLY ALONG SAID SOUTHWESTERLY
LINE 20.0 FEET; THENCE NORTHEASTERLY PARALLEL WITH THE NORTHWESTELRY LINE OF
SAID BLOCK 120.0 FEET; THENCE SOUTHWESTERLY 121.49 FEET TO THE POINT OF
BEGINNING) IN THE CITY OF AURORA, KANE COUNTY, ILLINOIS IN THE CITY OF AURORA.

 

ALSO EXCEPT THAT PART OF BLOCK 7 OF WILDER’S AMENDED ADDITION TO WEST AURORA
COMPLETED, DESCRIBED AS FOLLOWS: COMMENCING AT THE MOST WESTERLY CORNER OF SAID
BLOCK, THENCE SOUTHEASTERLY ALONG THE SOUTHWESWTERLY LINE OF SAID BLOCK 316.00
FEET FOR THE POINT OF BEGINNING; THENCE NORTHEASTERLY ALONG A LINE MARKING AN
ANGLE OF 96 DEGREES 56 MINUTES 28 SECONDS MEASURED CLOCKWISE FROM THE LAST
DESCRIBED COURSE 115.85 FEET; THENCE NORTHEASTERLY ALONG A LINE MAKING AN ANGLE
OF 184 DEGREES 11 MINUTES 44 SECONDS MEASURED CLOCKWISE FROM THE LAST DESCRIBED
COURSE, 94.78 FEET TO A LINE DRAWN PARALLEL WITH AND 350 FEET EASTERLY OF THE
WESTERLY LINE OF SAID BLOCK 7, MEASURED ALONG THE SOUTHERLY LINE OF SAID BLOCK;
THENCE SOUTHERLY ALONG SAID PARALLEL LINE 208 FEET TO THE SOUTHERLY LINE OF

 

B-10

--------------------------------------------------------------------------------


 

SAID BLOCK; THENCE WESTERLY ALONG SAID SOUTHERLY LINE 34 FEET TO THE POINT OF
BEGINNING, IN THE CITY OF AURORA, KANE COUNTY ILLINOIS.

 

ALSO EXCEPTING THAT PARCEL DESCRIBED IN DEED TO THE CITY OF AURORA RECORDED
NOVEMBER 22, 1993 AS DOCUMENT 93K093298.

 

Permanent Index Number: 15-22-178-012

Permanent Index Number: 15-22-178-010

 

Hollywood Bangor, Bangor, ME

 

Section I - Fee Simple

 

Tract I (formerly 11 and 15 Buck Street and 16 and 18 Lincoln Street)

 

Certain lots or parcels of land, with any buildings and improvements thereon,
situated in the City of Bangor, County of Penobscot, State of Maine, and being
more particularly described as follows:

 

Tract I - Parcel 1 - Buck Street

 

Beginning on the northerly line of Buck Street three hundred fifty (350) feet
easterly from the easterly line of the Hampden Road, also known as Main Street,
at the southeasterly corner of Lot No. Six (6) on said Buck Street as per plan
of Mark Barker made in October, 1873; thence northerly, parallel with the
Hampden Road on the easterly line of Lot No. Six (6), one hundred (100) feet;
thence easterly parallel with Buck Street to land claimed by Maine Central
Railroad and others; thence southerly on the westerly line of said Railroad and
others’ land to the northerly line of Buck Street; thence westerly on the
northerly line of Buck Street to the place of beginning.

 

Tract I - Parcel 2 - Buck Street

 

Beginning at a stake and stones in the North line of said Buck Street at a point
therein just three hundred (300) feet East of the East line of Main Street as
the starting point; thence easterly on the northerly line of said Buck Street
just fifty (50) feet to the corner of a lot owned now or formerly by F. J.
Cummings; thence northerly on the West line of line of said Cummings lot just
one hundred (100) feet; thence westerly on a line parallel with Buck Street just
fifty (50) feet; thence southerly on a line parallel with the west line of said
Cummings lot just one hundred (100) feet to the point begun at.

 

Together with all right, title and interest in and to a strip of land as
described in a deed from Joseph P. Bass and Lewis Barker to Dennis Cullinan,
dated November 13, 1876 and recorded in the Penobscot County Registry of Deeds
in Book 474, Page 281.

 

Together with all right, title and interest in and to a strip of land ten
(10) feet, more or less, in width and described in a deed from Joseph P. Bass
and Lewis Barker to Dennis J. Cullinan, dated May 31, 1886 and recorded in the
Penobscot County Registry of Deeds in Book 563, Page 324.

 

Tract I - Parcel 3 - Lincoln Street

 

A certain lot or parcel of land, with the buildings and improvements thereon,
situated on the southwesterly side of Lincoln Street in the City of Bangor,
County of Penobscot and State of Maine, and being more particularly described as
follows:

 

B-11

--------------------------------------------------------------------------------


 

Beginning at an iron bolt in the southwesterly line of Lincoln Street at a point
one hundred and fifty (150) feet southeasterly of the intersection of the
southeasterly line of Main Street with the southwesterly line of Lincoln Street,
measured on said line of Lincoln Street; thence southeasterly on and by said
line of Lincoln Street seventy-five (75) feet to an iron bolt; thence
southwesterly on and by the northwesterly line of the second parcel of land
described in a deed from Joseph P. Bass and Mark Barker to Michael Maney and
Hannah Maney, dated June 16, 1876, recorded in Penobscot Registry of Deeds, Vol.
469, Page 235, one hundred one and five tenths (101.5) feet to a point in the
northeasterly line of and now or formerly owned or occupied by Annie F. Shanley
et al.; thence northwesterly on and by said line of said Shanley land nine and
four tenths (9.4) feet to an iron bolt at the northeasterly corner thereof;
thence southwesterly on and by the northwesterly line of said Shanley land
twelve and five tenths (12.5) feet to an iron bolt at the southeasterly corner
of the land conveyed by Sarah V. Robins, Administratrix, to John Buckley by deed
dated June 17, 1890, recorded in said Registry, Vol. 604, Page 331; thence
northwesterly on and by the northeasterly line of Verplast lots fifty-two and
fifteen one hundredths (52.15) feet to an iron bolt; thence, northeasterly one
hundred eleven and two tenths (111.2) feet to the point of beginning.

 

Tract I -Parcel 4 - Lincoln Street

 

A certain lot or parcel of land, with the buildings and improvements thereon,
situated on the southwesterly side of Lincoln Street in the City of Bangor,
County of Penobscot, State of Maine, and being more particularly described as
follows:

 

Beginning at an iron bolt driven into the ground in the southwesterly line of
Lincoln Street at a point one hundred (100) feet southeasterly of the
intersection of the southeasterly line of Main Street with the southwesterly
line of Lincoln Street, measured on said line of Lincoln Street; thence
southwesterly parallel with said line of Main Street and on and by the
southeasterly line of land now or formerly owned or occupied by Michael Maney
one hundred thirteen and fifty-two one hundredths (113.52) feet to an iron bolt
at the northeasterly corner of the Verplast lots, so-called; thence
southeasterly on and by the northeasterly line of the Verplast lots, forty-eight
(48) feet to an iron bolt; thence northeasterly one hundred eleven and two
tenths (111.2) feet to an iron bolt in the southwesterly line of Lincoln Street;
thence northwesterly on and by said line of Lincoln Street fifty (50) feet to
the point of beginning.

 

Tract II (formerly 480 Main Street)

 

Certain lots or parcels of land, with the buildings and improvements thereon,
situated in the City of Bangor, County of Penobscot, State of Maine, and being
more particularly described as follows:

 

Tract II - Parcel 1

 

A certain lot or parcel of land, with the buildings thereon, situate on the
northerly side of Buck Street in Bangor, County of Penobscot, State of Maine,
bounded and described as follows: Beginning at a point on the northerly sideline
of Buck Street one hundred (100) feet easterly by and along said sideline from
the easterly sideline of Main Street; thence continuing easterly by and along
the northerly sideline of Buck Street, forty-four and four tenths (44.4) feet to
a bolt; thence at right angles to said Buck Street and running northerly one
hundred and three tenths (100.3) feet to a bolt; thence westerly and parallel
with Buck Street sixty-six (66) feet to a point; thence southerly one hundred
(100) feet, more or less, to the point of beginning.

 

Tract II - Parcel 2

 

A certain lot or parcel of land with the buildings thereon situate in said
Bangor, bounded and described as follows, to wit: Beginning at a point on the
line of Main Street fifty (50) feet North of its intersection with

 

B-12

--------------------------------------------------------------------------------


 

the North line of Buck Street, and at the Northwest corner of the Capt. Levi
Emerson lot, so-called; thence easterly on said Emerson’s North line one hundred
(100) feet; thence northerly parallel with Main Street fifty (50) feet; thence
westerly parallel with said Emerson’s North line one hundred (100) feet to the
East line of Main Street; thence southerly on Main Street to the first named
bounds.

 

Tract II - Parcel 3

 

A certain lot or parcel of land with the buildings thereon situate in said
Bangor, on the easterly side of Main Street and bounded and described as
follows, to wit: Commencing at the intersection of Main Street with the
northerly side of Buck Street; thence running northerly by the East line of Main
Street fifty (50) feet; thence in an easterly direction parallel with said Buck
Street one hundred (100) feet; thence southerly parallel with Main Street fifty
(50) feet to the northerly line of Buck Street; thence westerly on Buck Street
one hundred (100) feet to the place of beginning, containing five thousand
(5,000) square feet, more or less.

 

Tract II - Parcel 4

 

A certain lot or parcel of land, together with the buildings thereon, located in
said Bangor, and bounded and described as follows, viz: Beginning on the
easterly side of Hampden Road; thence easterly on Lincoln Street extension one
hundred (100) feet; thence southerly parallel to Hampden Road sixty (60) feet;
thence westerly to Hampden Road, parallel to Lincoln Street one hundred (100)
feet; thence northerly on Hampden Road sixty (60) feet to place begun at.

 

Also, another certain lot or parcel of land, together with the buildings
thereon, located in said Bangor, and bounded and described as follows, viz:
Commencing on the easterly line of Hampden Road, sixty (60) feet southerly from
junction of said road and Lincoln Street extension; thence easterly on line of
lot conveyed to Michael Maney, May 15, 1876, one hundred (100) feet; thence
southerly parallel with Hampden Road about sixty-four (64) feet to Sullivan lot;
thence westerly one hundred (100) feet on line of Sullivan lot to Hampden Road;
thence northerly on Hampden Road to point of beginning.

 

Tract II - Parcel 5

 

A certain lot or parcel of land with buildings thereon, situate on the northerly
side of Buck Street in Bangor, County of Penobscot, State of Maine, and bounded
as follows, viz: Beginning at a stake in the North line of said Buck Street at a
point therein just two hundred and fifty (250) feet east of the East line of
Main Street as the starting point; thence easterly on the northerly line of said
Buck Street fifty (50) feet to the corner of a lot sold May 15, 1875 to Patrick
Cullinan; thence northerly on the West line of said lot, one hundred (100) feet;
thence westerly on a line parallel with Buck Street fifty (50) feet; thence
southerly to the point of beginning.

 

Also conveying the strip of land described in the second paragraph of the deed
from Joseph P. Bass, et al to Dennis Cullinan, dated November 13, 1876, and
recorded in the Penobscot County Registry of Deeds in Volume 474, Page 281.

 

Tract II - Parcel 6

 

A certain lot or parcel of land with the buildings thereon, situated in said
Bangor on Buck Street and bounded and described as follows, viz: Beginning at a
point in the northerly line of Buck Street, which is two hundred (200) feet
easterly from the easterly line of Main Street; thence northerly and parallel
with said Main Street to a point midway between Buck Street and Lincoln Street;
thence easterly parallel with Buck Street fifty (50) feet; thence southerly
parallel with the first described line one hundred twelve and five tenths
(112.5) feet, more or less, to said line on Buck Street; thence westerly on Buck
Street fifty (50) feet to the place of beginning.

 

B-13

--------------------------------------------------------------------------------


 

Tract II - Parcel 7

 

A certain lot or parcel of land, with the buildings thereon, situate in Bangor,
County of Penobscot, State of Maine, bounded and described as follows, viz:
Beginning on the southerly line of Lincoln Street at the easterly corner of a
lot of land conveyed by Michael Maney and Hannah Maney to John F. Maney by deed
dated June 27, 1895, recorded in Volume 735, Page 454 of the Penobscot County
Registry of Deeds; thence running in a southerly direction in a straight line by
and along the easterly sideline of the said John F. Maney lot, one hundred
twelve (112) feet, more or less to the rear line of the lot herein described;
thence running in an easterly direction on the said rear line of the lot herein
described to the sideline of the part of the parcels conveyed to the said
Michael Meney and Hannah Maney by J. P. Bass, et al, by deeds dated April 18,
1876 and June 16, 1876 and recorded respectively in said Registry in Volume 468,
Page 332 and Volume 469, Page 235; thence running in a generally northerly
direction by said sideline and by land of the Maine Central Railroad Company to
said Lincoln Street; thence running in a westerly direction by and along the
southerly line of the said Lincoln Street to the point of beginning.

 

Tract II - Parcel 8

 

A certain lot or parcel of land situate in said Bangor, and bounded and
described as follows, viz: Beginning at a point in the southerly line of Lincoln
Street two hundred seventy-two (272) feet from the Hampden Road and at the
corner of a lot conveyed by Michael Maney and Hannah Maney to Mary E. Savage by
deed dated June 27, 1895, and being recorded in the Penobscot County Registry of
Deeds in Volume 735, Page 455; thence running in an easterly direction by and
along the southerly sideline of said street, forty (40) feet, more or less, to a
point, said point being the point of beginning as described in the
afore-described Parcel 7 herein; thence running in a southerly direction by and
along the westerly boundary line of Parcel 7 described herein, a distance of one
hundred twelve (112) feet, more or less, to the rear line of the lot herein
described; thence running in a westerly direction on the said line of the lot
herein described, a distance of forty (40) feet, more or less, to the easterly
boundary line of the said Savage lot, above referred to; thence running in a
northerly direction by and along the boundary line of the lot herein described
and said Savage lot, hereto before referred to, a distance of one hundred twelve
(112) feet, more or less, to the point of beginning.

 

Tract II - Parcel 9

 

A certain lot or parcel of land with the buildings thereon situate in said
Bangor, and bounded and described as follows: Beginning on the southerly line of
Lincoln Street two hundred twenty-five (225) feet from Hampden Road, so-called,
now known as Main Street, at the corner of the second parcel of land described
in deed J. P. Bass et al to Maney dated June 16, 1876, and recorded in Penobscot
Registry of Deeds, Book 469, Page 235 referred to; thence southerly on the
westerly line of said lot about one hundred twelve (112) feet to the rear of
said lot; thence in an easterly direction on rear of said lot forty-four (44)
feet; thence in a northerly direction one hundred twelve (112) feet, more or
less, to said Lincoln Street at a point forty-seven (47) feet easterly from
point of beginning; thence on the southerly line of said Lincoln Street westerly
forty-seven (47) feet to point of beginning.

 

Tract II - Parcel 10

 

A certain lot or parcel of land, with the buildings thereon, situated on the
northeasterly side of Buck Street in said Bangor, bounded and described as
follows, viz: Beginning at a bolt in the northeasterly line of Buck Street one
hundred and forty-five and forty-five one hundredths (145.45) feet southeasterly
along said northeasterly line of Buck Street from its intersection with the
easterly line of Main Street; thence continuing southeasterly by and along said
northeasterly line of Buck Street fifty-five and twenty-seven one hundredths
(44.27) feet to a bolt; thence deflecting to the left 102° 27’ and running
northeasterly one hundred (100) feet to a bolt in the northeasterly line of the
Buck Street lots; thence northwesterly by and

 

B-14

--------------------------------------------------------------------------------


 

along said northeasterly line of said lots thirty-three and eight tenths (33.8)
feet to a bolt at the northeasterly end of a line described in a deed from
Mattie E. Davis to Annie J. Buckley, dated June 19, 1913, and recorded in the
Penobscot Registry of Deeds, Vol. 838, Page 342; and also described in a deed
from Annie J. Buckley to John E. Buckley to Mattie E. Davis, dated June 19,
1913, and recorded in said Registry, Vol., 838, Page 344; thence southwesterly
by and along said above-described line one hundred and three tenths (100.3) feet
to the point of beginning.

 

Tract III (formerly 522-532 Main Street, 45 Emerson St. and 36 Emerson St.)

 

Certain lots or parcels of land, with the buildings and improvements thereon,
situated in the City of Bangor, County of Penobscot and State of Maine, being
more particularly described as follows:

 

First Parcel: Part of lot twenty-nine (29) on Emerson Street, bounded as
follows: Beginning at a point in the East and North side of said Emerson Street
where the line of said lot twenty-nine (29), that runs easterly meets said
street; thence southerly along said street to a point thirty (30) feet from
location of Maine Central Railroad; thence easterly and northerly in a straight
line to a point in the back line of said lot twenty-nine (29), thirteen (13)
feet from location of said railroad where it crosses said back line; thence
northerly along said back line of lot twenty-nine (29) to first mentioned line;
thence westerly along said line to point of beginning.

 

Second Parcel: Beginning on the southerly sideline of Emerson Street at the
Northwest corner of lot number seventeen (17) according to Japheth Gilman’s plan
recorded in the Penobscot County Registry of Deeds in Plan Book No. 3, Page 23;
thence southerly by and along the westerly sideline of said lot number seventeen
(17) one hundred four and one-half (104.5) feet to the division line between
Emerson Street and Dutton Street lots according to the said plan of Japheth
Gilman; thence easterly by and along said division line thirty-eight (38) feet,
more or less, to a point intended to be the Northwest corner of the premises
conveyed to Fred A. Oxley and Elva I. Oxley by deed of James A. Pickard, dated
April 21, 1958 and recorded in the Penobscot County Registry of Deeds in Book
1907, Page 169; thence northerly and parallel to the westerly sideline of lot
seventeen (17) one hundred four and one-half (104.5) feet, more or less, to the
southerly sideline of Emerson Street; thence westerly by and along the southerly
sideline of Emerson Street thirty-eight (38) feet, more or less, to the place of
beginning.

 

Being a portion of lot number seventeen (17) according to the plan of Japheth
Gilman recorded in Plan Book 3, Page 23.

 

Third Parcel: Beginning on the Northeast line of Dutton Street, at its
intersection with the Northwest line of lot number sixteen (16) according to
Japheth Gilman’s plan and survey made for Wiggins Hill and recorded in Plan Book
No. 3, Page 23 of the Penobscot County Registry of Deeds; thence northwesterly
on said line of Dutton Street thirty-two (32) feet to an iron bolt; thence
northeasterly parallel to said line of lot number sixteen (16) one hundred nine
and four tenths (109.4) feet to an iron bold on the division line between the
Emerson and Dutton Street lots; thence southeasterly, on said division line;
thirty-two (32) feet to said Northwest line of lot number sixteen (16), one
hundred eight and eight tenths (108.8) feet to the place of beginning. Being the
southeasterly part, thirty-two feet in width of lot number eighteen (18)
according to said plan and survey.

 

Fourth Parcel: A certain lot or parcel of land, situated on the southerly side
of Emerson Street, being one hundred forty (140) feet wide on said street and
one hundred four and one-half (104 1/2) feet deep, being lots numbered fifteen
(15) and seventeen (17) on Japheth Gilman’s Plan recorded in Plan Book 3,
Page 23, Penobscot County Registry of Deeds.

 

Excepting from the Fourth Parcel herein described that portion of lot numbered
seventeen (17) described as the Second Parcel herein.

 

B-15

--------------------------------------------------------------------------------


 

Fifth Parcel: Beginning at a bolt in the northeasterly line of Emerson Street at
a point thirty-one and nine tenths (31.9) feet southeasterly of the intersection
of the southeasterly line of Main Street with said line of Emerson Street;
thence southeasterly on and by said line of Emerson Street two hundred
seventy-five (275) feet to a bolt at the southerly corner of the premises
conveyed by Hincks Oil Company to Springer Realty Company by deed dated
April 29, 1965, recorded in the Penobscot County Registry of Deeds in Book 2000,
Page 185; thence northeasterly on and by the southeasterly line of said premises
one hundred three and fifteen hundredths (103.15) feet to a bolt at the easterly
corner of said premises; thence northwesterly on and by the northeasterly line
of said premises ten (10) feet to a bolt at the southerly corner of land now or
formerly owned or occupied by Walter G. McKay; thence northeasterly on the
southeasterly line of said land one hundred thirteen and fifteen hundredths
(113.15) feet to a bolt in the southwesterly line of Buck Street; thence
northwesterly on and by the southwesterly line of Buck Street one hundred
sixty-five and seven tenths (165.7) feet to a bolt at the northerly corner of
land conveyed by Robert S. and Phyllis G. Muse to Springer Realty Company by
deed dated June 2, 1965, and recorded in said Registry in Book 2006, Page 265;
thence southwesterly on and by the northwesterly line of said land and
continuation thereof one hundred sixty-two and two tenths (162.2) feet to a
bolt; thence northwesterly one hundred and seventeen hundredths (100.17) feet to
a bolt at a point fifty-two and eighty-five hundredths (52.85) feet
northeasterly of the point of beginning; thence southwesterly fifty-two and
eighty-five hundredths (52.85) feet to the point of beginning.

 

Sixth Parcel: Being lot number nine (9) on Emerson Street, so-called, as
surveyed by Japheth Gilman in 1845, said lot measuring seventy (70) feet in
width on said Street and extending back about one hundred seven (107) feet, more
or less.

 

Seventh Parcel: Beginning at a northwesterly corner of a parcel of land
described in a deed from Thomas T. Walsh, Inc. to Erin, Inc. dated April 1,
1975, and recorded in the Penobscot County Registry of Deeds in Book 2560,
Page 106, said corner located fifty-two and eight-five hundredths (52.85) feet
as measured along the northwesterly line of said land now or formerly of
Erin, Inc. from Emerson Street and forty-three (43) feet, more or less, from
Main Street; thence southeasterly by and along a northeasterly line of said land
now or formerly of Erin, Inc. sixty (60) feet; thence at right angles from the
last described line northeasterly thirty-two (32) feet; thence northwesterly
parallel with the first described line sixty (60) feet; thence southwesterly at
right angles from the last described line thirty-two (32) feet to the point of
beginning,.

 

Eighth Parcel: Beginning at an iron bolt driven into the ground in the
southeasterly line of Main Street at a point where said line of Main Street is
intersected by the southwesterly line of Emerson Street; thence southeasterly on
and by staid southwesterly line of Emerson Street seventy-six and twenty-eight
hundredths (76.28) feet to an iron bolt driven into the ground; thence
southwesterly one hundred one and twenty-two hundredths (101.22) feet to an iron
bolt driven into the ground on the division line between the Emerson Street and
Dutton Street lots; thence northwesterly on and by the division line between the
Emerson and Dutton Street lots, fifty-one and thirty-nine hundredths (51.39)
feet to an iron bolt driven into the ground on the southeasterly line of Main
Street; thence northeasterly on and by the southeasterly line of Main Street one
hundred three and thirty-seven hundredths (103.37) feet to the point of
beginning.

 

Ninth Parcel: Beginning on the generally southwesterly side of Emerson Street at
an iron bolt driven into the ground at a point distant seventy-six and
twenty-five hundredths (76.25) feet from the generally southeasterly sideline of
Main Street, measuring on said southwesterly sideline of Emerson Street; thence
in a generally southwesterly direction and nearly at right angles one hundred
one and eight tenths (101.8) feet to an iron bolt driven into the ground on the
line of Dutton Street lots, said iron bolt being distant from the southeasterly
side line of Main Street fifty-one and fifty-nine hundredths (51.59) feet,
measuring on said line of Dutton Street lots; thence in a generally
southeasterly direction on and by the line of the Dutton Street lots,
thirty-seven and nine hundredths (37.09) feet to an iron bolt driven into the
ground; thence in a generally northeasterly direction at a right angle, or
nearly so, thirty-four (34) feet to an iron bolt driven

 

B-16

--------------------------------------------------------------------------------


 

into the ground; thence at right angles, or nearly so, in a southeasterly
direction two and thirty-five hundredths (2.35) feet to an iron bolt driven into
the ground; thence in a generally northeasterly direction at a right angle, or
nearly so, sixty-seven and seventy-three hundredths (67.73) feet to the
generally southwesterly side line of Emerson Street to an iron bolt driven into
the ground at a point distant in a southeasterly direction thirty-eight and
forty-six hundredths (38.46) feet from the point begun at, measuring on said
side line of Emerson Street; thence in a generally northwesterly direction on
and by said southwesterly sideline of Emerson Street thirty-eight and forty-six
hundredths (38.46) feet to the point begun at, being lot numbered two (2) as
laid down on a plan of land on Main and Emerson Streets in Bangor surveyed on
July, 1925, for E.H. Dakin by David J. Nason, C.E., recorded in said Registry of
Deeds in Plan Book 13, Page 7.

 

Tenth Parcel: Lots numbered Nineteen (19) and Twenty-one (21) as laid down on a
plan made by Japheth Gilman for Wiggins Hill in 1845 of a part of original lot
numbered Five (5), Holland’s Survey, said lots measuring seventy (70) feet each
on said Emerson Street and extending back of same width one hundred two (102)
feet, more or less, according to said Gilman’s plan.

 

Eleventh Parcel: Beginning at an iron bolt driven into the ground on the
southwesterly line of Emerson Street, distant in a southeasterly direction one
hundred fourteen and seventy-one hundredths (114.71) feet from the junction of
the southeasterly line of Main Street with the southwesterly line of Emerson
Street, measured on said southwesterly line of Emerson Street; thence
southeasterly on a line parallel with and five (5) feet southwesterly of the
southeasterly side of a house formerly standing on the premises, northwesterly
of and adjoining the premises herein described sixty-seven and seventy-three
hundredths (67.73) feet to an iron bolt driven into the ground; thence
northwesterly at right angles to the last described line two and thirty-five
hundredths (2.35) feet to an iron bolt driven into the ground; thence
southwesterly about thirty-four (34) feet to an iron bolt driven into the ground
on the division line between Emerson Street and the Dutton Street lots; thence
southeasterly on and by the division line between the Emerson Street and the
Dutton Street lots thirty-five and sixty-two hundredths (35.62) feet to an iron
bolt driven into the ground; thence northeasterly one hundred one and
eight-seven hundredths (101.87) feet to an iron bolt driven into the ground on
the southwesterly line of Emerson Street thirty-three and nineteen hundredths
(33.19) feet to the point of beginning.

 

Twelfth Parcel: Beginning at an iron bolt in the northeast line of Dutton
Street, thirty-two (32) feet northwesterly from the northwest line of lot
numbered sixteen (16), according to Japheth Gilman’s plan and survey made for
Wiggins Hill, and recorded in the Penobscot County Registry of Deeds in Plan
Book 3, Page 23; thence northwesterly on said line of Dutton Street,
thirty-eight (38) feet to the intersection of the southeast line of lot numbered
twenty (20) with said line of Dutton Street; thence northeasterly on the
southeast line of said lot numbered twenty (20), one hundred ten and three
tenths (110.3) feet to the division line between the Emerson and Dutton lots;
thence southeasterly on said division line, thirty-eight (38) feet to an iron
bolt; thence southwesterly parallel with the southeasterly line of said lot
numbered twenty (20), one hundred nine and four tenths (109.4) feet to the point
begun at; being the northwesterly part thirty-eight (38) feet in width of lot
numbered eighteen (18), according to said plan and survey.

 

Thirteenth Parcel: Beginning at the northerly corner of lot number twelve (12)
according to a plan of Japheth Gilman, recorded in Plan Book No. 3, Page 49, of
said Registry, on the southwesterly side of Buck Street; thence southwesterly by
the northwesterly line of said lot number twelve (12) one hundred thirteen and
two tenths (113.2) feet to an iron pin driven into the ground at the
southwesterly corner of lot number twelve (12); thence southeasterly by the
southwesterly line of lots twelve (12) and twenty-eight (28) eighty-three (83)
feet to a point thirteen (13) feet northeasterly measured along said line from
the westerly line of the Maine Central Railroad Company’s right of way; thence
southerly one hundred eleven and six tenths (111.6) feet to the northeasterly
line of Emerson Street and an iron bolt driven into the ground; thence
southeasterly by the northeasterly line of Emerson Street thirty (30) feet to
the easterly line of the Maine Central Railroad Company’s property and a stone
monument; thence northwesterly by said line of said

 

B-17

--------------------------------------------------------------------------------


 

railroad property one hundred sixty (160) feet, more or less, to the
southeasterly line of lot number twelve (12); thence northeasterly by the
southeasterly line of lot number twelve (12) to a point in said line twenty-six
and one-half (26 1/2 ) feet southwesterly from the northeasterly corner of lot
number twelve (12); thence northerly thirty and two tenths (30.2) feet to the
southwesterly line of Buck Street; thence northwesterly by said line of Buck
Street fifty-five and five tenths (55.5) feet to the northwesterly corner of lot
number twelve (12) and the point of beginning.

 

Fourteenth Parcel: Being lot number eleven (11) on Emerson Street, according to
a plan made by Japheth Gilman for Wiggins Hill and recorded in said Registry in
Plan Book No. 3, Page 49, the aforesaid parcel of land fronting on said Emerson
Street approximately seventy (70) feet and running back the same width
approximately one hundred four (104) feet.

 

Fifteenth Parcel: Beginning at an iron bolt in the intersection of the generally
easterly sideline of Main Street with the northerly sideline of Dutton Street;
thence northeasterly on and by said sideline of Main Street, one hundred
seventeen and forty-nine hundredths (117.49) feet to an iron bolt at the
southwesterly corner now or formerly of Erin, Inc.; thence at an interior angle
of 76°14’ and in a southeasterly direction two hundred sixty-one and
eighty-seven hundredths (261.87) feet to an iron bolt; thence with an interior
angle of 91° 03’ and in a southwesterly direction one hundred nine and
seven-tenths (109.7) feet to an iron bolt in said sideline of Dutton Street;
thence with an interior angle of 90°00’ and in a northwesterly direction by and
along said sideline two hundred thirty-five and ninety-one hundredths (235.91)
feet to the point of beginning.

 

Meaning and intending to describe Lots 20, 22 and 24 according to Gilman’s Plan
recorded in the Penobscot County Registry of Deeds in Plan Book 3, Page 23.

 

Sixteenth Parcel: A certain lot or parcel of land with the buildings thereon
situate on Dutton Street in said Bangor, and being the whole of Lot 14 on said
street, as shown on Japheth Gilman’s plan of a part of Lot No. 5 of Holland’s
survey, made for Wiggins Hill, recorded in Penobscot County Registry of Deeds in
Plan Book No. 3, Page 49.

 

Seventeenth Parcel: A certain lot or parcel of land, with the buildings thereon,
situate on Dutton Street in said Bangor, and being Lot numbered Sixteen (16) in
said street, as laid down on a plan made by Japheth Gilman, and recorded in
Penobscot County Registry of Deeds in Plan Book No. 3, Page 49.

 

Eighteenth Parcel: A certain lot or parcel of land, with the buildings thereon,
situate in said Bangor, on Emerson Street being Lot numbered Thirteen (13) on
said street, as laid down on Japheth Gilman’s plan of a part of Lot numbered
Five (5) of Holland’s survey for W. Hill, recorded in Penobscot County Registry
of Deeds in Plan Book No. 3, Page 49.

 

Nineteenth Parcel: The westerly one half (1/2) of Lot numbered Twenty-seven (27)
on Dutton Street, as laid out on Japheth Gilman’s plan of part of Lot number
Five (5) of Holland’s Survey, made for Wiggins Hill, which plan is recorded in
Penobscot County Registry of Deeds, Plan Book No. 3, Page 49, the half hereby
conveyed being all that part of the lot lying westerly of a line drawn from end
to end of said lot parallel with the easterly line of Lot numbered Fourteen (14)
through the center of the lot.

 

Twentieth Parcel: So much of lots numbered Twenty-six and Twenty-seven (26 and
27), according to a plan made by Japheth Gilman for W. Hill, Esq. of a part of
Lot number Five (5) of Holland’s plan southeast of Main Street made and dated
A.D. 1845 and extended by B.S. Dean from number 27 to 33 on October 8, 1850 and
recorded in Penobscot County Registry of Deeds Book No. 3, Page 49, as was not
embraced within the location of the Maine Central Railroad as of November 14,
1888, the date of the deed from Franklin A. Wilson and Harry McLaughlin,
Trustees under the will of Dionyeia Hill and Sarah Brown to Joseph P. Bass
recorded in the Penobscot County Registry of Deeds in Book 589, Page 346.

 

B-18

--------------------------------------------------------------------------------


 

Also all right, title and interest in and to Lots 31, 32, and 33 according to
said plan made by Japheth Gilman for W. Hill, Esq. of a part of Lot number Five
(5) of Holland’s plan southeast of Main Street made and dated A.D. 1845 and
extended by B.S. Dean from number 27 to 33 on October 8, 1850 and recorded in
Penobscot County Registry of Deeds Plan Book No. 3, Page 49, as was not embraced
within the location of the Maine Central Railroad as of November 14, 1888, the
date of a deed from Franklin A. Wilson and Harry McLaughlin, Trustees under the
will of Dionyeia Hill and Sarah Brown to Joseph P. Bass recorded in the
Penobscot County Registry of Deeds Book 589, Page 346.

 

Excepting however from the above-described premises that portion which lies
within the bounds of the parcel of land leased to the Maine Central Railroad
Company pursuant to a certain Indenture between Joseph P. Bass and Mary M. Bass,
as Lessors, and the Maine Central Railroad Company, as Lessee dated April 1,
1898 and recorded in Penobscot County Registry of Deeds Book 682, Page 55.

 

The foregoing First through Twentieth Parcels in Tract III constitute two
contiguous tracts lying on the generally northerly and southerly sides of
Emerson Street, and are designated as Parcels ‘A’ and ‘B’ on the May 19, 1998
ALTA/ACSM Land Title Survey for Kenduskeag Yacht Club of Richard N. Perry, Jr.,
P.L.S. Parcels ‘A’ and ‘B’ are more particularly described as follows:

 

Certain lots or parcels of land, with the improvements thereon, situated on the
southeasterly side of Main Street, City of Bangor, Penobscot County, Maine,
further bounded and described as follows:

 

Parcel A

 

Commencing at a granite highway monument located at the intersection of the
southeasterly line of Main Street with the easterly line of Emerson Street,
thence by and along the easterly line of said Emerson Street, South 56°57’20”
East 31.90 feet to a P.K. nail set at the northwesterly corner of land described
in deed of Thomas T. Walsh to Erin, Inc., dated April 1, 1975, recorded in
Penobscot County Registry of Deeds Book 2560, Page 106 and the True Point of
Beginning; thence by and along the easterly line of said Emerson Street, South
56°57’20” East 484.87 feet to a #6 rebar set in the northwesterly line of land
of the City of Bangor, (formerly Maine Central Railroad) as found described in
Book 6248, Page 330, said rebar also defining the southerly corner of Parcel One
as described in deed of Bangor Metals, Inc., to Erin, Inc., dated April 30,
1987, recorded in Book 4044, Page 149; thence by and along the City of Bangor
land by the following courses; North 7°45’40” East 163.49 feet to a #6 rebar
set; North 33°02’40” East 39.32 feet to a #6 rebar set; North 7°03’38” East
30.21 feet to a #6 rebar set on the southerly extension of the westerly line of
Buck Street; thence North 56°57’20” West 23.06 feet to the end of said Buck
Street; thence continuing along the westerly line of said Buck Street, North
56°57’20” West 32.72 feet to a #6 rebar set at the southeasterly corner of land
of George A. Wottrich, as described in Book 987, Page 127; thence by said
Wottrich’s land, South 33°19’43” West 113.21 feet to a #6 rebar set; thence by
said Wottrich’s land, North 56°57’20” West 80.00 feet; thence by said Wottrich’s
land, North 33°19’43” East 113.21 feet to the westerly line of said Buck Street;
thence by and along the line of said Buck Street, North 56°57’20” West 165.47
feet to a P.K. nail set in the pavement at land formerly of Webber Oil Company,
formerly described in Book 1994, Page 20, said nail being located South
56°57’20” East, by and along the westerly line of Buck Street, 180.00 feet from
a granite highway monument located at the intersection of the southeasterly line
of Main Street with the westerly line of Buck Street; thence South 33°02’39”
West 162.20 feet; thence North 56°31’54” West 40.17 feet; thence North 33°28’06”
East 32.00 feet to a P.K. nail set at the southeasterly corner of land described
in deed of Webber Oil Company to Erin, Inc., dated November 15, 1987, recorded
in Book 4142, Page 60; thence North 56°31’54” West 60.00 feet to a P.K. nail set
at the northeasterly corner of the last mentioned parcel of land; thence South
33°28’06” West 32.00 feet; thence South 33°28’22” West 52.85 feet to the P.K.
nail set at the True Point of Beginning. Containing 70,507 square feet, more or
less.

 

B-19

--------------------------------------------------------------------------------


 

Parcel B

 

Commencing at a granite highway monument located at the intersection of the
southeasterly line of Main Street with the easterly line of Emerson Street,
thence by and along the southeasterly line of said Main Street, South 20°26’32”
West 61.48 feet to a #6 rebar set in the westerly line of Emerson Street at the
northeasterly corner of land described in deed of Forrest H. Grant to M &
E, Inc. dated November 24, 1972, recorded in Penobscot County Registry of Deeds
Book 2324, Page 276 and the True Point of Beginning; thence continuing by and
along the southeasterly line of said Main Street, South 20°26’32” West 219.82
feet to a #6 rebar set in the easterly line of Dutton Street, said rebar being
located North 20°26’32” East 61.57 feet from a found rebar set at the
intersection of the southeasterly line of said Main Street with the westerly
line of Dutton Street, said rebar also defining the northwesterly corner of land
described in deed of Irving Oil Corporation to Erin, Inc., dated August 11,
1994, recorded in Book 5712, Page 361; thence by and along the easterly line of
said Dutton Street, South 56°35’38 East 510.25 feet to a #6 rebar set in the
northwesterly line of land of the City of Bangor, (formerly Maine Central
Railroad) as described in Book 6248, Page 330, said set rebar also defining the
southerly corner of land described in deed of Stanley E. MacMillan to
Erin, Inc., dated March 2, 1989, recorded in Book 4402, Page 79; thence by and
along the City of Bangor land, North 33°23’11” East 159.62 feet to a #6 rebar
set; thence North 07°45’40” East 64.28 feet to a #6 rebar set in the westerly
line of Emerson Street, said set rebar being located South 07°45’40” West 66.36
feet from the #6 rebar set at the southerly corner of land described in Book
4044, Page 149, as mentioned in Parcel A above; thence by and along the westerly
line of said Emerson Street, North 56°57’20” West 531.70 feet to the #6 rebar
set at the intersection of Emerson Street and Main Street at the True Point of
Beginning. Containing 114,757 square feet, more or less.

 

Tract IV (formerly 500 Main Street)

 

Seven certain lots or parcels of land with the buildings thereon located in
Bangor, Penobscot County, Maine and situated on the easterly side of Main
Street, the northeasterly side of Emerson Street and the southwesterly side of
Buck Street, bounded and described as follows:

 

Tract IV - Parcel 1:

 

Being a part of Lot Number Two (2) situate on the corner of Main and Buck
Streets according to the plan made by Japheth Gilman, recorded in Penobscot
County Registry of Deeds in Plan Book 3, Page 23, and more particularly
described as follows:

 

Commencing on the corner of Main and Buck Streets; thence running on said Buck
Street one hundred forty-five (145) feet to Lot Number Four (4); thence on the
dividing line between said Lots Two (2) and Four (4) about fifty-three and
one-half (53 1/2) feet so as to extend just half across said Lot Number Two (2),
taking half its width, more or less; thence to Main Street on a line parallel
with lines of said Lot Number Two (2); thence on Main Street to Point of
Beginning.

 

Tract IV - Parcel 2:

 

Beginning at a point on the southwesterly sideline of Buck Street, so-called,
which said point is located one hundred forty-five (145) feet southeasterly from
the intersection of the generally southeasterly sideline of Main Street,
so-called, and the southwesterly sideline of Buck Street as measured along said
sideline of Buck Street; thence at right angles to said Buck Street and running
southwesterly one hundred ten (110) feet to a point; thence at right angles and
running southeasterly parallel with said Buck Street thirty-five (35) feet to a
point; thence northeasterly one hundred ten (110) feet to a point on the
generally southwesterly sideline of said Buck Street; thence northwesterly along
said sideline of said Buck Street, thirty-five (35) feet to the point of
beginning.

 

B-20

--------------------------------------------------------------------------------


 

Being the northwest half of Lot Number Four (4) on Buck Street according to a
plan made by Japheth Gilman of part of Lot Number Five (5) of Holland’s plan,
which plans are recorded in Penobscot County Registry of Deeds.

 

Tract IV - Parcel 3:

 

Being the southerly half of Lot Number Two (2) as laid down on the plan of
Japheth Gilman of part of Lot Number Five (5) Holland’s survey, extended by B.
S. Dean and recorded in Plan Book No. 3, Page 49 and recorded in the Penobscot
County Registry of Deeds.

 

Tract IV - Parcel 4:

 

Being a part of Lot Number One (1) on Emerson Street, so-called, according to a
plan made by Japheth Gilman, recorded in Penobscot County Registry of Deeds in
Plan Book 3, Page 23, to which reference is made, and bounded and described as
follows:

 

Beginning on Main Street at the southerly corner of Lot Number One (1); thence
running easterly on Emerson Street ninety-six (96) feet; thence northerly at
right angles to Emerson Street fifty (50) feet to a point; thence westerly to
Main Street on a line parallel with Emerson Street; thence southerly on Main
Street to the point of beginning.

 

Tract IV - Parcel 5:

 

On the southwesterly side of Buck Street, measuring on said Buck Street,
thirty-five (35) feet in width and extending back there from, holding the same
width, one hundred ten (110) feet, more or less, and being the southeast half of
Lot Number Four (4), according to plan of Japheth Gilman of part of settlers’
Lot Number Five (5).

 

Tract IV - Parcel 6:

 

On the generally south side of Buck Street, beginning at the northwest corner of
lot numbered six (6) according to a survey and plan made by Japheth Gilman
recorded in said Registry; thence southwesterly on the dividing line between
said Lot Number Six (6) and Lot Number Four (4), according to said plan, one
hundred seven (107) feet, more or less, to the rear line of Lot Number Four (4);
thence southeasterly on the rear line of Lot Number Six (6), six (6) feet to a
point; thence northeasterly, parallel to and six (6) feet distant from the first
described line one hundred seven (107) feet, more or less to the southerly line
of Buck Street; thence northwesterly, on the southerly line of Buck Street six
(6) feet to the point begun at; this description meaning and intending to cover
a strip of land from the northwesterly side of lot numbered six (6) six (6) feet
in width and extending back the entire depth of said lot.

 

Tract IV - Parcel 7:

 

On the northeasterly side of Emerson Street and the easterly side of Main
Street, and being Lots Numbered Three (3), Five (5), Seven (7), and the
northeasterly one-half of Lot Number One (1) as delineated on the Plan of
Japheth Gilman, recorded in the Penobscot County Registry of Deeds in Plan Book
3, Page 23, to which said Plan reference is hereby made for a more particular
description thereof.

 

Excepting from Parcel 1 through 7 above, the premises conveyed by Springer
Realty Company to Thomas T. Walsh by Deed dated November 4, 1965 and recorded in
the Penobscot County Registry of Deeds in Book 2036, Page 211 and by deed of
Webber Oil Company to Erin, Inc. dated November 18, 1987 and recorded in said
Registry in Book 4142, Page 60.

 

B-21

--------------------------------------------------------------------------------


 

Tract V (formerly 10 Buck Street)

 

A certain lot or parcel of land, with the buildings and improvements thereon,
situated in the City of Bangor, County of Penobscot and State of Maine, being
more particularly described as follows:

 

Situated upon the southerly side of Buck Street, bounded as follows, beginning
at a point sixty (60) feet easterly from land now or formerly owned and occupied
by heirs of Ephraim Lansil; thence on the line of said street forty (40) feet
toward Penobscot River; thence southerly one hundred and three (103) feet, more
or less, and parallel with the easterly line of land now or formerly of William
Gates to the northerly line of the Emerson Street lots; thence westerly forty
(40) feet by and along said line of Emerson Street Lots; thence one hundred and
three (103) feet northerly by and along said Gates line to the place of
beginning, being ten (10) feet of Lot Number 8 and thirty (30) feet of Lot
Number 10, parallel with Buck Street, plan of Wiggins Hill’s land according to
Japheth Gilman’s survey recorded in Plan Book Number 3, Page 23.

 

Also a certain parcel of land situated in the City of Bangor, County of
Penobscot and State of Maine, bounded and described as follows:

 

Beginning at the northeast corner of land sold by F.A. Cummings to Fred A.
Colby; thence running easterly along the line of Buck Street forty (40) feet to
land now or formerly of Charles Palmer; thence along said Palmer’s line to North
line of Emerson Street lots one hundred and three (103) feet, more or less;
thence along the North line of said lots to line of said Colby; thence along
said Colby’s line to the place of beginning, being that part of Lot Number 10
(Japheth Gilman’s survey of Wiggins Hill’s Land) East of said Colby’s East line
and recorded in Plan Book 3, Page 23 in said Registry.

 

Tract VI (Adjacent to Maine Central Railroad Company)

 

A certain lot or parcel of land located in the City of Bangor, County of
Penobscot and State of Maine, more particularly described as follows:

 

Beginning at the intersection of the southerly corner of Lincoln Street and the
westerly line of land described in a deed from Maine Central Railroad to the
City of Bangor, dated August 8, 1996, recorded in the Penobscot County Registry
of Deeds, Book 6248, Page 330;

 

Thence S 58° 07’ 48” E, thirty-four and eighty-eight hundredths (34.88) feet to
an iron rod set in the westerly line of the Maine Central Railroad Right of Way
and the easterly line of said City;

 

Thence S 01° 40’ 49” W along the East line of said City, two hundred forty-eight
and thirty-seven hundredths (248.37) feet to an iron rod set at the point of
curvature of a curve to the right having a radius of two thousand, three hundred
and seventy-five (2,375.00) feet and a chord bearing and distance of S 06° 27’
30” W, three hundred and ninety-five and sixty-five hundredths (395.65) feet;

 

Thence along the arc of said curve and the East line of said City, three hundred
ninety- six and eleven hundredths (396.11) feet to an iron rod set at the point
of tangency of said curve;

 

Thence S 11° 14’ 11” W along the East line of said City, two hundred twelve and
twenty hundredths (212.20) feet to an iron rod set at the point of curvature of
a curve to the right having a radius of three thousand, three hundred ten
(3,310.00) feet and a chord bearing and distance of S 11° 16’ 16” W, four and
one hundredth (4.01) feet;

 

Thence along the arc of said curve and the East line of said City, four and one
hundredth (4.01) feet to an iron rod set at the northerly line of Dutton Street;

 

B-22

--------------------------------------------------------------------------------


 

Thence N 56° 35’ 38” W along the northerly line of said Dutton Street,
ninety-three and seventy-five hundredths (93.75) feet to an iron rod found at
the southerly corner of land now or formerly of Kenduskeag Yacht Club as
described in a deed from Erin, Inc. to Kenduskeag Yacht Club, dated June 1,
1998, recorded in Book 6704, Page 248;

 

Thence N 33° 23’ 13” E along the easterly line of land now or formerly of said
Kenduskeag Yacht Club, one hundred fifty-nine and seventy-four hundredths
(159.74) feet to an iron rod found;

 

Thence N 07° 45’ 40” E along the easterly line of land now or formerly of said
Kenduskeag Yacht Club, sixty-four and twenty-eight hundredths (64.28) feet to an
iron rod found at the southerly corner of Emerson Street;

 

Thence continuing N 07° 45’ 40” E along the East line of said Emerson Street,
sixty-six and thirty-six hundredths (66.36) feet to an iron rod found at the
intersection of the northeasterly corner of said Emerson Street and southerly
corner of land now or formerly of said Kenduskeag Yacht Club;

 

Thence continuing N 07° 45’ 40” E along the East line of land now or formerly of
said Kenduskeag Yacht Club, one hundred sixty-three and fifty hundredths
(163.50) feet;

 

Thence N 33° 02’ 40” E along the easterly line of land now or formerly of said
Kenduskeag Yacht Club, thirty-nine and thirty-two hundredths (39.32) feet;

 

Thence N 07° 03’ 38” E along the East line of land now or formerly of said
Kenduskeag Yacht Club, thirty and twenty hundredths (30.20) feet to an iron pin
found;

 

Thence N 56° 57’ 20” W along the northeasterly line of land now or formerly of
said Kenduskeag Yacht Club, twenty-three and seven hundredths (23.07) feet to
the southerly corner of Buck Street;

 

Thence N 01° 33’ 30” E along the East line of said Buck Street, seventy and
thirty-six hundredths (70.36) feet;

 

Thence N 56° 57’ 20” W along the northeasterly line of said Buck Street,
fourteen and ninety hundredths (14.90) feet to the southerly corner of land
described in a deed from Dorothy H. Titus to Erin, Inc., dated March 7, 1990,
recorded in Book 4621, Page 32;

 

Thence N 33° 02’ 40” E along the easterly line of land now or formerly of the
said Erin, Inc., twenty-four and twenty-three hundredths (24.23) feet;

 

Thence N 01° 40’ 50” E along the East line of land now or formerly of said Erin
Inc., the East line of land described in a deed from Joseph P. Bass and Lewis
Barker to Dennis J. Cullinan, dated May 31, 1886, recorded in Book 563,
Page 324, and the East line of land described in a deed from The Newport Company
to L & C Corporation, dated November 8, 1985, recorded in Book 3746, Page 129,
two hundred twenty-one and twenty-six hundredths (221.26) feet to the Point of
Beginning.

 

Tract VII (Emerson Street and Buck Street)

 

Emerson Street and that portion of Buck Street lying between the southeasterly
of Main Street and the Penobscot River in the City of Bangor.

 

Emerson Street was discontinued as a public way on February 28, 2000. The public
easements located within the former Emerson Street were discontinued on
September 25, 2006 as set forth in an Order by the

 

B-23

--------------------------------------------------------------------------------


 

City Council of the City of Bangor recorded in Penobscot County Registry of
Deeds in Book 10770, Page 343.

 

The public way and public easements therein in that portion of Buck Street
located southeasterly of Main Street were discontinued on September 25, 2006, as
set forth in an Order by the City Council of the City of Bangor recorded in
Penobscot County Registry of Deeds in Book 10770, Page 347.

 

Excepted Parcels from the foregoing legal description of the insured premises:

 

Excepting those two certain lots or parcels of land conveyed by Bangor Historic
Track, Inc. to City of Bangor, by Quitclaim Deed with Covenant dated May 8, 2008
and recorded in Book 11387, Page 295, and described therein as follows:

 

Excepted Parcel 1: Lincoln Street & Main Street

 

A certain parcel of land, located in the City of Bangor, County of Penobscot,
State of Maine, more particularly described as follows:

 

Beginning at the intersection of the southeast sideline of Main Street and the
Southwest sideline of Lincoln Street, as shown on a plan entitled “Plan of Main
Street, Bangor Maine,” prepared by Shyka, Sheppard, and Garster, Land Surveyors,
revised Nov. 5, 2007, and recorded in the Penobscot County Registry of Deeds,
Plan File 2007-166;

 

Thence S 58° 07’ 48” E along the Southwest sideline of said Lincoln Street a
distance of forty nine and nine hundredths (49.09) feet;

 

Thence S 71° 25’ 59” W a distance of sixty-two and nine hundredths (62.09) feet
to a point on the Southeast sideline of said Main Street;

 

Thence N 20° 35’ 27” E along the Southeast sideline of said Main Street a
distance of forty-eight and eighty-one hundredths (48.81) feet to the Point of
Beginning.

 

Meaning and Intending to describe a portion of the property described in a deed
to Bangor Historic Track, Inc. from L. & C. Corporation, dated May 24, 2006, and
recorded in said Registry in Book 10447, Page 184.

 

Reference is made to that certain plan entitled “Proposed Conveyance, Easement &
Lease Area Plan, Hollywood Slots Bangor Maine”, prepared by Shyka, Sheppard, and
Garster, Land Surveyors, dated January 7, 2008, Project No. 04-146.

 

Bearings reference Grid North, NAD83, Maine East Zone, as shown on said plan.
Distances listed above and shown on said plan are ground distances.

 

Excepted Parcel 2: Dutton Street & Main Street

 

A certain parcel of land, located in the City of Bangor, County of Penobscot,
State of Maine, more particularly described as follows:

 

Beginning at the intersection of the Southeast sideline of Main Street and the
Northeast sideline of Dutton Street, as shown on a plan entitled “Plan of Main
Street, Bangor Maine”, prepared by Shyka, Sheppard, and Garster, Land Surveyors,
revised Nov. 5, 2007, and recorded in the Penobscot County Registry of Deeds,
Plan File 2007-166;

 

B-24

--------------------------------------------------------------------------------


 

Thence N 20° 35’ 27” E along the Southeast sideline of said Main Street a
distance of nine and eighty-two hundredths (9.82) feet;

 

Thence S 54° 49’ 41” E a distance of three hundred ten and eighty-two hundredths
(310.82) feet to a point on the Northeast sideline of said Dutton Street;

 

Thence N 56° 35’ 38” W along the Northeast sideline of said Dutton Street a
distance of three hundred eight and fifty hundredths (308.50) feet to the Point
of Beginning.

 

Meaning and Intending to describe a portion of the property described in a deed
to Bangor Historic Track, Inc. from Kenduskeag Yacht Club, dated December 22,
2006, and recorded in the Penobscot County Registry of Deeds in Book 10783,
Page 181.

 

Reference is made to that certain plan entitled “Proposed Conveyance, Easement &
Lease Area Plan, Hollywood Slots Bangor Maine”, prepared by Shyka, Sheppard, and
Garster, Land Surveyors, dated January 7, 2008, Project No. 04-146.

 

Bearings reference Grid North, NAD83, Maine East Zone, as shown on said plan.
Distances listed above and shown on said plan are ground distances.

 

Also Excepting from the foregoing a certain lot or parcel of land, excluding
building or improvements situated thereon, conveyed by Bangor Historic
Track, Inc. to City of Bangor, by Quitclaim Deed with Covenant dated June 20,
2008 and recorded in Book 11445, Page 1, and described therein as follows:

 

A certain lot or parcel of land, excluding building or improvements situated
thereon, located in the City of Bangor, County of Penobscot, State of Maine,
more particularly described as follows:

 

Beginning at an exterior foundation corner of the Hollywood Slots Gaming
Facility, said point being N41°23’14”W of and one hundred seventy and thirty-six
hundredths (170.36) feet from the intersection of the Northeast sideline of
Dutton Street and the West sideline of the Maine Central Railroad right of way,
as shown on a plan entitled “Proposed Conveyance, Easement, & Lease Area Plan -
Hollywood Slots, Bangor Maine”, prepared by Shyka, Sheppard, and Garster, Land
Surveyors, dated January 7, 2008;

 

Thence along the face of said foundation by the following courses and distances:

 

1. N68°32’52”W ten and ninety-one hundredths (10.91) feet;

 

2. S20°36’32”W nine and ninety-nine hundredths (9.99) feet;

 

3. N69°23’09”W seventeen and eighty-two hundredths (17.82) feet;

 

4. N20°30’32”E ten and thirty-four hundredths (10.34) feet;

 

5. N69°42’08”W ninety-six and ninety-one hundredths (96.91) feet;

 

6. N55°38’54”W one hundred fifty-six and nine hundredths (156.09) feet;

 

7. S34°20’03”W sixty-eight hundredths (0.68) feet;

 

8. N55°39’57”W four and sixty-nine hundredths (4.69) feet;

 

B-25

--------------------------------------------------------------------------------


 

9. N34°20’30” E sixty-eight hundredths (0.68) feet;

 

10. N55°39’34”W sixty-one and ninety-three hundredths (61.93) feet;

 

11. S34°21’37”W sixty-seven hundredths (0.67) feet;

 

12. N55°38’23”W four and sixty-six hundredths (4.66) feet;

 

13. N34°21’37”E sixty-seven hundredths (0.67) feet;

 

14. N55°38’23”W twenty-nine and fifty-five hundredths (29.55) feet;

 

15. S34°21’37”W sixty-seven hundredths (0.67) feet;

 

16. N55°38’23”W four and sixty-seven hundredths (4.67) feet;

 

17. N35°10’29”E seven and seventy-three hundredths (7.73) feet;

 

18. N17°02’23”W five and fifty hundredths (5.50) feet;

 

19. S74°58’51”W one and sixty hundredths (1.60) feet;

 

20. N87°41’55”W ten and fifty-one hundredths (10.51) feet;

 

21. N59°32’24”W ten and fifty-one hundredths (10.51) feet;

 

22. N31°48’25”W ten and forty-eight hundredths (10.48) feet;

 

23. N03°12’29”W ten and fifty-eight hundredths (10.58) feet;

 

24. N24°29’26”E ten and fifty hundredths (10.50) feet;

 

25. N55°18’50”E eleven and ninety-nine hundredths (11.99) feet;

 

26. N17°42’41”W five and forty-one hundredths (5.41) feet;

 

27. N69°35’38”W ten and thirty-two hundredths (10.32) feet;

 

28. N20°34’20”E four and sixty-six hundredths (4.66) feet;

 

29. S69°25’40”E sixty-nine hundredths (0.69) feet;

 

30. N20°34’20”E twenty-seven and ninety-two hundredths (27.92) feet;

 

31. N69°25’40”W sixty-nine hundredths (0.69) feet;

 

32. N20°34’20”E four and sixty-six hundredths (4.66) feet;

 

33. S69°25’40”E sixty-nine hundredths (0.69) feet;

 

34. N20°33’41”E twenty-eight and eight hundredths (28.08) feet;

 

B-26

--------------------------------------------------------------------------------


 

35. N69°25’40”W sixty-eight hundredths (0.68) feet;

 

36. N20°34’20”E four and sixty-seven hundredths (4.67) feet;

 

37. S69°25’40”E sixty-nine hundredths (0.69) feet;

 

38. N20°33’34”E twenty-seven and ninety-nine hundredths (27.99) feet;

 

39. N69°26’26”W seventy hundredths (0.70) feet;

 

40. N20°27’19”E five and forty-nine hundredths (5.49) feet;

 

41. N69°16’35”W one and fifteen hundredths (1.15) feet;

 

42. N20°25’22”E twenty-two and seventy hundredths (22.70) feet;

 

43. S69°34’38”E one and twenty-six hundredths (1.26) feet;

 

44. N20°22’19”E two and forty-five hundredths (2.45) feet;

 

45. S69°24’06”E two hundred forty-three and forty-two hundredths (243.42) feet;

 

46. N20°35’43”E sixty-two and sixty-eight hundredths (62.68) feet;

 

47. S69°27’19”E one hundred twenty-five and sixty-one hundredths (125.61) feet;

 

48. N08°05’20”E thirty hundredths (0.30) feet;

 

49. S69°17’31”E sixty-eight and forty-five hundredths (68.45) feet;

 

50. S08°11’22”E twenty-three and forty-seven hundredths (23.47) feet;

 

51. S20°36’31”W one hundred seventy-three and two hundredths (173.02) feet;

 

Thence S34°25’21”W along said foundation a distance of one hundred twelve and
eighty-three hundredths (112.83) feet to the Point of Beginning.

 

Containing 107,931 sq. ft. (2.48 ac.)

 

This description was prepared by Shyka, Sheppard, and Garster, Land Surveyors,
and is based on a plan entitled “Plan Showing Proposed Conveyance of the Gaming
Facility, Hollywood Slots, Bangor, Maine,” prepared for Bangor Historic
Track, Inc, by Shyka, Sheppard & Garster Land Surveyors, dated February 4, 2008,
Project No. 04-146. Bearings reference Grid North, NAD83, Maine East Zone, as
shown on said plan. Distances listed above and shown on said plan are ground
distances.

 

Meaning and Intending to describe a portion of the property described in that
certain deed to Bangor Historic Track, Inc. from Kenduskeag Yacht Club, dated
December 22, 2006, and recorded in the Penobscot County Registry of Deeds in
Book 10783, Page 181 and in that certain Order of the City Council of the City
of Bangor authorizing the discontinuance of Emerson Street, dated September 5,
2006 and recorded in Book 10770, Page 343. See also the discontinuance of
Emerson Street in the City of Bangor Road Book 6, Page 173, and the abandonment
of the public easement in Emerson Street in said Road Book 6, Page 325.

 

B-27

--------------------------------------------------------------------------------


 

Section II - Leasehold

 

Parcel I-Permanent Gaming Facility

 

A certain lot or parcel of land, excluding the buildings or improvements
situated thereon, located in the City of Bangor, County of Penobscot, State of
Maine, more particularly described as follows:

 

Beginning at an exterior foundation corner of the Hollywood Slots Gaming
Facility, said point being N 41° 23’ 14” W of and one hundred seventy and
thirty-six hundredths (170.36) feet from the intersection of the Northeast
sideline of Dutton Street and the west sideline of the Maine Central Railroad
right of way, as shown on a plan entitled “Proposed Conveyance, Easement & Lease
Area Plan-Hollywood Slots, Bangor Maine”, prepared by Shyka, Sheppard, and
Garster, Land Surveyors, dated January 7, 2008;

 

Thence along the face of said foundation by the following courses and distances:

 

1. N 68° 32’ 52” W ten and ninety-one hundredths (10.91) feet

2. S 20° 36’ 32” W nine and ninety-nine hundredths (9.99) feet;

3. N 69° 23’ 09” W seventeen and eighty-two hundredths (17.82) feet;

4. N 20° 30’ 32” E ten and thirty-four hundredths (10.34) feet;

5. N 69° 42’ 08” W ninety-six and ninety-one hundredths (96.91) feet;

6. N 55° 38’ 54” W one hundred fifty-six and nine hundredths (156.09) feet;

7. S 34° 20’ 03” W sixty-eight hundredths (0.68) feet;

8. N 55° 39’ 57” W four and sixty-nine hundredths (4.69) feet;

9. N 34° 20’ 03” E sixty-eight hundredths (0.68) feet;

10. N 55° 39’ 34” W sixty-one and ninety-three hundredths (61.93) feet;

11. S 34° 21’ 37” W sixty-seven hundredths (0.67) feet;

12. N 55° 38’ 23” W four and sixty-six hundredths (4.66) feet;

13. N 34° 21’ 37” E sixty-seven hundredths (0.67) feet;

14. N 55° 38’ 23” W twenty-nine and fifty-five hundredths (29.55) feet;

15. S 34° 21’ 37” W sixty-seven hundredths (0.67) feet;

16. N 55° 38’ 23” W four and sixty-seven hundredths (4.67) feet;

17. N 35° 10’ 29” E seven and seventy-three hundredths (7.73) feet;

18. N 17° 02’ 23” W five and fifty hundredths (5.50) feet;

19. S 74° 58’ 51” W one and sixty hundredths (1.60) feet;

20. N 87° 41’ 55”W ten and fifty-one hundredths (10.51) feet;

21. N 59° 32’ 24” W ten and fifty-one hundredths (10.51) feet;

22. N 31° 48’ 25” W ten and forty-eight hundredths (10.48) feet;

23. N 03° 12’ 29” W ten and fifty-eight hundredths (10.58) feet;

24. N 24° 29’ 26” E ten and fifty hundredths (10.50) feet;

25. N 55° 18’ 50” E eleven and ninety-nine hundredths (11.99) feet;

26. N 17° 42’ 41” W five and forty-one hundredths (5.41) feet;

27. N 69° 35’ 38” W ten and thirty-two hundredths (10.32) feet;

28. N 20° 34’ 20” E four and sixty-six hundredths (4.66) feet;

29. S 69° 25’ 40” E sixty-nine hundredths (0.69) feet;

30. N 20° 34’ 20” E twenty-seven and ninety-two hundredths (27.92) feet;

31. N 69° 25’ 40” W sixty-nine hundredths (0.69) feet;

32. N 20° 34’ 20” E four and sixty-six hundredths (4.66) feet;

33. S 69° 25’ 40” E sixty-nine hundredths (0.69) feet;

34. N 20° 33’ 41” E twenty-eight and eight hundredths (28.08) feet;

35. N 69°25’ 40” W sixty-eight hundredths (0.68) feet;

36. N 20° 34’ 20” E four and sixty-seven hundredths (4.67) feet;

37. S 69° 25’ 40” E sixty-nine hundredths (0.69) feet;

 

B-28

--------------------------------------------------------------------------------


 

38. N 20° 33’ 34” E twenty-seven and ninety-nine hundredths (27.99) feet;

39. N 69° 26’ 26” W seventy hundredths (0.70) feet;

40. N 20° 27’ 19” E five and forth-nine hundredths (5.49) feet;

41. N 69° 16’ 35” W one and fifteen hundredths (1.15) feet;

42. N 20° 25’ 22” E twenty-one and seventy hundredths (22.70) feet;

43. S 69° 34’ 38” E one and twenty-six hundredths (1.26) feet;

44. N 20° 22’ 19” E two and forty-five hundredths (2.45) feet;

45. S 69° 24’ 06” E two hundred forty-three and forty-two hundredths (243.42)
feet;

46. N 20° 35’ 43” E sixty-two and sixty-eight hundredths (62.68) feet;

47. S 69° 27’ 19” E one hundred twenty-five and sixty-one hundredths (125.61)
feet;

48. N 08° 05’ 20” E thirty hundredths (0.30) feet;

49. S 69° 17’ 31” E sixty-eight and forty-five hundredths (68.45) feet;

50. S 08° 11’ 22” E twenty-three and forty-seven hundredths (23.47) feet;

51. S 20° 36’ 31” W one hundred seventy-three and two hundredths (173.02) feet;

 

Thence S 34° 25’ 21” W along said foundation a distance of one hundred twelve
and eighty-three hundredths (112.83) feet to the Point of Beginning.

 

Note: When the above described premises were conveyed by Bangor Historic
Track, Inc. to City of Bangor, by Quitclaim Deed with Covenant dated June 20,
2008 and recorded in Book 11445, Page 1, an appurtenant right of way for access
was not granted to the City over the remaining land of Bangor Historic
Track, Inc.

 

Parcel II-Part of Bass Park

 

A certain lot or parcel of land, and any and all improvements thereon, located
on the Southwest side of Buck Street in the City of Bangor, County of Penobscot,
State of Maine, more particularly described as follows:

 

Beginning at a point on the Southwest sideline of Buck Street at a point N 56°
57’ 22” W of and one thousand five hundred ten and thirty-seven hundredths
(1510.37) feet from the intersection of the Northwest side of Main Street and
said Southwest side of Buck Street as measured along said Southwest side of Buck
Street, as shown on a plan entitled “Plan of Main Street, Bangor Maine”,
prepared by Shyka, Sheppard, and Garster, Land Surveyors, revised Nov. 5, 2007,
and recorded in Plan File 2007-166;

 

Thence S 33° 02’ 38” W a distance of sixty-two and zero hundredths (62.00) feet;

 

Thence S 46° 40’ 44” E a distance of five hundred forty-two and fifty-six
hundredths (542.56) feet to a point of tangency of a tangent curve to the right,
said curve having a radius of two hundred eighty-six and zero hundredths
(286.00) feet;

 

Thence along said curve an arc distance of eight hundred eighty-six and seventy
hundredths (886.70) feet to a point that is S 42° 08’ 23” W of and five hundred
seventy-one and eighty-eight hundredths (571.88) feet from said point of
tangency;

 

Thence S 42° 16’ 00” W a distance of one hundred five and zero hundredths
(105.00) feet;

 

Thence N 48° 22’ 13” W a distance of seven hundred twenty-five and zero
hundredths (725.00) feet;

 

Thence S 77° 12’ 53” W a distance of two hundred thirty and zero hundredths
(230.00) feet;

 

Thence N 28° 33’ 28” W a distance of five hundred twenty and zero hundredths
(520.00) feet;

 

B-29

--------------------------------------------------------------------------------


 

Thence N 24° 10’ 17” E a distance of sixty and zero hundredths (60.00) feet;

 

Thence N 05° 10’ 19” E a distance of eighty-two and eighty-nine hundredths
(82.89) feet;

 

Thence N 35° 13’ 42” E a distance of five hundred four and thirty-seven
hundredths (504.37) feet to said Southwest sideline of Buck Street;

 

Thence S 56° 57’ 22” E along said Southwest sideline of Buck Street nine hundred
thirty-six and seventy-two hundredths (936.72) feet to the Point of Beginning.

 

The premises set forth as Parcels I and II above are leased Together with
parking rights in and to the premises set forth as Parcel III and IV below; said
rights more fully described in the leases set forth in Schedule A item 3,
Section II of this commitment.

 

Parcel III- Dutton Street Parking:

 

A certain lot or parcel of land, and any and all improvements thereon, located
northwest of the north end of Dutton Street in the City of Bangor, County of
Penobscot, State of Maine, more particularly described as follows:

 

BEGINNING at the south corner of a parcel of land described in “Exhibit B,
Section II—Leasehold, Parcel II-Part of Bass Park” of a Memorandum of Lease
between GLP Capital, L.P. (Lessor) and Penn Tennant, LLC (Lessee) executed
October 28, 2013 and recorded in the Penobscot County Registry of Deeds in Book
13393, Page 226, said point being S05°45’35”W of and nine hundred thirty and
sixty-seven hundredths (930.67) feet from the point of beginning of said
Leasehold;

 

THENCE N42°16’00”E along the southeast line of said leasehold one hundred five
and zero hundredths (105.00) feet to a point on a non-tangent curve to the left,
said curve having a radius of two hundred eighty-six and zero hundredths
(286.00) feet;

 

THENCE along said curve along said leasehold an arc distance of three hundred
thirty-two and ninety hundredths (332.90) feet to a point that is S82°23’13”E of
and three hundred fourteen and forty-two hundredths (314.42) feet from the last
mentioned point;

 

THENCE S59°38’55”E a distance of two hundred sixty-six and thirty-two hundredths
(266.32) feet;

 

THENCE S35°28’24”W a distance of five hundred ten and thirty hundredths (510.30)
feet;

 

THENCE N55°10’57”W a distance of four hundred twenty-eight and seventy-seven
hundredths (428.77) feet to a feet to a point of tangency of a tangent curve to
the right, said curve having a radius of two hundred thirty-three and zero
hundredths (233.00) feet;

 

THENCE along said curve an arc distance of one hundred twenty-nine and
eighty-eight hundredths (129.88) feet to a point that is N39°12’47”W of and one
hundred twenty-eight and twenty-one hundredths (128.21) feet from said point of
tangency;

 

THENCE N23°14’38”W a distance of three hundred six and twelve hundredths
(306.12) feet to a point of tangency of a tangent curve to the left, said curve
having a radius of four hundred and zero hundredths (400.00) feet;

 

B-30

--------------------------------------------------------------------------------


 

THENCE along said curve an arc distance of one hundred seventy-five and
forty-two hundredths (175.42) feet to a point that is N35°48’25”W of and one
hundred seventy-four and one hundredths (174.01) feet from said point of
tangency;

 

THENCE N48°22’13”W a distance of three hundred twenty-nine and eighty-four
hundredths (329.84) feet to said leasehold;

 

THENCE N77°12’53”E along a south line of said leasehold a distance of forty-five
and fifty hundredths (45.50) feet;

 

THENCE S48°22’13”E along said leasehold seven hundred twenty-five and zero
hundredths (725.00) feet to the POINT OF BEGINNING.

 

Containing 6.812 acres.

 

This description was prepared by Shyka, Sheppard & Garster, Land Surveyors, and
is based on a plan entitled, “ALTA/ACSM Land Title Survey of Property of GLP
Capital, LP” prepared by Shyka, Sheppard and Garster, Land Surveyors, dated
December 17, 2013. Bearings reference Grid North, Maine East Zone, NAD83, based
on GPS network observations made in August 2004. Distances are ground distances.

 

Parcel IV-Additional Dutton Street Parking

 

A certain lot or parcel of land, and any and all improvements thereon, located
on the southwest side of Buck Street in the City of Bangor, County of Penobscot,
State of Maine, more particularly described as follows:

 

BEGINNING on the southwest side of Buck Street at an east corner of a parcel of
land described in “Exhibit B, Section II—Leasehold, Parcel II-Part of Bass Park”
of a Memorandum of Lease between GLP Capital, L.P. (Lessor) and Penn Tennant,
LLC (Lessee) executed October 28, 2013 and recorded in the Penobscot County
Registry of Deeds in Book 13393, Page 226, said point being N56°57’22”W of and
one thousand five hundred ten and thirty-seven hundredths (1510.37) feet from
the intersection of the northwest line of Main Street and the southwest side of
said Buck Street, as shown on a plan entitled “Plan of Main Street for
Confirmation,” prepared by Shyka, Sheppard & Garster Land Surveyors dated
November 5, 2007 and recorded in the Penobscot County Registry of Deeds Plan
File 2007-166;

 

THENCE S56°57’22”E along said southwest side of said Buck Street a distance of
six hundred fifteen and zero hundredths (615.00) feet;

 

THENCE S36°13’04”W a distance of ninety and zero hundredths (90.00) feet;

 

THENCE S12°48’05”W a distance of one hundred thirty and zero hundredths (130.00)
feet to a point on said leasehold on a non-tangent curve to the left, said curve
having a radius of two hundred eighty-six and zero hundredths (286.00) feet;

 

THENCE along said curve, also being along said leasehold, an arc distance of one
hundred thirty-three and forty-four hundredths (133.44) feet to a point that is
N33°18’43”W of and one hundred thirty-two and twenty-four hundredths (132.24)
feet from the last mentioned point;

 

THENCE N46°40’44”W along said leasehold five hundred forty-two and fifty-six
hundredths (542.56) feet;

 

B-31

--------------------------------------------------------------------------------


 

THENCE N33°02’38”E along said leasehold sixty-two and zero hundredths (62.00)
feet to the POINT OF BEGINNING.

 

Containing 1.702 acres.

 

This description was prepared by Shyka, Sheppard & Garster, Land Surveyors, and
is based on a plan entitled, “ALTA/ACSM Land Title Survey of Property of GLP
Capital, LP” prepared by Shyka, Sheppard and Garster, Land Surveyors, dated
December 17, 2013. Bearings reference Grid North, Maine East Zone, NAD83, based
on GPS network observations made in August, 2004. Distances are ground
distances.

 

Hollywood Casino Bay St. Louis, Bay St. Louis, MS

 

BSL-1:

 

PARCEL 136L-0-37-005.000

 

A parcel of land situated and being located in the West ½ of the East ½ of
Section 37, Township 8 South, Range 14 West, Hancock County, Mississippi and
being more particularly described as follows, to-wit: Commencing at the
intersection of the northerly margin of Blue Meadow Road with the easterly
margin of Wolfe Street; thence run Northerly 734.00 feet along the said easterly
margin of Wolfe Street to the POINT OF BEGINNING; thence continue from said
POINT OF BEGINNING, North 00 degrees 22 minutes 06 seconds East 1775.14 feet
along the said easterly margin of Wolfe Street to a point; thence run generally
Easterly, Southerly, Easterly, Northerly and Easterly along the meandering
bulkheads and shorelines of the Jourdan River to a point that is South 83
degrees 36 minutes 57 seconds East 503.02 feet from the aforedescribed point;
thence run South 03 degrees 30 minutes 07 seconds East 639.08 feet; thence run
North 85 degrees 45 minutes 40 seconds West 49.70 feet; thence run South 26
degrees 09 minutes 18 seconds East 301.00 feet; thence run South 00 degrees 22
minutes 48 seconds West 819.14 feet; thence run North 89 degrees 36 minutes 15
seconds West 628.05 feet to the POINT OF BEGINNING.

 

This being the parcel referred to as Parcel “B” on that survey of the described
land by J. Michael Cassady, P.L.S., dated August 3, 1998.

 

AND ALSO THE FOLLOWING NON-EXCLUSIVE EASEMENTS:

 

First Easement: Beginning at an iron pin in a fence corner on the East line of
Wolfe Street at the Northwest corner of the Sylvan Ladner property, said point
being located 1709.4 feet West and 1980 feet North of the SE corner of
Section 23 to the POINT OF BEGINNING; from said POINT OF BEGINNING run thence
North along the East line of Wolfe Street 50.27 feet, more or less, to an iron
pin (and the POINT OF BEGINNING of the fee parcel described above); thence East
628.05 feet, more or less to an iron pin; thence North 00°005’08” East 819.14
feet, more or less, to an iron pin; thence North 26°26’58” West 301 feet, more
or less, to an iron pin; thence South 86°03’20” East a distance of 49.70 feet,
more or less, to an iron pin; thence South 26°26’58” East 301 feet, more or
less, to an iron pin; thence South 00°05’08” 869.14 feet, more or less, to an
iron pin; thence North 89°55’25” West 687.50 feet, more or less, to an iron pin
and POINT OF BEGINNING, and being part of the Elihu Carver Land Claim #37, in
Township 8 South, Range 14 West, Hancock County, Mississippi.

 

Second Easement: Beginning at an iron pin located in a fence corner on the East
line of Wolfe Street, said point being located 1709.4 feet West of said 1980
feet North of the Southeast corner of Section 23; thence East along a fence line
678.05 feet, more or less, to an iron pin and POINT OF BEGINNING; thence North
20 feet to an iron pin; thence East 1031 feet, more or less, to the East line of
Section 23; thence South along Section line 20 feet to an iron pin; thence West
1031 feet to an iron pin and POINT OF BEGINNING; containing 0.28 acres, more or
less, and being part of the Elihu Carver Land Claim #37, in Township 8 South,
Range 14 West, Hancock County, Mississippi.

 

B-32

--------------------------------------------------------------------------------


 

PARCEL “A”:

 

PARCELS 137G-0-25-024.000, 137G-0-25-017.000, 137G-0-25-008.001

 

A parcel of land situated and being located in the J. Bouquie Claim in
Section 25, Township 8 South, Range 14 West, City of Bay St. Louis, Hancock
County, Mississippi and being more particularly described as follows, to-wit:
Commencing at the intersection where the J. Bouquie eastern Claim Line and Madam
Charlo western Claim Line intersects the northerly right-of-way of U. S. Highway
90; thence run South 68 degrees 40 minutes 25 seconds West 294.57 feet along the
said northerly right-of-way of U. S. Highway 90 to the POINT OF BEGINNING;
thence continue from said POINT OF BEGINNING, South 68 degrees 40 minutes 25
seconds West 624.92 feet along the said northerly right-of-way of U. S. Highway
90; thence run North 08 degrees 36 minutes 00 seconds West 384.76 feet; thence
run South 88 degrees 55 minutes 24 seconds East 84.79 feet; thence run South 89
degrees 50 minutes 35 seconds East 35.00 feet; thence run North 20 degrees 16
minutes 46 seconds West 243.68 feet; thence run North 69 degrees 40 minutes 08
seconds West 40.00 feet; thence run North 89 degrees 53 minutes 46 seconds West
326.58 feet; thence run North 00 degrees 32 minutes 28 seconds East 398.08 feet
to the southerly margin of Green Meadow Road; thence run South 89 degrees 42
minutes 40 seconds East 326.23 feet along the southerly margin of Green Meadow
Road; thence run South 00 degrees 29 minutes 30 seconds West 237.50 feet; thence
run South 69 degrees 40 minutes 08 seconds East 163.10 feet; thence run South 20
degrees 16 minutes 46 seconds East 368.55 feet; thence run South 89 degrees 50
minutes 35 seconds East 301.87 feet; thence run South 21 degrees 05 minutes 35
seconds East 161.00 feet to the POINT OF BEGINNING.

 

PART I OF PARCEL “D”:

 

PARCEL 138B-1-25-038.000

 

A parcel of land situated and being located in a part of the J. Bouquie Claim in
Section 25, Township 8 South, Range 14 West, City of Bay St. Louis, Hancock
County, Mississippi and being more particularly described as follows, to-wit:
BEGINNING at the intersection of the westerly right-of-way of Blue Meadow Road
with the northerly margin of Blue Grass Road; thence run from said POINT OF
BEGINNING, South 89 degrees 15 minutes 12 seconds West 280.50 feet along the
northerly margin of Blue Grass Road; thence run North 40 degrees 35 minutes 17
seconds West 976.80 feet; thence run North 89 degrees 15 minutes 12 seconds East
280.50 feet to the westerly right-of-way of Blue Meadow Road; thence run South
40 degrees 35 minutes 17 seconds East 976.80 feet along the westerly
right-of-way of Blue Meadow Road to the POINT OF BEGINNING.

 

PART II OF PARCEL “D”:

 

PARCEL 137B-1-25-046.000

 

Lots 13 and 14, BLUE MEADOWS SUBDIVISION, according to the official map or plat
thereof on file and of record in the Office of the Chancery Clerk of Hancock
County, Mississippi in Plat Book 2 at Page 4, City of Bay St. Louis, Hancock
County, Mississippi.

 

PART I OF PARCEL “F”:

 

PARCELS 136J-2-37-001.000, 136J-2-38-002.000, 136K-0-38-002.002,
136K-0-37-003.000

 

A parcel of land situated and being located in the Lassassier Claim, Section 38,
Township 8 South, Range 14 West and the Carver Claim, Section 37, Township 8
South, Range 14 West, City of Bay St. Louis, Hancock County, Mississippi and
being more particularly described as follows, to-wit: BEGINNING at the
intersection of the westerly margin of Engman Avenue with the southerly margin
of Blakemore Avenue; thence run from said POINT OF BEGINNING, South 46 degrees
12 minutes 12 seconds West 968.45 feet along the westerly margin of Engman
Avenue to the intersection of the said westerly margin of Engman Avenue with the
northerly margin of Julia Street; thence run North 69 degrees 39 minutes 54
seconds West 2095.20 feet along the northerly margin of Julia Street; thence run
South 20 degrees 15 minutes 54 seconds West 40.00 feet to the southerly margin
of Julia Street; thence run South 69 degrees 39 minutes 45 seconds East 2075.67
feet along the southerly margin of Julia Street to the intersection of the
southerly margin of Julia Street with the westerly margin of Engman Avenue;
thence run South 46 degrees 12 minutes 12 seconds West 419.19 feet along the
westerly margin of Engman Avenue; thence run South 46 degrees 24 minutes 40
seconds West 1761.41 feet along the westerly margin of Engman Avenue; thence run

 

B-33

--------------------------------------------------------------------------------


 

South 20 degrees 04 minutes 07 seconds West 786.79 feet along the westerly
margin of Engman Avenue to the intersection of the westerly margin of Engman
Avenue with the northerly margin of Felicity Street; thence run North 85 degrees
03 minutes 05 seconds West 115.83 feet along the northerly margin of Felicity
Street; thence run North 82 degrees 41 minutes 02 seconds West 76.34 feet along
the northerly margin of Felicity Street; thence run North 79 degrees 43 minutes
52 seconds West 398.22 feet along the northerly margin of Felicity Street;
thence run North 60 degrees 44 minutes 26 seconds West 650.82 feet along the
northerly margin of Felicity Street; thence run North 76 degrees 12 minutes 00
seconds West 70.05 feet along the northerly margin of Felicity Street; thence
run South 82 degrees 58 minutes 18 seconds West 49.85 feet along the northerly
margin of Felicity Street; thence run South 55 degrees 45 minutes 47 seconds
West 55.02 feet along the northerly margin of Felicity Street; thence run South
44 degrees 22 minutes 30 seconds West 69.82 feet along the northerly margin of
Felicity Street to the west line of the Lassassier Claim, Section 38, Township 8
South, Range 14 West; thence run North 00 degrees 07 minutes 57 seconds East
171.18 feet to the easterly margin of Joe’s Bayou; thence along Joe’s Bayou the
following courses: North 76 degrees 14 minutes 20 seconds West 339.97 feet;
North 38 degrees 12 minutes 20 seconds West 215.00 feet; North 00 degrees 27
minutes 20 seconds West 294.10 feet; North 53 degrees 07 minutes 20 seconds West
330.00 feet; North 05 degrees 42 minutes 20 seconds West 418.80 feet; North 65
degrees 12 minutes 20 seconds West 370.00 feet; North 35 degrees 17 minutes 40
seconds East 460.00 feet; North 01 degrees 02 minutes 40 seconds East 336.00
feet; North 60 degrees 37 minutes 40 seconds East 342.50 feet to the south bank
of the Jourdan River; thence along said bank South 84 degrees 40 minutes 19
seconds East 236.48 feet to the property designated to the State of Mississippi;
thence along said State boundary the following courses: South 00 degrees 17
minutes 40 seconds West 24.80 feet; South 83 degrees 21 minutes 27 seconds East
99.05 feet; North 87 degrees 01 minutes 24 seconds East 98.19 feet; South 83
degrees 31 minutes 52 seconds East 102.05 feet; South 83 degrees 20 minutes 30
seconds East 117.42 feet; South 04 degrees 33 minutes 47 seconds East 21.21
feet; South 85 degrees 26 minutes 17 seconds West 417.92 feet; South 00 degrees
17 minutes 40 seconds West 301.08 feet; North 85 degrees 26 minutes 17 seconds
East 1941.99 feet; North 69 degrees 49 minutes 10 seconds West 532.88 feet;
North 20 degrees 11 minutes 53 seconds East 84.31 feet; South 85 degrees 26
minutes 15 seconds West 175.45 feet; North 19 degrees 27 minutes 03 seconds West
95.30 feet; South 86 degrees 04 minutes 15 seconds West 231.57 feet to the
southerly margin of Beach Boulevard; thence run North 63 degrees 00 minutes 16
seconds East 305.44 feet along the southerly margin of Beach Boulevard; thence
continue along Beach Boulevard the following courses: North 45 degrees 03
minutes 16 seconds East 184.55 feet; North 35 degrees 28 minutes 16 seconds East
139.77 feet; North 49 degrees 22 minutes 16 seconds East 285.68 feet; North 64
degrees 44 minutes 15 seconds East 384.76 feet; thence departing Beach
Boulevard, South 69 degrees 39 minutes 16 seconds East 1564.43 feet; thence run
North 20 degrees 11 minutes 52 seconds East 252.31 feet to the southerly margin
of Blakemore Avenue; thence run South 69 degrees 40 minutes 17 seconds East
656.18 feet along the southerly margin of Blakemore Avenue to the POINT OF
BEGINNING.

 

B-34

--------------------------------------------------------------------------------


 

PART II OF PARCEL “F”:

 

PARCELS 137B-1-42-023.000, 137A-0-42-172.000, 136Q-1-38-007.001

 

A parcel of land situated and being located in the Lassassier, Lardasse, and
Derrogade Claim Sections, Township 8 South, Ranges 13 and 14 West and
Section 20, Township 8 South, Range 13 West, City of Bay St. Louis, Hancock
County, Mississippi and being more particularly described as follows, to-wit:
Commencing at the intersection of the north line of the Lardasse Claim with the
east line of the Lassassier Claim; thence run South 85 degrees 25 minutes 09
seconds East 42.70 feet; thence run South 15 degrees 59 minutes 20 seconds East
31.33 feet to the POINT OF BEGINNING; thence run from said POINT OF BEGINNING,
South 20 degrees 15 minutes 43 seconds East 210.85 feet; thence run South 28
degrees 14 minutes 02 seconds East 692.92 feet to the northerly boundary of The
Woods Estates; thence run North 69 degrees 37 minutes 09 seconds West 209.95
feet along the northerly boundary of The Woods Estates; thence run South 20
degrees 10 minutes 05 seconds West 114.29 feet along the westerly boundary of
The Woods Estates; thence run South 19 degrees 27 minutes 45 seconds West 215.54
feet along the westerly boundary of The Woods Estates; thence run South 00
degrees 17 minutes 20 seconds West 228.38 feet along the westerly boundary of
The Woods Estates; thence run North 89 degrees 12 minutes 51 seconds West 842.86
feet; thence run North 00 degrees 54 minutes 19 seconds East 141.02 feet; thence
run South 65 degrees 01 minutes 26 seconds West 598.73 feet; thence run South 59
degrees 13 minutes 32 seconds West 571.34 feet to the northeasterly margin of
Blue Meadow Road; thence run North 39 degrees 46 minutes 59 seconds West 335.29
feet along the northeasterly margin of Blue Meadow Road; thence run North 49
degrees 07 minutes 18 seconds East 889.39 feet; oftlinethence run North 16
degrees 32 minutes 07 seconds East 902.50 feet to the south line of the
Lassassier Claim and the north line of Lardasse Claim; thence run North 89
degrees 55 minutes 54 seconds West 136.88 feet along the south line of the
Lassassier Claim and the north line of the Lardasse Claim; thence run North 89
degrees 40 minutes 25 seconds West 1401.06 feet along the south line of the
Lassassier Claim and the north line of the Lardasse Claim; thence run South 42
degrees 44 minutes 06 seconds East 635.03 feet; thence run South 46 degrees 55
minutes 02 seconds West 446.45 feet; thence run North 89 degrees 46 minutes 13
seconds West 12.38 feet; thence run South 00 degrees 13 minutes 47 seconds West
215.38 feet to the northerly margin of Blue Meadow Road; thence run North 73
degrees 56 minutes 19 seconds West 62.37 feet along the northerly margin of Blue
Meadow Road; thence run North 00 degrees 13 minutes 47 seconds East 198.36 feet;
thence run North 50 degrees 17 minutes 56 seconds West 244.91 feet to the
northerly margin of Magnolia Drive; thence run South 89 degrees 53 minutes 52
seconds West 329.61 feet along the northerly margin of Magnolia Drive; thence
run North 00 degrees 42 minutes 53 seconds West 17.95 feet; thence run North 37
degrees 04 minutes 07 seconds East 65.22 feet; thence run North 29 degrees 30
minutes 21 seconds East 60.18 feet; thence run North 34 degrees 05 minutes 37
seconds East 32.83 feet; thence run South 89 degrees 55 minutes 43 seconds West
308.97 feet to the easterly margin of Joe’s Bayou Road; thence run North 01
degrees 00 minutes 51 seconds West 498.38 feet along the easterly margin of
Joe’s Bayou Road; thence run North 89 degrees 46 minutes 08 seconds East 290.96
feet to the west line of the Lassassier Claim; thence run North 00 degrees 07
minutes 57 seconds East 1505.58 feet along the west line of the Lassassier Claim
to the southeasterly margin of Joe’s Bayou Road/Felicity Street; thence run
North 43 degrees 29 minutes 04 seconds East 109.04 feet along the southeasterly
margin of Joe’s Bayou Road/Felicity Street; thence run North 55 degrees 45
minutes 47 seconds East 41.04 feet along the southeasterly margin of Joe’s Bayou
Road/Felicity Street; thence run North 82 degrees 58 minutes 18 seconds East
34.50 feet along the southerly margin of Felicity Street; thence run South 75
degrees 56 minutes 45 seconds East 54.41 feet along the southerly margin of
Felicity Street; thence run South 60 degrees 44 minutes 26 seconds East 653.42
feet along the southerly margin of Felicity Street; thence run South 79 degrees
43 minutes 52 seconds East 405.94 feet along the southerly margin of Felicity
Street; thence run South 82 degrees 41 minutes 02 seconds East 77.37 feet along
the southerly margin of Felicity Street; thence run South 86 degrees 46 minutes
45 seconds East 110.93 feet along the southerly margin of Felicity Street;
thence run South 86 degrees 08 minutes 50 seconds East 601.67 feet along the
southerly margin of Felicity Street; thence run South 85 degrees 16 minutes 34
seconds East 373.40 feet along the southerly margin of Felicity Street; thence
run South 74 degrees 39 minutes 41 seconds East 26.97 feet along the southerly
margin of Felicity Street; thence run South 69 degrees 10 minutes 13 seconds
East 255.61 feet along the southerly margin of Felicity Street; thence run South
19 degrees 55 minutes 00 seconds West 119.18 feet; thence run North 68 degrees
50 minutes 07 seconds West 16.03 feet; thence run South 26 degrees 34 minutes 12
seconds East 395.53 feet; thence run South 69 degrees 49 minutes 27 seconds East
1500.55 feet and along the southerly boundary of The Avenue Subdivision; thence
run South 19 degrees 13 minutes 15 seconds West 495.21 feet; thence run North 69
degrees 43 minutes 19 seconds West 991.48 feet to the POINT OF BEGINNING.

 

B-35

--------------------------------------------------------------------------------


 

LESS AND EXCEPT: Commencing at a ½ inch iron rod 2079.99 feet south and 184.64
feet east of the intersection of the north line of the Lardasse Claim and the
east line of the Lassassier Claim, Township 8 South, Range 14 West; said point
also being described as the southwest corner of Lot 8; the Wood Subdivision,
Phase 1, City of Bay St. Louis, Hancock County, Mississippi, as recorded in Plat
Book 7, Page 26; run thence N89°29’03”W for a distance of 64.53 feet to an iron
pin found for a point of beginning; run thence N89°29’03”W for a distance of
60.00 feet to a ½ inch rebar set; run thence N02°16’23”E for a distance of
171.14 feet; run thence N00°20’41”E for a distance of 341.61 feet; run thence
N00°13’54”E for a distance of 258.39; run thence N00°17’20”E for a distance of
238.51 feet; run thence N19°53’24”E for a distance of 597.16 feet to the east
line of the BSL, Inc. property, a Mississippi corporation, as recorded in Deed
Book BB-213 Page 016; run thence S28°32’59”E along said property line for a
distance of 356.78 feet; run thence N69°37’09”W for a distance of 209.95 feet;
to a curve to the left with a radius of 50.00 feet, a delta angle of 90°34’39”,
an arc length of 79.04 feet, a chord bearing of S64°45’05”W and a chord length
of 71.07 feet, run thence S19°27’45”W for a distance of 291.04 feet; run thence
S00°13’54”W for a distance of 478.67 feet; run thence S00°20’41”W for a distance
of 342.39 feet; run thence S02°16’36”W for a distance of 170.28 feet to the
point of beginning.

 

PART III OF PARCEL “F”:

 

PARCELS 136Q-1-38-005.000, 136Q-1-38-004.000, 136J-1-38-082.000

 

A parcel of land situated and being located in the Lassassier Claim, Section 38,
Township 8 South, Range 14 West and Section 19, Township 8 South, Range 13 West,
City of Bay St. Louis, Hancock County, Mississippi and being more particularly
described as follows, to-wit: BEGINNING at the intersection of the northerly
margin of Felicity Street with the easterly margin of Engman Avenue; thence run
from said POINT OF BEGINNING, North 20 degrees 18 minutes 49 seconds East 324.81
feet along the easterly margin of Engman Avenue; thence run North 20 degrees 04
minutes 07 seconds East 424.40 feet along the easterly margin of Engman Avenue;
thence run North 46 degrees 31 minutes 44 seconds East 326.54 feet along the
easterly margin of Engman Avenue; thence run North 46 degrees 25 minutes 54
seconds East 1187.14 feet along the easterly margin of Engman Avenue to the
intersection of the easterly margin of Engman Avenue with the southerly margin
of Thomas Street; thence run South 69 degrees 53 minutes 08 seconds East 1393.97
feet along the southerly margin of Thomas Street; thence run South 20 degrees 11
minutes 50 seconds West 100.15 feet; thence run South 69 degrees 40 minutes 41
seconds East 1110.36 feet; thence run South 69 degrees 47 minutes 16 seconds
East 263.08 feet; thence run North 20 degrees 54 minutes 31 seconds East 100.74
feet to the southerly margin of Thomas Street; thence run South 67 degrees 41
minutes 19 seconds East 50.07 feet along the southerly margin of Thomas Street;
thence run South 20 degrees 55 minutes 16 seconds West 99.61 feet; thence run
South 69 degrees 33 minutes 57 seconds East 574.79 feet to the westerly margin
of Dunbar Avenue; thence run South 20 degrees 33 minutes 31 seconds West 116.70
feet along the westerly margin of Dunbar Avenue; thence run North 69 degrees 39
minutes 28 seconds West 123.05 feet; thence run South 19 degrees 41 minutes 16
seconds West 50.62 feet; thence run South 69 degrees 46 minutes 31 seconds East
122.55 feet to the westerly margin of Dunbar Avenue; thence run South 19 degrees
57 minutes 58 seconds West 125.26 feet along the westerly margin of Dunbar
Avenue; thence run South 19 degrees 22 minutes 18 seconds West 433.01 feet along
the westerly margin of Dunbar Avenue; thence run North 69 degrees 34 minutes 04
seconds West 1382.44 feet and along the northerly boundary of Salt Breeze
Subdivision and Hancock Heights Subdivision Section 2; thence run South 75
degrees 40 minutes 16 seconds West 223.16 feet and along the northerly boundary
of Hancock Heights Subdivision Section 2 to the westerly margin of Jackson
Boulevard; thence run North 22 degrees 49 minutes 03 seconds West 27.38 feet;
thence run South 71 degrees 45 minutes 45 seconds West 120.00 feet and along the
northerly boundary of Hancock Heights Subdivision Section 2 to a point on a
curve concave to the West having a radius of 1100.00 feet; thence run Southerly
568.74 feet along said curve and along the westerly boundary of Hancock Heights
Subdivision Section 2 to a point that is South 00 degrees 58 minutes 28 seconds
East 562.42 feet from the aforementioned point; thence run South 69 degrees 47
minutes 16 seconds East 26.62 feet; thence run South 20 degrees 20 minutes 35
seconds West 120.03 feet; thence run South 68 degrees 40 minutes 22 seconds East
100.07 feet to a point on the westerly margin of Jackson Boulevard; thence run
South 20 degrees 05 minutes 28 seconds West 67.42 feet along the westerly margin
of Jackson Boulevard; thence run North 69 degrees 23 minutes 53 seconds West
1399.91 feet and along the northerly boundary of Hancock Heights Subdivision
Section 1; thence run South 20 degrees 40 minutes 31 seconds West 146.58 feet to
the northerly margin of Felicity Street; thence run North 69 degrees 28 minutes
59 seconds West 126.10 feet along the northerly margin of Felicity Street;
thence run North 69 degrees 29 minutes 24 seconds West 301.34 feet along the
northerly margin of Felicity Street; thence run North 85 degrees 37 minutes 33
seconds West 585.81 feet along the northerly margin of Felicity Street; thence
run

 

B-36

--------------------------------------------------------------------------------


 

North 85 degrees 56 minutes 51 seconds West 339.39 feet along the northerly
margin of Felicity Street to the POINT OF BEGINNING. Less that part lying within
Boardman Avenue (dedicated to the public and unimproved).

 

PART IV OF PARCEL “F”:

 

PARCELS 136J-1-38-058.000, 136J-1-38-059.000, 136J-1-38-060.000,
136J-1-38-057.000, 136J-1-38-056.000, 144M-0-19-199.000

 

A parcel of land situated and being located in the Lassassier Claim, Section 38,
Township 8 South, Range 14 West and Section 19, Township 8 South, Range 13 West,
City of Bay St. Louis, Hancock County, Mississippi and being more particularly
described as follows, to-wit: BEGINNING at the intersection of the easterly
margin of Engman Avenue with the southerly margin of Julia Street; thence run
from said POINT OF BEGINNING, South 69 degrees 35 minutes 08 seconds East
2158.77 feet along the southerly margin of Julia Street; thence run South 20
degrees 15 minutes 07 seconds West 373.65 feet; thence run North 69 degrees 15
minutes 19 seconds West 78.80 feet; thence run South 00 degrees 25 minutes 57
seconds West 122.28 feet; thence run North 69 degrees 26 minutes 15 seconds West
104.88 feet; thence run North 69 degrees 58 minutes 30 seconds West 99.00 feet;
thence run North 69 degrees 19 minutes 31 seconds West 100.00 feet; thence run
North 69 degrees 08 minutes 56 seconds West 99.91 feet; thence run North 69
degrees 51 minutes 53 seconds West 614.83 feet; thence run South 20 degrees 14
minutes 22 seconds West 100.16 feet to the northerly margin of Thomas Street;
thence run North 69 degrees 42 minutes 20 seconds West 999.72 feet along the
northerly margin of Thomas Street; thence run North 20 degrees 18 minutes 49
seconds East 100.05 feet; thence run North 68 degrees 52 minutes 10 seconds West
340.52 feet to the easterly margin of Engman Avenue; thence run North 45 degrees
56 minutes 46 seconds East 135.59 feet along the easterly margin of Engman
Avenue; thence run North 46 degrees 17 minutes 02 seconds East 406.64 feet along
the easterly margin of Engman Avenue to the POINT OF BEGINNING.

 

PART V OF PARCEL “F”:

 

PARCEL 136J-1-38-022.000

 

A parcel of land situated and being located in the Lassassier Claim, Section 38,
Township 8 South, Range 14 West, City of Bay St. Louis, Hancock County,
Mississippi and being more particularly described as follows, to-wit: BEGINNING
at the intersection of the easterly margin of Engman Avenue with the northerly
margin of Julia Street; thence run from said POINT OF BEGINNING, North 46
degrees 30 minutes 25 seconds East 422.27 feet along the easterly margin of
Engman Avenue; thence run South 69 degrees 04 minutes 50 seconds East 150.00
feet; thence run South 46 degrees 25 minutes 11 seconds West 423.63 feet to the
northerly margin of Julia Street; thence run North 68 degrees 30 minutes 17
seconds West 150.00 feet along the northerly margin of Julia Street to the POINT
OF BEGINNING.

 

ADDITIONAL PARCELS:

 

(SHORT ACQUISITION)

 

A parcel of land located in Section 38, Township 8 South, Range 14 West, Hancock
County, City of Bay Saint Louis, Mississippi, described as follows:

 

A rectangular parcel of land 198 feet by 101 feet off the East side of the below
described property, running 198 feet along the North line of Thomas Street to a
stake; thence North 20° East 101 feet, more or less, to an iron stake on the
North line of Lot 15; thence North 70° West 198 feet; thence Southerly 101 feet,
more or less, to the point of beginning on the North line of Thomas Street.

 

The above described parcel being a part of that parcel of land described as:

 

Beginning at a point where the south line of Lot 15, Rear First Ward, Bay St.
Louis, intersects the East line of Engman Street; thence South 70° East 400 feet
along the North line of Thomas Street to a stake; thence North 20° East 101
feet; more or less, to an iron stake on the North line of Lot 15; thence North
70° West 361 feet, more or less, to the East line of Engman Street; thence
Southerly along the East line of Engman Street 112.3 feet, more or less, to the
place of beginning; being part of Rear Lot 15, Rear First Ward, City of Bay St.
Louis, Hancock County, Mississippi, as per the official plat of said City made
by E. S. Drake, C. E., and filed in the office of the Clerk of the Chancery
Court of Hancock County, Mississippi.

 

B-37

--------------------------------------------------------------------------------


 

(LANG ACQUISITION)

 

Approximately 7.4 acres of land, more or less, lying and being situated in
Section 24, Township 8 South, Range 14 West, Hancock County, Mississippi, being
in the Carver Claim, the Lardasse Claim and the Lassassier Claim, and bounded as
follows:

 

Bounded on the North by Bayou Lardasse (also known as Joe’s Bayou); on the West
by Joe’s Bayou Road; on the East by Joe’s Bayou and by property of Mardi Gras
Casino Corp.; and on the South by property now or formerly of W. H. Guy. Said
tract has a width east and west of approximately 300 feet by a length north and
south of 1,700 feet, more or less. LESS AND EXCEPT a small tract formerly
conveyed to Joseph Caspolich.

 

Said property bears the following tax parcel numbers: 136Q-1-42-009.000,
136Q-2-42-012.000, 136Q-1-37-008.000 and 136Q-2-37-011.000.

 

(DAVIS ACQUISITION)

 

Commence at that point common to Sections 25 and 26 in the South line of
Section 42, Township 8 S, Range 14 W, Bay St. Louis, Hancock County,
Mississippi, and thence run N 01 degrees, 08 minutes, 55 seconds E, 1,045.77
feet to a point; thence run S 88 degrees, 08 minutes, 45 seconds W, 951.86 feet
to a point; thence run S 55 degrees 24 minutes, 45 seconds E, 240.84 feet to an
iron pipe; thence run N 47 degrees, 50 minutes E, 524.55 feet to an iron pipe;
thence run N 42 degrees, 10 minutes W, 1,168.4 feet to a concrete monument and
the point of beginning. Said point of beginning further being described as the
Northwest Corner of the first described tract in a deed from Mrs. Kate Humphreys
to Ellen Alice Vairin, recorded in Book X, Pages 548-549 of the Hancock County
Deed Records, and thence run S 42 degrees, 10 minutes E, 1168.4 feet to an iron
pipe; thence run S 47 degrees, 50 minutes W, 524.55 feet to an iron pipe
situated on the East margin of Blue Meadow Road; thence run S 39 degrees E along
the East margin of said road a distance of 148.50 feet to the point of beginning
of that property hereby described. From said point of beginning thence continue
S 39 degrees E along the East margin of said road a distance of 148.50 feet to
an iron rod; thence run N 49 degrees, 9 minutes 20 seconds E, 890.0 feet to an
iron rod; thence run N 17 degrees, 15 minutes, 10 seconds E, 904.17 feet to an
iron rod; thence run N 89 degrees, 52 minutes, 22 seconds W, 503.86 feet to an
iron rod; thence run S 0.00 degrees, 0.00 minutes E 864.17 feet to an iron rod;
thence run S 48 degrees, 39 minutes, 56 seconds W, 707.23 feet back to the point
of beginning. Said parcel contains 10.1 acres, more or less, and is in and a
part of the Lardasse Claim, Township 8 South, Range 14 West, Bay St. Louis,
Hancock County, Mississippi.

 

(ROSE ACQUISITION)

 

Commence at that point common to Section 25 and 26 in the South line of
Section 42, Township 8 S, Range 14 W, Bay St. Louis, Hancock County,
Mississippi, and thence run N 01 degrees, 08 minutes, 55 seconds E, 1045.77 feet
to a point; thence run S 88 degrees, 08 minutes, 45 seconds W, 951.86 feet to a
point; thence run S 55 degrees, 24 minutes, 45 seconds E, 240.84 feet to an iron
pipe; thence run N 47 degrees, 50 minutes E, 524.55 feet to an iron pipe; thence
run N 42 degrees, 10 minutes W, 1,168.40 feet to a concrete monument and the
point of beginning. Said point of beginning further being described as the
Northwest Corner of the first described tract in a deed from Mrs. Kate Humphreys
to Ellen Alice Vairin, recorded in Book X, Pages 458-459 of the Hancock County
Deed Records, and thence run S 42 degrees, 10 minutes E, 1168.4 feet to an iron
pipe; thence run S 47 degrees, 50 minutes W, 524.55 feet to an iron pipe
situated on the East margin of Blue Meadow Road; thence run S 39 degrees E along
the East margin of said road a distance of 148.50 feet to an iron rod; thence
run N 48 degrees, 39 minutes, 56 seconds E, 707.23 feet to an iron rod; thence
run N 0.00 degrees, 0.00 minutes E, 864.17 feet to an iron rod; thence run N 89
degrees, 52 minutes, 22 seconds W, 1020.14 feet back to the point of beginning.
Said parcel contains 13.5 acres, more or less, and is in a part of the Lardasse
Claim, Township 8 South, Range 14 West, Bay St. Louis, Hancock County,
Mississippi.

 

(HILLE ACQUISITON)

 

Lots 25 and 26, Block 1, Toulme Subdivision, City of Bay St. Louis, Hancock
County, Mississippi, as per the official plat of said subdivision recorded in
the office of the Clerk of the Chancery Court of Hancock County, Mississippi, in
Deed Book I-3, Page 462.

 

B-38

--------------------------------------------------------------------------------


 

Together with all and singular, the rights, privileges, improvements and
appurtenances to the same belonging or in anywise appertaining.

 

Hollywood Casino at Charles Town Races, Charles Town, WV

 

GROUP A

 

TRACT NO. 1

 

All those certain parcels situated entirely in either the Corporation of Ranson
or the Charles Town Magisterial District, both in Jefferson County, West
Virginia, and subject to all the easements thereon existing of record, and
designated as Parcels 4, 5, 6, 10, 11, 12, 13, 17 and 18 in the Corporation of
Ranson and Parcels 1, 2, 3, 7, 8, 9, 14, 15 and 19 in the Charles Town
Magisterial District on the “D8 M8 also D2 M3, D2 M5 and D2 M7 plat from survey
of the properties of Charles Town Turf Club, Inc., and Shenandoah Corporation
intended for conveyance to Charles Town Racing Limited Partnership” dated 18
July 1983, revised 23 Aug. 1983, by John Stroud Kusner, West Virginia Licensed
Land Surveyor No. 328 and Pascal C. DiMagno, West Virginia Registered
Professional Engineer No. 5071.

 

In the Corporation Of Ranson all parcels are described as their components are
designated and dimensioned on the map of the property of the Charlestown Mining,
Manufacturing and Improvement Company dated 1890-91 and of record at the office
of the Clerk of the County Court of Jefferson County, West Virginia, in Deed
Book “X” on page 001:

 

A.                                    Parcel 4 is the consolidation of Block 99
entire, shown as containing 13.35 acres, plus the unnumbered hi-concave
triangular area shown next east thereof as containing 0.42 acres, plus the
southern 40-foot margin of the Belt Avenue right-of-way east of the Marshall
Street right-of-way all of eastern limit, joined to the Railroad Avenue
right-of- way north of the 5th Avenue right-of-way northern limit, but all
computed from survey as containing 810,607 square feet or 18.6090 acres, total,
combined with all the grantor’s rights, title and interest in the apparently
never developed avenue with an apparently never consummated railway location on
its center line,

 

B.                                    Parcel 5 consists of Lots 18, 19, 20, 21,
22, 23, 24 and 25 in Block 98, plus Parcel 11, consisting of Lots 1 and 2 in the
same Block 98, which are combined with the lots in Parcel 5 in the deed of
record in Deed Book 291 from page 312 to the grantor hereof and captioned
therein as deeded Parcel No. 10.

 

C.                                    Parcel 6 consists of Lots 4, 5, 6 and 7,
which combined with Parcel 10 consisting of Lots l, 8, 9, 10, 11 and 12, and
combined with Parcel 12 consisting of Lot 3, and Parcel 21 consisting of Lot 2,
all in Block 96, are all collectively captioned in the aforesaid Deed Book 291
from page 312 deed to the grantor as deeded Parcel No. 9, in addition Deed Book
358 from page 062 records the conveyance of all of Lot 13 in the same Block 96,
as deeded Parcel B., to the grantor hereof, of which Parcel 18 consists.

 

D.                                    Parcel 13 consists of Lots 1 thru 20 in
Block 95 which are deeded collectively to the grantor hereof as Parcel No. 8 of
record in the aforesaid Deed Book 291 from page 312.

 

E.                                     Parcel 17 consists of Blocks 126, 127 and
128, together with all the grantor’s rights, title and interest in the
rights-of-way shown for Forrest and Lee Streets between Belt and 10th Avenues
and in 9th Avenue between said Forrest and Lee Streets, all un-constructed, as
conveyed from Roger J. Perry, Trustee, to the grantor hereof by deed dated on 01
April 1973, of record in Deed Book 358 from Page 062, and computed from survey
as containing a total of 850,873 square feet or 19.5334 acres.

 

In the Charles Town Magisterial District, Parcels 1, 2, 3, 7, 8, 9, 14, 15, and
19 combined without consolidation, collectively more particularly bounded as
follows:

 

All line directions are expressed in Azimuth angle accruing continuously
clockwise through 360° from the Railroad Map (hereinafter referenced) NORTH, as
derived from actual alignment measurement of the track

 

B-39

--------------------------------------------------------------------------------


 

tangent dimension bearing S 17° 29’ W between stations 495+10.80 and 505+31.98
at -0° 01’ Azimuth Equation, and extended in the same direction S 17° 28’ W.

 

Beginning at the (now Chessie System) Baltimore and Ohio Railroad Company
Baltimore Division Winchester and Potomac Railroad Main Line right-of-way
northern limit as designated on said Baltimore and Ohio Railroad Company
right-of-way and Track Map V-30.115, dated June 30, 1918 and revised to Jan. 23,
1959, but dimensioned as recalculated from actual measurement, said BEGINNING
POINT located from Railroad track center line station 509+37.54 radially to the
right 20.00 feet and located at the intersection of the right-of-way southern
limit of the Ranson unnamed south marginal street occupied by WV County Numbered
Rte. 17/4 and the aforesaid Railroad right-of- way eastern limit, and
hereinafter designated as Cor.25; thence one course with said Railroad
right-of-way E limit. (Right-of-way is hereinafter abbreviated “R/W.”).

 

From

 

 

 

 

Azimuth,

 

 

 

 

 

 

 

 

 

 

 

 

Cor.

 

thence with

 

 

or Delta

 

Feet

Offset

 

 

 

 

 

 

 

 

 

25

 

Parallel to Railroad track tangent

 

 

197° 29’ 00”

 

 

1201.59 L 20

 

 

 

 

 

 

 

 

26

 

Blue Ridge Livestock

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sales, Inc., DB 144 P 088 by fence

 

153° 25’ 33”

 

576.86

 

 

 

 

 

 

 

 

 

27

 

Same as the foregoing, old fence deflects

 

153° 38’ 37”

 

191.97

 

 

 

 

 

 

 

 

 

28

 

E. North Street R/W, by occupation,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

N limit fence

 

066° 06’ 36”

 

 

178.39

 

 

 

 

 

 

 

 

29

 

N extension and TRUSSELL, William E.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DB 162 P 268 tract E limit as occupied by old chain link fence and S extension
to intersection W. U.S. Rte. 340 R/W

 

156° 06’ 36”

 

 

566.24

 

 

 

 

 

 

 

 

30

 

U.S. Route 340 R/W N limit to deflection point

 

066° 51’ 33”

 

 

233.88

 

 

 

 

 

 

 

 

31

 

U.S. Route 340 R/W N limit beyond deflection point

 

066° 17’ 14”

 

 

105.68

 

 

 

 

 

 

 

 

32

 

Southern Courts, Inc. DB 207 P 535

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

tract W limit

 

336° 06’ 36”

 

 

533.04

 

 

 

 

 

 

 

 

33

 

Same as the foregoing tract, N limit

 

062° 55’ 04”

 

259.80

 

 

 

 

 

 

 

 

 

34

 

Same as the foregoing tract, E limit

 

158° 46’ 14”

 

285.97

 

 

 

 

 

 

 

 

 

35

 

SOUTHERN COURTS, INC. DB 344 P 242

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

parcel, HUNT, Shirley R. Will Bk. “K” p 061 residue, and SIOUX Properties, PTN.
DB 417 P 742 parcel, all combined, N limit

 

068° 01’ 49”

 

 

378.00

 

B-40

--------------------------------------------------------------------------------


 

36

 

SIOUX Properties, PTN.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DB 417 p 742 E limit

 

164° 06’ 05”

 

 

253.47

 

 

 

 

 

 

 

 

37

 

U.S. Route 340 R/W N limit,

 

 

 

 

 

 

 

parallel to highway

 

066° 17’ 14”

 

 

770.97

 

 

 

 

 

 

 

 

38

 

U.S. Route 340 R/W N limit,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

approx. radial offset

 

337° 30’ 41”

 

 

24.79

 

 

 

 

 

 

 

 

39

 

U.S. Route 340 R/W N limit,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

parallel to highway

 

067° 05’ 04”

 

 

702.63

 

 

 

 

 

 

 

 

40

 

U.S. Route 340 R/W N limit,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

fillet into Rte.17 R/W

 

036° 05’ 13”

 

 

44.40

 

 

 

 

 

 

 

 

41

 

WV County Numbered Rte.17 R/W

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

limit, parallel

 

349° 24’ 21”

 

 

2,011.82

 

 

 

 

 

 

 

 

42

 

Same as the foregoing,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

approx. perpendicular offset

 

076° 23’ 35”

 

 

15.08

 

 

 

 

 

 

 

 

43

 

Same as the foregoing, junction with

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Rte. 17/4, fillet by Circular Arc to the Left thru Delta of at Radius of 145.99
ft., a Degree curve, thru Arc Length subtending a Chord aligned

 

112° 19’ 46”

39° 14’ 47”

 

294° 19’ 05”

 

 

 

of 286.22

 

 

 

242.53

 

 

 

 

 

 

 

 

44

 

End of fee R/W, perpendicular

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

offset to Rte. 17/4 center line

 

327° 24’ 56”

 

 

43.89

 

 

 

 

 

 

 

 

12

 

WV County Numbered Rte. 17/4,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

center line

 

238° 40’ 24”

 

 

191.19

 

 

 

 

 

 

 

 

11

 

Crossing said Rte. 17/4 easement northern

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

½ and continuing undeflected with the Shenandoah Corporation DB 223 P 111 (to
Charles Town Raceway, Inc.) tract indented W limit

 

013° 50’ 16”

 

 

629.20

 

 

 

 

 

 

 

 

10

 

Said Shenandoah Corp. tract

 

 

 

 

 

 

B-41

--------------------------------------------------------------------------------


 

 

 

indented S limit

 

266° 57’ 44”

 

1,370.00

 

 

 

 

 

 

 

 

 

9

 

Corporation of Ranson E boundary

 

165° 06’ 30”

 

980.00

 

 

 

 

 

 

 

 

 

19

 

Phillips, Albert and Teresa C. DB 489

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

p 500 subdivision, combined NW limit

 

025° 36’ 11”

 

368.81

 

 

 

 

 

 

 

 

 

20

 

Same as the foregoing, combined NE limit

 

145° 13’ 55”

 

354.83

 

 

 

 

 

 

 

 

 

21

 

WV County Numbered Route 17/4 center

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

line

 

238° 40’ 24”

 

 

375.48

 

 

 

 

 

 

 

 

22

 

Corp. of Ranson E boundary, crossing the legislative easement limit at 31.27 ft.
at Plat point 22A, also the Parcel 1 (deed and inventory) N limit by DB 291 P
312, and continuing 11.16 feet additional to the Corporation of Ranson boundary
Corner 23.

 

165° 06’ 30”

 

42.43

 

 

 

 

 

 

 

 

 

23

 

Corp. of Ranson and also unnamed public R/W occupied by WV County Numbered Rte.
17/4 S limit, rejoined by the DB 291 P 312 description N limit at 28.81 feet, at
plat point 23A, and continuing to point of deflection at

 

260° 29’ 09”

 

 

394.90 Total

 

 

 

 

 

 

 

 

24

 

With the foregoing S limit, to Cor. 25,

 

 

 

 

 

 

Containing 6,440,545 square feet or 147.8546 acres, computed horizontal measure.

 

Also conveyed herewith are all the grantor’s right, title and interest in the
small triangular area overlapping into the Corporation of Ranson by description
of the DB 291 P 312 deed conveying Parcel 1 to the grantor hereof, who has also
been in established in occupation of the same for several decades, and
dimensioned as follows:

 

Beginning at Cor.22A at the WV County Numbered Route 17/4 legislative easement S
limit where intersected by the Corp. of Ranson E boundary; thence with the
latter 165° 06’ 30” 11.16 feet to the Corp. of Ranson boundary corner at Cor.23;
thence with the Corp. of Ranson S. boundary 260° 29’ 09” 28.81 feet to Cor.23A
therein; thence 058° 40’ 24” 29.90 feet to the point of BEGINNING, containing
160 square feet or 0.0037 acre, computed horizontal measure.

 

All of the above property is more particularly shown and described on the plat
from survey of the properties of Charles Town Turf Club, Inc. and Shenandoah
Corporation intended for conveyance to Charles Town Racing Limited Partnership,
situated in the Corporation of Ranson and Charles Town Magisterial District,
Jefferson County, West Virginia, dated July 18, 1983, and revised to 23
August 1983 prepared by John Stroud Kusner, West Virginia Licensed Land Surveyor
No. 328 and Pascal C. DiMagno, West Virginia Registered Professional Engineer
No. 5071, which said plat is recorded in four parts in the office of the Clerk
of the County Commission of Jefferson County, West Virginia, in Plat Book 6 at
Page 57.

 

B-42

--------------------------------------------------------------------------------


 

Tract No. 2

 

All those certain parcels with all improvements thereon situated entirely in the
Charles Town Magisterial District of Jefferson County, West Virginia, and
subject to all the easements thereon existing of record, and designated as
Parcel 16, Parcel 20 South Portion and Parcel 20 North Portion on the “D8 M8
also D2 M3 D2 M5 and D2 M7 Plat from Survey of the Properties of Charles Town
Turf Club, Inc. and Shenandoah Corporation intended for Conveyance to Charles
Town Racing Limited Partnership” dated 18 July 1983, revised 23 Aug. 1983, by
John Stroud Kusner, West Virginia Licensed Land Surveyor No. 328 and Pascal C.
DiMagno, West Virginia Registered Professional Engineer No. 5071, and more
particularly bounded as follows:

 

All line directions are expressed in AZIMUTH angle accruing continuously
clockwise through 360° from the Railroad Map (hereinafter referenced) NORTH, as
derived from actual alignment measurement of the track tangent dimension bearing
S 17° 29’ W between stations 495+10.80 and 505+31.98 at -0” 01’ Azimuth
Equation, and extended in the same directions S 17° 28’ W.

 

A.            Parcel No. 16

 

Beginning at The (now Chessie System) Baltimore and Ohio Railroad Company
Baltimore Division Winchester and Potomac Railroad Main Line right-of-way
northern limit as designated on said Baltimore and Ohio Railroad Company
Right-of-Way and Track Map V-30.1/5, dated June 30, 1918 and Revised to Jan. 23,
1959, but dimensioned as recalculated from actual measurement, said BEGINNING
POINT located from track center line station 477+26.59 radially to the Right
18.00 feet and hereinafter designated as Cor. 63; thence 4 courses with the
aforesaid right-of-way S limit:

 

From

 

 

 

Azimuth,

 

 

 

 

 

Offset

 

 

 

 

 

 

 

 

 

 

 

Cor.

 

thence by

 

or Delta

Feet

 

to C.L.Sta.

 

(Feet)

 

 

 

 

 

 

 

 

 

 

 

 

63

 

Parallel to RR track Tangent

 

218° 31’ 58”

 

810.77

 

485+37.36

 

R 18

 

 

 

 

 

 

 

 

 

 

 

64

 

Circular Arc to the Left

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

thru Delta at Radius of 2666.93 ft. thru Arc Length subtending a Chord aligned

 

of 12° 10’ 11”

 

212° 26’ 53”

 

of 566.40

 

 

565.40

 

491+00.0

 

R 18

 

 

 

 

 

 

 

 

 

 

 

65

 

Radial Offset to the Right 296° 21’ 47”

 

 

2.00

 

491+00.00

 

R 20

 

 

 

 

 

 

 

 

 

 

 

 

66

 

Circular Arc to the Left

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

thru Delta at Radius of 2668.93 ft. thru Arc Length subtending a Chord aligned

 

of 01° 43’ 47”

 

205° 29’ 53”

 

of 80.57

 

 

80.57

 

491+79.97

 

R 20

 

 

 

 

 

 

 

 

 

 

 

Thence departing from the

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Railroad right-of-way:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

67  Corporation of Ranson

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E boundary

 

345° 06’ 30”

 

1590.72

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-43

--------------------------------------------------------------------------------


 

68  Burns, John C. heirs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DB 073 P 524 farm

 

105° 46’ 19”

 

1302.76 to

 

 

 

 

 

 

 

 

the point of beginning.

 

 

 

Containing 852,455 square feet or 19.5697 acres, computed horizontal measure.

 

B. Parcel 20, South Portion

 

Beginning at the intersection of the State Secondary Route 17 legislative
easement measured center line with The (now Chessie System) Baltimore and Ohio
Railroad Company Baltimore Division Winchester and Potomac Railroad Main Line
right-of-way southern limit as designated on said Baltimore and Ohio Railroad
Company Right-of-way and Track Map V30.1/5, dated June 30, 1918 and Revised to
Jan. 23, 1959, but dimensioned as recalculated from actual measurement, said
BEGINNING POINT located from RR track center line station 443+52.79 radially to
the Left 18.00 feet and hereinafter designated as Cor. 1; thence 7 courses with
the aforesaid right-of-way S limit:

 

From

 

 

 

Azimuth,

 

 

 

 

 

Offset

 

 

 

 

 

 

 

 

 

 

 

Cor.

 

thence by

 

or Delta

Feet

 

to C.L.Sta.

 

(Feet)

 

 

 

 

 

 

 

 

 

 

 

 

1  Circular Arc to the Left

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

thru Delta at Radius of 2130.03 ft. thru Arc Length subtending a Chord aligned

 

 

of 20° 35’ 56”

 

279° 32’ 29”

of 765.79

761.67

 

451+25.04

 

L 18

 

 

 

 

 

 

 

 

 

 

 

2  Oblique Offset to the Left

 

 

192° 42’ 00”

7.20

 

451+26.74

 

L 25

 

 

 

 

 

 

 

 

 

 

 

3  Circular Arc to the Left

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

thru Delta at Radius of 2123.03 ft. thru Arc Length subtending a Chord aligned

 

 

of 15° 21’ 22”

 

261° 31’ 07”

of 569.00

567.30

 

457+02.44

 

L 25

 

 

 

 

 

 

 

 

 

 

 

4  Radial Offset to the Right

 

 

343° 50’ 26”

7.00

 

457+02.44

 

L 18

 

 

 

 

 

 

 

 

 

 

 

5  Circular Arc to the Left

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

thru Delta at Radius of 2130.03 ft. thru Arc Length subtending a Chord aligned

 

 

of 35° 18’ 29”

 

236° 11’ 12”

 

of 1312.61

1291.94 470+26.15

 

L 18

 

 

 

 

 

 

 

 

 

 

 

 

6  Parallel to RR track Tangent

 

218° 31’ 58”

1511.21 485+37.36

L 18

 

 

 

B-44

--------------------------------------------------------------------------------


 

7  Circular Arc to the Left

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

thru Delta at Radius of 2630.93 ft. thru Arc Length subtending a Chord aligned

 

 

of 14° 54’ 48”

 

211° 04’ 33”

 

of 684.79

682.86

492+26.84

 

L 18

 

 

 

 

 

 

 

 

 

 

 

Thence departing from the Railroad right-of-way:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8  Corporation of Ranson E

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

boundary

 

 

165° 06’ 30”

345.81 with

 

 

 

 

 

 

 

 

 

old fence

 

 

 

 

 

 

 

 

 

 

 

 

 

9  Charles Town Turf Club DB 291 P 312

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Parcel 7 Inventory Parcel 9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NW limit

 

 

086° 57’ 44”

1370.00 to

 

 

 

 

 

 

 

 

 

unmarked corner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10  Same as the foregoing,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NE limit

 

193° 50’ 16”

 

629.20 to

 

 

 

 

 

 

 

 

 

 

unmarked corner

 

 

 

11  WV County Numbered

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Rte. 17/4 center line

 

 

058° 40’ 24”

191.19 to

 

 

 

 

 

 

 

 

 

unmarked corner

 

 

 

12  WV County Numbered Rte.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

17/4 crossing to N limit at beginning fee R/W

 

 

327° 24’ 56”

30.00 to

 

 

 

 

 

 

 

 

 

unmarked corner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13  WV County Numbered Rte.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

17/4 deflected N limit

 

 

058° 04’ 11”

258.68 to

 

 

 

 

 

 

 

 

 

unmarked corner

 

 

 

14  CAVALIER, Cyrus W. DB 388

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P 519 trailer court W limit 009° 15’ 46”

 

 

719.80 old

 

 

 

 

 

 

 

 

 

 

fence, to cor.

 

 

 

15  Same as the foregoing,

 

 

 

 

 

 

 

 

 

B-45

--------------------------------------------------------------------------------


 

 

 

N limit

 

 

105° 17’ 29”

127.06 old

 

 

 

 

 

 

 

 

 

fence, to cor.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

16  Kinghelde, Gordon J. DB 323

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P 605 tract (formerly Venable) W limit

 

028° 56’ 19”

 

813.00 old

 

 

 

 

 

 

 

 

 

 

fence, to cor.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

17  Same as the foregoing,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

N limit

 

 

105° 19’ 33”

419.43 line of

 

 

 

 

 

 

 

 

 

old fence, extd.

 

 

 

 

 

 

 

 

 

to Rt. 17 axis

 

 

 

 

 

 

 

 

 

 

 

 

 

 

18  State Secondary Route 17

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

axis

 

 

028° 42’ 55”

2026.39 to point

 

 

 

 

 

 

 

 

 

of beginning.

 

 

 

 

CONTAINING 5,576,654 square feet or 128.0224 acres, computed horizontal measure.

 

C.            Parcel 20, North Portion

 

BEGINNING at The (now Chessie System) Baltimore and Ohio Railroad Company
Baltimore Division Winchester and Potomac Railroad Main Line right-of-way
northern limit as designated on said Baltimore and Ohio Railroad Company
Right-of-Way and Track Map V-30.1/5, dated June 30, 1918 and revised to Jan. 23,
1959, but dimensioned as recalculated from actual measurements, said BEGINNING
POINT located from railroad track center line station 448+85.46 radially to the
right 20.00 feet and hereinafter designated as Cor. 51; thence 5 courses with
the aforesaid right-of-way N limit:

 

From

 

 

 

 

Azimuth,

 

 

 

 

Offset

 

 

 

 

 

 

 

 

 

 

 

Cor.

 

thence by

 

 

or Delta

Feet

 

to C.L.Sta.

(Feet)

 

 

 

 

 

 

 

 

 

 

 

 

51  Circular Arc to the Left

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

thru Delta at Radius of 2168.03 ft. thru Arc Length subtending a Chord aligned

 

 

of 3° 07’ 13”

 

274° 04’ 23”

of 118.07

118.06

 

450+02.44

 

R 20

 

 

 

 

 

 

 

 

 

 

 

52  Radial Offset to the Right

 

 

002° 30’ 44”

10.00

 

450+02.44

 

R 30

 

 

 

 

 

 

 

 

 

 

 

53  Circular Arc to the Left

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

thru Delta thru at Radius of 2178.03 ft. thru Arc Length subtending a Chord
aligned

 

 

of 18° 40’ 17”

 

263° 10’ 35”

of 709.78

706.64

 

457+02.44

 

R 30

 

B-46

--------------------------------------------------------------------------------


 

54  Radial Offset to the Left

 

 

163° 50’ 26”

12.00

 

457+02.44

 

R 18

 

 

 

 

 

 

 

 

 

 

 

55  Circular Arc to the Left

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

thru Delta at Radius of 2166.03 ft. thru Arc Length subtending a Chord aligned

 

 

of 9° 52’ 25”

 

248° 54’ 13”

of 373.26

372.80

 

460+72.59

 

R 18

 

 

 

 

 

 

 

 

 

 

 

Thence departing from the Railroad right of way:

 

 

 

 

 

 

 

 

 

 

 

 

 

56  Burns, John C. hrs.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DB 073 P 524 farm

 

 

021° 55’ 26”

683.23 w. old

 

 

 

 

 

 

 

 

 

wire fence to

 

 

 

 

 

 

 

 

 

fence junction

 

 

 

 

 

 

 

 

 

 

 

 

 

 

57  Same as the foregoing

 

117° 43’ 43”

 

176.31 with old

 

 

 

 

 

 

 

stone wall fence

 

 

 

 

 

 

 

 

 

 

 

58  Same as the foregoing

 

110° 31’ 50”

 

223.34 with old

 

 

 

 

 

 

 

wire fence to corner

 

 

 

 

 

 

 

 

 

 

59  Same as the foregoing

 

021° 35’ 55”

 

84.78 with old

 

 

 

 

 

 

 

wire fence to corner

 

 

 

 

 

 

 

 

 

 

60  Same as the foregoing

 

103° 50’ 36”

 

344.99 with old

 

 

 

 

 

 

 

wire fence to corner

 

 

 

 

 

 

 

 

 

 

61  Same as the foregoing

 

093° 53’ 20”

 

189.48 with old

 

 

 

 

 

 

 

wire fence to corner

 

 

 

 

 

 

 

 

 

 

62  Same as the foregoing

 

182° 49’ 19”

 

245.90 to point

 

 

 

 

 

 

 

of beginning,

 

 

 

 

CONTAINING 355,796 square feet or 8.16880 acres, computed horizontal measure.

 

All of the above property is more particularly shown and described on the plat
from survey of the properties of Charles Town Turf Club, Inc. and Shenandoah
Corporation intended for conveyance to Charles Town Racing Limited Partnership,
situated in the Corporation of Ranson and Charles Town Magisterial District,
Jefferson County, West Virginia, dated July 18, 1983, and as amended August 23,
1983, prepared by John Stroud Kusner, West Virginia Licensed Land Surveyor
No. 328 and Pascal C. DiMagno, West Virginia Registered Professional Engineer
No. 5071, which said plat is recorded in four parts in the office of the Clerk
of the County Commission of Jefferson County, West Virginia, in Plat Book 6 as
Page 57;

 

and being the same real estate conveyed to PNGI Charles Town Gaming Limited
Liability Company, a West Virginia limited liability company, by Charles Town
Racing Limited Partnership, a West Virginia limited partnership, by deed dated
January 15, 1997, and recorded in the Office of the Clerk of the County
Commission of Jefferson County, West Virginia, in Deed Book 852, page 313.

 

There is excepted and reserved from the hereinabove described real estate the
following real estate conveyed by:

 

B-47

--------------------------------------------------------------------------------


 

1.                                      Charles Town Racing Limited Partnership,
a West Virginia limited partnership to Samuel J. Geris, Sr., by deed dated
October 28, 1987 and recorded in the aforesaid Clerk’s office in Deed Book 590,
page 202.

 

2.                                      Charles Town Racing Limited Partnership,
a West Virginia limited partnership, to Samuel J. Geris, Sr., by deed dated
October 28, 1987, and recorded in the aforesaid Clerk’s office in Deed Book 590,
page 206.

 

3.                                      Charles Town Racing Limited Partnership,
a West Virginia limited partnership and Charles Town Races, Inc., a West
Virginia corporation to Jefferson Security Bank, a corporation, by deed dated
December 11, 1987, and recorded in the aforesaid Clerk’s office in Deed Book
594, page 734.

 

4.                                      Charles Town Racing Limited Partnership,
a West Virginia limited partnership, to Southern Courts, Inc., a West Virginia
corporation, by deed dated December 2, 1986, and recorded in the aforesaid
Clerk’s office in Deed Book 581, page 717 and re-recorded in Deed Book 617,
page 742.

 

5.                                      Charles Town Racing Limited Partnership,
a West Virginia limited partnership to Samuel J. Geris, Sr., by deed of
correction dated October 28, 1987, and recorded in the aforesaid Clerk’s office
in Deed Book 672, page 284.

 

6.                                      Charles Town Racing Limited Partnership,
a West Virginia limited partnership to Southern Courts, Inc., by deed dated
December 3, 1987, and recorded in the aforesaid Clerk’s office in Deed Book 576,
page 597.

 

7.                                      Orders of the Circuit Court of Jefferson
County, West Virginia to the West Virginia Department of Highways entered in a
civil action styled, “West Virginia Department of Highways, et al vs Charles
Town Racing Limited Partnership, a West Virginia limited partnership, at al”,
Civil Action. No. 87-C-422, entered on November 23, 1987, recorded September 16,
1991, in the aforesaid Clerk’s office in Deed Book 691, page 308.

 

8.                                      Orders of the Circuit Court of Jefferson
County, West Virginia to the West Virginia Department of Highways entered in a
civil action styled, “West Virginia Department of Highways, et al vs Charles
Town Racing Limited Partnership, a West Virginia limited partnership, at al”,
Civil Action No. 90-C-119, entered on April 30, 1990, and recorded on
September 16, 1991, in the aforesaid Clerk’s office in Deed Book 691, page 305.

 

9.                                      PNGI Charles Town Gaming Limited
Liability Company, a West Virginia limited liability company, to R. J.
Sepco, Inc., a Pennsylvania corporation, by deed dated March 7, 1997, and
recorded in the aforesaid Clerk’s office in Deed Book 856, page 133.

 

10.                               PNGI Charles Town Gaming Limited Liability
Company, a West Virginia limited liability company, to the City of Ranson
Building Commission, by deed dated May 7, 2012, and recorded in the aforesaid
Clerk’s office in Deed Book 1109, page 542.

 

GROUP B

 

All of those certain lots or parcels of real estate situate in the Corporation
of Charles Town of Jefferson County, West Virginia, and more particularly
described as follows:

 

Parcel One:

 

All of that certain tract or parcel of land containing 1.73 acres, situate near
and north-east of Charles Town, Jefferson County, West Virginia, being part of
the land conveyed to Harry B. Langdon by the Charles Town Horse Show Association
by deed dated the 4th day of December, 1921, and recorded in the office of the
Clerk of the County Commission of Jefferson County, West Virginia, in Deed Book
136, at page 349, and bounded and described according to a survey made by J. J.
Skinner, Surveyor, as follows:

 

B-48

--------------------------------------------------------------------------------


 

Beginning at a stake, a corner of the purchase of Langdon from the Charles Town
Horse Show Association, said stake being N. 18-08 W. 50 ft. from original
corner, a post in the line between the lands of Bassett W. Mitchell and
Washington Court, which stands S. 10-08 E. at a distance of 4 ft. from the
intersection of an extension of the South line of North Street, thence with the
Allen property N. 18-08 W. 617.3 ft. to Baltimore and Ohio Railroad
right-of-way; thence with same N. 23-04 E. 166.9 ft. to a stake; thence by a new
line S. 18-08 E. 753.7 ft. to the 50 ft. right-of-way; thence with same S. 77-30
W. 110.5 ft. to the beginning, containing 1.73 acres, a plat of which was
attached and made a part of that deed dated March 1, 1936, and recorded in the
aforesaid Clerk’s office in Deed Book 142, page 529.

 

Parcel Two:

 

All of that certain lot or parcel of land, situate near and northeast of Charles
Town, in Jefferson County, West Virginia, containing 61 acre, adjoining the
eastern boundary of the land conveyed to the said Blue Ridge Livestock
Sales, Inc., by the said Harry B. Langdon by deed dated March 1, 1936, the
property herein conveyed being described as follows:

 

Beginning at the southeastern corner of said present land of said Blue Ridge
Livestock Sales, Inc., in the north line of the right-of-way hereinafter
mentioned, thence with the eastern line of said Blue Ridge Livestock
Sales, Inc., property N. 18-08 W. 753.7 ft. to the Baltimore & Ohio Railroad
right-of-way, thence with the same N. 23-04 E. 20 feet, thence by a new line S.
2 1-00 E. 768 ft. to the northern line of said right-of- way, thence with the
same S. 77-3 0 W. 55 ft. to the beginning, a plat of which was made by J. J.
Skinner, and made a part of that deed dated June 5, 1936, and recorded in the
aforesaid Clerk’s office in Deed Book 144, page 89.

 

Parcel Three:

 

All of that certain lot containing two and one-half (2 1/2) acres of land, more
or less, and more particularly described as follows:

 

The two and one-half (2 1/2) acres of land, more or less, on which it stands
with all improvements, situate in the corporate limits of the City of Charles
Town, Jefferson County, West Virginia, and bounded as follows:

 

On the north by the Winchester and Potomac Railroad (now Baltimore and Ohio
Railroad); on the east by Andrew Hunter’s land (now, or formerly lands of Blue
Ridge Livestock Sales, Inc.); on the south by land formerly belonging to William
H. Travers land; and on the west by Lots Nos. 2, 3, 4, 5, 6, 7 and 11, as shown
on a plat recorded with a deed from R. A. Hessey and wife, dated March 30, 1889
recorded in the aforesaid Clerk’s office in Deed Book T, pages 132-133;

 

and being the same real estate conveyed to P.N.G.I. Charles Town Gaming Limited
Liability Company, a West Virginia limited liability company, by Blue Ridge
Livestock Sales, Inc., a West Virginia corporation, by deed dated July 25, 1997,
and recorded in the aforesaid Clerk’s office in Deed Book 869, page 413.

 

GROUP C

 

All that certain lot or parcel of real estate, situate in the Town of Ranson,
Jefferson County, West Virginia, and designated as “Lot 1”, containing 0.6275
acres, more or less, as shown upon that certain plat of survey made by Ed
Johnson and Associates, Inc., entitled, “Plat Showing Lots 1-4 NP3-B Property,
L.P “, dated July 31, 1998 and recorded in the office of the Clerk of the County
Commission of Jefferson County, West Virginia in Deed Book 912, page 415;

 

and being the same real estate conveyed to Penn National Gaming of West
Virginia, Inc., a West Virginia corporation, by 5th Avenue Sports Bar & Grill
LLC, a West Virginia limited liability company, by deed dated September 28,
1999, and recorded in the aforesaid clerk’s office in Deed Book 930, page 675
and being the same real conveyed to PNGI Charles Town Gaming Limited Liability
Company, a West Virginia limited liability company, by Penn National Gaming of
West Virginia, Inc., a West Virginia corporation, by Confirmatory Deed dated
August 24, 2004 and recorded in the aforesaid clerk’s office in Deed Book 999,
page 231.

 

B-49

--------------------------------------------------------------------------------


 

GROUP D

 

All those certain lots or parcels of real estate situate in the Town of Ranson,
Jefferson County, West Virginia and being described as follows:

 

Parcel A: Lots 1 through 8 containing 0.2176 acres, 0.1751 acres, 0.2520 acres,
0.1722 acres, 0.1946 acres, 0.1475 acres, 0.1005 acres, and 0.1003 acres,
respectively, the same is designated and described on a plat entitled, “Plat
showing Lots 1-8 a Resubdivision of Lots 1, 2, 5, 6 and 18 through 25, Block 98,
NP3-B Property, L.P.”, made by Ed Johnson and Associates, Inc., said plat being
recorded in the Office of the Clerk of the County Commission of Jefferson
County, West Virginia, in Deed Book 884, Page 645.

 

Parcel B: Lots 5 through 11, containing 0.1189 acres, 0.1074 acres, 0.0778
acres, 0.1036 acres, 0.1724 acres, 0.1204 acres and 0.0782 acres, respectively,
the same is designated and described on a plat entitled, “Plat Showing Lots 4-11
a Resubdivision of Lots 21-33, Block 113, NP3-B Property, L.P.”, made by Ed
Johnson and Associates, Inc., said plat being recorded in the Office of the
Clerk of the County Commission of Jefferson County, West Virginia, in Deed Book
884, Page 639.

 

Parcel C: Lots 1 and 2, containing 0.2369 acres and 0.0743 acres, respectively,
the same is designated and described on a plat entitled, “Plat showing Lots 1-2
a Resubdivision of Lots 34-37, Block 113, NP3-B Property, L.P.”, made by Ed
Johnson and Associates, Inc., said plat being recorded in the Office of the
Clerk of the County Commission of Jefferson County, West Virginia, in Deed Book
884, Page 641.

 

Parcel D: Lots 1 and 2, containing 0.1951 acres and 0.3214 acres, respectively,
the same is designated and described on a plat entitled, “Plat showing Lots 1-2
a Resubdivision of Lots 8-13, Block 96, NP3-B Property, L.P.”, made by Ed
Johnson and Associates, Inc., said plat being recorded in the Office of the
Clerk of the County Commission of Jefferson County, West Virginia, in Deed Book
884, Page 646.

 

Parcel E: Lots 2 and 4, containing 0.6355 acres and 5.6579 acres, respectively,
the same is designated and described on a plat entitled, “Plat showing Lots 1-4,
NP3-B Property, L.P.”, made by Ed Johnson and Associates, Inc., said plat being
recorded in the Office of the Clerk of the County Commission of Jefferson
County, West Virginia, in Deed Book 912, page 415;

 

and being the same real estate conveyed to PNGI Charles Town Gaming Limited
Liability Company, a West Virginia limited liability company, by NP3-B Property,
L.P., a Texas limited partnership, doing business as NP3-B Property, Limited
Partnership, by deed dated December 9,1998, and recorded in the aforesaid
clerk’s office in Deed Book 922, page 27.

 

LESS AND EXCEPT that portion of said Parcel E conveyed to the West Virginia
Department of Transportation, Division of Highways by Deed dated March 7, 2012
and recorded in Deed Book 1117, page 112.

 

GROUP E

 

All that certain tract or parcel of real estate situate, lying and being in
Charles Town District, Jefferson County, West Virginia, and more particularly
described as follows:

 

Beginning at a 5/8” rebar found (202) in the center of a 16’ right of way and at
a common corner with Flowing Springs Gardens Associates (DB 620, P 125), said
point being on the eastern margin of Relocated Route 17; thence with said road
margin the following three (3) courses and distances, 53° 12’ 53” W 113.57 feet
to a 5/8” capped rebar set (306); thence S 67° 26’ 38” W 242.59 feet to a 5/8”
capped rebar set (310); thence N 09° 12’ 23” W 13.89 feet to a 5/8” capped rebar
set (311), at a corner with PNGI (DB 852, P 313); thence with a line of same, N
15° 35’ 42” E 665.86 feet to a WVDOH concrete monument found (232); thence with
a line of Relocated WV Route 17, S 67° 46’ 46” E 129.50 feet to a 5/8” capped
rebar previously set (263) at a corner of Kinchekloe (DB 323, P 605); thence
with same, S 67° 00’00” E 52.33 feet to a 518” capped rebar found (201) at a
common corner of said

 

B-50

--------------------------------------------------------------------------------


 

Kinchekloe and the aforementioned Flowing Springs Gardens Associates, said point
being in the center of said 16’ right of way; thence with the center of said
right of way and Flowing Springs Gardens Associates for six (6) courses and
distances, S 22° 53’ 00” W 49.50 feet to a 5/8” capped rebar set (200); thence S
67° 07’ 00” E 23.40 feet to a 3/4” rebar found (299); thence S 22° 28’ 41” W
68.50 feet to a 5/8” rebar found (207); thence S 15° 57’ 00” W 55.00 feet to a
3/4” capped rebar found (206); thence S 13° 15’ 00” W 185.18 feet to a 5/8”
rebar found (205); thence S 35° 05’ 05” E 89.75 feet to the place of beginning
containing 2.744 acres, more or less;

 

and being the same real estate conveyed to PNGI Charles Town Gaming Limited
Liability Company, a West Virginia limited liability company by Frederick W.
Kratz, as Guardian and PNGI Land Conservator for Cyrus W. Cevalier, a protected
person, by deed dated August 31, 2000, and recorded in the office of the Clerk
of the County Commission of Jefferson County, West Virginia in Deed Book 940,
page 485.

 

GROUP F

 

All that certain tract or parcel of real estate situate, lying and being in
Charles Town District, Jefferson County, West Virginia, and more particularly
described as follows:

 

Beginning at a 518” rebar found (202) in the center of a 16’ right of way and at
a common corner with Cavalier (DB 388, P 519), said point being on the eastern
margin of Relocated Route 17; thence with said Cavalier and the center of said
right of way the following six (6) courses and distances, N. 35° 05’ 05” W.
89.75 feet to a 5/8” rebar found (205); thence N. 13° 15’ 00” E. 185.18 feet to
a 3/4” capped rebar found (206); thence N. 15° 57’ 00” E. 55.00 feet to a 5/8”
rebar found (207); thence N. 22° 28’ 41” E. 68.50 feet to a 3/4” rebar found
(299); thence N. 67° 07’ 00” W. 23.40 feet to a 5/8” capped rebar set (200);
thence N. 22° 53’ 00” E. 49.50 feet to a 5/8” capped rebar found (201) in a line
of Kincheloe (DB 323, P 605); thence with same, S. 67° 00’ 00” E. 313.50 feet to
a 5/8”capped rebar found (14) in the aforementioned Route 17 road margin; thence
with said road margin the following two (2) courses and distances, S. 38° 28’
56” W. 204.80 feet to a 5/8” capped rebar found (218); thence S. 53° 24’ 54” W.
237.85 feet to the place of beginning, containing 1.856 acres, more or less;

 

and being the same real estate that was conveyed to PNGI Charles Town Gaming
Limited Liability Company, a West Virginia limited liability company, by Flowing
Springs Garden Associates, a West Virginia general partnership, by deed dated
September 13, 2000, recorded in the office of the Clerk of the County Commission
of Jefferson County, West Virginia, in Deed Book 940, page 730.

 

There is excepted and reserved that certain tract or parcel of real estate
conveyed by Kratz Motel, Inc., a West Virginia corporation, to the West Virginia
Department of Highways, a corporation, by deed dated May 16, 1975 and recorded
in Deed Book 391, page 62.

 

GROUP G

 

All that certain parcel of real estate situate in Charles Town District,
Jefferson County, West Virginia, and more particularly described as follows:

 

Containing 1.2303 acres, more or less, as shown and described on plat entitled
“Merger Plat Jefferson Security Bank”, prepared by Edward L. Johnson, Jr., P.S.,
dated August 23, 2000, and recorded in the office of the Clerk of the County
Commission of Jefferson County, West Virginia in Deed Book 944, page 297 [Tax
Map 8, part of parcel 11.00041];

 

and being the same real estate conveyed by Jefferson Security Bank, a West
Virginia banking corporation, to PNGI Charles Town Gaming Limited Liability
Company, a West Virginia limited liability company, by deed dated January 22,
2001, and recorded in the office of the Clerk of the County Commission of
Jefferson County, West Virginia in Deed Book 944, page 295.

 

B-51

--------------------------------------------------------------------------------


 

GROUP H

 

All that certain lot or parcel of land, with the improvements and appurtenances
thereunto belonging, situate in what is known as the Corporation of Ranson
District, Jefferson County, West Virginia, and more particularly described as
follows:

 

PARCEL A: Being all of Lot 1 “office use”, containing 0.1437 acres, as the same
is designated and described on a plat entitled “Plat Showing Lots 1-3 a
Resubdivision of Lots 1-10, Block 97 NP3-B Property L.P.”, made by Ed Johnson &
Associates, Inc., said plat being recorded in the Clerk of the County Commission
of Jefferson County, West Virginia in Deed Book 912, at Page 413. [TAX MAP
5/Parcel 188.1]

 

PARCEL B: Being all of Lot 2 “Commercial Use” containing 0.3201 acres, as the
same is designated and described on a plat entitled “Plat Showing Lot 1-3 a
Resubdivision of Lots 1-10, Block 97 NP3-B Property L.P.”, made by Ed Johnson &
Associates, Inc., said plat being recorded in the Clerk of the County Commission
of Jefferson County, West Virginia in Deed Book 912, at Page 413. [TAX MAP
5/Parcel 188]

 

PARCEL C: Lot 3, containing 0.4465 acres, the same is designated and described
on a plat entitled “Plat Showing Lots 1-3, a Resubdivision of Lots 1-10, Block
97, NP3-B Property L.P.”, made by Ed Johnson & Associates, Inc., said plat being
recorded in the Clerk of the County Commission of Jefferson County, West
Virginia in Deed Book 912, at Page 413. [TAX MAP 5/Parcel 189.1]

 

PARCEL D: Lot 3, containing 0.3457 acres, the same is designated and described
on a plat entitled “Plat Showing Lots 1-4, NP3-B Property L.P.”, made by Ed
Johnson & Associates, Inc., said plat being recorded in the Clerk of the County
Commission of Jefferson County, West Virginia in Deed Book 912, at Page 415.
[TAX MAP 5/Parcel 187]

 

PARCEL E: Being all of Lot A containing 0.0416 acres, the same is designated and
described on a plat entitled “Plat Showing Lot 1-3 a Resubdivision of Lots 1-10,
Block 97 NP3-B Property L.P.”, made by Ed Johnson & Associates, Inc., said plat
being recorded in the Clerk of the County Commission of Jefferson County, West
Virginia in Deed Book 912, at Page 413. [TAX MAP 5/Parcel 190.2]

 

PARCEL F: Being all of Lots 3 & 4 in Block 98, as the same are designated and
described on a plat of the Charles Town Mining, Manufacturing and Improvement
Company, which plat is recorded in the Office of the Clerk of the County
Commission of Jefferson County, West Virginia in Deed Book X at Page 1, to which
plat reference is made for a more particular description. [TAX MAP 5/Parcel 164]

 

LESS AND EXCEPT that portion of said Parcel F conveyed to the West Virginia
Department of Transportation, Division of Highways by Deed dated March 7, 2012
and recorded in Deed Book 1117, page 112.

 

The above Groups A through H, inclusive, being more particularly described as
follows:

 

The parcels described below are shown on that certain ALTA/ACSM Land Title
Survey of the Lands of “PNGI Charles Town Gaming, LLC” dated October 11, 2011
and prepared by McCarthy Engineering and were conveyed to PNGI Charles Town
Gaming Limited Liability Company by the following deeds of record in the Office
of the Clerk of the Circuit Court of Jefferson County, West Virginia: (i) dated
January 15, 1997 of record in Deed Book 852 at page 313, (ii) dated July 25,
1997 of record in Deed Book 869 at Page 413, (iii) dated December 9, 1998 of
record in Deed Book 922 at Page 27, (iv) dated August 31, 2000 of record in Deed
Book 940 at Page 485, (v) dated September 13, 2000 of record in Deed Book 940 at
Page 730, (vi) dated January 22, 2001 of record in Deed Book 944 at Page 295,
(vii) dated January 31, 2005 of record in Deed Book 1004 at Page 143,
(viii) dated March 23, 2006 of record in Deed Book 1021 at Page 113, (viiii)
dated August 15, 2006 of record in Deed Book 1028 at Page 532, and all of the
land conveyed to Penn National Gaming of West Virginia, Inc. by deed dated
September 28, 1999 of record in the aforesaid clerk’s office in Deed Book 930 at
Page 675. The said land fronts along numerous streets and highways described
below and is situated within the Corporation of Ranson, the Corporation of
Charles Town, and the Charles Town Magisterial District, Jefferson County, West
Virginia. The distances expressed herein are measured in feet (‘). The
directions expressed herein are measured in degrees (◦), minutes (‘), seconds
(“). The monuments described herein as “iron rebar set” consist of a 5/8” x 24”
iron rebar with a yellow plastic cap stamped “McCARTHY ENGINEERING”.

 

B-52

--------------------------------------------------------------------------------


 

The parcels described below are identified hereon by the Tax Parcel
Identification Numbers as currently appear on the Assessor’s Maps of Jefferson
County and are more particularly bounded as follows:

 

Tax Parcel 8-5-148

 

Being all of Lots 1-7 in Block 96 on the map of the property of Charlestown
Mining, Manufacturing and Improvement Company dated 1890-1891 of record in the
aforesaid clerk’s office in Deed Book X at Page 1 and being a portion of “Tract
No. 1” conveyed to PNGI Charles Town Gaming Limited Liability Company by deed
dated January 15, 1997 of record in the aforesaid clerk’s office in Deed Book
852 at Page 313. The said land fronts the northeast quadrant of the intersection
of County Route 17/4 (now posted as Racetrack Road, formerly known as Flowing
Springs Road) in the Corporation of Ranson, West Virginia and is bounded as
follows: Beginning at an iron rebar found in the northern boundary of Racetrack
Road, at its intersection with the eastern boundary of the CSX Railroad; thence
with said railroad boundary N 16° 42’41” E — 170.69’ to an iron pin found in the
southeastern boundary of Fifth Avenue (unopened); thence with said street
boundary N 64° 44’57” E — 150.00’ to an iron pin found in the southwestern
boundary of an unnamed 20’ alley (unopened); thence with boundary of said alley

 

S 25° 15’11” E — 198.47’ to a PK nail found in asphalt, in the northern boundary
of Racetrack Road; thence with said road boundary S 79° 54’22” W — 273.65’ to
the beginning

 

Containing 0.8202 Acre

 

Portion of Tax Parcel 8-5-146 (Block 126)

 

Being all of Block 126 on the map of the property of Charlestown Mining,
Manufacturing and Improvement Company dated 1890-1891 of record in the aforesaid
clerk’s office in Deed Book X at Page 1 and being a portion of “Tract No. 1”
conveyed to PNGI Charles Town Gaming Limited Liability Company by deed dated
January 15, 1997 of record in the aforesaid clerk’s office in Deed Book 852 at
Page 313. The said land fronts the northeast quadrant of the intersection of Lee
Street (unopened) and Belt Avenue (unopened) in the Corporation of Ranson, West
Virginia and is bounded as follows:

 

Beginning at an iron pin found in the northwestern boundary of Belt Avenue, at
its intersection with the northeastern boundary of Lee Street; thence with said
Lee Street boundary N 24° 52’44” W — 570.68’ to an iron pin found in the
southeastern boundary of Ninth Avenue (unopened); thence with said Ninth Avenue
boundary N 65° 11’03” E — 708.64’ to an iron pin found in the southwestern
boundary Forrest Street (unopened); thence with said Forrest Street boundary

 

S 15° 43’57” E — 491.59’ to an iron pin found on curve in the northwestern
boundary of Belt Avenue (unopened); thence with said Belt Avenue boundary
649.05’ along the arc of a curve to the right, having a radius of 936.87’ and a
chord bearing S 57° 28’57” W for a distance of 636.15’ to the beginning

 

Containing 8.6236 Acres

 

Portion of Tax Parcel 8-5-146 (Block 127)

 

Being all of Block 127 on the map of the property of Charlestown Mining,
Manufacturing and Improvement Company dated 1890-1891 of record in the aforesaid
clerk’s office in Deed Book X at Page 1 and being a portion of “Tract No. 1”
conveyed to PNGI Charles Town Gaming Limited Liability Company by deed dated
January 15, 1997 of record in the aforesaid clerk’s office in Deed Book 852 at
Page 313. The said land fronts the northeast quadrant of the intersection of
Forrest Street (unopened) and Railroad Avenue (unopened) in the Corporation of
Ranson, West Virginia and is bounded as follows:

 

Beginning at an iron pin found in the northwestern boundary of Railroad Avenue,
at its intersection with the northeastern boundary of Lee Street; thence with
said Lee Street boundary

 

N 15° 43’57” W —786.80’ to an iron pin found in the southeastern boundary of
Tenth Avenue (unopened); thence with said Tenth Avenue boundary N 65° 11’03” E —
126.59’ to an iron pin found in the southwestern boundary of an unnamed alley of
unspecified width (unopened); thence with the boundary of said alley S 15°
43’57” E — 658.11’ to an iron pin found on curve in the northwestern boundary of
Railroad Avenue (unopened); thence with said Railroad Avenue boundary for the
following two courses: 156.68’ along the arc of a curve to the left, having a
radius of

 

B-53

--------------------------------------------------------------------------------


 

2714.58’ and a chord bearing S 22° 31’48” W for a distance of 156.66’ to an iron
pin found at the point of curvature of a curve to the right; thence 37.97’ along
the arc of said curve, having a radius of 936.87’ and a chord bearing S 31°
45’07” W for a distance of 37.97’ to the beginning.

 

Containing 2.0815 Acres

 

Portion of Tax Parcel 8-5-146 (Block 128)

 

Being all of Block 128 on the map of the property of Charlestown Mining,
Manufacturing and Improvement Company dated 1890-1891 of record in the aforesaid
clerk’s office in Deed Book X at Page 1 and being a portion of “Tract No. 1”
conveyed to PNGI Charles Town Gaming Limited Liability Company by deed dated
January 15, 1997 of record in the aforesaid clerk’s office in Deed Book 852 at
Page 313. The said land fronts the southeast quadrant of the intersection of Lee
Street (unopened) and Tenth Avenue in the Corporation of Ranson, West Virginia
and is bounded as follows:

 

Beginning at an iron pin set in the northeastern boundary of Lee Street, at its
intersection with the southeastern boundary of Tenth Avenue; thence with said
Tenth Avenue boundary N 65° 11’03” E —761.77’ to an iron pin found in the
southwestern boundary of Forrest Street (unopened); thence with said Forrest
Street boundary S 15° 43’57” E — 273.43’ to an iron pin found in the
northwestern boundary of Ninth Avenue (unopened); thence with said Ninth Avenue
boundary S 65° 11’03” W — 718.30’ to an iron pin found in the northeastern
boundary of Lee Street (unopened); thence with said Lee Street boundary N 24°
52’44” W — 270.00 to the beginning.

 

Containing 4.5870 Acres

 

Tax Parcel 2-8-11.1

 

Being all of Lot B as established by “Final Plat Showing Lots A & B” dated
October 29, 1996 of record in the aforesaid clerk’s office in Map Book 14 at
Page 61 and being a portion of “Tract No. 1” conveyed to PNGI Charles Town
Gaming Limited Liability Company by deed dated January 15, 1997 of record in the
aforesaid clerk’s office in Deed Book 852 at Page 313, and as later merged and
subdivided between Tax Parcel 2-8-11(B) per DBV 23 P 56, dated October 6, 2006.
The said land fronts the northwestern boundary of WV State Route 51 (Old US
Route 340) about 1380 feet southwest of its intersection with County Route 17
(Flowing Springs Road) in the Charles Town Magisterial District, Jefferson
County, West Virginia and is bounded as follows:

 

Beginning being located at an iron pin found located at the eastern end of
Parcel 2-8-11.1 and in common with Parcel 2-8-11(B) also owned by PNGI Charles
Town Gaming Limited Liability Company and point also in common with lands of RJ
Sepco, Inc., DBV 856 P 133, Parcel 2-8-11.5, thence along said common line with
RJ Sepco, Inc. S 11° 24’13” E —194.38’ to a point also in common with other
lands of PNGI Charles Town Gaming Limited Liability Company Parcel 2-8-11(B);
thence along said common line with Parcel 2-8-11(B) S 65° 46’14” W — 152.40’ to
a point; thence continuing along said common property line 196.04’ along the arc
of a curve to the left, having a radius of 527.50’ and a chord bearing S 55° 07’
26” W for a distance of 194.91’, to a point; thence continuing along said common
line 43.85’ along the arc of a curve to the right, having a radius of 35.00’ and
a chord bearing S 80° 22’ 12” W for a distance of 41.04’, to a point; thence
continuing along said common line 92.25’ along the arc of a curve to the left,
having a radius of 294.00’ and a chord bearing N 72° 43’ 34” W for a distance of
91.87’, to a point; thence continuing along said common line N 81° 42’52” W —
516.32’ to a point; thence continuing along said common line N 16° 39’09” W —
62.35’ to a point; thence continuing along said common line N 62° 11’21” E —
503.28’ to a point; thence continuing along said common line N 59° 41’19” E —
329.08’ to a point; thence continuing along said common line S 30° 25’28” E —
259.91’ to a point; thence continuing along said common line N 59° 35’11” E —
65.60’ to the beginning

 

Containing 6.4639 Acres

 

Portion of Tax Parcel 2-8-11.6

 

Being a portion of “Tract No. 1” conveyed to PNGI Charles Town Gaming Limited
Liability Company by deed dated January 15, 1997 of record in the aforesaid
clerk’s office in Deed Book 852 at Page 313. The said land fronts

 

B-54

--------------------------------------------------------------------------------


 

the northwestern boundary of County Route 17/4 (now posted as Racetrack Road,
formerly known as Flowing Springs Road ) about 550 feet northeast of its
intersection with Forrest Street in the Charles Town Magisterial District,
Jefferson County, West Virginia and is bounded as follows:

 

Beginning at a T-bar found in the northwestern boundary of Racetrack Road,
corner to other land of PNGI Charles Town Gaming Limited Liability Company (Tax
Parcel 8-5-190.1); thence with said other land of PNGI Charles Town Gaming
Limited Liability Company N 35° 32’12” W —9.92’ to a point; thence continuing
with said other land of PNGI Charles Town Gaming Limited Liability Company (and
then another parcel thereof being Tax Parcel 8.5-189) for the following two
courses:

N 19° 37’28” W —915.17’ to a point; thence

S 85° 42’05” W —292.06’ to an iron pin found in the northeastern boundary of an
unnamed alley of unspecified width; thence with the boundary of said alley N 15°
35’17” W —34.27’ to an iron pin set; corner to other land of PNGI Charles Town
Gaming Limited Liability Company (Tax Parcel 2-8-3 (D)) ; thence with said other
land of PNGI Charles Town Gaming Limited Liability Company for the following two
courses: N 86° 12’02” E — 1370.00’ to an point; thence S 13° 04’34” W —591.58’
to an iron pin found in the northwestern boundary of Racetrack Road; thence with
said road boundary for the following two courses: S 57° 25’10” W — 723.39’ to an
iron pin found ; thence S 58° 12’20” W — 11.79’ to the beginning

 

Containing 15.1383 Acres

 

Tax Parcel 2-8-11

 

Being a portion of “Tract No. 1” conveyed to PNGI Charles Town Gaming Limited
Liability Company by deed dated January 15, 1997 of record in the aforesaid
clerk’s office in Deed Book 852 at Page 313, and as later merged with additional
lands per DBV 1004 P 146, dated February 8, 2005, as well as DBV 23 P 56, dated
October 6, 2006. The said land fronts the northwestern boundary of WV State
Route 51 (Old US Route 340), about 715 feet northeast of its intersection with
Court Street in the Charles Town Magisterial District, Jefferson County, West
Virginia and is bounded as follows:

 

Beginning at an iron pin set in the northwestern boundary of WV State Route 51,
corner to Hunters Hill, LLC; thence with Hunters Hill, LLC and then other land
of PNGI Charles Town Gaming Limited Liability Company (East North Street —
Vacated) N 24° 39’16” W — 496.42’ to an iron pin found; thence S 63° 06’08” W
—50.22’ to an iron pin found; thence S 70° 21’08” W —297.90’ to an iron pin
found; thence N 24° 38’52” W —3.30’ to an iron pin found; thence N 11° 18’33” W
—30.27’ to an iron pin found; thence S 70° 59’01” W —215.55’ to a nail found;
thence N 18° 30’59” W —83.07’ to an iron pin found; thence N 23° 00’59” W
—199.44’ to a point; thence N 23° 00’59” W — 140.02’ to an iron pin found;
thence 277.96’ along the arc of a curve to the left, having a radius of 1452.69’
and a chord bearing N 22° 11’35” E for a distance of 277.53’ to an iron pin
found, thence N 16° 42’41” E — 1382.70’ to an iron pin set in the southeastern
boundary of County Route 17/4 (now posted as Racetrack Road, formerly known as
Flowing Springs Road); thence with said road boundary for the following nine
courses:

 

N 80° 02’39” E — 930.40’ to a drill hole set in concrete paving; thence

N 03° 02’32” W — 10.43’ to a drill hole set in concrete paving; thence

N 58° 24’04” E — 380.66’ to an iron pin found; thence

N 57° 48’54” E — 487.26’ to an iron pin found; thence

N 32° 11’07” W — 5.00’ to an p-k nail set; thence

N 57° 48’53” E — 292.00’ to an iron pin found; thence

N 57° 48’53” E — 120.88’ to an iron pin found; thence

S 33° 15’02” E — 14.92’ to a concrete highway monument found; thence

 

286.21’ along the arc of a curve to the right, having a radius of 145.99’ and a
chord bearing S 66° 20’ 53” E for a distance of 242.53’, to a concrete highway
monument found in the western boundary of County Route 17 (Flowing Springs
Road); thence with said Flowing Springs Road boundary for the following two
courses:

S 77° 17’18” W — 15.01’ to a concrete highway monument found ; thence

S 11° 24’04” E — 1517.82’ to an iron pin found; thence

S 59° 34’32” W — 380.02’ to an iron pin found in common with other land of PNGI
Charles Town Gaming Limited Liability Company (Tax Parcel 2-8-11.1) ; thence
along said common property line S 59° 35’11” W — 65.60’ to a point; thence
continuing along said common line

N 30° 25’28” W — 259.91’ to a point; thence continuing along said common line S
59° 41’19” W — 329.08’ to a point; thence continuing along said common line S
62° 11’21” W — 503.28’ to a point; thence continuing along said common line S
16° 39’09” E — 62.35’ to a point; thence continuing along said common line S 81°
42’52” E —

 

B-55

--------------------------------------------------------------------------------


 

516.32’ to a point; thence continuing along said common line 92.25’ along the
arc of a curve to the right, having a radius of 294.00’ and a chord bearing S
72° 43’ 34” E for a distance of 91.87’, to a point; thence continuing along said
common line 43.85’ along the arc of a curve to the left, having a radius of
35.00’ and a chord bearing N 80° 22’ 12” E for a distance of 41.04’, to a point;
thence continuing along said common line 196.04’ along the arc of a curve to the
right, having a radius of 527.50’ and a chord bearing N 55° 07’ 26” E for a
distance of 194.91’, to a point; thence continuing along said common line N 65°
46’14” E — 152.40’ to a point in common with lands of RJ Sepco, Inc., DBV 856, P
133, Parcel 2-8-11.5; thence along said common property line S 11° 24’13” E —
142.82’ to an iron pin found along the north boundary of East Washington Street,
State Route 51; thence west along north boundary of East Washington Street S 59°
36’46” W — 301.39’ to a nail found; thence S 59° 48’45” W — 597.12’ to a
concrete highway monument found; thence S 14° 49’23” W — 62.09’ to an iron pin
found; thence S 65° 37’45” W — 2.57’ to an iron pin found in common with lands
of Jefferson Security Bank, DBV 594 P 734, Tax Parcel 2-8-11.4; thence along
said common line N 16° 39’09” W — 246.38’ to an iron pin found; thence
continuing along said common line S 66° 03’40” W — 233.97’ to a point in common
with Marcus Enterprises, LLC, DBV 1022 P 77, Tax Parcel 3-7-31; thence along
said common line N 17° 25’51” W — 319.61’ to an iron pin set; thence continuing
along said common line S 61° 24’14” W — 121.60’ to a point where a corner pin
was unable to be set due to an underground obstruction that is also in common
with lands of Turf, LLC, DBV 923 P 40, Tax Parcel 3-7-29; thence continuing
along said common line S 61° 44’54” W — 284.31’ to an iron pin found; thence
continuing along said common line S 62° 08’45” W — 271.66’ to an iron pin set;
thence continuing along said common line S 24° 37’44” E — 518.48’ to an iron pin
set also in common with northern boundary of East Washington Street, State Route
51; thence along said ; thence along northern boundary of East Washington Street
S 65° 37’45” W — 496.42’ to an iron pin set and the point of beginning

 

Containing 114.1071 Acres

 

Being all of “Parcel One” conveyed to PNGI Charles Town Gaming Limited Liability
Company by deed dated July 25, 1997, in Deed Book 869 at Page 413, and later
merged with Tax Parcel 2-8-11 (Part B) per DBV 1004-147, dated February 9, 2005.

Previous Tax Parcel 2-8-13 (Part B)

 

Being all of “Parcel Two” conveyed to PNGI Charles Town Gaming Limited Liability
Company by deed dated July 25, 1997, in Deed Book 869 at Page 413, and later
merged with Tax Parcel 2-8-11 (Part B) per DBV 1004-147, dated February 9, 2005.

 

Previous Tax Parcel 3-2-209

 

Being all of ‘“Parcel Three’ “conveyed to PNGI Charles Town Gaming Limited
Liability Company by deed dated July 25, 1997, in Deed Book 869 at Page 413, and
later merged with Tax Parcel 2-8-11 (Part B) per DBV 1004-147, dated February 9,
2005

Previous East North Street (Vacated) (No Tax Parcel Number assigned)

Being all of the land conveyed to PNGI Charles Town Gaming Limited Liability
Company by deed dated May 21. 2001, in Deed Book 949 at Page 417, and later
merged with Tax Parcel 2-8-11 (Part B) per DBV 1004-147, dated February 9, 2005.

 

Tax Parcel 2-8-2 [ FORMERLY DESIGNATED AS TAX PARCEL 2-8-11(C) ]

 

Being all of “Parcel 16” described by plat dated July 18, 1983 and revised
August 23, 1983 of record in the aforesaid clerk’s office in Plat Book 6 at
Page 57 and being a portion of “Tract No. 2” conveyed to PNGI Charles Town
Gaming Limited Liability Company by deed dated January 15, 1997 of record in the
aforesaid clerk’s office in Deed Book 852 at Page 313. The said land fronts the
eastern boundary of an unnamed alley of unspecified width, lying at the
northeastern terminus of Tenth Avenue and Railroad Avenue (unopened) in the
Charles Town Magisterial District, Jefferson County, West Virginia and is
bounded as follows:

Beginning at an iron pin found at an old post stump in the eastern boundary of
an unnamed alley of unspecified width at the northeastern terminus of Railroad
Avenue and in the northwestern boundary of the B&O Railroad; thence with the
boundary of said alley N 15° 43’57” W — 1590.50’ (passing the eastern terminus
of Tenth Avenue along this course) to a corner fence post found in a line of
Ronald E. Shaeffer, etc. al; thence with Shaeffer S 75° 02’11” E — 1305.47’ to
an iron pin found in the northwestern boundary of the CSX Railroad; thence with
said Railroad boundary for the following four courses:

 

S 37° 48’41” W — 811.13’ to an iron pin found at the point of curvature of a
curve to the left; thence 566.36’ along the arc of said curve, having a radius
of 2662.58’ and a chord bearing S 31° 43’04” W for a distance of 565.30’ to an

 

B-56

--------------------------------------------------------------------------------


 

iron pin found; thence N 64° 22’34” W — 2.00’ to an iron pin found; thence
80.40’ along the arc of a curve to the left, having a radius of 2664.58’ and a
chord bearing S 24° 45’34” W for a distance of 80.40’ to the beginning

 

Containing 19.6016 Acres

 

Portion of Tax Parcel 2-8-3 (Part B)

 

Being a portion of “Tract No. 2” conveyed to PNGI Charles Town Gaming Limited
Liability Company by deed dated January 15, 1997 of record in the aforesaid
clerk’s office in Deed Book 852 at Page 313. The said land fronts the
northeastern quadrant of the intersection of WV State Route 9 and County Route
17/8 in the Charles Town Magisterial District, Jefferson County, West Virginia
and is bounded as follows:

 

Beginning at an iron pin found in the northern boundary of County Route 17/8 at
its intersection with WV State Route 9; thence with said Route 9 boundary N 19°
07’17” W — 1287.19’ to an iron pin found on curve in the southern boundary of
the B&O Railroad (said rebar being located S 19° 07’17” E — 21.45’ of a 5/8”
iron rebar with WVDOH cap found); thence with said railroad boundary for the
following three courses:

 

520.86’ along the arc of a curve to the right, having a radius of 2123.79’ and a
chord bearing N 81° 15’32” E for a distance of 519.56’ to an iron pin found;
thence

N 01° 42’55” W — 7.00’ to an iron pin found`; thence

704.24’ along the arc of a curve to the right, having a radius of 2130.79’ and a
chord bearing S 82° 14’48” E for a distance of 701.04’ to an iron pin found in
the northwestern boundary of County Route 17 (Flowing Springs Road); thence with
said road boundary for the following five courses:

S 23° 55’33” W — 323.36’ to an iron pin found; thence

S 26° 49’40” W — 290.35’ to an iron pin found; thence

S 61° 31’21” E — 5.00’ to an iron pin found; thence

S 33° 39’23” W — 486.93’ to an iron pin found; thence

S 29° 43’02” W — 137.51’ to a concrete highway monument found in the northern
boundary of County Route 17/8; thence with said road boundary for the following
two courses:

S 50° 25’22” W — 160.26’ to a concrete highway monument found; thence

S 70° 32’43” W — 71.03’ to the beginning

 

Containing 20.5865 Acres

 

Portion of Tax Parcel 2-8-3 (Part C)

 

Being a portion of “Tract No. 2” conveyed to PNGI Charles Town Gaming Limited
Liability Company by deed dated January 15, 1997 of record in the aforesaid
clerk’s office in Deed Book 852 at Page 313. The said land fronts the
southwestern quadrant of the intersection of WV State Route 9 and County Route
17/7 in the Charles Town Magisterial District, Jefferson County, West Virginia
and is bounded as follows:

 

Beginning at an iron pin found in the western boundary WV State Route 9 at its
intersection with the southeastern boundary of County Route 17/7; thence with
said Route 9 boundary S 08° 43’47” E — 255.65’ to an iron pin found, corner to
J. Gordon Kincheloe, et ux; thence with Kincheloe N 75° 01’46” W — 224.40’ to an
iron pin found in the southeastern boundary of County Route 17/7 (said rebar
being located N 42° 48’58” E — 379.77’ of a concrete highway monument found);
thence with said road boundary N 42° 25’39” E — 263.80’ to the beginning

 

Containing 0.6029 Acres

 

Portion of Tax Parcel 2-8-3 (Part D)

 

Being a portion of “Tract No. 2” conveyed to PNGI Charles Town Gaming Limited
Liability Company by deed dated January 15, 1997 of record in the aforesaid
clerk’s office in Deed Book 852 at Page 313. The said land fronts the
northwestern quadrant of the intersection of County Route 17/7 and County Route
17/4 (now posted as Racetrack Road, formerly Flowing Springs Road) in the
Charles Town Magisterial District, Jefferson County, West Virginia and is
bounded as follows:

 

Beginning at an iron pin found in the western boundary of county route 17/7 at
its intersection with the northwestern boundary of Racetrack Road; thence with
said Racetrack Road boundary with the following two courses: S 54° 00’02” W —
150.34’ to a 5/8” iron pin found; thence

 

B-57

--------------------------------------------------------------------------------


 

S 57° 25’10” W — 1.63’ to an iron pin found, corner to other land of PNGI
Charles Town Gaming Limited Liability Company (Tax Parcel 2-8-11 (A)) thence
with said other land of PNGI Charles Town Gaming Limited Liability Company for
the following two courses:

N 13° 04’34” E — 591.58’ to a point; thence

S 86° 12’02” W — 1370.00’ to an iron pin set in the northeastern boundary of an
unnamed 20’alley; thence with the said boundary of said alley and then John D.
McKee, et al

N 15° 39’12” W — 346.71’ to an iron pin set on curve in the southeastern
boundary of the CSX Railroad; thence with said railroad boundary for the
following three courses:

684.21’ along the arc of a curve to the right, having a radius of 2626.58’ and a
chord bearing N 30° 20’56” E for a distance of 682.27’ to an iron pin found at
the point of tangency; thence

N 37° 48’41” E — 1513.70’ to an iron pin found at the point of curvature of a
curve to the right; thence

1095.67’ along the arc of a curve, having a radius of 2130.79’ and a chord
bearing N 52° 32’33” E for a distance of 1083.64’ to an iron pin found in the
western boundary of WV State Route 9; thence with said Route 9 boundary for the
following four courses:

S 24° 35’36” E — 154.08’ to an iron pin found; thence

S 18° 35’35” E — 106.54’ to an iron pin found; thence

S 17° 45’21” E — 408.41’ to an iron pin found; thence

S 18° 07’45” E — 611.39’ to an iron pin found in the northwestern boundary of
County Route 17/7; thence with said County Route 17/7 boundary for the following
six courses:

S 53° 46’56” W — 160.24’ to a concrete highway monument found; thence

S 41° 11’03” W — 423.50’ to an iron pin found; thence

S 43° 52’24” W — 278.22’ to a concrete highway monument found; thence

S 31° 25’15” W — 412.01’ to a concrete highway monument found; thence

S 13° 22’36” W — 737.39’ to an iron pin set; thence

S 21° 25’19” W — 300.51’ to the beginning

 

Containing 85.0674 Acres

 

Portion of Tax Parcel 2-8-3 (Part E)

 

Being a portion of “Tract No. 2” conveyed to PNGI Charles Town Gaming Limited
Liability Company by deed dated January 15, 1997 of record in the aforesaid
clerk’s office in Deed Book 852 at Page 313. The said land fronts the eastern
boundary of County Route 17/7, about 65’ north of its intersection with County
Route 17(Flowing Springs Road) in the Charles Town Magisterial District,
Jefferson County, West Virginia and is bounded as follows: Beginning at an iron
pin found in the eastern boundary of County Route 17/7, corner to other land of
PNGI Charles Town Gaming Limited Liability Company (Tax Parcel 2-8-5); thence
with said County Route 17/7 boundary with the following three courses:

 

N 17° 14’10” W — 32.25’ to a concrete highway monument found; thence

N 07° 47’59” E — 419.61’ to a concrete highway monument found; thence

N 10° 40’38” E — 217.23’ to a concrete highway monument found, corner to other
land of PNGI Charles Town Gaming Limited Liability Company (Tax Parcel 2-8-5);
thence with said other land of PNGI Charles Town Gaming

Limited Liability Company

S 07° 33’49” W — 665.79’ to the beginning

 

Containing 0.1559 Acres

 

Tax Parcel 8-5-190

 

Being all of Lot 1 as depicted on “Plat Showing Lots 1-4 NP3-B Property, L.P.”
dated July 31, 1998 of record in the aforesaid clerk’s office in Deed Book 912
at Page 415 and being all of the land conveyed to Penn National Gaming of West
Virginia, Inc. by deed dated September 28, 1999 of record in the aforesaid
clerk’s office in Deed Book 930 at Page 675. The said land fronts the
northwestern boundary of County Route 17/4 (now posted as Racetrack Road,
formerly known as Flowing Springs Road) about 210 feet northeast of its
intersection with Forrest Street in the Corporation of Ranson, West Virginia and
is bounded as follows:

 

Beginning at a T-bar found in the northwestern boundary of Racetrack Road,
corner to Paul L. Horn; thence with Horn for the following two courses:

 

B-58

--------------------------------------------------------------------------------


 

N 21° 28’24” W — 74.71’ to a point; thence

S 74° 19’04” W — 19.38’ to a point in the eastern boundary of an unnamed alley
of varying width; thence with the boundary of said alley for the following two
courses:

N 15° 40’55” W — 59.64’ to a point; thence

N 24° 48’49” E — 4.62’ to a point, thence for the following two courses:

N 24° 48’49” E — 82.72’ to a point; thence

N 57° 19’00” E — 102.02’ to an iron pin found in a line of PNGI Charles Town
Gaming Limited Liability Company (Tax Parcel 8-5-189); thence PNGI Charles Town
Gaming Limited Liability Company S 18° 38’49” E — 185.48’ to an iron pin found
in the northwestern boundary of Racetrack Road; thence with said road boundary
for the following three courses:

S 58° 14’17” W — 0.91’ to a point; thence

S 31° 45’43” E — 5.00’ to a T-bar found; thence

S 58° 14’17” W — 143.09’ to the beginning

 

Containing 0.6277 Acres

 

Tax Parcel 8-5-158

 

Being all of Lots 1 through 4 as depicted on “Plat Showing Lots 1-8 a
Resubdivision of Lots 1, 2, 5, 6, and 18 through 25, Block 98, NP3-B Property,
L.P.” of record in the aforesaid clerk’s office in Deed Book 884 at Page 645 and
being a portion of the land conveyed to PNGI Charles Town Gaming Limited
Liability Company by deed dated December 9, 1998 of record in the aforesaid
clerk’s office in Deed Book 922 at Page 27. The said land fronts the
northwestern boundary of Fifth Avenue about 230 feet southwest of its
intersection with Forrest Street in the Corporation of Ranson, West Virginia and
is bounded as follows:

 

Beginning at an iron pin found in the northwestern boundary of Fifth Avenue,
corner to Caleb Pascal; thence with said Fifth Avenue boundary S 64° 26’11” W —
339.97’ to an iron pin found in the eastern boundary of an unnamed alley of
varying width; thence with the boundary of said alley N 15° 57’09” E — 166.94’
to an iron pin found in the southeastern boundary of an unnamed 20’ alley;
thence with the boundary of said alley N 64° 26’09” E — 229.30’ to an iron pin
found, corner to Caleb Pascal; thence with Pascal S 25° 34’14” E — 125.00’ to
the beginning

 

Containing 0.8168 Acre

 

Tax Parcel 8-5-165

 

Being all of Lots 5 & 6 as depicted on “Plat Showing Lots 1-8 a Resubdivision of
Lots 1, 2, 5, 6, and 18 through 25, Block 98, NP3-B Property, L.P.” of record in
the aforesaid clerk’s office in Deed Book 884 at Page 645 and being a portion of
the land conveyed to PNGI Charles Town Gaming Limited Liability Company by deed
dated December 9, 1998 of record in the aforesaid clerk’s office in Deed Book
922 at Page 27. The said land fronts the southeastern boundary of Sixth Avenue
about 320 feet southwest of its intersection with Forrest Street in the
Corporation of Ranson, West Virginia and is bounded as follows:

 

Beginning at an iron pin found in the southeastern boundary of Sixth Avenue,
corner to Charlotte M. Vanpelt, et al; thence with Vanpelt S 25° 15’44” E —
125.00’ to an iron rebar with cap found in the northwestern boundary of an
unnamed 20’ alley; thence with the boundary of said alley S 64° 44’12” W —
174.56’ to an iron rebar with cap found in the eastern boundary of an unnamed
alley of varying width; thence with the boundary of said alley N 16° 15’22” E —
166.95’ to an iron rebar with cap found in the southeastern boundary of Sixth
Avenue; thence with Sixth Avenue boundary N 64° 44’11” E — 63.90’ to the
beginning

 

Containing 0.3421 Acre

 

LESS AND EXCEPT the land conveyed to the West Virginia Department of
Transportation, Division of Highways by Deed dated March 7, 2012 and recorded in
Deed Book 1117, page 112.

 

Tax Parcel 8-5-163

 

Being all of Lots 7 & 8 as depicted on “Plat Showing Lots 1-8 a Resubdivision of
Lots 1, 2, 5, 6, and 18 through 25, Block 98, NP3-B Property, L.P.” of record in
the aforesaid clerk’s office in Deed Book 884 at Page 645 and being a

 

B-59

--------------------------------------------------------------------------------


 

portion of the land conveyed to PNGI Charles Town Gaming Limited Liability
Company by deed dated December 9, 1998 of record in the aforesaid clerk’s office
in Deed Book 922 at Page 27. The said land fronts the southeastern boundary of
Sixth Avenue about 260 feet southwest of its intersection with Forrest Street in
the Corporation of Ranson, West Virginia and is bounded as follows:

 

Beginning at an iron pin found in the southeastern boundary of Sixth Avenue,
corner to Charlotte M. Vanpelt, et al; thence with said Sixth Avenue boundary N
64° 44’11” E — 79.99’ to an iron pin found in the western boundary of an unnamed
20’ alley; thence with the boundary of said alley S 16° 10’20” E — 126.59’ to an
iron pin found in the northwestern boundary of an unnamed 20’ alley; thence with
the boundary of said alley S 64° 44’12” W — 59.99’ to an iron pin found, corner
to Charlotte M. Vanpelt, et al; thence with Vanpelt N 25° 15’50” W — 125.00’ to
the beginning

 

Containing 0.2008 Acre

 

LESS AND EXCEPT the land conveyed to the West Virginia Department of
Transportation, Division of Highways by Deed dated March 7, 2012 and recorded in
Deed Book 1117, page 112.

 

Tax Parcel 8-5-171

 

Being all of Lots 5 through 11 as depicted on “Plat Showing Lots 4-11 a
Resubdivision of Lots 21-33, Block 113, NP3-B Property, L.P.” of record in the
aforesaid clerk’s office in Deed Book 884 at Page 639 and being a portion of the
land conveyed to PNGI Charles Town Gaming Limited Liability Company by deed
dated December 9, 1998 of record in the aforesaid clerk’s office in Deed Book
922 at Page 27. The said land fronts the northwestern quadrant of the
intersection of Sixth Avenue and Forrest Street in the Corporation of Ranson,
West Virginia and is bounded as follows:

 

Beginning at an iron pin found in the northwestern boundary of Sixth Avenue at
its intersection with the western boundary of Race Track Street; thence with
said Sixth Avenue boundary S 64° 44’18” W — 126.57’ to an iron pin found in the
eastern boundary of an unnamed 20’ alley; thence with the boundary of said alley
N 16° 10’22” W — 232.06’ to an iron pin found in the eastern boundary of an
unnamed alley of varying width; thence with the boundary of said alley N 16°
45’51” E — 69.16’ to an iron pin found, corner to Gary G. Ingenito, et ux;
thence with Ingenito

 

N 73° 49’39” E — 87.38’ to an iron pin found in the western boundary of Race
Track Street; thence with said Race Track Street boundary S 16° 10’20” E —
270.11’ to the beginning

 

Containing 0.7786 Acre

 

Portion of Tax Parcel 8-5-166 (Lot 1)

 

Being all of Lot 1 as depicted on “Plat Showing Lots 1-2 a Resubdivision of Lots
34-37, Block 113, NP3-B Property, L.P.” of record in the aforesaid clerk’s
office in Deed Book 884 at Page 641 and being a portion of the land conveyed to
PNGI Charles Town Gaming Limited Liability Company by deed dated December 9,
1998 of record in the aforesaid clerk’s office in Deed Book 922 at Page 27. The
said land fronts the northwestern boundary of Sixth Avenue about 175 feet
southwest of its intersection with Forrest Street in the Corporation of Ranson,
West Virginia and is bounded as follows:

 

Beginning at an iron pin found in the northwestern boundary of Sixth Avenue at
its intersection with the western boundary of an unnamed 20’ alley; thence with
said Sixth Avenue boundary S 64° 41’44” W — 149.57’ to an iron pin found in the
eastern boundary of an unnamed alley of varying width; thence with the boundary
of said alley N 16° 44’30” E — 128.69’ to an iron pin found in the southern
boundary of an unnamed 20’ alley; thence with the boundary of said alley N 73°
49’49” E — 77.75’ to an iron pin found in the western boundary of an unnamed 20’
alley; thence with said alley S 16° 10’20” E — 84.29’ to the beginning

 

Containing 0.2393 Acre

 

Portion of Tax Parcel 8-5-166 (Lot 2)

 

Being all of Lot 2 as depicted on “Plat Showing Lots 1-2 a Resubdivision of Lots
34-37, Block 113, NP3-B Property, L.P.” of record in the aforesaid clerk’s
office in Deed Book 884 at Page 641 and being a portion of the

 

B-60

--------------------------------------------------------------------------------


 

land conveyed to PNGI Charles Town Gaming Limited Liability Company by deed
dated December 9, 1998 of record in the aforesaid clerk’s office in Deed Book
922 at Page 27. The said land lies between three unnamed alleys about 135 feet
northwest of Sixth Avenue in the Corporation of Ranson, West Virginia and is
bounded as follows: Beginning at an iron pin found in the northwestern boundary
of an unnamed 20’ alley at its intersection with a second unnamed 20’ alley;
thence with the boundary of the first said alley

 

S 73° 49’32” W — 64.73’ to an iron pin found in the eastern boundary of an
unnamed alley of varying width; thence with the boundary of said alley N 16°
44’30” E — 119.12’ to an iron pin found in the western boundary of an unnamed
20’ alley; thence with the boundary of said alley

 

S 16° 10’20” E — 100.00’ to the beginning

 

Containing 0.0743 Acre

 

Tax Parcel 8-5-149.1

 

Being all of Lot 1 as depicted on “Plat Showing Lots 1-2 a Resubdivision of Lots
8-13, Block 96, NP3-B Property, L.P.” of record in the aforesaid clerk’s office
in Deed Book 884 at Page 646 and being a portion of the land conveyed to PNGI
Charles Town Gaming Limited Liability Company by deed dated December 9, 1998 of
record in the aforesaid clerk’s office in Deed Book 922 at Page 27. The said
land fronts the southeastern boundary of Fifth Avenue about 380 feet southwest
of its intersection with Forrest Street in the Corporation of Ranson, West
Virginia and is bounded as follows:

 

Beginning at an iron pin found in the southeastern boundary of Fifth Avenue,
corner to other land of PNGI Charles Town Gaming Limited Liability Company (Tax
Parcel 8-5-149); thence with said other land of PNGI Charles Town Gaming Limited
Liability Company S 25° 14’56” E — 125.00’ to a point in the northwestern
boundary of an unnamed 20’ alley; thence with the boundary of said alley S 64°
44’52” W — 68.00’ to an iron pin found in the northeastern boundary of a second
unnamed 20’ alley; thence with the boundary of said alley N 25° 15’11” W —
125.00’ to an iron pin found in the southeastern boundary of Fifth Avenue;
thence with said Fifth Avenue boundary N 64° 44’57” E — 68.01’ to the beginning

 

Containing 0.1952 Acre

 

Tax Parcel 8-5-149

 

Being all of Lot 2 as depicted on “Plat Showing Lots 1-2 a Resubdivision of Lots
8-13, Block 96, NP3-B Property, L.P.” of record in the aforesaid clerk’s office
in Deed Book 884 at Page 646 and being a portion of the land conveyed to PNGI
Charles Town Gaming Limited Liability Company by deed dated December 9, 1998 of
record in the aforesaid clerk’s office in Deed Book 922 at Page 27. The said
land fronts the southeastern boundary of Fifth Avenue about 270 feet southwest
of its intersection with Forrest Street in the Corporation of Ranson, West
Virginia and is bounded as follows:

 

Beginning at an iron pin found in the southeastern boundary of Fifth Avenue,
corner to Mason Springs, LLC; thence with Mason Springs, LLC S 25° 14’56” E —
125.00’ to an iron pin found in the northwestern boundary of an unnamed 20’
alley; thence with the boundary of said alley S 64° 44’52” W — 112.00’ to a
point, corner to other land of PNGI Charles Town Gaming Limited Liability
Company (Tax Parcel 8-5-149.1); thence with said other land of PNGI Charles Town
Gaming Limited Liability Company N 25° 14’56” W — 125.00’ to an iron pin found
in the southeastern boundary of Fifth Avenue; thence with said Fifth Avenue
boundary N 64° 44’57” E — 112.00’ to the beginning

 

Containing 0.3214 Acre

 

Portion of Tax Parcel 2-8-11.6

 

Being all of Lot 2 as depicted on “Plat Showing Lots 1-4, NP3-B Property, L.P.”
of record in the aforesaid clerk’s office in Deed Book 912 at Page 415 and being
a portion of the land conveyed to PNGI Charles Town Gaming Limited Liability
Company by deed dated December 9, 1998 of record in the aforesaid clerk’s office
in Deed Book 922 at Page 27. The said land fronts the northwestern boundary of
County Route 17/4 (now posted as Racetrack Road, formerly known as Flowing
Springs Road) about 395 feet northeast of its intersection with Forrest Street
in the Corporation of Ranson, West Virginia and is bounded as follows:

Beginning at a T-bar found in the northwestern boundary of Racetrack Road,
corner to other land of PNGI Charles

 

B-61

--------------------------------------------------------------------------------


 

Town Gaming Limited Liability Company (Tax Parcel 8-5-189); thence with said
other land of PNGI Charles Town Gaming Limited Liability Company for the
following two courses:

 

N 18° 38’49” W — 186.16’ to a point; thence

N 57° 19’00” E — 150.58’ to a point in a line of other land of PNGI Charles Town
Gaming Limited Liability Company (Tax Parcel 2-8-11(A)); thence with said other
land of PNGI Charles Town Gaming Limited Liability Company for the following two
courses:

S 19° 37’28” E— 177.72’ to a point; thence

S 35° 32’12” E — 9.92’ to a T-bar found in the northwestern boundary of
Racetrack Road; thence with said road boundary for the following two courses:

S 58° 12’20” W — 138.07’ to an iron pin set; thence

S 58° 14’17” W — 18.02’ to the beginning

 

Containing 0.6356 Acre

 

Portion of Tax Parcel 2-8-11.6

 

Being all of Lot 4 as depicted on “Plat Showing Lots 1-4, NP3-B Property, L.P.”
of record in the aforesaid clerk’s office in Deed Book 912 at Page 415 and being
a portion of the land conveyed to PNGI Charles Town Gaming Limited Liability
Company by deed dated December 9, 1998 of record in the aforesaid clerk’s office
in Deed Book 922 at Page 27. The said land fronts the northwestern boundary of
County Route 17/4 (now posted as Racetrack Road, formerly known as Flowing
Springs Road) about 355 feet northeast of its intersection with Forrest Street
in the Corporation of Ranson, West Virginia and is bounded as follows:

Beginning at an iron pin found in the northwestern boundary of Racetrack Road,
corner to other land of PNGI Charles Town Gaming Limited Liability Company (Tax
Parcel 8-5-190); thence with said other land of PNGI Charles Town Gaming Limited
Liability Company N 18° 38’49” W — 185.48’ to an iron pin found, corner to Paul
L. Horn; thence with Horn for the following two courses:

 

N 18° 38’49” W — 91.42’ to a T-bar found; thence

S 57° 19’00” W — 153.25’ to a nail found in the eastern boundary of an unnamed
alley of varying width; thence with the boundary of said alley

N 15° 40’52” W — 802.48’ to an iron pin found, corner to other land of PNGI
Charles Town Gaming Limited

Liability Company (Tax Parcel 2-8-11(A)); thence with said other land of PNGI
Charles Town Gaming Limited

Liability Company for the following two courses:

N 85° 42’05” E — 289.69’ to a point; thence

S 19° 37’28” E — 737.45’ to a point, corner to other land of PNGI Charles Town
Gaming Limited Liability

Company (Tax Parcel 8-5-190.1); thence with said other land of PNGI Charles Town
Gaming Limited Liability

Company for the following two courses:

S 57° 19’00” W — 150.58’ to a point; thence

S 18° 38’49” E — 186.16’ to a point in the northwestern boundary of Racetrack
Road; thence with said road boundary S 58° 14’17” W — 41.07’ to the beginning

 

Containing 5.6578 Acres

 

Tax Parcel 2-8-5

 

Being all of the land conveyed to PNGI Charles Town Gaming Limited Liability
Company by deed dated August 31, 2000 of record in the aforesaid clerk’s office
in Deed Book 940 at Page 485. The said land fronts the northeastern quadrant of
the intersection of County Route 17 (Flowing Springs Road) and County Route 17/7
in the Charles Town Magisterial District, Jefferson County, West Virginia and is
bounded as follows:

Beginning at a concrete highway monument found in the northwestern boundary of
Flowing Springs Road at its intersection with the eastern boundary of County
Route 17/7, thence with said boundary of County Route 17/7 N 17° 14’10” W —
10.43’ to an iron pin found, corner to other land of PNGI Charles Town Gaming
Limited Liability Company (Tax Parcel 2-8-3(E)); thence with said other land of
PNGI Charles Town Gaming Limited Liability Company N 07° 33’49” E — 665.79’ to a
concrete highway monument in the eastern boundary of County Route 17/7; thence
with said road boundary S 75° 54’27” E — 129.63’ to an iron pin found, corner to
J. Gordon Kincheloe; thence with Kincheloe S 75° 01’37” E — 52.18’ to an iron
pin found, corner to other land of PNGI Charles Town Gaming Limited Liability
Company (Tax Parcel 2-8-5.1); thence with said other land of PNGI Charles Town

 

B-62

--------------------------------------------------------------------------------


 

Gaming Limited Liability Company for the following six courses:

S 14° 48’45” W — 49.48’ to a point; thence

S 74° 58’44” E — 23.42’ to a point; thence

S 14° 24’42” W — 68.42’ to a point; thence

S 08° 00’23” W — 55.00’ to a point; thence

S 05° 11’18” W — 185.23’ to a point; thence

S 43° 07’54” E — 84.05’ to a point in the northwestern boundary of Flowing
Springs Road, thence with said road boundary for the following two courses:

S 46° 59’24” W — 114.60’ to an iron pin found; thence

S 58° 05’40” W — 238.97’ to the beginning

 

Containing 2.6923 Acres

 

Tax Parcel 2-8-5.1

 

Being all of the land conveyed to PNGI Charles Town Gaming Limited Liability
Company by deed dated September 13, 2000 of record in the aforesaid clerk’s
office in Deed Book 940 at Page 730. The said land fronts the northwestern
boundary of County Route 17 (Flowing Springs Road) about 430 feet northeast of
its intersection with County Route 17/7 in the Charles Town Magisterial
District, Jefferson County, West Virginia and is bounded as follows:

 

Beginning at a PK nail set in the northwestern boundary of Flowing Springs Road,
corner to other land of PNGI Charles Town Gaming Limited Liability Company (Tax
Parcel 2-8-5); thence with said other land of PNGI Charles Town Gaming Limited
Liability Company for the following six courses:

 

N 43° 07’54” W — 84.05’ to a point; thence

N 05° 11’18” E — 185.23’ to a point; thence

N 08° 00’23” E — 55.00’ to a point; thence

N 14° 24’42” E — 68.42’ to a point; thence

N 74° 58’44” W — 23.42’ to a point; thence

N 14° 48’45” E — 49.48’ to an iron pin found in a line of J. Gordon Kincheloe;
thence with Kincheloe S 75° 02’23”

E — 307.85’ to an iron pin found in the northwestern boundary of Flowing Springs
Road; thence with said road boundary for the following three courses:

 

S 29° 46’39” W — 3.74’ to an iron pin found; thence

S 30° 03’13” W — 216.53’ to an iron pin found; thence

S 46° 59’24” W — 220.35 to the beginning

 

Containing 1.8196 Acres

 

Tax Parcel 8-5-187

 

Lot 3 containing 0.4466 acres, the same is designated and described on a plat
entitled “Plat showing Lots 1-3 a resubdivision of Lots 1-10, Block 97, NP3-B
Property, L.P.” made by Ed Johnson and Associates, Inc., said plat being
recorded in the aforesaid Clerk’s Office in Deed Book 912 at page 413.

 

AND BEING a portion of the real estate conveyed from Paul Horn to PNGI Charles
Town Gaming, LLC by deed dated March 23, 2006, and recorded in the aforesaid
Clerk’s Office in Deed Book 1021 at page 113. The said land fronts the eastern
boundary of Forrest Street about 200’ north of its intersection with County
Route 17/4 (now posted as Racetrack Road, formerly known as Flowing Springs
Road) in the Corporation of Ranson, West Virginia, and is bounded as follows:

 

Beginning at a ring in asphalt macadam found in the eastern boundary of Race
Track Street, in line of other land of PNGI Charles Town Gaming Limited
Liability Company (Tax Parcel 8-5-188.1); thence with said Forrest Street
boundary N 15° 47’23” W — 120.00’ to an iron pin found, corner to Louis T.
Spears and Stephen Spears; thence with Spears N 74° 13’55” E — 3.01’ to an iron
pin found; thence

N 74° 12’37” E — 125.00’ to an iron pin found; thence

N 74° 12’37” E — 3.00’ to a point in the western boundary of an unnamed alley of
varying width; thence with the boundary of said alley for the following three
courses:

S 15° 47’23” E — 123.65’ to a nail found; thence

S 74° 12’37” W — 3.00’ to a ring in asphalt macadam found; thence

 

B-63

--------------------------------------------------------------------------------


 

S 15° 47’23” E — 45.14’ to a nail found, corner with other land of PNGI Charles
Town Gaming Limited Liability Company (Tax Parcel 8-5-188); thence with PNGI
Charles Town Gaming Limited Liability Company S 75° 19’22” W — 77.37’ to a
point; in line of other land of PNGI Charles Town Gaming Limited Liability
Company (Tax Parcel 8-5-188.1); thence with PNGI Charles Town Gaming Limited
Liability Company for the following two courses:

N 16° 02’39” W — 47.29’ to a nail found; thence

S 74° 12’37” W — 50.44’ to the beginning

 

Containing 0.4466 Acres

 

Tax Parcel 8-5-188

 

Being all of Lot 2 “ Commercial Use”, containing 0.3202 acres, as the same is
designated and described on a plat entitled “Plat showing Lots 1-3 a
resubdivision of Lots 1-10, Block 97, NP3-B Property, L.P.” made by Ed Johnson
and Associates, Inc., said plat being recorded in the aforesaid Clerk’s Office
in Deed Book 912 at page 413. AND BEING a portion of the real estate conveyed
from Paul Horn to PNGI Charles Town Gaming, LLC by deed dated March 23, 2006,
and recorded in the aforesaid Clerk’s Office in Deed Book 1021 at page 113. The
said land fronts the northeast quadrant of County Route 17/4 (now posted as
Racetrack Road, formerly known as Flowing Springs Road) and Forrest Street, in
the Corporation of Ranson, West Virginia and is bounded as follows: Beginning at
a P-K nail set in asphalt in the northern boundary of Racetrack Road at its
intersection with the eastern boundary of Race Track Street; thence with Race
Track Street

N 15° 47’23” W — 57.00’ to a point, corner with other land of PNGI Charles Town
Gaming Limited Liability Company (Tax Parcel 8-5-188.1); thence with PNGI
Charles Town Gaming Limited Liability Company for the following two courses:

N 74° 42’23” E — 50.99’ to a nail found; thence

N 16° 02’39” W — 76.34’ to a point, corner with other land of PNGI Charles Town
Gaming Limited Liability Company (Tax Parcel 8-5-187); thence with PNGI Charles
Town Gaming Limited Liability Company N 75° 19’22” E — 77.37’ to a nail found in
the western boundary of an unnamed alley of varying width; thence with the
boundary of said alley S 15° 47’23” E — 144.85’ to a P-K nail set in the
northern boundary of Racetrack Road; thence with the boundary of said Racetrack
Road S 80° 12’37” W — 125.69’ to a P-K nail set; thence S 80° 12’37” W — 3.02’to
the beginning

 

Containing 0.3202 Acres

 

Tax Parcel 8-5-188.1

 

Being all of Lot 1 “Office Use”, containing 0.1437 acres, as the same is
designated and described on a plat entitled “Plat showing Lots 1-3 a
resubdivision of Lots 1-10, Block 97, NP3-B Property, L.P.” made by Ed Johnson
and Associates, Inc., said plat being recorded in the aforesaid Clerk’s Office
in Deed Book 912 at page 413. AND BEING a portion of the real estate conveyed
from Paul Horn to PNGI Charles Town Gaming, LLC by deed dated March 23, 2006,
and recorded in the aforesaid Clerk’s Office in Deed Book 1021 at page 113. The
said land fronts the eastern boundary of an unnamed alley of varying width about
240’ north of its intersection with County Route 17/4 (now posted as Racetrack
Road, formerly known as Flowing Springs Road) in the Corporation of Ranson, West
Virginia, and is bounded as follows:

 

Beginning at a point in the eastern boundary of Race Track Street, in line of
other land of PNGI Charles Town Gaming Limited Liability Company (Tax Parcel
8-5-188); thence with said Race Track Street boundary N 15° 47’25” W — 123.19’
to a ring in asphalt macadam found, corner to other land of PNGI Charles Town
Gaming Limited Liability Company (Tax Parcel 8-5-187); thence with PNGI Charles
Town Gaming Limited Liability Company for the following three courses:

N 74° 12’37” E — 50.44’ to a nail found; thence

S 16° 02’39” E — 123.63’ to a nail found; thence

N 74° 42’23” E — 50.99’ to the beginning.

 

B-64

--------------------------------------------------------------------------------


 

Containing 0.1437 Acres

 

Tax Parcel 8-5-189.1

 

Lot 3 containing 0.3505 acres, as the same is designated and described on a plat
entitled “Plat showing Lots 1-4, a resubdivision of Lots 1-10, Block 97, NP3-B
Property, L.P.” made by Ed Johnson and Associates, Inc., said plat being
recorded in the aforesaid Clerk’s Office in Deed Book 912 at page 415.

 

AND BEING a portion of the real estate conveyed from Paul Horn to PNGI Charles
Town Gaming, LLC by deed dated March 23, 2006, and recorded in the aforesaid
Clerk’s Office in Deed Book 1021 at page 113. The said land fronts the northeast
quadrant of County Route 17/4 (now posted as Racetrack Road, formerly known as
Flowing Springs Road) and an unnamed alley of varying width, in the Corporation
of Ranson, West Virginia and is bounded as follows:

 

Beginning at a point in the eastern boundary of unnamed alley; thence with the
boundary of said alley N 14° 29’41” W — 142.75’ to a nail found, corner to other
land of PNGI Charles Town Gaming Limited Liability Company (Tax Parcel 8-5-189);
thence with PNGI Charles Town Gaming Limited Liability Company for the following
two courses:

 

N 57° 19’00” E —153.29’ to a t-bar found; thence

S 18° 38’49” E — 91.42’ to an iron pin found, corner to other land of PNGI
Charles Town Gaming Limited Liability Company (Tax Parcel 8-5-190); thence with
PNGI Charles Town Gaming Limited Liability Company for the following three
courses:

S 57° 19’00” W — 102.02’ to a point; thence

S 24° 48’49” W — 87.34’ to the beginning.

 

Containing 0.3505 Acres

 

Tax Parcel 8-5-190.2

 

Being all of Lot A containing 0.0419 acres, as the same is designated and
described on a plat entitled “Plat showing Lots 1-3, NP3-B Property, L.P.” made
by Ed Johnson and Associates, Inc., said plat being recorded in the aforesaid
Clerk’s Office in Deed Book 912 at page 413.

 

AND BEING a portion of the real estate conveyed from Paul Horn to PNGI Charles
Town Gaming, LLC by deed dated March 23, 2006, and recorded in the aforesaid
Clerk’s Office in Deed Book 1021 at page 113. The said land fronts the northeast
quadrant of County Route 17/4 (now posted as Racetrack Road, formerly known as
Flowing Springs Road) and an unnamed alley of varying width, in the Corporation
of Ranson, West Virginia and is bounded as follows:

 

Beginning at a p-k nail set in the northern boundary of Racetrack Road at its
intersection with the eastern boundary of said unnamed alley; thence with the
boundary of said alley

 

N 15° 40’55” W — 81.29’ to a point, corner to other land of PNGI Charles Town
Gaming Limited Liability Company (Tax Parcel 8-5-190); thence with PNGI Charles
Town Gaming Limited Liability Company for the following two courses:

N 74° 19’04” E —19.38’ to a point; thence

S 21° 28’24” E — 74.41’ to a t-bar found in the northern boundary of Racetrack
Road; thence with said Racetrack Road boundary for the two following courses:

S 58° 14’39” W — 11.34’ to an iron pin set; thence

16.43’ along the arc of a curve to the right, having a radius of 317.15’, and a
chord bearing S 62° 02’35” W for a distance of 16.43’ to the beginning.

 

Containing 0.0419 Acres

 

Hollywood Casino Columbus, Columbus, OH

 

Situated in the Township of Franklin, County of Franklin, State of Ohio,
described as follows:

 

B-65

--------------------------------------------------------------------------------


 

Tract I

 

29.493 Acre Tract

 

Situated in the State of Ohio, County of Franklin, City of Columbus, being in
Virginia Military Survey Lots 1425 and 1482, and being all of the remainder of
an 112.581 acre tract conveyed to CD Gaming Ventures, Inc. as described in
Instrument Number 201002050015189, Tract I, all references being those of record
in the Franklin County, Ohio Recorder’s Office and being more particularly
described as follows:

 

Commencing at a monument (FCGS 1379) found at the centerline intersection of
West Broad Street (U.S. Route 40) (160’) and Georgesville Road (Width Varies);

 

Thence southerly, with the centerline of Georgesville Road, the west line of a
1.048 acre tract conveyed to Board of Franklin County Commissioners as described
in Instrument Number 200211270304863 and the west line of a 0.9921 acre tract
conveyed to Franklin County Commissioners as described in Instrument Number
201108170102936, South 07° 07’ 57” West, 1208.79 feet to the southwest corner of
said 0.9921 acre tract and the northwest corner of a 1.3699 acre tract conveyed
to Franklin County Commissioners as described in Instrument Number
201108170102922;

 

Thence easterly, with the south line of said 0.9921 acre tract and the north
line of said 1.3699 acre tract, North 87° 14’ 04” East, 91.36 feet to an iron
pin set at the southeast corner of said 0.9921 acre tract, the northeast corner
of said 1.3699 acre tract, the southwest corner of the remainder of a 34.521
acre tract conveyed to CD Gaming Future Expansion, LLC as described in
Instrument Number 201102140022643, the northwest corner of the remainder of said
112.581 acre tract, being in the easterly right-of-way line of Georgesville
Road, and being the TRUE POINT OF BEGINNING;

 

Thence easterly, with the north line of the remainder of said 112.581 acre tract
and the south line of the remainder of said 34.521 acre tract, North 87° 14’ 04”
East, 738.69 feet to an iron pin set at an angle point in said south and north
lines;

 

Thence easterly, continuing with the north line of the remainder of said 112.581
acre tract and the south line of the remainder of said 34.521 acre tract, South
82° 52’ 03” East, 546.17 feet to an iron pin set at an angle point in said south
and north lines;

 

Thence easterly, continuing with the north line of the remainder of said 112.581
acre tract and the south line of the remainder of said 34.521 acre tract, North
84° 53’ 46” East, 870.23 feet to an iron pin set at the northeast corner of the
remainder of said 112.581 acre tract, the southeast corner of the remainder of
said 34.521 acre tract, and the west line of Lot No. 36 of Alice Rita
Subdivision as recorded in Plat Book 46, Page 30;

 

Thence southerly, with the east line of the remainder of said 112.581 acre tract
and the west line of Lot Nos. 26-36 of said Alice Rita Subdivision, South 03°
14’ 07” East, 600.00 feet to an iron pin set at the southeast corner of the
remainder of said 112.581 acre tract and the northeast corner of the remainder
of a 24.936 acre tract conveyed to CD Gaming Parking, LLC as described in
Instrument Number 201102140022642;

 

Thence westerly, with the south line of the remainder of said 112.581 acre tract
and the north line of said 24.936 acre tract, North 88° 51’ 21” West, 1289.23
feet to an iron pin set at an angle point in said south and north lines;

 

Thence southwesterly, continuing with the south line of the remainder of said
112.581 acre tract and the north line of said 24.936 acre tract, South 52° 07’
57” West, 211.19 feet to an iron pin set at an angle point in said south and
north lines;

 

Thence westerly, continuing with the south line of the remainder of said 112.581
acre tract and the north line of said 24.936 acre tract, North 86° 16’ 42” West,
787.17 feet to an iron pin set at the southwest corner of the remainder of said
112.581 acre tract, the northwest corner of said 24.936 acre tract, the
southeast corner of said 1.3699 acre tract, and the northeast corner of a 1.2213
acre tract conveyed to Franklin

 

B-66

--------------------------------------------------------------------------------


 

County Commissioners as described in Instrument Number 201108170102930, being in
the easterly right-of-way line of Georgesville Road;

 

Thence northerly, with the easterly right-of-way line of Georgesville Road, the
west line of the remainder of said 112.581 acre tract, and the east line of said
1.3699 acre tract, North 07° 07’ 57” East, 346.52 feet to an angle point in said
right-of-way line, west line, and east line;

 

Thence westerly, with the easterly right-of-way line of Georgesville Road, the
west line of the remainder of said 112.581 acre tract, and the east line of said
1.3699 acre tract, North 82° 52’ 03” West, 15.00 feet to an angle point in said
right-of-way line, west line, and east line;

 

Thence northerly, with the easterly right-of-way line of Georgesville Road, the
west line of the remainder of said 112.581 acre tract, and the east line of said
1.3699 acre tract, North 07° 07’ 57” East, 262.92 feet to the TRUE POINT OF
BEGINNING, containing 29.493 acres more or less.

 

Subject to all legal rights-of-way and/or easements, if any of previous record.

 

All iron pins set are 5/8” rebar, 30” in length with a yellow plastic cap with
“EP FERRIS SURVEYOR 8230” inscribed on top.

 

Basis of Bearing: Bearings are based upon the Ohio State Plane Coordinate
System, South Zone, NAD83 (CORS 96). Said bearings originated from a field
traverse which was tied (referenced) to said coordinate system by GPS
observations and observations of selected stations in the Ohio Department of
Transportation Virtual Reference Station network. The portion of the centerline
of Georgesville Road, bearing North 07° 07’ 57” East, and all other bearings
upon this meridian, is designated the “basis of bearing” for this description.

 

The field survey for this boundary survey was conducted on 03-22-10 to 10-04-10.

 

This description was prepared by Matthew E. Ferris, Registered Surveyor
No. 8230, of E.P. Ferris & Associates, Inc. on January 23, 2014.

 

Tract II

 

24.936 Acre Tract

 

Situated in the State of Ohio, County of Franklin, Township of Franklin, being
in Virginia Military Survey Lots 1425 and 1482, and being part of an 112.581
acre tract conveyed to CD Gaming Ventures, Inc. as described in Instrument
Number 201002050015189, Tract I, all references being those of record in the
Franklin County, Ohio Recorder’s Office and being more particularly described as
follows:

 

Commencing at a monument (FCGS 1379) found at the centerline intersection of
West Broad Street (U.S. Route 40) (160’) and Georgesville Road (110’);

 

Thence southerly, with the centerline of Georgesville Road, the west line of a
1.048 acre tract conveyed to Board of Franklin County Commissioners as described
in Instrument Number 200211270304863 and the west line of said 112.581 acre
tract, South 07° 07’ 57” West, 1808.79 feet to a “MAG” nail set, being the True
Point of Beginning;

 

Thence easterly, crossing said 112.581 acre tract, South 86° 16’ 42” East,
892.36 feet to an iron pin set;

 

Thence northeasterly, continuing across said 112.581 acre tract, North 52° 07’
57” East, 211.19 feet to an iron pin set;

 

Thence easterly, continuing across said 112.581 acre tract, South 88° 51’ 21”
East, 1289.23 feet to an iron pin set in the east line of said 112.581 acre
tract, the west line of Lot No. 26 of Alice Rita Subdivision as

 

B-67

--------------------------------------------------------------------------------


 

recorded in Plat Book 46, Page 30 and on the corporation line of the City of
Columbus and Franklin Township;

 

Thence southerly, with said corporation line, the east line of said 112.581 acre
tract, and the west line of Lot No. 26 of said Alice Rita Subdivision, South 03°
14’ 07” East, 92.03 feet to a 5/8” rebar found capped “Woolpert” at the
southeast corner of said 112.581 acre tract and the northeast corner of a tract
of land conveyed to Camp Chase Industrial Railroad Corp. as described in
Official Record Volume 28363 F03, being on the west line of Lot No. 26 of said
Alice Rita Subdivision;

 

Thence southwesterly, with the south line of said 112.581 acre tract, and the
north line of said Camp Chase Industrial Railroad Corp. tract, South 54° 38’ 50”
West, 475.24 feet to an iron pin set;

 

Thence westerly, crossing said 112.581 acre tract, North 88° 51’ 21” West,
610.89 feet to an iron pin set;

 

Thence southwesterly, continuing across said 112.581 acre tract, South 52° 07’
57” West, 496.75 feet to an iron pin set;

 

Thence westerly, continuing across said 112.581 acre tract, North 87° 36’ 39”
West, 1033.13 feet to a “MAG” nail set in the west line of said 112.581 acre
tract and the centerline of Georgesville Road;

 

Thence northerly, with the west line of said 112.581 acre tract and the
centerline of Georgesville Road, North 07° 07’ 57” East, 575.00 feet to the True
Point of Beginning, containing 24.936 acres more or less.

 

Subject to all legal rights-of-way and/or easements, if any of previous record.

 

All iron pins set are 5/8” rebar, 30” in length with a yellow plastic cap with
“EP Ferris Surveyor 8230” inscribed on top.

 

Basis of Bearing: Bearings are based upon the Ohio State Plane Coordinate
System, South Zone, NAD83 (CORS 96). Said bearings originated from a field
traverse which was tied (referenced) to said coordinate system by GPS
observations and observations of selected stations in the Ohio Department of
Transportation Virtual Reference Station network. The portion of the centerline
of Georgesville Road, bearing North 07° 07’ 57” East, and all other bearings
upon this meridian, is designated the “basis of bearing” for this description.

 

This description was prepared by Matthew E. Ferris, Registered Surveyor
No. 8230, of E.P. Ferris & Associates, Inc. on February 14, 2011.

 

Less and excepting therefrom the following 1.2213 acre tract known as Parcel
1B-WD as conveyed by CD Gaming Parking, LLC to The Franklin County Commissioners
in Instrument Number 201108170102930:

 

Parcel 1B-WD

 

Situated in the State of Ohio, County of Franklin, Township of Franklin, and
being in Virginia Military District Survey Numbers 1425 and 1482 and also being
in a 24.936 acre tract as conveyed to CD Gaming Parking, LLC in Instrument
Number 201102140022642 (all references being to records of the Recorder’s
Office, Franklin County, Ohio), and bounded and described as follows:

 

Commencing at “FCGS 1379” found at the centerline of right-of-way of Phillipi
Road and Georgesville Road (C.R. 26), and being a Point of Intersection, also
being the centerline of right-of-way of West Broad Street (U.S. 40);

 

Thence with the centerline of Georgesville Road (C.R. 26), the west line of a
1.048 acre tract as conveyed to The Board of Franklin County Commissioners in
Instrument Number 200211270304863, the west line of a 34.521 acre tract as
conveyed to CD Gaming Future Expansion, LLC in Instrument Number
201102140022643, and the west line of the remainder of a 112.581 acre tract as
conveyed as conveyed to

 

B-68

--------------------------------------------------------------------------------


 

CD Gaming Ventures, Inc. in Instrument Number 201002050015189, Tract I, South 07
degrees 07 minutes 57 seconds West, 1808.79 feet to the northwest corner of said
24.936 acre tract and the southwest corner of the remainder of said 112.581 acre
tract in the centerline of Georgesville Road (C.R. 26) and being the True Point
of Beginning of the parcel herein described;

 

Thence with the north line of said 24.936 acre tract and the south line of the
remainder of said 112.581 acre tract crossing the existing easterly right-of-way
line of Georgesville Road (C.R. 26), South 86 degrees 16 minutes 42 seconds
East, 105.19 feet to an iron pin set in said north and south line in the
proposed easterly right-of-way line of Georgesville Road (C.R. 26);

 

Thence crossing said 24.936 acre tract with the proposed easterly right-of-way
line of Georgesville Road (C.R. 26), South 07 degrees 07 minutes 57 seconds
West, 103.48 feet to an iron pin set;

 

Thence continuing across said 24.936 acre tract with the proposed easterly
right-of-way line of Georgesville Road (C.R. 26), North 82 degrees 52 minutes 03
seconds West, 15.00 feet to an iron pin set;

 

Thence continuing across said 24.936 acre tract with the proposed easterly
right-of-way line of Georgesville Road (C.R. 26), South 07 degrees 07 minutes 57
seconds West, 470.31 feet to an iron pin set in the south line of said 24.936
acre tract and the north line of a 22.259 acre tract as conveyed to CD Gaming
Future Development, LLC in Instrument Number 201102140022644;

 

Thence with the south line of said 24.936 acre tract and the north line of said
22.259 acre tract, North 87 degrees 36 minutes 39 seconds West, 90.31 feet to
the southwest corner of said 24.936 acre tract and the northwest corner of said
22.259 acre tract;

 

Thence with the centerline of Georgesville Road (C.R. 26) and the west line of
said 24.936 acre tract, North 07 degrees 07 minutes 57 seconds East, 575.00 feet
to the Point of Beginning.

 

Subject to all legal rights-of-way, easements, and restrictions, if any, of
previous records.

 

The above described area is contained within the Franklin County Auditor’s
Permanent Parcel Numbers: 140-007465 containing 1.2213 acres, more or less,
which includes 0.7911 acres in the present road occupied.

 

The bearings shown on this described herein are based on the Ohio State Plane
Coordinate System, South Zone, NAD83 (CORS96). Said bearings originated from a
field traverse which was tied to said coordinate system by GPS observations and
observations of selected stations in the Ohio Department of Transportation
Virtual Reference Station network. The portion of the centerline of Georgesville
Road having a bearing of (South 07 degrees 07 minutes 57 seconds West) and
monumented as shown hereon, is designated the “basis of bearing” for this
survey.

 

This description was prepared and reviewed on May 18, 2011 by Edward P. Ferris,
Registered Survey No. 6027, and is based upon a field survey performed by E.P.
Ferris & Associates, Inc.

 

Monuments referred to as Iron Pins Set are 5/8 inch rebar 30 inches long with a
yellow plastic cap stamped “Franklin County Engineer”.

 

Grantor reserves the right of ingress and egress to and from all residual areas.

 

Tract III

 

34.521 Acre Tract

 

Situated in the State of Ohio, County of Franklin, Township of Franklin, being
in Virginia Military Survey Lot 1482, and being part of an 112.581 acre tract
conveyed to CD Gaming Ventures, Inc. as described in

 

B-69

--------------------------------------------------------------------------------


 

Instrument Number 201002050015189, Tract I, all references being those of record
in the Franklin County, Ohio Recorder’s Office and being more particularly
described as follows:

 

Commencing at a monument (FCGS 1379) found at the centerline intersection of
West Broad Street (U.S. Route 40) (160’) and Georgesville Road (110’);

 

Thence southerly, with the centerline of Georgesville Road and the west line of
a 1.048 acre tract conveyed to Board of Franklin County Commissioners as
described in Instrument Number 200211270304863, South 07° 07’ 57” West, 528.58
feet;

 

Thence easterly, leaving the centerline of Georgesville Road, crossing said
1.048 acre tract, North 86° 32’ 36” East, 73.25 feet to a 5/8” rebar found
capped “Woolpert”, said iron pin being the northwest corner of said 112.581 acre
tract, the southwest corner of a 6.423 acre tract conveyed to West Highland
Plaza LLC as described in Instrument Number 200212260332012, and in the
corporation line of the City of Columbus and Franklin Township, being the True
Point of Beginning,

 

Thence easterly, with said corporation line, the north line of said 112.581 acre
tract, the south line of said 6.423 acre tract, the south line of a 2.951 acre
tract conveyed to West Highland Plaza as described in Instrument Number
200707110121493, the south line of a 2.368 acre tract conveyed to Buckeye
Express Wash LLC as described in Instrument Number 200807310116827, and the
south line of a 2.126 acre tract conveyed to Haydocy Pontiac-GMC Truck Inc. as
described in Instrument Number 200308070249570, North 86° 32’ 36” East, 1450.29
feet to an 3/4” iron pin found capped “EMH&T” at an angle point in said north
line, the southeast corner of said 2.126 acre tract, and on the west line of an
8.326 acre tract conveyed to Haydocy Realty Co. LLC as described in Instrument
Number 199911050278956;

 

Thence southerly, with said corporation line, the north line of said 112.581
acre tract, and the west line of said 8.326 acre tract, South 03° 27’ 56” East,
120.56 feet to a “MAG” nail found at an angle point in said north line and being
the southwest corner of said 8.326 acre tract;

 

Thence easterly, with said corporation line, the north line of said 112.581 acre
tract, and the south line of said 8.326 acre tract, North 81° 06’ 58” East,
593.51 feet to and iron pin set at the northeast corner of said 112.581 acre
tract, the southeast corner of said 8.326 acre tract, and on the west line of
Lot No. 49 of Alice Rita Subdivision as recorded in Plat Book 46, Page 30;

 

Thence southerly, with said corporation line, the east line of said 112.581 acre
tract, and the west line of Lot Nos. 36-49 of said Alice Rita Subdivision, South
03° 14’ 07” East, 689.58 feet to an iron pin set;

 

Thence westerly, crossing said 112.581 acre tract, South 84° 53’ 46” West,
870.23 feet to an iron pin set;

 

Thence westerly, continuing across said 112.581 acre tract, North 82° 52’ 03”
West, 546.17 feet to an iron pin set;

 

Thence westerly, continuing across said 112.581 acre tract, South 87° 14’ 04”
West, 830.05 feet to a “MAG” nail set in the centerline of Georgesville Road and
on the west line of said 112.581 acre tract;

 

Thence northerly, with the centerline of Georgesville Road and the west line of
said 112.581 acre tract, North 07° 07’ 57” East, 403.09 feet to a “MAG’’ nail
set an angle point in the west line of said 112.581 acre tract, and being the
southwest corner of said 1.048 acre tract;

 

Thence easterly, with the west line of said 112.581 acre tract and the south
line of said 1.048 acre tract, South 82° 52’ 03” East, 60.00 feet to an iron pin
set at an angle point in the west line of said 112.581 acre tract, the southeast
corner of said 1.048 acre tract, and on the easterly right-of-way line of
Georgesville Road;

 

B-70

--------------------------------------------------------------------------------


 

Thence northerly, continuing with the west line of said 112.581 acre tract, the
east line of said 1.048 acre tract and the easterly right-of-way line of
Georgesville Road, North 07° 07’ 57” East, 173.64 feet to a 5/8” rebar found
capped “Woolpert” at an angle point in said west and east line;

 

Thence northerly, continuing with the west line of said 112.581 acre tract, the
east line of said 1.048 acre tract, and the easterly right-of-way line of
Georgesville Road, North 20° 39’ 28” East, 51.31 feet to a 5/8” rebar found
capped “Woolpert” at an angle point in said west and east line;

 

Thence northerly, continuing with the west line of said 112.581 acre tract, the
east line of said 1.048 acre tract, and the easterly right-of-way line of
Georgesville Road, North 07° 07’ 57” East, 67.05 feet to the True Point of
Beginning, containing 34.521 acres more or less.

 

Subject to all legal rights-of-way and/or easements, if any of previous record.

 

All iron pins set are 5/8” rebar, 30” in length with a yellow plastic cap with
“EP Ferris Surveyor 8230” inscribed on top.

 

Basis of Bearing: Bearings are based upon the Ohio State Plane Coordinate
System, South Zone, NAD83 (CORS 96). Said bearings originated from a field
traverse which was tied (referenced) to said coordinate system by GPS
observations and observations of selected stations in the Ohio Department of
Transportation Virtual Reference Station network. The portion of the centerline
of Georgesville Road, bearing North 07° 07’ 57” East, and all other bearings
upon this meridian, is designated the “basis of bearing” for this description.

 

This description was prepared by Matthew E. Ferris, Registered Surveyor
No. 8230, of E.P. Ferris & Associates, Inc. on February 14, 2011.

 

Less and excepting therefrom the following 0.9921 acre tract known as Parcel
1C-WD as conveyed by CD Gaming Future Expansion LLC to the Franklin County
Commissioners in Instrument Number 201108170102936:

 

Parcel 1C-WD

 

Situated in the State of Ohio, County of Franklin, Township of Franklin, and
being in Virginia Military District Survey Number 1482 and also being in a
34.521 acre tract as conveyed to CD Gaming Future Expansion, LLC in Instrument
Number 201102140022643 (all references being to records of the Recorder’s
Office, Franklin County, Ohio), and bounded and described as follows:

 

Commencing at “FCGS 1379” found at the centerline of right-of-way of Phillipi
Road and Georgesville Road (C.R. 26), and being a Point of Intersection, also
being the centerline of right-of-way of West Broad Street (U.S. 40);

 

Thence with the centerline of Georgesville Road (C.R. 26) and the west line of a
1.048 acre tract as conveyed to The Board of Franklin County Commissioners in
Instrument Number 200211270304863, South 07 degrees 07 minutes 57 seconds West,
805.70 feet to an angle point in the west line of said 34.521 acre tract and
being the southwest corner of said 1.048 acre tract and being the True Point of
Beginning of the parcel herein described;

 

Thence with the west line of said 34.521 acre tract and the south line of said
1.048 acre tract, South 82 degrees 52 minutes 03 seconds East, 60.00 feet to an
angle point in the west line of said 34.521 acre tract, the southeast corner of
said 1.048 acre tract in the existing easterly right-of-way line of Georgesville
Road (C.R. 26);

 

Thence with the west line of said 34.521 acre tract, the east line of said 1.048
acre tract, and the existing easterly right-of-way line of Georgesville Road
(C.R. 26), North 07 degrees 07 minutes 57 seconds East,

 

B-71

--------------------------------------------------------------------------------


 

173.64 feet to a point, reference an iron pin found, capped “Woolpert Inc”,
South 04 degrees 59 minutes 39 seconds East 0.44 feet;

 

Thence continuing with the west line of said 34.521 acre tract, the east line of
said 1.048 acre tract, and the existing easterly right-of-way line of
Georgesville Road (C.R. 26), North 20 degrees 39 minutes 28 seconds East, 51.31
feet to a point, reference an iron pin found, capped “Woolpert Inc”, South 03
degrees 50 minutes 15 seconds West, 0.50 feet;

 

Thence continuing with the West line of said 34.521 acre tract, the east line of
said 1.048 acre tract, and the existing easterly right-of-way line of
Georgesville Road (C.R. 26), North 07 degrees 07 minutes 57 seconds East, 67.05
feet to a point, reference an iron pin found, capped “Woolpert Inc”, North 86
degrees 32 minutes 36 seconds East 0.07 feet in the east line of said 1.048 acre
tract at the northwest corner of said 34.521 acre tract, the southwest corner of
a 6.4230 acre tract as conveyed to West Highland Plaza, LLC in Instrument Number
200707110121493, Parcel I;

 

Thence with the north line of said 34.521 acre tract and the south line of said
6.4230 acre tract, North 86 degrees 32 minutes 36 seconds East, 18.31 feet to an
iron pin set in said north and south line and also being in the proposed
easterly right-of-way line of Georgesville Road (C.R. 26);

 

Thence crossing said 34.521 acre tract with the proposed easterly right-of-way
line of Georgesville Road (C.R. 26), South 07 degrees 07 minutes 57 seconds
West, 681.33 feet to an iron pin set in the south line of said 34.521 acre tract
and the north line of the remainder of a 112.581 acre tract as conveyed to CD
Gaming Ventures, Inc. in Instrument Number 201002050015189, Tract I;

 

Thence with the south line of said 34.521 acre tract and the north line of the
remainder of said 112.581 acre tract, South 87 degrees 14 minutes 04 seconds
West, 91.36 feet to the southwest corner of said 34.521 acre tract and the
northwest corner of the remainder of said 112.581 acre tract;

 

Thence with the west line of said 34.521 acre tract and the centerline of
Georgesville Road (C.R. 26), North 07 degrees 07 minutes 57 seconds East, 403.09
feet to the Point of Beginning.

 

Subject to all legal rights-of-way, easements, and restrictions, if any, of
previous record.

 

The above described area is contained within the Franklin County Auditor’s
Permanent Parcel Numbers: 140-007466 containing 0.9921 acres, more or less,
which includes 0.5480 acres in the present road occupied.

 

The bearings shown on this described herein are based on the Ohio State Plane
Coordinate System, South Zone, NAD83 (CORS96). Said bearings originated from a
field traverse which was tied to said coordinate system by GPS observations and
observations of selected stations in the Ohio Department of Transportation
Virtual Reference Station network. The portion of the centerline of Georgesville
Road having a bearing of (South 07 degrees 07 minutes 57 seconds West) and
monumented as shown hereon, is designated the “basis of bearing” for this
survey.

 

This description was prepared and reviewed on May 18, 2011 by Edward P. Ferris
Registered Surveyor No. 6027, and is based upon a field survey performed by E.P.
Ferris & Associates, Inc.

 

Monuments referred to as Iron Pins Set are 5/8 inch rebar 30 inches long with a
yellow plastic cap stamped “Franklin County Engineer”.

 

Grantor reserves the right of ingress and egress to and from all residual areas.

 

B-72

--------------------------------------------------------------------------------


 

Tract IV

 

22.259 Acre Tract

 

Situated in the State of Ohio, County of Franklin, Township of Franklin, being
in Virginia Military Survey Lot 1425, and being part of an 112.581 acre tract
conveyed to CD Gaming Ventures, Inc. as described in Instrument Number
201002050015189, Tract I, all references being those of record in the Franklin
County, Ohio Recorder’s Office and being more particularly described as follows:

 

Commencing at a monument (FCGS 1379) found at the centerline intersection of
West Broad Street (U.S. Route 40) (160’) and Georgesville Road (110’);

 

Thence southerly, with the centerline of Georgesville Road, the west line of a
1.048 acre tract conveyed to Board of Franklin County Commissioners as described
in Instrument Number 200211270304863 and the west line of said 112.581 acre
tract, South 07° 07’ 57” West, 2383.79 feet to a “MAG” nail set, and being the
True Point of Beginning;

 

Thence easterly, crossing said 112.581 acre tract, South 87° 36’ 39” East,
1033.13 feet to an iron pint set;

 

Thence northeasterly, continuing across said 112.581 acre tract, North 52° 07’
57” East, 496.75 feet to an iron pin set;

 

Thence easterly, crossing said 112.581 acre tract, South 88° 51’ 21” East,
610.89 feet to an iron pin set in the south line of said 112.581 acre tract and
the north line of a tract of land conveyed to Camp Chase Industrial Railroad
Corp. as described in Official Record Volume 28363 F03;

 

Thence southwesterly, with the south line of said 112.581 acre tract and the
north line of said Camp Chase Industrial Railroad Corp. tract, South 54° 38’ 50”
West, 587.07 feet to an iron pin set at an angle point in said south and north
line;

 

Thence southwesterly, with the south line of said 112.581 acre tract and the
north line of said Camp Chase Industrial Railroad Corp. tract, South 45° 07’ 01”
West, 265.42 feet to a 5/8” rebar found capped “Woolpert” at an angle point in
said south and north line;

 

Thence southwesterly, with the south line of said 112.581 acre tract and the
north line of said Camp Chase Industrial Railroad Corp. tract, South 39° 13’ 25”
West, 211.64 feet to a 5/8” rebar found capped “Woolpert” at an angle point in
said south and north line, being on the corporation line of the City of Columbus
and Franklin Township;

 

Thence southwesterly, with said corporation line, the south line of said 112.581
acre tract, and north line of said Camp Chase Industrial Railroad Corp. tract,
South 54° 37’ 57” West, 1038.29 feet to a 5/8” rebar found capped “Woolpert” at
a southwest corner of said 112.581 acre tract and a southeast corner of a 9.052
acre tract conveyed to CD Gaming Ventures, Inc. as described in Instrument
Number 201002050015189, Tract II;

 

Thence northeasterly, with said corporation line, the west line of said 112.581
acre tract, and the east line of said 9.052 acre tract, North 27° 15’ 29” East,
149.00 feet to a 5/8” rebar found capped “Woolpert” at an angle point in said
west and east line;

 

Thence northerly, with said corporation line, the west line of said 112.581 acre
tract, and the east line of said 9.052 acre tract, North 22° 08’ 13” East,
196.74 feet to a 5/8” rebar found capped “Woolpert” at an angle point in said
west and east line;

 

Thence northerly, with said corporation line, the west line of said 112.581 acre
tract, and the east line of said 9.052 acre tract, North 05° 10’ 59” East,
149.38 feet to a 5/8” rebar found capped “Woolpert” at an angle point in said
west and east line;

 

Thence northerly, with said corporation line, the west line of said 112.581 acre
tract, and the east line of

 

B-73

--------------------------------------------------------------------------------


 

said 9.052 acre tract, North 03° 24’ 52” West, 149.83 feet to an iron pin found
at an angle point in said west line and being the northeast corner of said 9.052
acre tract;

 

Thence westerly, with said corporation line, the west line of said 112.581 acre
tract, and the north line of said 9.052 acre tract, South 86° 26’ 45” West,
passing a 5/8” rebar found in the easterly right-of-way line of Georgesville
Road at 533.11 feet, 594.17 feet to a “MAG” nail set at a southwest corner of
said 112.581 acre tract, the northwest corner of said 9.052 acre tract, and
being in the centerline of Georgesville Road;

 

Thence northerly, with the west line of said 112.581 acre tract and the
centerline of Georgesville Road, North 07° 07’ 57” East, 469.70 feet to the True
Point of Beginning, containing 22.259 acres more or less.

 

Subject to all legal rights-of-way and/or easements, if any of previous record.

 

All iron pins set are 5/8” rebar, 30” in length with a yellow plastic cap with
“EP Ferris Surveyor 8230” inscribed on top.

 

Basis of Bearing: Bearings are based upon the Ohio State Plane Coordinate
System, South Zone, NAD83 (CORS 96). Said bearings originated from a field
traverse which was tied (referenced) to said coordinate system by GPS
observations and observations of selected stations in the Ohio Department of
Transportation Virtual Reference Station network. The portion of the centerline
of Georgesville Road, bearing North 07° 07’ 57” East, and all other bearings
upon this meridian, is designated the “basis of bearing” for this description.

 

This description was prepared by Matthew E. Ferris, Registered Surveyor
No. 8230, of E.P. Ferris & Associates, Inc. on February 14, 2011.

 

TRACT V

 

9.052 acre parcel

 

Situate in Virginia Military Survey Lot 1425, City of Columbus, County of
Franklin, State of Ohio, and being part of a 147.973 acre tract of land as
conveyed to Delphi Automotive Systems LLC by deed recorded in Instrument
No. 199902010025133 (all references to deeds, microfiche, plats, surveys, etc.
refer to the records of the Franklin County Recorder’s Office, unless noted
otherwise) and being more particularly bounded and described as follows:

 

Commencing for reference at a monument found (FCGS 13 79) at the intersection of
the centerline of West Broad Street (U.S. Route 40) with the centerline of
Georgesville Road, said point bears North eighty-eight degrees ten minutes
twenty-nine seconds East (N88°10’29”E) for a distance of two thousand one
hundred thirty-seven and 66/100 feet (2137.66’) from a monument found
(Frank140);

 

thence along the centerline of said Georgesville Road and the west line of said
147.973 acre tract South seven degrees seven minutes fifty-four seconds West
(S07°07’54”W) for a distance of two thousand eight hundred fifty-three and
58/100 feet (2,853.58’) to a railroad spike set at the True Point of Beginning
of the herein described tract of land;

 

thence across said 147.973 acre tract and along the existing City of Columbus
corporation line as recorded in Official Record Volume 14730 E16 for the
following five (5) courses:

 

1. North eighty-six degrees twenty-six minutes forty-three seconds East
(N86°26’43”E) (passing an iron pin found on the east right of way line of said
Georgesville Road at 61.06’) for a distance of five hundred ninety-three and
99/100 feet (593.99’) to a 5/8” iron pin found (no cap);

 

2. South three degrees twenty-eight minutes twenty-five seconds East
(S03°28’25”E) for a distance of one hundred forty-nine and 96/100 feet (149.96’)
to an iron pin set;

 

B-74

--------------------------------------------------------------------------------


 

3. South five degrees eleven minutes thirty-three seconds West (S05°11’33”W) for
a distance of one hundred forty-nine and 38/100 feet (149.38’) to an iron pin
set;

 

4. South twenty-two degrees nine minutes fifty-eight seconds West (S22°09’58”W)
for a distance of one hundred ninety-six and 72/100 feet (196.72’) to an iron
pin set;

 

5. South twenty-seven degrees fifteen minutes sixteen seconds West (S27°15’16”W)
for a distance of one hundred forty-eight and 91/100 feet (148.91’) to an iron
pin set on the north line of a tract of land as conveyed to Camp Chase
Industrial Railroad Corp. by deed recorded in Official Record Volume 28363 F03;

 

thence along said line South fifty-four degrees thirty-eight minutes forty-seven
seconds West (S54°38’47”W) for a distance of one hundred ninety-eight and 22/100
feet (198.22’) to a 5/8” iron pin found (Thomas Eng & Surveying cap) at the
northeast corner of a 1.423 acre tract of land as conveyed to Salvation Army by
deed recorded in Official Record Volume 9220 F13;

 

thence along the north line of said 1.423 acre tract North eighty-two degrees
fifty-two minutes six seconds West (N82°52’06”W) for a distance of three hundred
sixty-seven and 90/100 feet (367.90’) to a P.K. nail found at the northwest
corner of said 1.423 acre tract, said point also being on the centerline of said
Georgesville Road;

 

thence along the centerline of said Georgesville Road North seven degrees seven
minutes fifty-four seconds East (N07°07’54”E) for a distance of six hundred
fifty and 24/100 feet (650.24’) to the True Point of Beginning, containing nine
and 052/1000 (9.052) acres, more or less.

 

Iron pins set are 5/8” rebar, 30” in length, with a plastic plug placed on top
inscribed with the name “Woolpert Inc”, unless otherwise noted. All monuments
found are in good condition unless otherwise noted.

 

This description was prepared from a field survey performed by Woolpert, Inc.,
in January, 2010 with bearings based upon Ohio State Plane Coordinate System,
South Zone, NAD83 (CORS). Said bearings originated from said coordinate system
by GPS observations and observations of selected stations in the Ohio Department
of Transportation Virtual Reference Station network. The portion of the
centerline of Georgesville Road having a bearing of North seven degrees seven
minutes fifty-four seconds East (N07°07’54”E) and monumented as described
herein, is designated the “basis of bearing” for this survey.

 

Less and excepting therefrom the following 1.8636 acre tract known as Parcel
1A-WD as conveyed by CD Gaming Future Development LLC to the Franklin County
Commissioners in Instrument Number 201108170102928:

 

Parcel 1A-WD

 

Situated in the State of Ohio, County of Franklin, Township of Franklin, and
being in Virginia Military District Survey Numbers 1425 and also being in a
22.259 acre tract as conveyed to CD Gaming Future Development, LLC in Instrument
Number 201102140022644 and a 9.052 acre tract as conveyed to CD Gaming Future
Development, LLC in Instrument Number 201102140022646 (all references being to
records of the Recorder’s Office, Franklin County, Ohio), and bounded and
described as follows:

 

Commencing at “FCGS 1379” found at the centerline of right-of-way of Phillipi
Road and Georgesville Road (C.R. 26), and being a Point of Intersection, also
being the centerline of right-of-way of West Broad Street (U.S. 40);

 

Thence with the centerline of Georgesville Road (C.R. 26), the west line of a
1.048 acre tract as conveyed to The Board of Franklin County Commissioners in
Instrument Number 200211270304863, the west line of a 34.521 acre tract as
conveyed to CD Gaming Future Expansion, LLC in Instrument Number

 

B-75

--------------------------------------------------------------------------------


 

201102140022643, the west line of the remainder of a 112.581 acre tract as
conveyed to CD Gaming Ventures, Inc. in Instrument Number 201002050015189, Tract
I, and the west line of a 24.936 acre tract as conveyed to CD Gaming Parking,
LLC in Instrument Number 201102140022642, South 07 degrees 07 minutes 57 seconds
West, 2383.79 feet to the northwest corner of said 22.259 acre tract and the
southwest corner of said 24.936 acre tract and being the True Point of Beginning
of the parcel herein described;

 

Thence crossing the existing easterly right-of-way line of Georgesville Road
(C.R. 26) along the north line of said 22.259 acre tract and the south line of
said 24.936 acre tract, South 87 degrees 36 minutes 39 seconds East, 90.31 feet
to an iron pin set in the proposed easterly right-of-way line of Georgesville
Road (C.R. 26), also being in said north and south line;

 

Thence crossing said 22.259 acre tract with the proposed easterly right-of-way
line of Georgesville Road (C.R. 26), South 07 degrees 07 minutes 57 seconds
West, 460.19 feet to an iron pin set in the south line of said 22.259 acre tract
and the north line of said 9.052 acre tract;

 

Thence with the south line of said 22.259 acre tract and the north line of said
9.052 acre tract, South 86 degrees 26 minutes 45 seconds West, 30.53 feet to a
point, reference an iron pin found, capped “Woolpert Inc”, South 86 degrees 26
minutes 45 seconds West, 0.14 feet, in said south and north line and in the
existing easterly right-of-way line of Georgesville Road (C.R. 26);

 

Thence crossing said 9.052 acre tract with the existing easterly right-of-way
line of Georgesville Road (C.R. 26), South 07 degrees 07 minutes 57 seconds
West, 661.20 feet to an iron pin set in the south line of said 9.052 acre tract
and the north line of a 1.423 acre tract as conveyed to Salvation Army in
Official Record 9220, Page F13;

 

Thence with the south line of said 9.052 acre tract and the north line of said
1.423 acre tract, North 82 degrees 52 minutes 03 seconds West, 60.00 feet to the
southwest corner of said 9.052 acre tract and the northwest corner of said 1.423
acre tract in the centerline of Georgesville Road (C.R. 26);

 

Thence with the centerline of Georgesville Road (C.R. 26) and the west line of
said 9.052 acre tract and said 22.259 acre tract, North 07 degrees 07 minutes 57
seconds East, 1119.58 feet to the Point of Beginning.

 

Subject to all legal rights-of-way, easements, and restrictions, if any, of
previous record.

 

The above described area is contained within the Franklin County Auditor’s
Permanent Parcel Numbers: 570-216484 containing 0.9030 acres, more or less,
which includes 0.9030 acres in the present road occupied, 140-007464 containing
0.9606 acres, more or less, which includes 0.6426 acres in the present road
occupied, containing a total of 1.8636 acres, more or less.

 

The bearings shown on this described herein are based on the Ohio State Plane
Coordinate System, South Zone, NAD83 (CORS96). Said bearings originated from a
field traverse which was tied to said coordinate system by GPS observations and
observations of selected stations in the Ohio Department of Transportation
Virtual Reference Station network. The portion of the centerline of Georgesville
Road having a bearing of (South 07 degrees 07 minutes 57 seconds West) and
monumented as shown hereon, is designated the “basis of bearing” for this
survey.

 

This description was prepared and reviewed on May 18, 2011 by Edward P. Ferris,
Registered Surveyor No. 6027, and is based upon a field survey performed by E.P.
Ferris & Associates, Inc.

 

Monuments referred to as Iron Pins Set are 5/8 inch rebar 30 inches long with a
yellow plastic cap stamped “Franklin County Engineer”.

 

Grantor reserves the right of ingress and egress to and from all residual areas.

 

B-76

--------------------------------------------------------------------------------


 

TRACT VI

 

Together With beneficial easement for sanitary sewer as set forth in Special
Warranty Deed by and between General Motors Corporation and The Cleveland,
Cincinnati and St. Louis Railway Company dated February 25, 1957 and recorded
February 25, 1957 in Deed Book 2017, Page 425, Recorder’s Office, Franklin
County, Ohio.

 

Together with non-exclusive beneficial easements for storm sewer and right of
access to easement area as set forth in that certain Storm Sewer Easement and
Right of Access Agreement by and between Haydocy Realty Co., LLC and Delphi
Automotive Systems LLC, recorded November 5, 1999, in Instrument
No. 199911050279195, Franklin County records.

 

Also Together With non-exclusive beneficial easements for vehicular and
pedestrian ingress and egress, sanitary sewer, storm sewer, and utilities as set
forth in that certain Amended and Restated Easement Agreement dated February 25,
2003 by and between West Highland Plaza LLC and Delphi Automotive Systems LLC,
recorded July 15, 2003, in Instrument No. 200307150215403, Franklin County
records.

 

Hollywood Casino Joliet, Joliet, IL

 

REAL PROPERTY IN THE CITY OF JOLIET, COUNTY OF WILL, STATE OF ILLINOIS,
DESCRIBED AS FOLLOWS:

 

PARCEL 1:

 

LOTS 8, 9 AND 10 IN CHICAGO GRAVEL COMPANY’S SUBDIVISION (EXCEPT THAT
PART CONVEYED TO DES PLAINES RIVER ENTERTAINMENT CORPORATION BY DOCUMENT
R91-65237; AND ALSO EXCEPT THAT PART LYING IN THE WEST 1/2 OF THE NORTHWEST 1/4
OF SECTION 25) IN SECTIONS 24, 25, 26, 35 AND 36 IN TOWNSHIP 35 NORTH AND IN
RANGE 9 EAST OF THE THIRD PRINCIPAL MERIDIAN, AND PART OF THE SOUTHWEST 1/4 OF
THE SOUTHWEST 1/4 OF SECTION 19 TOWNSHIP 35 NORTH RANGE 10 EAST OF THE THIRD
PRINCIPAL MERIDIAN, ACCORDING TO THE PLAT THEREOF RECORDED JUNE 20, 1924 AS
DOCUMENT 368583;

 

ALSO EXCEPT THAT PART OF LOT 8 DESCRIBED AS FOLLOWS: COMMENCING AT THE
NORTHEASTERLY CORNER OF SAID LOT 8; THENCE SOUTH 00 DEGREES 05 MINUTES 31
SECONDS WEST, ON THE EAST LINE OF SAID LOT, 536.94 FEET TO THE POINT OF
BEGINNING, THENCE CONTINUING SOUTH 00 DEGREES 05 MINUTES 31 SECONDS WEST, ON
SAID EAST LINE, 1446.67 FEET TO THE SOUTH LINE OF SAID LOT; THENCE NORTH 89
DEGREES 58 MINUTES 29 SECONDS WEST, ON SAID SOUTH LINE 688.87 FEET TO THE WEST
LINE OF THE EAST 688.87 FEET OF SAID LOT; THENCE NORTH 00 DEGREES 05 MINUTES 31
SECONDS EAST, ON SAID WEST LINE, 1082.69 FEET TO THE SOUTHWESTERLY EXTENSION OF
THE SOUTHERLY LINE OF THE PARCEL OF LAND DESCRIBED IN DOCUMENT NO. R98-84129;
THENCE NORTH 62 DEGREES 11 MINUTES 19 SECONDS EAST, ON SAID SOUTHWESTERLY
EXTENSION, AND ON THE SOUTHERLY LINE OF SAID PARCEL DESCRIBED IN DOCUMENT NO.
R98-84129, A DISTANCE OF 779.50 FEET TO THE POINT OF BEGINNING)

 

PARCEL 2:

 

A PARCEL OF LAND WHOLLY WITHIN THE SOUTHEAST 1/4 OF SECTION 25 IN TOWNSHIP 35
NORTH AND OF RANGE 9 EAST OF THE THIRD PRINCIPAL MERIDIAN, THAT IS 300 FEET IN
WIDTH, BY RECTANGULAR MEASUREMENT AND IS IMMEDIATELY SOUTHEAST OF AND ADJACENT
TO THE EASTERLY LINE OF A PARCEL OF LAND DESCRIBED IN A WARRANTY DEED RECORDED
AS DOCUMENT NUMBER 298668 IN DEED BOOK #395, PAGE 544 AT THE WILL COUNTY
RECORDERS OFFICE, SAID 300 FOOT WIDE PARCEL OF LAND BEING MORE PARTICULARLY
DESCRIBED AS FOLLOWS: BEGINNING AT A POINT IN THE NORTH LINE OF SAID SOUTHEAST
1/4 OF SECTION 25, IN TOWNSHIP 35 NORTH AND OF RANGE 9 EAST OF THE THIRD
PRINCIPAL MERIDIAN, THAT IS

 

B-77

--------------------------------------------------------------------------------


 

DISTANCE 1330.0 FEET EAST FROM THE NORTHWEST CORNER OF SAID QUARTER SECTION,
THENCE IN A SOUTHWESTERLY DIRECTION ALONG THE SOUTHEASTERLY LINE OF SAID
PREVIOUSLY CONVEYED PARCEL OF LAND TO A POINT IN THE WEST LINE OF SAID QUARTER
SECTION, THAT IS DISTANT 1330.0 FEET SOUTH FROM THE NORTHWEST CORNER OF SAID
QUARTER SECTION; THENCE SOUTH ALONG THE WEST LINE OF SAID SOUTHEAST 1/4 SECTION,
A DISTANCE OF 424.62 FEET; THENCE IN A NORTHEASTERLY DIRECTION ALONG A LINE THAT
IS PARALLEL TO AND 300 FEET DISTANT, BY RECTANGULAR MEASUREMENT, FROM THE SAID
PREVIOUSLY DESCRIBED SOUTHEASTERLY PROPERTY LINE, TO THE NORTH LINE OF SOUTHEAST
1/4 SECTION; THENCE WEST ALONG THE SAID QUARTER SECTION LINE, A DISTANCE OF
424.62 FEET, TO THE POINT OF BEGINNING, EXCEPTING THEREFROM THAT PART CONVEYED
TO DES PLAINES RIVER ENTERTAINMENT CORPORATION BY DOCUMENT R91-65237, IN WILL
COUNTY, ILLINOIS

 

PARCEL 3:

 

THAT PART OF LOT 14 LYING EAST OF THE SOUTHERLY EXTENSION OF THE WEST LINE OF
LOT 10 IN CHICAGO GRAVEL CO’S SUBDIVISION OF PART OF SECTIONS 24, 25, 26, 35 AND
36 IN TOWNSHIP 35 NORTH AND IN RANGE 9 EAST OF THE THIRD PRINCIPAL MERIDIAN, AND
PART OF THE SOUTHWEST 1/4 OF THE SOUTHWEST 1/4 OF SECTION 19, TOWNSHIP 35 NORTH,
RANGE 10 EAST OF THE THIRD PRINCIPAL MERIDIAN, ACCORDING TO THE PLAT THEREOF
RECORDED JUNE 20, 1924 AS DOCUMENT 368583, IN WILL COUNTY, ILLINOIS.

 

PARCEL 4:

 

THAT PART OF SECTION 36, TOWNSHIP 35 NORTH RANGE 9 EAST OF THE THIRD PRINCIPAL
MERIDIAN, LYING NORTH OF THE THREAD OF THE DES PLAINES RIVER; AND LYING EAST OF
THE SOUTHERLY EXTENSION OF THE WEST LINE OF LOT 10 IN CHICAGO GRAVEL COMPANY’S
SUBDIVISION OF PART OF SECTIONS 24, 25, 26, 35 AND 36 IN SAID TOWNSHIP 35 NORTH
RANGE 9 EAST OF THE THIRD PRINCIPAL MERIDIAN, AND PART OF THE SOUTHWEST 1/4 OF
THE SOUTHWEST 1/4 OF SECTION 19 TOWNSHIP 35 NORTH, RANGE 10 EAST OF THE THIRD
PRINCIPAL MERIDIAN, ACCORDING TO THE PLAT THEREOF RECORDED JUNE 20, 1924 AS
DOCUMENT NUMBER 368583; AND LYING SOUTH OF LOTS 14 AND 15 IN SAID CHICAGO GRAVEL
COMPANY’S SUBDIVISION AND LYING WEST OF THE SOUTHERLY EXTENSION OF THE EASTERLY
LINE OF THE PARCEL OF LAND CONVEYED TO DES PLAINES RIVER ENTERTAINMENT
CORPORATION BY THE QUIT CLAIM DEED RECORDED NOVEMBER 8, 1991 AS DOCUMENT
R91-65274 IN WILL COUNTY, ILLINOIS.

 

PARCEL 5:

 

LOT 15 IN CHICAGO GRAVELS CO’S SUBDIVISION OF SECTIONS 24, 25, 26, 35 AND 36
TOWNSHIP 35 NORTH, RANGE 9 EAST OF THE THIRD PRINCIPAL MERIDIAN AND PART OF THE
SOUTHWEST 1/4 OF THE SOUTHWEST 1/4 OF SECTION 19 TOWNSHIP 35 NORTH RANGE 10 EAST
OF THE THIRD PRINCIPAL MERIDIAN, ACCORDING TO THE PLAT THEREOF RECORDED JUNE 20,
1924 AS DOCUMENT 368583 IN WILL COUNTY, ILLINOIS.

 

PARCEL 6:

 

THAT PART OF THE SOUTHEAST 1/4 OF SECTION 25, TOWNSHIP 35 NORTH, RANGE 9 EAST OF
THE THIRD PRINCIPAL MERIDIAN DESCRIBED AS FOLLOWS: COMMENCING AT THE NORTHEAST
CORNER OF SAID SOUTHEAST 1/4; THENCE SOUTH 00 DEGREES 00 MINUTES 00 SECONDS WEST
1585.00 FEET, ALONG THE EAST LINE OF SAID SOUTHEAST 1/4, TO THE NORTHEAST CORNER
OF THE PARCEL OF LAND CONVEYED TO THE SANITARY DISTRICT OF CHICAGO BY WARRANTY
DEED DATED MARCH 18, 1910 AND RECORDED AS DOCUMENT 261440 IN WILL COUNTY RECORD
BOOK NO. 278, PAGE 510; THENCE SOUTH 57 DEGREES 44 MINUTES 00 SECONDS WEST
1006.03 FEET, ALONG THE NORTHERLY LINE OF SAID SANITARY DISTRICT OF CHICAGO
PARCEL, TO THE POINT OF BEGINNING; THENCE CONTINUING SOUTH 57 DEGREES 44 MINUTES
00 SECONDS WEST

 

B-78

--------------------------------------------------------------------------------


 

200.00 FEET, ALONG THE SAID NORTHERLY LINE OF THE SANITARY DISTRICT OF CHICAGO
PARCEL; THENCE SOUTH 52 DEGREES 22 MINUTES 44 SECONDS WEST (MEASURED), SOUTH 52
DEGREES 58 MINUTES WEST (RECORDED) 690.40 FEET (MEASURED), 688.09 FEET
(RECORDED)’ ALONG THE SAID NORTHERLY LINE OF THE SANITARY DISTRICT OF CHICAGO
PARCEL, TO THE SOUTH LINE OF SAID SOUTHEAST 1/4; THENCE NORTH 89 DEGREES 51
MINUTES 26 SECONDS WEST 1102.51 FEET, ALONG THE SAID SOUTH LINE OF THE SOUTHEAST
1/4 TO THE WEST LINE OF SAID SOUTHEAST 1/4; THENCE NORTH 00 DEGREES 6 MINUTES 39
SECONDS EAST 894.40 FEET (MEASURED) 894.28 FEET, (RECORDED) ALONG THE SAID WEST
LINE OF THE SOUTHEAST 1/4, TO A POINT 1754.62 FEET FROM THE NORTHWEST CORNER OF
SAID SOUTHEAST 1/4, SAID POINT BEING ON THE SOUTHERLY LINE OF THE PARCEL OF LAND
CONVEYED TO THE CHICAGO GRAVEL COMPANY BY WARRANTY DEED DATED MAY 28, 1951 AND
RECORDED AS DOCUMENT NO 691610 IN WILL COUNTY RECORD BOOK NO 1334 PAGE 403;
THENCE NORTH 45 DEGREES 05 MINUTES 32 SECONDS EAST 1825.80 FEET, ALONG THE
SOUTHERLY LINE OF SAID CHICAGO GRAVEL PARCEL; THENCE SOUTH 00 DEGREES 00 MINUTES
00 SECONDS EAST 467.14 FEET, ALONG A LINE PARALLEL TO THE SAID EAST LINE OF THE
SOUTHEAST 1/4; THENCE SOUTH 23 DEGREES 44 MINUTES 13 SECONDS EAST 1300.78 FEET
TO THE POINT OF BEGINNING, IN WILL COUNTY, ILLINOIS.

 

PARCEL 7:

 

THAT PART OF THE SOUTHEAST 1/4 OF SECTION 25, TOWNSHIP 35 NORTH RANGE 9 EAST OF
THE THIRD PRINCIPAL MERIDIAN DESCRIBED AS FOLLOWS: COMMENCING AT THE NORTHEAST
CORNER OF SAID SOUTHEAST 1/4; THENCE SOUTH 00 DEGREES 00 MINUTES 00 SECONDS WEST
1585.00 FEET ALONG THE EAST LINE OF THE SAID SOUTHEAST 1/4, TO THE NORTHEAST
CORNER OF THE PARCEL OF LAND CONVEYED TO THE SANITARY DISTRICT OF CHICAGO BY
WARRANTY DEED DATED MARCH 18, 1910 AND RECORDED AS DOCUMENT NO. 261440 IN WILL
COUNTY RECORD BOOK NO. 278, PAGE 510; THENCE SOUTH 57 DEGREES 44 MINUTES 00
SECONDS WEST 1006.03 FEET, ALONG THE NORTHERLY LINE OF SAID SANITARY DISTRICT OF
CHICAGO PARCEL, TO THE POINT OF BEGINNING, THENCE CONTINUING SOUTH 57 DEGREES 44
MINUTES 00 SECONDS WEST 200.00 FEET, ALONG THE SAID NORTHERLY LINE OF THE
SANITARY DISTRICT OF CHICAGO PARCEL; THENCE SOUTH 52 DEGREES 22 MINUTES 44
SECONDS WEST (MEASURED), SOUTH 52 DEGREES 58 MINUTES WEST (RECORDED), 690.40
FEET (MEASURED) 688.09 FEET, (RECORDED) ALONG THE SAID NORTHERLY LINE OF THE
SANITARY DISTRICT OF CHICAGO PARCEL TO THE SOUTH LINE OF THE SOUTHEAST 1/4;
THENCE SOUTH 89 DEGREES 51 MINUTES 26 SECONDS EAST 949.27 FEET, ALONG THE SAID
SOUTH LINE OF THE SOUTHEAST 1/4; THENCE NORTH 23 DEGREES 44 MINUTES 13 SECONDS
WEST 579.62 FEET TO THE POINT OF BEGINNING, IN WILL COUNTY, ILLINOIS.

 

PARCEL 8:

 

THAT PART OF LOTS 8, 9 AND 10 IN CHICAGO GRAVEL COMPANY’S SUBDIVISION, A
SUBDIVISION OF PART OF SECTIONS 24, 25, 26, 35 AND 36 IN TOWNSHIP 35 NORTH AND
IN RANGE 9 EAST OF THE THIRD PRINCIPAL MERIDIAN, AND THE SOUTHWEST QUARTER OF
THE SOUTHWEST QUARTER OF SECTION 19, IN TOWNSHIP 35 NORTH RANGE 10 EAST OF THE
THIRD PRINCIPAL MERIDIAN ACCORDING TO THE PLAT THEREOF RECORDED JUNE 20, 1924 AS
DOCUMENT 368583 AND THAT PART OF THE SOUTHEAST 1/4 OF SECTION 25, TOWNSHIP 35
NORTH, RANGE 9 EAST OF THE THIRD PRINCIPAL MERIDIAN AND MORE PARTICULARLY
DESCRIBED AS FOLLOWS:

 

THAT PART OF SECTION 25, TOWNSHIP 35 NORTH RANGE 9 EAST OF THE THIRD PRINCIPAL
MERIDIAN, DESCRIBED AS FOLLOWS: BEGINNING AT THE INTERSECTION OF THE WEST LINE
OF THE SOUTHEAST 1/4 OF SAID SECTION 25 WITH THE SOUTHERLY LINE OF THE PARCEL OF
LAND CONVEYED TO THE CHICAGO GRAVEL COMPANY BY DEED RECORDED AS DOCUMENT 691610
IN WILL COUNTY RECORD BOOK 1334 PAGE 403; THENCE NORTH 45 DEGREES 05 MINUTES 32
SECONDS EAST 70.73 FEET, ALONG THE SAID SOUTHERLY LINE OF THE CHICAGO GRAVEL
PARCEL; THENCE NORTH 00 DEGREES 06 MINUTES 39 SECONDS EAST 2309.83 FEET ALONG A
LINE 50.00 FEET EAST OF AND PARALLEL WITH THE NORTH-SOUTH CENTERLINE OF
SECTION 25, TO A POINT OF CURVE; THENCE NORTHWESTERLY ALONG A CURVE TO THE LEFT
WITH A RADIUS OF

 

B-79

--------------------------------------------------------------------------------


 

519.58 FEET, HAVING A CHORD BEARING AND DISTANCE OF NORTH 17 DEGREES 36 MINUTES
15 SECONDS WEST 316.20 FEET, TO A POINT; THENCE NORTH 09 DEGREES 40 MINUTES 50
SECONDS EAST 70.71 FEET TO A POINT ON THE SOUTHERLY RIGHT OF WAY LINE OF U. S.
HIGHWAY ROUTE 6 AS MONUMENTED AND TRAVELED; THENCE SOUTH 54 DEGREES 40 MINUTES
50 SECONDS WEST 200.00 FEET, ALONG THE SAID SOUTHERLY RIGHT OF WAY LINE OF U. S.
HIGHWAY ROUTE 6; THENCE SOUTH 80 DEGREES 19 MINUTES 10 SECONDS EAST 70.71 FEET,
TO A POINT ON A CURVE; THENCE SOUTHEASTERLY ALONG A CURVE TO THE RIGHT WITH A
RADIUS OF 419.58 FEET, HAVING A CHORD BEARING AND DISTANCE OF SOUTH 17 DEGREES
36 MINUTES 15 SECONDS EAST 255.35 FEET, TO A POINT OF TANGENCY; THENCE SOUTH 00
DEGREES 06 MINUTES 39 SECONDS WEST 2459.86 FEET, ALONG A LINE 50.0 FEET WEST OF
AND PARALLEL WITH THE SAID NORTH-SOUTH CENTERLINE OF SECTION 25; THENCE SOUTH 89
DEGREES 53 MINUTES 21 SECONDS EAST, 50.00 FEET, TO A POINT ON THE SAID NORTH
SOUTH CENTERLINE OF SAID SECTION 25; THENCE NORTH 00 DEGREES 06 MINUTES 39
SECONDS EAST 100.00 FEET, ALONG THE SAID NORTH SOUTH CENTERLINE OF SECTION 25,
TO THE POINT OF BEGINNING, IN WILL COUNTY, ILLINOIS.

 

PARCEL 9:

 

THAT PART OF THE NORTHEAST 1/4 OF SECTION 26, TOWNSHIP 35 NORTH RANGE 9 EAST OF
THE THIRD PRINCIPAL MERIDIAN, LYING SOUTHERLY, EASTERLY AND SOUTHEASTERLY OF THE
SOUTHERLY, EASTERLY AND SOUTHEASTERLY RIGHT OF WAY LINE OF FAI ROUTE 80 AS
DESCRIBED IN DEDICATION INSTRUMENT RECORDED JUNE 27, 1961 AS DOCUMENT NO 932362
AND SOUTHEASTERLY OF THAT PART VESTED IN THE STATE OF ILLINOIS BY DECREE ENTERED
IN CASE NO 91ED10629 AND NORTHEASTERLY OF THE EAST LINE OF THE NEW HOUBOULT ROAD
AND NORTH OF THE NORTHERLY RIGHT OF WAY LINE OF MOUND ROAD PER CASE NO.
91ED10629, RUNNING NORTHEASTERLY AND SOUTHWESTERLY THROUGH SAID SECTION,
EXCEPTING THAT PART DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE NORTHWEST CORNER OF SAID NORTHEAST 1/4 OF SECTION 26 AND
RUNNING THENCE SOUTH 88 DEGREES 57.4 MINUTES EAST, ALONG THE NORTH LINE OF SAID
NORTHEAST 1/4; A DISTANCE OF 1927.45 FEET TO THE CENTER OF THE PUBLIC HIGHWAY
(MOUND ROAD) RUNNING NORTHEASTERLY AND SOUTHWESTERLY THROUGH SAID SECTION, BEING
THE POINT OF BEGINNING, THENCE NORTH 88 DEGREES 57.4 MINUTES WEST ALONG SAID
NORTH LINE OF THE NORTHEAST 1/4 A DISTANCE OF 450.08 FEET; THENCE SOUTH 23
DEGREES 26 MINUTES EAST A DISTANCE OF 295.74 FEET TO THE CENTER OF SAID PUBLIC
HIGHWAY; THENCE NORTH 51 DEGREES 38.6 MINUTES EAST, ALONG SAID CENTERLINE, A
DISTANCE OF 424.11 FEET TO THE POINT OF BEGINNING IN WILL COUNTY, ILLINOIS.

 

Hollywood Casino Lawrenceburg, Lawrenceburg, IN

 

REAL PROPERTY IN THE CITY OF LAWRENCEBURG, COUNTY OF DEARBORN, STATE OF INDIANA,
DESCRIBED AS FOLLOWS:

 

TRACT 1 (FEE SIMPLE):

 

SITUATED IN THE CITY OF LAWRENCEBURG, DEARBORN COUNTY, INDIANA AND BEING ALL OF
LOT NOS. 7, 8, 9, 10, 51, 52, 53, 54 AND 55 AND PART OF LOTS 49 AND 50 OF
TOUSEY, DUNN AND TOUSEY’S ADDITION, NORTHERN LIBERTIES, P.B. 4, PAGE 24 AND ALL
OF LOT NOS. 1, 2, 3, 4, 5, 6, 7, 8 AND 9 OF GUARD, DUNN AND GIBSON’S ADDITION,
P.B. 3, PAGE 61, DEARBORN COUNTY, INDIANA RECORDS AND AN AREA KNOWN AS THE
“BASIN” AND ALSO ALL THAT PORTION OF CANAL STREET LYING BETWEEN THE FORMER
CONRAIL RAILROAD AND BASIN STREET, AND ALL OF THAT PORTION OF CENTER STREET
(ALSO KNOWN AS MARKET STREET) LYING EAST OF SAID RAILROAD, AND ALSO ALL THAT
PORTION OF GEORGE STREET (ALSO KNOWN AS TOUSEY STREET) WHICH LIES BETWEEN SAID
CENTER STREET AND WILLIAM STREET AND ALSO ALL THAT PORTION OF ST. CLAIR STREET
WHICH LIES BETWEEN SAID CENTER STREET AND SAID

 

B-80

--------------------------------------------------------------------------------


 

WILLIAM STREET AND ALSO ALL ALLEYS LYING BETWEEN SAID CENTER STREET AND SAID
WILLIAM STREET (WHICH ALLEYS AND PORTIONS OF STREETS LIE WITHIN THE BOUNDARY OF
THE FOLLOWING DESCRIPTION) AND ALSO ALL THE PORTION OF THE OLD WHITEWATER CANAL
AND ITS BASIN AND ALSO ALL THAT PORTION OF THE FORMER FAIRGROUNDS OF THE
DEARBORN COUNTY AGRICULTURAL SOCIETY (P.B. 3, PAGE 65) WHICH LIE WITHIN THE
BOUNDARY OF THE FOLLOWING DESCRIPTION (BEARINGS ON THIS DESCRIPTION ARE BASED ON
THE INDIANA STATE PLANE COORDINATE SYSTEM, NAD ‘83):

 

BEGINNING AT A MAG NAIL AT THE MOST WESTERLY CORNER OF LOT 10 OF SAID TOUSEY,
DUNN AND TOUSEY’S ADDITION, NORTHERN LIBERTIES, AND ALSO IN THE EASTERLY LINE OF
SAID CENTER STREET AND THE NORTHERLY LINE OF AN ALLEY; THENCE WITH THE EASTERLY
LINE OF SAID CENTER STREET THE FOLLOWING FOUR COURSES AND DISTANCES: NORTH 44
DEGREES 45 MINUTES 01 SECONDS EAST A DISTANCE OF 198.00 FEET TO A REBAR, NORTH
45 DEGREES 14 MINUTES 59 SECONDS WEST A DISTANCE OF 33.07 FEET TO A CROSS NOTCH;
NORTH 44 DEGREES 38 MINUTES 11 SECONDS EAST A DISTANCE 487.55 FEET TO A REBAR IN
THE EASTERLY LINE OF THE FORMER CONRAIL RAILROAD; THENCE WITH THE EASTERLY LINE
OF SAID RAILROAD, WITH THE ARC OF A CURVE TO THE LEFT HAVING A RADIUS OF
1,610.98 FEET AN ARC DISTANCE OF 200.66 FEET TO A POINT; THE CHORD OF SAID ARC
BEARS NORTH 14 DEGREES 49 MINUTES 48 SECONDS WEST A DISTANCE OF 200.53 FEET TO
SAID POINT, SAID POINT BEING IN THE EASTERLY LINE OF A FUTURE STREET; THENCE
WITH THE EASTERLY LINE OF SAID FUTURE STREET, WITH THE ARC OF A CURVE TO THE
LEFT HAVING A RADIUS OF 491.00 FEET AN ARC DISTANCE OF 247.31 FEET TO A POINT,
THE CHORD OF SAID ARC BEARS NORTH 21 DEGREES 12 MINUTES 28 SECONDS WEST A
DISTANCE OF 244.70 FEET TO SAID POINT; NORTH 36 DEGREES 31 MINUTES 53 SECONDS
WEST A DISTANCE OF 43.60 FEET TO A POINT; THENCE WITH SAID FORMER RAILROAD
EASTERLY LINE THE FOLLOWING THREE COURSES AND DISTANCES: WITH THE ARC OF A CURVE
TO THE LEFT HAVING A RADIUS OF 1610.98 FEET AN ARC DISTANCE OF 41.09 FEET TO A
POINT, THE CHORD OF SAID ARC BEARS NORTH 29 DEGREES 20 MINUTES 57 SECONDS WEST A
DISTANCE OF 41.09 FEET TO SAID POINT; NORTH 45 DEGREES 14 MINUTES 58 SECONDS
WEST A DISTANCE OF 6.93 FEET TO A POINT; NORTH 25 DEGREES 21 MINUTES 26 SECONDS
WEST A DISTANCE OF 57.52 FEET TO A POINT IN THE EASTERLY LINE OF SAID FUTURE
STREET; THENCE WITH THE LINE OF SAID FUTURE STREET THE FOLLOWING SIX COURSES AND
DISTANCES: WITH THE ARC OF A CURVE TO THE RIGHT HAVING A RADIUS OF 74.50 FEET AN
ARC DISTANCE OF 171.20 FEET TO A REBAR, THE CHORD OF SAID ARC BEARS NORTH 66
DEGREES 35 MINUTES 53 SECONDS EAST A DISTANCE OF 135.94 FEET TO SAID POINT;
SOUTH 44 DEGREES 56 MINUTES 24 SECONDS EAST A DISTANCE OF 198.94 FEET TO A
REBAR; SOUTH 42 DEGREES 40 MINUTES 59 SECONDS EAST A DISTANCE OF 224.23 FEET TO
A REBAR; SOUTH 41 DEGREES 46 MINUTES 15 SECONDS EAST A DISTANCE OF 33.09 FEET TO
A CROSS NOTCH; SOUTH 40 DEGREES 50 MINUTES 53 SECONDS EAST A DISTANCE OF 63.48
FEET TO A REBAR; SOUTH 46 DEGREES 44 MINUTES 33 SECONDS EAST A DISTANCE OF 46.64
FEET TO A REBAR; THENCE LEAVING SAID FUTURE STREET, WITH THE EASTERLY LINE OF
SUBJECT PREMISES SOUTH 46 DEGREES 44 MINUTES 33 SECONDS EAST A DISTANCE OF
271.17 FEET TO A REBAR IN THE WESTERLY LINE OF WILLIAM STREET; THENCE WITH THE
WESTERLY LINE OF SAID WILLIAM STREET, SOUTH 44 DEGREES 45 MINUTES 01 SECONDS
WEST, A DISTANCE OF 1040.68 FEET TO A MAG NAIL AT THE MOST SOUTHERLY CORNER OF
LOT 7 OF SAID TOUSEY, DUNN AND TOUSEY’S ADDITION, NORTHERN LIBERTIES; THENCE
WITH THE SOUTHERLY LINE OF SAID LOT NO. 7 AND ALSO LOT 10 OF SAID TOUSEY, DUNN
AND TOUSEY’S ADDITION, NORTHERN LIBERTIES, AND THE WESTERLY LINE OF AN ALLEY
NORTH 45 DEGREES 14 MINUTES 59 SECONDS WEST A DISTANCE OF 313.50 FEET TO THE
POINT OF BEGINNING. THE ABOVE DESCRIPTION IS INTENDED TO DESCRIBE ALL OF THE
LANDS IN D.R. 269, P. 4631-433; D.R. 274, P. 415-417, P. 607; D.R. 275, P.
20-22, P. 23, P. 24-26, P. 27, P. 28-38; D.R. 281, P. 388-390; D.R. 288, P.
508-510; AND PART OF THE LANDS DESCRIBED IN D.R. 269, P. 434-436.

 

TRACT 2 (FEE SIMPLE):

 

SITUATED IN THE CITY OF LAWRENCEBURG, DEARBORN COUNTY, INDIANA, AND BEING
PART OF LOT NO. 28 OF TOUSEY, DUNN AND TOUSEY’S ADDITION, NORTHERN LIBERTIES, AS
RECORDED IN P.B. 4, PAGE 24, DEARBORN COUNTY, INDIANA RECORDS, AND BEING MORE
PARTICULARLY DESCRIBED AS FOLLOWS (BEARINGS ON THIS DESCRIPTION ARE BASED ON THE
INDIANA STATE

 

B-81

--------------------------------------------------------------------------------


 

PLANE COORDINATE SYSTEM, NAD ‘83.):

 

BEGINNING AT THE MOST EASTERLY CORNER OF SAID LOT NO. 28, ALSO BEING A CORNER OF
CENTER STREET (ALSO KNOWN AS MARKET STREET) AND AN ALLEY; THENCE WITH THE
EASTERLY LINE OF SAID LOT 28 AND THE WESTERLY LINE OF SAID CENTER STREET SOUTH
44 DEGREES 38 MINUTES 11 SECONDS WEST 34.11 FEET TO A POINT IN THE EASTERLY LINE
OF A FUTURE STREET; THENCE WITH THE EASTERLY LINE OF SAID FUTURE STREET, WITH
THE ARC OF A CURVE TO THE LEFT HAVING A RADIUS OF 491.00 FEET AN ARC DISTANCE OF
39.89 FEET TO A POINT IN THE NORTHERLY LINE OF SAID LOT NO. 28 AND IN THE
SOUTHERLY LINE OF SAID ALLEY THE CHORD OF SAID ARC BEARS NORTH 13 DEGREES 18
MINUTES 45 SECONDS EAST A DISTANCE OF 39.87 FEET TO SAID POINT; THENCE WITH THE
NORTHERLY LINE OF SAID LOT NO. 28 AND THE SOUTHERLY LINE OF SAID ALLEY SOUTH 45
DEGREES 29 MINUTES 29 SECONDS EAST A DISTANCE OF 20.73 FEET TO THE POINT OF
BEGINNING. (D.R. 124, P. 124-125).

 

TRACT 11 (AIR RIGHTS):

 

ALSO: ALL AIR RIGHTS ABOVE THE FOLLOWING DESCRIBED REAL ESTATE COMMENCING
TWENTY-THREE (23) FEET ABOVE THE RAILROAD TRACKS AS THEY EXISTED ON DECEMBER 15,
1995: BEING PART OF SECTION 14, TOWN 5 NORTH, RANGE 1 WEST OF THE FIRST
PRINCIPAL MERIDIAN LOCATED IN THE CITY OF LAWRENCEBURG, DEARBORN
COUNTY, INDIANA, DESCRIBED AS FOLLOWS: BEGINNING AT A SOUTHEASTERLY CORNER OF
GUARD, DUNN AND GIBSON’S ADDITION (P.B. 3, PG. 61) AT THE INTERSECTION OF THE
WESTERLY LINE OF PLATTED WILLIAM STREET WITH THE SOUTHERLY LINE OF PLATTED
GEORGE STREET; THENCE NORTH 44 DEGREES 45 MINUTES 00 SECONDS EAST 66.00 FEET;
THENCE ALONG THE SOUTHERLY LINE OF SAID SUBDIVISION AND THE WESTERLY LINE OF
SAID WILLIAM STREET, 352.18 FEET; THENCE SOUTH 45 DEGREES 15 MINUTES 00 SECONDS
EAST ALONG THE RIGHT-OF-WAY OF THE CSX RAILROAD THE FOLLOWING TWO COURSES:
THENCE ALONG THE EASTERLY LINE OF SAID WILLIAM STREET SOUTH 44 DEGREES 45
MINUTES 00 SECONDS WEST, 338.15 FEET; THENCE WITH THE ARC OF A CURVE TO THE LEFT
HAVING A RADIUS OF 536.01 FEET AN ARC DISTANCE OF 21.85 FEET, THE LONG CHORD OF
SAID ARC BEARS SOUTH 43 DEGREES 35 MINUTES 25 SECONDS WEST A DISTANCE OF 21.85
FEET; THENCE NORTH 45 DEGREES 15 MINUTES 00 SECONDS WEST, 66.44 FEET TO SAID
WESTERLY LINE OF WILLIAM STREET; THENCE NORTH 44 DEGREES 45 MINUTES 00 SECONDS
EAST ALONG THE LINE OF SAID STREET 7.82 FEET TO THE POINT OF BEGINNING.

 

CONVEYED TO INDIANA GAMING COMPANY, L.P. BY DEED DATED AUGUST 19, 1996 AND
RECORDED AUGUST 15, 1997 AS DOCUMENT 03106.

 

TRACT C (FEE SIMPLE):

 

SITUATED IN THE CITY OF LAWRENCEBURG: BEING PART OF LOT 2 OF THE TOUSEY, DUNN
AND TOUSEY’S ADDITION (SLIDE 419) TO THE CITY OF LAWRENCEBURG, DEARBORN
COUNTY, INDIANA, DESCRIBED AS FOLLOWS (BEARINGS IN THIS DESCRIPTION ARE BASED ON
THE INDIANA STATE PLANE COORDINATE SYSTEM, EAST ZONE, NAD 1983):

 

BEGINNING AT THE NORTHEAST CORNER OF LOT 2 OF THE TOUSEY, DUNN AND TOUSEY’S
ADDITION TO THE CITY OF LAWRENCEBURG (SLIDE 419); THENCE SOUTH 44 DEGREES 42
MINUTES 41 SECONDS WEST ALONG THE EASTERLY LINE OF SAID LOT 2 AND ALONG THE
WESTERLY RIGHT-OF-WAY OF WILLIAMS STREET, 51.30 FEET TO A RE-BAR; THENCE NORTH
24 DEGREES 02 MINUTES 01 SECONDS WEST 86.59 FEET TO A RE-BAR; THENCE NORTH 44
DEGREES 42 MINUTES 41 SECONDS EAST, 20.00 FEET TO A RE-BAR; THENCE SOUTH 45
DEGREES 13 MINUTES 28 SECONDS EAST ALONG THE SOUTHERLY RIGHT-OF-WAY OF AN ALLEY,
80.70 FEET TO THE POINT OF BEGINNING. (O.R. 122, P. 1834-1839).

 

TRACT D (FEE SIMPLE):

 

SITUATED IN THE CITY OF LAWRENCEBURG: BEING PART OF LOTS 19 AND 20 OF THE
TOUSEY, DUNN AND TOUSEY’S ADDITION (SLIDE 419) TO THE CITY OF LAWRENCEBURG,
DEARBORN COUNTY, INDIANA, DESCRIBED AS FOLLOWS (BEARINGS IN THIS DESCRIPTION ARE
BASED ON

 

B-82

--------------------------------------------------------------------------------


 

THE INDIANA STATE PLANE COORDINATE SYSTEM, EAST ZONE, NAD 1983):

COMMENCING AT THE SOUTHWESTERLY CORNER OF LOT 19 OF TOUSEY, DUNN AND TOUSEY’S
ADDITION TO THE CITY OF LAWRENCEBURG (SLIDE 419); THENCE NORTH 44 DEGREES 37
MINUTES 57 SECONDS EAST ALONG THE WESTERLY LINE OF SAID LOT 19 AND ALONG THE
EASTERLY RIGHT-OF-WAY OF AN ALLEY, 60.00 FEET TO A RE-BAR AND THE POINT OF
BEGINNING; THENCE CONTINUING NORTH 44 DEGREES 37 MINUTES 57 SECONDS EAST ALONG
THE WESTERLY LINES OF SAID LOT 19 AND THEN LOT 20 AND ALONG THE EASTERLY
RIGHT-OF-WAY OF SAID ALLEY, 46.00 FEET TO A RE-BAR; THENCE SOUTH 45 DEGREES 16
MINUTES 41 SECONDS EAST, 99.00 FEET TO A RE-BAR; THENCE SOUTH 44 DEGREES 37
MINUTES 57 SECONDS WEST ALONG THE EASTERLY LINES OF SAID LOTS 19 AND 20 AND
ALONG THE WESTERLY RIGHT-OF-WAY OF CENTER STREET 46.00 FEET TO A RE-BAR; THENCE
NORTH 45 DEGREES 16 MINUTES 41 SECONDS WEST ALONG A LINE 6.00 FEET SOUTHERLY OF
AND PARALLEL TO THE SOUTHERLY LINE OF SAID LOT 20, 99.00 FEET TO THE POINT OF
BEGINNING. (O.R. 122, P. 1834-1839).

 

CONSOLIDATION (TRACTS 3-10, 13-18, E-J) (FEE SIMPLE):

 

BEING ALL OF LOTS 2 AND 3 AND PART OF LOT 4 OF GEORGE C. COLUMBIA’S ADDITION TO
THE CITY OF LAWRENCEBURG (SLIDE 406), AND ALL OF LOTS 23, 24, 25, 26, 29, 30,
31, 32, 33, 34, 35, 36, 37, 38, 39, 40, AND PART OF LOTS 27, 28, 41, 42, 47 AND
48 AND PART OF OUTLOT 1 OF TOUSEY, DUNN & TOUSEY’S ADDITION TO THE CITY OF
LAWRENCEBURG (SLIDE 419) AND PART OF DUNN STREET AND PART OF GEORGE STREET AS
SHOWN, PART OF AN ALLEY LOCATED NORTHERLY OF SAID OUTLOT 1 AND ALL THAT PART OF
AN ALLEY LOCATED EASTERLY OF SAID OUTLOT 1, ALL THAT PART OF AN ALLEY LOCATED
NORTHERLY OF SAID LOT 29, ALL THAT PART OF AN ALLEY LOCATED EASTERLY OF SAID
LOTS 29, 30, 31, 32, 33 AND 34, AND ALL THAT PART OF AN ALLEY LOCATED NORTHERLY
OF SAID LOTS 24, 33 AND 36 LOCATED IN THE CITY OF LAWRENCEBURG, DEARBORN
COUNTY, INDIANA DESCRIBED AS FOLLOWS (BEARINGS IN THIS DESCRIPTION ARE BASED ON
INDIANA STATE PLANE COORDINATE SYSTEM, EAST ZONE GRID, NAD 83) TO THE CITY OF
LAWRENCEBURG, DEARBORN COUNTY, INDIANA):

 

BEGINNING AT A CROSS NOTCH MARKING THE SOUTHWESTERLY CORNER OF LOT 23 OF TOUSEY,
DUNN AND TOUSEY’S ADDITION TO THE CITY OF LAWRENCEBURG (SLIDE 419); THENCE N
45°16’41” W ALONG THE EASTERLY LINE OF ST. CLAIR STREET, 280.50 FEET TO A
RE-BAR; THENCE N 45°25’03” W, 66.00 FEET; THENCE N 45°16’17” W ALONG THE
SOUTHERLY LINE OF LOT 35 IN SAID TOUSEY, DUNN AND TOUSEY’S ADDITION AND THE
SOUTHERLY LINES OF LOTS 2, 3 AND 4 IN GEORGE C. COLUMBIA’S ADDITION, 181.50 FEET
TO A RE-BAR; THENCE N 44°37’57” E, 132.00 FEET TO A RE-BAR; THENCE S 45°16’17” E
ALONG THE NORTHERLY LINES OF SAID LOTS 4 AND 3 AND ALONG THE SOUTHERLY
RIGHT-OF-WAY OF AN ALLEY, 49.50 FEET TO A RE-BAR; THENCE N 44°37’57” E ALONG THE
WESTERLY LINES OF LOTS 37 AND 38 EXTENDED AND ALONG THE EASTERLY RIGHT-OF-WAY OF
AN ALLEY, 181.50 FEET TO THE CENTER OF GEORGE STREET; THENCE N 45°16’17” W ALONG
THE CENTERLINE OF SAID STREET, 71.57 FEET; THENCE N 44°43’43” E, 33.00 FEET TO A
RE-BAR; THENCE WITH THE ARC OF A CURVE TO THE LEFT HAVING A RADIUS OF 60.00
FEET, AN ARC LENGTH OF 140.67 FEET, THE CHORD OF SAID ARC BEARS N 26°13’52” W,
WITH A CHORD LENGTH OF 110.60 FEET TO A RE-BAR; THENCE N 44°37’57” E, 104.17
FEET TO A MAGNETIC NAIL IN THE CENTERLINE OF AN ALLEY; THENCE S 45°16’17” E
ALONG SAID CENTERLINE, 19.25 FEET TO A MAGNETIC NAIL AT AN ALLEY INTERSECTION;
THENCE N 44°37’57” E ALONG THE CENTER OF AN ALLEY, 108.25 FEET TO A RE-BAR;
THENCE WITH THE ARC OF A CURVE TO THE LEFT HAVING A RADIUS OF 50.00 FEET, AN ARC
DISTANCE OF 144.31 FEET, THE CHORD OF SAID ARC BEARS S 39°29’02” E, 99.19 FEET
TO A RE-BAR; THENCE S 45°16’17” E ALONG THE WESTERLY RIGHT-OF-WAY OF CANAL
STREET, 41.59 FEET TO A RE-BAR; THENCE S 44°37’57” W ALONG THE NORTHERLY
RIGHT-OF-WAY OF A 16.5 FOOT ALLEY, 90.00 FEET TO A RE-BAR; THENCE S 45°16’17” E
ALONG THE SOUTHERLY RIGHT-OF-WAY OF A 16.5 FOOT ALLEY, 181.50 FEET; THENCE N
44°37’57” E ALONG THE CENTERLINE OF DUNN STREET, 137.28 FEET TO A RE-BAR; THENCE
ALONG THE SOUTHERLY RIGHT-OF-WAY OF ARGOSY PARKWAY THE FOLLOWING SIX COURSES AND
DISTANCES:

 

S 25°21’09” E, 15.25 FEET; THENCE

 

WITH THE ARC OF A CURVE TO THE RIGHT HAVING AN RADIUS OF 1563.62 FEET, AN ARC
LENGTH OF 110.70 FEET, THE CHORD OF SAID ARC BEARS S 23°19’27” E, WITH A CHORD
LENGTH OF 110.68

 

B-83

--------------------------------------------------------------------------------


 

FEET TO A RE-BAR; THENCE

WITH THE ARC OF A CURVE TO THE RIGHT HAVING A RADIUS OF 431.00 FEET, AN ARC
LENGTH OF

356.54 FEET, THE CHORD OF SAID BEARS S 11°02’08” W, WITH A CHORD LENGTH OF
346.46 FEET TO

A RE-BAR; THENCE

S 46°03’58” E, 4.87 FEET; THENCE

S 44°37’57” W, 280.83 FEET TO A CROSS NOTCH AND THE POINT OF BEGINNING.

 

(O.R. 122, PG. 1834), (O.R. 130, PG. 137), (O.R. 130, PG. 117), (O.R. 130, PG.
140), (O.R. 130, PG. 135) AND (O.R. 130, PG. 142).

 

PARCELS 1-5 (FEE SIMPLE):

 

SITUATED IN THE CITY OF LAWRENCEBURG, DEARBORN COUNTY, INDIANA, AND BEING ALL OF
LOTS 11 AND 12 OF TOUSEY, DUNN AND TOUSEY’S ADDITION TO THE CITY OF
LAWRENCEBURG, INDIANA,, AS RECORDED IN P.B. 4, PAGE 24, DEARBORN COUNTY, INDIANA
RECORDS, AND BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS (BEARINGS ON THIS
DESCRIPTION ARE BASED ON THE INDIANA STATE PLANE COORDINATE SYSTEM, NAD ‘83.):

 

BEGINNING AT THE SOUTHWESTERLY CORNER OF SAID LOT 12, ALSO BEING A CORNER OF
ARCH STREET AND CENTER STREET; THENCE WITH THE EASTERLY LINE OF SAID CENTER
STREET, N 44°45’00”E, 132.00 FEET TO THE NORTHWESTERLY CORNER OF SAID LOT 11;
THENCE WITH THE NORTHERLY LINE OF SAID LOT 11 AND THE SOUTHERLY LINE OF AN
ALLEY, S 45°15’00”E, 132.00 FEET TO THE NORTHEASTERLY CORNER OF SAID LOT 11;
THENCE WITH THE WESTERLY LINE OF AN ALLEY, S 44°45’00”W, 132.00 FEET TO THE
SOUTHEASTERLY CORNER OF SAID LOT 12; THENCE WITH THE SOUTHERLY LINE OF SAID LOT
12 AND THE NORTHERLY LINE OF SAID ARCH STREET, N 45°15’00”W, 132 FEET TO THE
POINT OF BEGINNING. (I. 200700004018).

 

PARCEL 6 (FEE SIMPLE):

 

SITUATED IN THE CITY OF LAWRENCEBURG, DEARBORN COUNTY, INDIANA, AND BEING ALL OF
LOT NOS. 5 AND 6 OF TOUSEY, DUNN AND TOUSEY’S ADDITION TO THE CITY OF
LAWRENCEBURG, INDIANA,, AS RECORDED IN P.B. 4, PAGE 24, DEARBORN COUNTY, INDIANA
RECORDS, AND BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS (BEARINGS ON THIS
DESCRIPTION ARE BASED ON THE INDIANA STATE PLANE COORDINATE SYSTEM, NAD ‘83.):
BEGINNING AT THE SOUTHEASTERLY CORNER OF SAID LOT NO. 5, ALSO BEING A CORNER OF
ARCH STREET AND WILLIAM STREET; THENCE WITH THE SOUTHERLY LINE OF SAID LOT 5 AND
THE NORTHERLY LINE OF SAID ARCH STREET, N 45°15’00”W, 165.00 FEET TO THE
SOUTHWESTERLY CORNER OF SAID LOT 5; THENCE WITH THE EASTERLY LINE OF AN ALLEY, N
44°45’00”E, 132.00 FEET TO THE NORTHWESTERLY CORNER OF SAID LOT 6; THENCE WITH
THE NORTHERLY LINE OF SAID LOT 6 AND THE SOUTHERLY LINE OF AN ALLEY, S
44°45’00”E, 165.00 FEET TO THE NORTHWESTERLY CORNER OF SAID LOT 6; THENCE WITH
THE WESTERLY LINE OF SAID WILLIAM STREET, S 44°45’00”E, 132.00 FEET TO THE POINT
OF BEGINNING. (I. 200700004018).

 

TRACT 12 (LEASEHOLD):

 

LEASEHOLD ESTATE AS CREATED IN MEMORANDUM OF SUBLEASE BETWEEN CITY OF
LAWRENCEBURG, SUBLESSOR AND INDIANA GAMING COMPANY L.P. SUBLESSEE, RECORDED
AUGUST 5, 1997 IN DEED RECORD 288 PAGE 523 DEMISING THE LAND FOR A TERM OF YEARS
ALSO: LEASEHOLD: BEING ALL OF LOTS 1 AND 2, AND PART OF LOT 3 OF SQUIRE WATT’S
ESTATES (SLIDE 339) AND PART OF SECTION 14, TOWN 5 NORTH, RANGE 1 WEST OF THE
FIRST PRINCIPAL MERIDIAN

 

LOCATED IN THE CITY OF LAWRENCEBURG, DEARBORN COUNTY, INDIANA, DESCRIBED AS
FOLLOWS:

 

COMMENCING AT A SOUTHEASTERLY CORNER OF GUARD, DUNN AND GIBSON’S ADDITION (P.B.
3, P. 61) AT THE INTERSECTION OF THE WESTERLY LINE OF ROAD PLATTED WILLIAM
STREET WITH THE SOUTHERLY LINE OF PLATTED GEORGE STREET; THENCE SOUTH 44 DEGREES
45

 

B-84

--------------------------------------------------------------------------------


 

MINUTES 00 SECONDS WEST ALONG THE RIGHT-OF-WAY OF SAID WILLIAM STREET 7.82 FEET;
THENCE SOUTH 45 SECONDS 15 MINUTES 00 SECONDS EAST, 66.44 FEET TO THE
RIGHT-OF-WAY OF THE CENTRAL RAILROAD OF INDIANA AND THE POINT OF BEGINNING;
THENCE ALONG SAID RIGHT-OF-WAY WITH THE ARC OF A CURVE TO THE RIGHT HAVING A
RADIUS OF 536.01 FEET AN ARC DISTANCE OF 21.85 FEET, THE LONG CHORD OF SAID ARC
BEARS NORTH 43 DEGREES 35 MINUTES 25 SECONDS EAST A DISTANCE OF 21.85 FEET TO
THE RIGHT-OF-WAY OF THE CSX RAILROAD; THENCE ALONG SAID CSX RIGHT-OF-WAY THE
FOLLOWING THREE COURSES: THENCE NORTH 44 DEGREES 45 MINUTES 00 SECONDS EAST,
688.15 FEET; THENCE WITH THE ARC OF A CURVE TO THE LEFT HAVING A RADIUS OF
9582.30 FEET AND AN ARC DISTANCE OF 87.17 FEET, THE LONG CHORD OF SAID ARC BEARS
NORTH 44 DEGREES 29 MINUTES 22 SECONDS EAST A DISTANCE OF 87.17 FEET; THENCE
SOUTH 47 DEGREES 15 MINUTES 00 SECONDS EAST, 42.01 FEET; THENCE SOUTH 45 SECONDS
15 MINUTES 00 SECONDS EAST, 1215.87 FEET TO THE OHIO RIVER BOUNDARY BETWEEN THE
STATES OF INDIANA AND KENTUCKY, AS THE SAME WAS DETERMINED BY THE SUPREME COURT;
THENCE ALONG SAID OHIO RIVER BOUNDARY THE FOLLOWING SIX COURSES: THENCE SOUTH 41
DEGREES 29 MINUTES 33 SECONDS WEST, 59.97 FEET; THENCE SOUTH 46 DEGREES 51
MINUTES 31 SECONDS WEST, 298.39 FEET; THENCE SOUTH 39 DEGREES 15 MINUTES 30
SECONDS WEST, 104.26 FEET; THENCE SOUTH 43 DEGREES 48 MINUTES 50 SECONDS WEST,
304.84 FEET; THENCE SOUTH 44 DEGREES 01 MINUTES 29 SECONDS WEST, 213.22 FEET;
THENCE SOUTH 45 DEGREES 21 MINUTES 32 SECONDS WEST, 138.79 FEET; THENCE LEAVING
SAID RIVER NORTH 45 DEGREES 15 MINUTES 00 SECONDS WEST, 1142.92 FEET TO THE
RIGHT-OF-WAY OF SAID CENTRAL RAILROAD; THENCE

 

ALONG SAID CENTRAL RAILROAD RIGHT-OF-WAY WITH A CURVE TO THE RIGHT HAVING A
RADIUS OF 536.01 FEET AN ARC DISTANCE OF 348.85 FEET, THE LONG CHORD OF SAID ARC
BEARS NORTH 23 DEGREES 46 MINUTES 09 SECONDS EAST, 342.72 FEET TO THE POINT OF
BEGINNING.

 

ADDITIONAL PARCEL (FEE SIMPLE):

 

BEING PART OF SECTION 10 AND PART OF SECTION 11, TOWNSHIP 5 NORTH, RANGE 1 WEST
OF THE FIRST PRINCIPAL MERIDIAN, LOCATED IN THE CITY OF GREENDALE, DEARBORN
COUNTY, INDIANA (BEARINGS IN THIS DESCRIPTION ARE BASED ON A 2.248 ACRE SURVEY
BY ALBERT G. HOPPING, L.S. ON JUNE 19, 1985): COMMENCING AT A STONE MARKING THE
NORTHEAST CORNER OF LOT 7 OF GREENDALE HEIGHTS SUBDIVISION (PLAT BOOK 5, PAGE
25, SLIDE 9), ALSO BEING THE NORTHWEST CORNER OF THE PARENT TRACT OF LAND;
THENCE S 89°48’00” E ALONG THE SOUTH LINE OF THE KIDD PROPERTY (D.R. 222, P.
363), 60.08 FEET TO A RE-BAR AND THE POINT OF BEGINNING; THENCE CONTINUING S
89°48’00” E ALONG THE SOUTH LINE OF SAID KIDD PROPERTY, 948.42 FEET TO AN IRON
PIN MARKING THE NORTHWEST CORNER OF THE U.S.A. LAND COMPANY, LLC (O.R. 34, P.
592); THENCE S 00°12’00” W ALONG THE WEST LINE OF SAID U.S.A. LAND COMPANY, LLC
PROPERTY AND THEN THE WEST LINE OF DREAM CORPORATION, INC. PROPERTY (DR. 266, P.
56), 650.09 FEET TO A RE-BAR; THENCE ALONG THE BOUNDARY OF LOREY LANE THE
FOLLOWING THREE COURSES AND DISTANCES: S 89°43’00” W, 771.84 FEET TO AN IRON
PIN; THENCE S 00°17’00” E, 50.00 FEET TO AN IRON PIN; THENCE N 89°43’00” E
1255.00 FEET TO A RE-BAR IN THE RIGHT-OF-WAY OF U.S. 50; THENCE ALONG SAID
RIGHT-OF-WAY THE FOLLOWING TWO COURSES AND DISTANCES: THENCE S 01°24’49” E
507.41 FEET TO A RE-BAR; THENCE WITH THE ARC OF A CURVE TO THE LEFT HAVING A
RADIUS OF 7724.44 FEET AN ARC DISTANCE OF 249.18 FEET, THE LONG CHORD OF SAID
ARC BEARS S 02°20’16” E, 249.17 FEET, THENCE S 89°51’43” W ALONG THE NORTH LINE
OF THE KASANBHA PROPERTY (D.R. 299 P. 357), 328.37 FEET TO A RE-BAR; THENCE S
00°17’00” E ALONG THE WEST LINE OF SAID KASANBHA PROPERTY EXTENDED, 363.00 FEET
TO A RE-BAR; THENCE S 89°51’43” W ALONG THE NORTH LINE OF KVH PARTNERSHIP
PROPERTY (DR. 272, P. 434), 1456.55 FEET TO A RE-BAR; THENCE N 30°32’00” E ALONG
THE EAST LINES OF THE YELTON/MCCOOL PROPERTY (D.R 275, P. 653), THE WOODFILL
PROPERTY (D.R. 307, P. 516), AND THE CARLTON PROPERTY (D.R 260, P. 568), 397.98
FEET TO A RE-BAR; THENCE S 89°53’15” W ALONG THE NORTH LINE OF SAID CARLTON
PROPERTY, 216.20 FEET TO AN IRON PIPE; THENCE ALONG THE BOUNDARY OF THE DAVID
LOREY PROPERTY (OR. 5, P. 403) THE FOLLOWING FIVE COURSES AND DISTANCES: THENCE
N 51°40’40” E 449.40 FEET TO AN IRON PIPE; THENCE S 76°27’32” E 77.02 FEET TO AN
IRON PIPE; THENCE N 57°12’24” E 165.09 FEET TO AN IRON PIPE;

 

B-85

--------------------------------------------------------------------------------


 

THENCE N 04°56’44” W 187.44 FEET TO AN IRON PIPE; THENCE N 89°48’00” W 261.38
FEET TO A RE-BAR; THENCE ALONG THE EAST RIGHT-OF-WAY OF RIDGE AVENUE THE
FOLLOWING FOUR COURSES AND DISTANCES: THENCE N 02°36’17” E, 286.46 FEET TO AN
IRON PIPE; THENCE N 89°43’00” E, 15.51 FEET TO A RE-BAR; THENCE N 00°53’00” E,
225.15 FEET TO A RE-BAR; THENCE N 03°12’00” E, 433.78 FEET TO THE POINT OF
BEGINNING.

 

Hollywood Casino Penn National Race Course, Grantville, PA

 

All that certain tract or piece of land, together with the improvements thereon
erected situate on the Easterly side of PA Township Route Number T-612, leading
from PA Traffic Route Number 443 to U.S. Route No. 22 and being partly in the
Township of East Hanover, County of Dauphin and partly in the Township of East
Hanover in the County of Lebanon, Commonwealth of Pennsylvania more fully
bounded and described as follows, to wit:

 

Beginning at a point in or near the middle of PA Township Route No. T-612, in
line of land now or late of Melvyn R. Bowman and Anna I. Bowman, his wife;
thence leaving said PA Township Route No. T-612 and extending along land now or
late of Melvyn R. Bowman and Anna I. Bowman, his wife the following 3 courses
and distances: (1) South 57 degrees, 18 minutes East a distance of 467 feet to a
point; (2) North 82 degrees 31 minutes East, a distance of 1250 feet to a point;
and (3) North 11 degrees 24 minutes West a distance of 824 feet to a point in PA
Traffic Route No. 443; thence extending in and along said PA Traffic Route
No. 443, South 83 degrees 17 minutes East, a distance of 34 feet to a point;
thence leaving said PA Traffic Route No. 443 and extending along land now or
late of John S. Rhine and Mary R. Rhine, his wife, the following 7 courses and
distances: (1) North 11 degrees 17 minutes West, a distance of 526 feet to a
point; (2) North 19 degrees 22 minutes East, a distance of 175 feet to a point;
(3) North 15 degrees 54 minutes West a distance of 157 feet to a point;
(4) North 86 degrees 17 minutes East a distance of 402 feet to a point (5) South
23 degrees 3 minutes East a distance of 153 feet to a point (6) North 73 degrees
14 minutes East a distance of 295 feet; and (7) South 26 degrees 17 minutes East
a distance of 910 feet to a point on the Northerly side of PA Traffic Route
No. 443; thence extending along the Northerly side of PA Traffic Route 443 North
73 degrees 20 minutes East a distance of 1016 feet to a point; thence partly
crossing PA Traffic Route No. 443 South 29 degrees 3 minutes East a distance of
10 feet to a point in or near the middle of said highway; thence extending in
and along said PA Traffic Route No. 443 North 73 degrees 42 minutes West a
distance of 170 feet to a point; thence leaving said PA Traffic Route No. 443
and extending along land now or late of Herman Behrendt and Marie Behrendt, his
wife the following 2 courses and distances: (1) North 24 degrees o minutes West
a distance of 978 feet to a point; and (2) North 54 degrees 22 minutes West a
distance of 391 feet to a point; thence extending partly along land now or late
of Lizzie Hetrick and partly along land reputed to belonging now or late of
lndiantown Gap Military Reservation North 38 degrees 52 minutes East a distance
of 1609 feet to a point; thence extending partly along land now or late of
Samuel Asper and Margaret D. Asper, his wife, and partly along land now or late
of Larry R. Brubaker, South 22 degrees 14 minutes East a distance of 1464 feet
to a point; thence extending along land now or late of Larry R. Brubaker the
following two courses and distances; (1) North 89 degrees 39 minutes East a
distance of 329 feet; and (2) South 5 degrees 19 minutes East a distance of 670
feet to a point in PA Traffic Route No. 443; thence extending in and along said
PA Traffic Route No. 443, North 70 degrees 58 minutes East a distance of 61 feet
to a point; thence leaving PA Traffic Route No. 443 and extending in and along
PA Township Route No. T-400 the following 3 courses and distances: (1) South 86
degrees 6 minutes East a distance of 927 feet to a point; (2) South 88 degrees
25 minutes East a distance of 108 feet to a point; and (3) North 81 degrees 51
minutes East a distance of 324 feet to a point; thence leaving PA Township Route
No. T-400 and extending along land now or late of J. Paul Gross and Lillian M.
Gross, his wife the following 3 courses and distances: (1) South 14 degrees 0
minutes East a distance of 819 feet to a point; (2) North 76 degrees 11 minutes
East a distance of 251 feet to a point; and (3) North 69 degrees 42 minutes East
a distance of 360 feet to a point; thence extending along land now or late of
Galen L. Donmoyer and Suzanne F. Donmoyer, his wife, South 11 degrees 26 minutes
East a distance of 1629 feet to a point; thence extending along land now or late
of Harold E. Conrad and Anna E. Conrad, his wife the following 7 courses and
distances: (1) North 77 degrees 28 minutes West a distance of 1595 feet to a
point; (2) South 28 degrees 10 minutes West, a distance of 593 feet to a point;
(3) North 84 degrees 47 minutes East a distance of 583 feet to a point;
(4) South 31 degrees 55 minutes East, a distance of 134 feet to a point;
(5) North 76 degrees 4 minutes East a distance of 137 feet; (6) South 33 degrees
31 minutes East, a distance of 380 feet to a point and (7) South 17 degrees 24
minutes East a distance of 314 feet to a point; thence extending along land now
or late of Ellis B. Gibson and Annie Gibson, his wife, South 72 degrees 45
minutes West a distance of 678 feet to a point; thence extending partly along
land now or late of Ellis Gibson and Annie Gibson, his wife and partly along
land now or late

 

B-86

--------------------------------------------------------------------------------


 

of Galen Wolf, South 73 degrees 36 minutes West, a distance of 489 feet to a
point; thence extending along land now or late of Galen Wolf the following 2
courses and distances: (1) South 61 degrees 54 minutes West a distance of 117
feet to a point; and (2) South 15 degrees East a distance of 607 feet to a
point: thence extending partly along land now or late of David Urich, partly in
and along PA Township Route No. T-527 and partly in and along PA Township Route
No. T-606, South 72 degrees 55 minutes West a distance of 793 feet to a point;
thence extending in and along PA Township Route No. 606 North 85 degrees 35
minutes West, a distance of 766 feet to a point; thence extending along land now
or late of Stanley C. Keller and Dorothy E. Keller, his wife, South 54 degrees
57 minutes West a distance of 2613 feet to a point in or near the middle of PA
Township Route No. T-612; thence extending in and along said PA Township Route
No. T-612 the following 17 courses and distances: (1) North 28 degrees 18 ¾
minutes West a distance of 204.97 feet to a point; (2) North 30 degrees 20 ½
minutes West a distance of 555.84 feet to a point; (3) North 27 degrees 50 ¾
minutes West a distance of 661.26 feet to a point; (4) North 24 degrees 31 ¾
minutes West a distance of 215.84 feet to a point; (5) North 20 degrees 21 ¾
minutes West a distance of 194.98 feet to a point; (6) North 19 degrees West a
distance of 233 feet to a point; (7) North 18 degrees 33 ¾ minutes West a
distance of 370.96 feet to a point (8) North 18 degrees 2 ¼ minutes West a
distance of 592.13 feet to a point (9) North 21 degrees 19 ¼ minutes West a
distance of 157.84 feet to a point; (10)North 32 degrees 19 minutes West a
distance of 139.86 feet to a point; (11) North 43 degrees 1 ¾ minutes West a
distance of 102.24 feet to a point (12) North 52 degrees 4 ¾ minutes West a
distance of 144.39 feet to a point; (13) North 56 degrees 42 ¼ minutes West a
distance of 100.66 feet to a point; (14) North 49 degrees 27 minutes West a
distance of 84.46 feet to a point, (15) North 25 degrees 44 ½ minutes West a
distance of 98.41 feet to a point; (16) North 15 degrees 54 ½ minutes West a
distance of 740.68 feet to a point; and (17) North 17 degrees 22 ¼ minutes West
a distance of 209.63 feet to the place of Beginning.

 

Being the same premises acquired by Pennsylvania National Turf Club, Inc. by
virtue of the following deeds:

 

1. Deed Book R, Volume 54, Page 406

2. Deed Book S, Volume 54, Page 59

3. Deed Book S, Volume 54, Page 65

4. Deed Book S, Volume 54, Page 61

5. Deed Book S, Volume 54, Page 100 (Dauphin Co.) and Deed Book 73, Page 797
(Lebanon Co.)

6. Deed Book T, Volume 54, Page 323

7. Deed Book T, Volume 54, Page 327

8. Deed Book T, Volume 54, Page 334

9. Deed Book C, Volume 56, Page 563

 

Excepting therefrom and thereout the parcel more particularly described as
follows:

 

All that certain tract or parcel of and situate in the Township of East Hanover,
County of Dauphin and Commonwealth of Pennsylvania along the southerly side of
Township Route #400 leading from Legislative Route #22024 to Township Route #320
bounded and described as follows, to wit:

 

Beginning at a monument in the southerly boundary line of aforesaid Township
Route #400, a 33 foot wide road, said monument marking a corner of residue land
now or formerly PA National Turf Club, Inc., a PA Corp. and being 16.50 feet
measured perpendicularly from the center line of said Township Route #400 at a
point being a distance of 1054 feet more or less measured in and along the
centerline of said Township Route #400 eastwardly from the intersection of the
center lines of said Township Route #400 and aforesaid Legislative Route #22024,
said monument marking the most northwesterly corner of the herein described
premises; thence from the said place of Beginning extending in and along the
said southerly boundary line of Township Route #400 North 86 degrees 18 minutes
East a distance of 251.24 feet to a monument marking a corner of land now or
formerly of J. Paul Gross and Lillian M. Gross, his wife; thence leaving the
said southerly boundary line of Township Route #400 and extending along said
land now or formerly of J. Paul Gross and Lillian M. Gross, his wife South 9
degrees 23 minutes East a distance of 251.23 feet to a monument marking a corner
of aforesaid residue land now or formerly of Pennsylvania National Turf
Club, Inc. a PA Corp.; thence extending along said residue land now or formerly
of PA National Turf Club, Inc., a PA Corp. the following 2 courses and
distances: namely (1) South 86 degrees 10 minutes West a distance of 276.12 feet
to a monument; (2) North 3 degrees 42 minutes West a distance of 250 feet to the
said place of Beginning.

 

Excepting therefrom and thereout the parcel more particularly described as
follows:

 

B-87

--------------------------------------------------------------------------------


 

All that certain tract of land with the improvements thereon erected situate in
East Hanover Township, Dauphin County, Pennsylvania, bounded and described as
follows in accordance with a Plan of survey made by Gary Thomas Matthew,
Registered Surveyor, dated January 20, 1973, as follows, to wit:

 

Beginning at a spike on the Center line of Pennsylvania State Highway Route 443
(80 foot wide) said point being the Southwest corner of land now or late of
Robert A. Kaiser, Jr.; thence along the Center line of said Pennsylvania State
Highway Route #443, South 82 degrees 30 minutes West a distance of 500 feet to a
spike; thence along land now or late of Penn National Turf Club, Inc. (of which
this was formerly a part), the following two courses and distances: North seven
degrees 30 minutes West a distance of 767 feet to an iron pipe; thence North 74
degrees 21 minutes East a distance of 186.22 feet to an iron pipe; thence along
land now or late of Robert A. Kaiser, Jr., the following six courses and
distances: South 58 degrees East a distance of 93.80 feet to an iron pipe;
thence South 76 degrees 16 minutes East a distance of 87.25 feet to an iron
pipe; thence North 87 degrees 58 minutes East a distance of 212,43 feet to an
iron pipe; thence South 52 degrees 16 minutes East a distance of 92.57 feet to
an iron pipe; thence North 13 degrees 24 minutes East a distance of 65.60 feet
to an iron pipe; thence South 4 degrees West a distance of 689.87 feet to the
Place of Beginning.

 

Excepting therefrom and thereout the parcel more particularly described as
follows:

 

All that certain piece or parcel of land situate in East Hanover Township,
Dauphin County, Pennsylvania, more particularly bounded and described as
follows, to wit:

 

Tract No. 1

 

Beginning at a point on the northern right-of-way line of Existing Township
Route #527, said point being located and referenced North 16 degrees 54 minutes
30 seconds West, a distance of 16.5 feet from the center line intersection of
Township Route #527 and Township Route #606; thence along the western edge of
right-of-way of proposed Township Route #606 North 16 degrees 54 minutes 30
seconds West, a distance of 17 feet to a point on the northern right-of-way line
of Proposed T-606; thence along the northern right-of-way line of Proposed T-606
North 73 degrees 5 minutes 30 seconds East, a distance of 282.50 feet to a
point; thence along the same on the arc of a curve curving to the left having a
radius of 239.66 feet, an arc distance of 280.75 feet to a point on the western
right-of-way line of Proposed T-606; thence along the western right-of-way line
of Proposed T-606 North 15 degrees 2 minutes West, a distance of 264.74 feet to
a point; thence along the northern right-of-way line of Proposed T-606 North 73
degrees 5 minutes 30 seconds East, a distance of 282.50 feet to a point; thence
along the same on the arc of a curve curving to the left having a radius of
239.66 feet, an arc distance of 280.75 feet to a point on the western
right-of-way line of Proposed T-606; thence along the western right-of-way line
of Proposed T-606 North 15 degrees 2 minutes West, a distance of 264.74 feet to
a point; thence along the same on the arc of a curve curving to the right having
a radius of 237.21 feet, an arc distance of 287.89 feet to a point; thence along
the same North 54 degrees 30 minutes 16 seconds East, a distance of 230.16 feet
to a point; thence along the same on the arc of a curve curving to the left
having a radius of 187.21 feet, an arc distance of 263.63 feet to a point;
thence along the same North 26 degrees 10 minutes 50 seconds West, a distance of
517.49 feet to a point; thence along the same on the arc of a curve curving to
the right having a radius of 437 feet, an arc distance of 286.27 feet to a
point; thence along the same North 11 degrees 2 minutes 38 seconds East, a
distance of 9.51 feet to a point; thence along the same on the arc of a curve
curving to the left having a radius of 287 feet, an arc distance of 186.45 feet
to a point; thence along the same North 26 degrees 10 minutes 50 seconds West, a
distance of 1,960.40 feet to a point; thence along the same on the arc of a
curve curving to the left having a radius of 100 feet, an arc distance of 139.63
feet to a point on the Southern right-of-way line of Township Route #443; thence
along the southern right-of-way line of Township Route #443 North 73 degrees 49
minutes 10 seconds East, a distance of 218.11 feet to a point on the eastern
right-of-way line of proposed Township Route #606; thence along the eastern
right-of-way line of proposed Township Route #606 on the arc of a curve curving
to the left having a radius of 70 feet, an arc distance of 122.17 feet to a
point; thence along the same South 26 degrees 10 minutes 50 seconds East, a
distance of 1,960.40 feet to a point; thence along the same on the arc of a
curve curving to the right having a radius of 337 feet, an arc distance of
218.94 feet to a point; thence along the same South 11 degrees 2 minutes 38
seconds West, a distance of 9.51 feet to a point; thence along the same on the
arc of a curve curving to the left having a radius of 387.00, an arc distance of
253.51 feet to a point; thence along the same South 26 degrees 10 minutes 50
seconds East, a distance of 517.49 feet to a point; thence along the same on the
arc of a curve curving to the right having a radius of 237.21 feet, an arc
distance of 334.04 feet to a point; thence along the same South 54 degrees 30
minutes 16 seconds West, a distance of 230.16

 

B-88

--------------------------------------------------------------------------------


 

feet to a point; thence along the same on the arc of a curve curving to the left
having a radius of 187.21 feet, an arc distance of 227.21 feet to a point;
thence along the same South 15 degrees 2 minutes East, a distance of 172.74 feet
to a point on the northern right-of-way line of proposed Township Route #527
Spur; thence along the northern right-of-way line of proposed Township Route
#527 Spur North 74 degrees 58 minutes East a distance of 18 feet to a point on
line of lands now or late of Galen Wolf; thence along line of lands now or late
of Galen Wolf South 15 degrees 2 minutes East, a distance of 50 feet to a point
on the southern right-of-way line of proposed Township Route #527 Spur; thence
along the southern right-of-way line of proposed Township Route #527 Spur South
74 degrees 58 minutes West, a distance of 18 feet to a point on the eastern
right-of-way line of proposed Township Route #606; thence along the eastern
right-of-way line of proposed Township Route #606 South 15 degrees 2 minutes
East, a distance of 42 feet to a point; thence along the same on the arc of a
curve curving to the right having a radius of 289.66 feet, an arc distance of
288.50 feet to a point on the North right-of-way line of existing Township Route
#527: thence along the northern right-of-way line of existing Township Route
#527 South 73 degrees 5 minutes 30 seconds West, a distance of 351.10 feet to a
point the place of Beginning.

 

Tract No. 2

 

Beginning at a point on the existing right-of-way line of T.R. #527, said point
being located and referenced North 16 degrees 54 minutes 30 seconds West, a
distance of 16.5 feet from the center line intersection of T.R. #527 and T.R.
#606; thence along the existing right-of-way line of T.R. #606 South 73 degrees
5 minutes 30 seconds West, a distance of 258 feet to a point; thence along the
same North 85 degrees 9 minutes 30 seconds West, a distance of 796 feet to a
point; thence along the same North 10 degrees 39 minutes 30 seconds West, a
distance of 17.64 feet to a point in the lands now or late of the Pennsylvania
National Turf Club; thence across lards now or late of the Pennsylvania National
Turf Club South 85 degrees 9 minutes 30 seconds East, a distance of 603.50 feet
to a point; thence across same North 73 degrees 5 minutes 30 seconds West, a
distance of 249.30 feet to a point on the right-of-way line of Proposed T.R.
#606; thence along the right-of-way line of Proposed T.R. #606 South 16 degrees
54 minutes 30 seconds East a distance of 17 feet to a point the place of
Beginning. Being a 17 foot strip of land to be dedicated by the Pennsylvania
National Turf Club to East Hanover Township along T.R. #606.

 

Tract No. 3

 

Beginning at a point on the eastern right-of-way line of T.R. #612 at the
northern line of lands now or late of Stanley C. and Dorothy E. Keller; thence
along the eastern right-of-way line of T.R. #612 North 28 degrees 18 minutes 45
seconds West, a distance of 50.35 feet to a point; thence across lands now or
late of the Pennsylvania National Turf Club, Inc. North 54 degrees 56 minutes
East a distance of 2604.42 feet to a point on the western edge of right-of-way
T.R. #606; thence along the western edge of right-of-way of T.R. #606 South 13
degrees East a distance of 53.94 feet to a point on the northern property line
of lands now or late of Stanley C. and Dorothy E. Keller; thence along the
northern property line of lands now or late of Stanley C. and Dorothy E. Keller
South 54 degrees 56 minutes West a distance of 2590.88 feet to a point the place
of Beginning. No realty transfer stamps are affixed as this is a conveyance of
land to the Township for a public road and has no monetary value.

 

Excepting Therefrom and Thereout the parcel more particularly described as
follows:

 

All that certain tract or parcel of and situate in East Hanover Township,
Dauphin County, Pennsylvania more particularly bounded and described in
accordance with survey of William B Whittock, RPE dated December 13, 1973 as
follows:

 

Beginning at a point, the southeast corner of Mountain Road (60 feet wide) and
Firehouse Road (60 feet wide); thence along the southern side of Mountain Road
North 74 degrees 14 minutes 30 seconds East a distance of 400 feet to a point on
line of land now or late of Pennsylvania National Turf Club, Inc.; thence along
the same South 15 degrees 45 minutes 30 seconds East a distance of 360 feet to a
point on same; thence along the same South 74 degrees 14 minutes 30 seconds West
a distance of 154.57 feet to a point on same and an existing drainage swale;
thence along the same North 48 degrees 55 minutes 30 seconds West a distance of
379.67 feet to a point; thence South 64 degrees 34 minutes West a distance of 30
feet to a point on the eastern side of Firehouse Road; thence along the same
North 25 degrees 26 West a distance of 48 feet to a point the place of
Beginning. Subject however to an 80 feet minimum building setback line on
Mountain Road.

 

Excepting Therefrom and Thereout the parcel more particularly described as
follows:

 

B-89

--------------------------------------------------------------------------------


 

All that certain lot or parcel of land with the improvements thereon erected
situated in East Hanover Township, Dauphin County, Pennsylvania, bounded and
described in accordance with a plan as prepared by Capitol Engineering
Corporation, dated August 1989 and recorded in Dauphin County Plan Book z,
Volume 4, Pages 31 and 32, as follows, to wit:

 

Beginning at a point in the centerline of S.R. 0443, (Mountain Road) in line of
lands now or formerly of Robert L. Edwards and Jane I. Edwards, his wife; thence
leaving said road and extending along lands of same and passing through a
concrete monument set on the dedicated right-of-way line for Lot No. 2, said
concrete monument being 41.99 feet from the beginning of this course, North 11
degrees 25 minutes 10 seconds West, 516.81 feet to an iron pipe; thence by same
North 18 degrees 47 minutes 18 seconds East a distance of 175.36 feet to an iron
pin; thence by same North 13 degrees 56 minutes 56 seconds West a distance of
179.06 feet to an iron pin; thence by same, North 86 degrees 59 minutes 59
seconds East a distance of 401.70 feet to an iron pin; thence by same South 22
degrees 44 minutes 48 seconds East a distance of 160.62 feet to an iron pin;
thence by same North 72 degrees 37 minutes 55 seconds East a distance of 297.62
feet to an iron pin; thence by same, and passing through a concrete monument set
on the dedicate right-of-way line for Lot No. 2, said concrete monument being
40.54 feet from the termination of this course, South 25 degrees 48 minutes 19
seconds East a distance of 925.58 feet to a point in the centerline of State
Road (SR. 0443); thence along said centerline , and other lands now or late of
PNRC Limited Partnership, South 73 degrees 34 minutes 09 seconds West a distance
of 43.69 feet to a point in the centerline; thence by same by a curve to the
right having a radius of 955.37 feet, an arc distance of 379.17 feet, the chord
of which is South 84 degrees 55 minutes 29 seconds West a distance of 376.88
feet to a point in said centerline; thence along said centerline North 83
degrees 43 minutes 11 seconds West a distance of 647.80 feet to the point and
place of Beginning.

 

Being Lot No.1 shown thereon.

 

All that certain lot or tract of ground, situate in East Hanover Township,
Dauphin County, Pennsylvania, bounded and described according to a Plan of
Survey for Robert A. Kaiser Motel Co., Inc. made by Gary Thomas Matthew,
Registered Surveyor, dated October 29, 1973 as follows, to wit.

 

Beginning at a spike in the center line of PA State Highway Route No. 443 (80
feet wide) in line of land, now or late of Penn National Turf Club; thence
extending along the same the two following courses and distances: (1) North 7
degrees 30 minutes West 767 feet to an iron pin and (2) North 74 degrees 21
minutes East 186.22 feet to an iron pin; thence extending along and now or late
of Robert A. Kaiser, Jr. the two following courses and distances: (1) North 89
degrees 10 minutes East 475 feet to an iron pin and (2) South 20 degrees 39
minutes East 738 feet to a spike in the center line of PA State Highway Route
No. 443, aforesaid; thence extending along the same the following four courses
and distances: (1) South 75 degrees 36 minutes West 63.64 feet to a spike
(2) South 78 degrees 54 minutes West 193.80 feet to a spike; (3) South 82
degrees 42 minutes West 67.42 feet to a spike and (4) South 82 degrees 30
minutes West 500 feet to the first mentioned point and place of Beginning.

 

Hollywood Casino St. Louis, Maryland Heights, MO

 

Tract 1

 

Amended Lot 1, Subdivision of Consolidated Lot 1 of Riverside Center, a
subdivision in the City of Maryland Heights, St. Louis, Missouri, according to
the recorded plat thereof filed in Plat Book P355, Pages 371-373.

 

Tract 2

 

Lot 1A, Subdivision of Consolidated Lot 1 of Riverside Center, a subdivision in
the City of Maryland Heights, St. Louis, Missouri, according to the recorded
plat thereof filed in Plat Book P355, Pages 371-373.

 

B-90

--------------------------------------------------------------------------------


 

Tract 3

 

Adjusted Lot 2, Riverside Center Consolidation Plat, a subdivision in the City
of Maryland Heights, St. Louis County, Missouri, according to the plat thereof
recorded in Plat Book 355, Pages 20-23.

 

Tract 4

 

Adjusted Lot 3, Riverside Center Consolidation Plat, a subdivision in the City
of Maryland Heights, St. Louis County, Missouri, according to the plat thereof
recorded in Plat Book 355, Pages 20-23.

 

Tract 5

 

Lot 4A of the “Subdivision of Part of Lot 4 of Riverside Center”, according to
the plat thereof recorded in Plat Book 360, Page 29 of the St. Louis County,
Missouri Records.

 

Tract 6

 

Lot 5, Riverside Center, a subdivision in the City of Maryland Heights, St.
Louis County, Missouri, according to the plat thereof recorded in Plat Book 339,
Page 94, excepting that part conveyed to the City of Maryland Heights filed
May 17, 2002 in Book 13847, Page 2874, being more particularly described as
follows: A tract of land being part of Lot 5 of Riverside Center in U.S. Survey
2040, Township 46 North Range 5 East, St. Louis County Missouri and in the City
of Maryland Heights according to the plat thereof recorded in Plat Book 339,
Page 94 of the St. Louis County Records and being more particularly described as
follows: Beginning at the northeast corner of said Lot 5; thence along the
western right of way line of Prichard Farm Road (variable width), said right of
way line also being the eastern line of said Lot 5, South 23 degrees 42 minutes
26 seconds East a distance of 35.01 feet; thence leaving said western right of
way line South 63 degrees 49 minutes 54 seconds West a distance of 418.67 feet
to the western line of said Lot 5; thence along said western line, North 23
degrees 22 minutes 43 seconds West a distance of 300.36 feet; thence leavings
said western line North 63 degrees 49 minutes 54 seconds East a distance of
137.42 feet to a point along the northern line of said Lot 5; thence along said
northern line also being along a curve to the left having a radius of 580.00
feet and a chord which bears South 68 degrees 05 minutes 54 seconds East, 90.62
feet, an arc distance of 90.71 feet; thence South 72 degrees 34 minutes 44
seconds East a distance of 286.60 feet to the western right of way of Prichard
Farm Road and the point of beginning.

 

Tract 7

 

Non-exclusive easement to use all private roadways in the Riverport Project
according to Roadway Easement Agreement recorded in Book 10263, Page 1926, St.
Louis County Records and Amended and Restated Roadway Easement Agreement
recorded December 26, 1995 in Book 10694, Page 1908.

 

Tract 8

 

Easement rights according to Levee Easement Agreement instrument recorded on
July 22, 1994 in Book 10263, Page 1895, St. Louis County Records, and Amended
and Restated Levee Easement Agreement recorded December 26, 1995 in Book 10694,
Page 1940.

 

Tract 9

 

Non-exclusive easement rights under Easement Agreement (Wetlands Agreement)
dated May 31, 1994 by and between Sverdrup/MDRC Joint Venture and Harrah’s Club,
a Memorandum of which Easement Agreement was recorded on July 22, 1994 in Book
10263, Page 1855, St. Louis County Records, Excepting therefrom those provisions
constituting certain negative easement obligation as defined in Paragraph 1
thereof and Memorandum of Amended and Restated Wetlands Easements Agreement
recorded December 26, 1995 in Book 10694, Page 1881.

 

Tract 10

 

Non-exclusive, perpetual reciprocal easements for access, drainage, utilities
and related improvements and for

 

B-91

--------------------------------------------------------------------------------


 

performance of obligations imposed by the U.S. Army Corps of Engineers, recorded
January 5, 1996 in Book 10703, Page 1329 and as continued by instrument filed
June 30, 2000 in Book 12599, Page 2418.

 

Hollywood Casino Toledo, Toledo, OH

 

Situated in the City of Toledo, County of Lucas, State of Ohio, described as
follows:

 

Parcel I:

 

All of that part of River Tracts 83, 84 and 85, Town 3, United States Reserve of
the 12 Mile Square, at the foot of the Rapids of the Miami of Lake Erie, in the
City of Toledo, Lucas County, Ohio, bounded on the North by the Mean High Water
Contour 578 and the South Harborline of the Maumee River, bounded on the East by
the Easement for Highway Purpose I-75, bounded on the South by the North
right-of-way of Miami Street (State Route 65), bounded on the west by land owned
by Pilkington North America and described as follows:

 

Commencing at a iron pin in a concrete monument in the centerline of Miami
Street, said iron pin being the point of intersection of said centerline of
Miami Street, having the horizontal stationing 4+99.10 based on centerline
stationing of Miami Street;

 

Thence South 56 degrees 22 minutes 21 seconds West, 154.83 feet to a set iron
pin at the point of curve on the North right-of-way of Miami Street, 30 feet
North of centerline;

 

Thence South 45 degrees 8 minutes and 00 seconds West, 205.65 feet to a set iron
pin, said iron pin is the Point of Beginning of the parcel herein described;

 

Thence North 13 degrees 17 minutes 46 seconds West, 254.49 feet along the East
line of the property owned by Pilkington North America, to a set iron pin;
Continuing along said adjoiner North 49 degrees 54 minutes 32 seconds West,
843.80 feet to a set iron pin on the Meander Line as Surveyed by Coldren
Engineering and Surveying, and used to define the Mean High Waterline at the 578
Contour;

 

Thence North 73 degrees 24 minutes 55 seconds East, 579.57 feet along said
Meander Line to a set iron pin; Continuing along said Meander Line, North 76
degrees 02 minutes 19 seconds East, 1736.79 feet to a set iron pin on the West
Easement for Highway Purposes of I-75, recorded in Volume 1782, Page 87, Lucas
County Deed Records; Continuing on said Highway Easement, North 03 degrees 35
minutes 34 seconds East, 118.72 feet to a point on the Northeast corner of the
South Harborline of the Maumee River, as established by the Secretary of War,
March 12, 1910; Continuing along said Harborline and the North line of the
Easement for Highway Purpose, North 75 degrees 07 minutes 55 seconds East,
246.31 feet, to a point on the East line of the Easement for Highway Purpose
I-75;

 

Thence South 05 degrees 00 minutes 41 seconds East, 180.40 feet along said East
Highway Easement, to a set iron pin; Continuing South 18 degrees 33 minutes 44
seconds East, 133.17 feet to a set iron pin;

 

Thence South 80 degrees 19 minutes 16 seconds West, 356.77 feet to a set iron
pin on the West Easement for Highway Purpose I-75; Continuing on said West
Highway Easement, South 04 degrees 43 minutes 29 seconds West, 190.34 feet to a
found iron pin; Continuing South 20 degrees 35 minutes 54 seconds West, 130.68
feet to a set iron pin; Continuing South 27 degrees 28 minutes 39 seconds West,
135.95 feet to a found iron pin; Continuing South 57 degrees 36 minutes 50
seconds West, 180.23 feet to a set iron pin; Continuing South 64 degrees 24
minutes 03 seconds West, 406.82 feet to a set iron pin; Continuing South 18
degrees 05 minutes 00 seconds East, 35.50 feet to a set iron pin on the North
right-of-way Miami Street, 30 feet from centerline; Continuing along said North
right-of-way, South 71 degrees 55 minutes 00 seconds West 469.74 feet, to a set
iron pin on the point of tangent of a curve described as: Delta 26 degrees 47
minutes 00 seconds, Radius 667.27 feet, Arc 311.92 feet, Chord 309.09 feet,
Chord Brg. South 58 degrees 01 minutes 30 seconds West; Continuing along said
curve to a set iron pin at the point of curve previously described; Continuing
South 45 degrees 08 minutes 00 seconds West, 205.65 feet to the Point of
Beginning.

 

B-92

--------------------------------------------------------------------------------


 

Containing 37.070 acres, more or less.

 

Basis of bearing: Centerline East Miami Street North 75 degrees 57 minutes 48
seconds East, for angular measurement only. Referenced Deed Volume 86, Page 160,
E3-E9, LCDR. Tax District 18, Original Parcel Number 76137; containing 8.609
acres; Original Parcel Number 76231 containing 26.474 acres; public right-of-way
occupied containing 1.987 acres.

 

Parcel II:

 

All of that part of River Tract 85, Town 3, United States Reserve of the 12 Mile
Square at the foot of the Rapids of The Miami of Lake Erie, in the City of
Toledo, Lucas County, Ohio, bounded on the North by the South Harborline of the
Maumee River, bounded on the East by the property owned by Pilkington North
America, bounded on the South and West by the Northeast Easement for Highway
Purpose I-75 and described as follows:

 

Commencing at a stone in the pavement box at the centerlines of Miami Street and
Oregon Road;

 

Thence along the following three courses as described in the Southeast corner of
the Easement for Highway Purposes I-75, Volume 1782, Page 87, Lucas County Deed
Records:

 

Thence North 75 degrees 57 minutes 48 seconds East, 38.40 feet; Continuing North
14 degrees 02 minutes 12 seconds West, 70.56 feet; to a set iron pin; Continuing
North 87 degrees 40 minutes 42 seconds West, 47.88 feet to a set iron pin and
the Point of Beginning of the parcel herein described; Continuing North 87
degrees 40 minutes 42 seconds West, 217.14 feet to a found iron pin; Continuing
North 75 degrees 30 minutes 26 seconds West, 216.95 feet to a set iron pin;
Continuing North 37 degrees 47 minutes 59 seconds West, 132.10 feet to a found
iron pin; Continuing North 18 degrees 33 minutes 44 seconds West, 294.66 feet to
a found iron pin; Continuing North 05 degrees 00 minutes 41 seconds West, 180.40
feet to a point on the South Harborline of the Maumee River, as established by
the Secretary of War, March 12, 1910; Continuing along said Harborline, North 75
degrees 10 minutes 45 seconds East, 457.35 feet to a set iron pin on the West
line of Parcel IV owned by Pilkington North America, which is offset 50 feet
West and described in Volume 2470, Page 263, LCDR; Continuing along said offset
line, South 13 degrees 34 minutes 40 seconds East, as based on centerline Miami
Street East of Oregon Road, 746.80 feet to the Point of Beginning. Containing
7.176 acres, more or less.

 

Basis of bearing: centerline East Miami Street North 75 degrees 57 minutes 48
seconds East, for angular measurement only. Referenced Deed Volume 86, Page 160,
E3-E9, LCDR. This legal description is illustrated on The Boundary Survey for
Parcel Split, Page 1 of 1. Tax District 18, Original Parcel Number 76514,
containing 7.176 acres.

 

Excepting from Parcels I and II, that part thereof described in the Dedication
Plat for Additional Right of Way on Miami Street (State Route 65), recorded in
Official Record 20120611-0026950.

 

Parcel III:

 

Access Easement Agreement from Pilkington North America, Inc., a Delaware
corporation to River Road Redevelopment, LLC, an Ohio Limited Liability Company,
as recorded in Official Record 20060922-0063729.

 

Hollywood Casino Tunica, Robinsonville, MS

 

Real property in the County of Tunica, State of Mississippi, described as
follows:

 

Being a part of the R.M. Leatherman and Hugh M. Magevney, III property, located
in the Northeast Quarter (NE 1/4) and the North Half of the Southeast Quarter (N
1/2 SE 1/4) of Section Twenty-Four (24), Township Three (3) South, Range Twelve
(12) West, Tunica County, Mississippi and being more particularly described as
follows:

 

B-93

--------------------------------------------------------------------------------


 

Commencing at a point on the North line of said Section Twenty-Four (24), said
point being North 89 degrees 44 minutes 19 seconds East of distance of 5,258.24
feet from a found concrete monument at the Northwest corner of said
Section Twenty-Four (24); thence South 01 degree 16 minutes 10 seconds West a
distance of 48.02 feet to a point, said point being 48.00 feet South of and
parallel to the North line of said Section Twenty-Four (24), said point being
the Point of Beginning of the tract herein described;

 

Thence continuing South 01 degree 16 minutes 10 seconds West a distance of
2,990.50 feet to a found iron pin; thence North 85 degrees 51 minutes 27 seconds
West a distance of 1,408.66 feet to a found iron pin; thence North 00 degrees 00
minutes 54 seconds West a distance of 1,184.64 feet to a found iron pin at the
Southeast corner of a parcel of land leased to Biloxi Casino Belle Incorporated
as recorded in Book Z-4, page 001 at the Tunica County Chancery Court Clerk’s
Office; thence North 39 degrees 11 minutes 16 seconds East along the East line
of the Biloxi Casino Belle Incorporated lease parcel a distance of 2,197.18 feet
to a point, said point being 48.00 feet South of and parallel to the North line
of said Section Twenty-Four (24); thence North 89 degrees 44 minutes 19 seconds
East a distance of 83.21 feet to the Point of Beginning, and containing 69.929
acres, more or less.

 

M Resort Spa Casino, Henderson, Nevada

 

REAL PROPERTY IN THE CITY OF LAS VEGAS, COUNTY OF CLARK, STATE OF NEVADA,
DESCRIBED AS FOLLOWS:

 

PARCEL 1A:

 

LOT ONE (1) OF 3RD AMENDED FINAL MAP THE M RESORT, AS SHOWN BY MAP THEREOF ON
FILE IN BOOK 141 OF PLATS, PAGE 49, IN THE OFFICE OF THE COUNTY RECORDER OF
CLARK COUNTY, NEVADA.

 

EXCEPTING THEREFROM ALL THAT REAL PROPERTY AS CONVEYED TO THE M CONVENIENCE LLC,
A NEVADA LIMITED LIABILITY COMPANY, BY DEED RECORDED MARCH 13, 2009 IN BOOK
20090313 AS DOCUMENT NO. 04168, OFFICIAL RECORDS.

 

FURTHER EXCEPTING THEREFROM ALL THAT REAL PROPERTY CONVEYED TO J & V SIMON, LLC
BY DEED RECORDED JANUARY 13, 2009 IN BOOK 20090113 AS DOCUMENT NO. 03290,
OFFICIAL RECORDS.

 

FURTHER EXCEPTING THEREFROM THE FOLLOWING DESCRIBED REAL PROPERTY AS CONVEYED TO
M RESORT PROPERTIES LLC, A NEVADA LIMITED LIABILITY COMPANY BY DEED RECORDED
NOVEMBER 17, 2010 IN BOOK 20101117 AS DOCUMENT NO. 02832, OFFICIAL RECORDS,
DESCRIBED AS FOLLOWS:

 

THOSE PORTIONS OF LOT 1 OF THE 3RD AMENDED FINAL MAP OF THE M RESORT, RECORDED
MARCH 4, 2009 IN PLAT BOOK 141, PAGE 49, IN THE OFFICE OF THE COUNTY RECORDER OF
CLARK COUNTY, NEVADA DESCRIBED AS FOLLOWS:

 

THE NORTH HALF (N 1/2) OF THE NORTHEAST QUARTER (NE 1/4) OF THE SOUTHEAST
QUARTER (SE 1/4) OF THE NORTHWEST QUARTER (NW 1/4) OF SECTION 9, TOWNSHIP 23
SOUTH, RANGE 61 EAST, M.D.B. & M, IN THE COUNTY OF CLARK, STATE OF NEVADA.

 

AND THE SOUTH HALF (S 1/2) OF THE SOUTHEAST QUARTER (SE 1/4) OF THE SOUTHEAST
QUARTER (SE 1/4) OF THE NORTHWEST QUARTER (NW 1/4) OF SECTION 9, TOWNSHIP 23
SOUTH, RANGE 61 EAST, M.D.B. & M, IN THE COUNTY OF CLARK, STATE OF NEVADA.

 

EXCEPTING THEREFROM ALL PUBLIC DEDICATIONS AS DEDICATED BY THE 3RD AMENDED FINAL
MAP OF THE M RESORT, RECORDED MARCH 4, 2009 IN PLAT BOOK 141, PAGE 49, CLARK
COUNTY.

 

TOGETHER WITH THAT PORTION OF LAND AS DISCLOSED BY GRANT, BARGAIN AND SALE

 

B-94

--------------------------------------------------------------------------------


 

DEED RECORDED APRIL 25, 2012 IN BOOK 20120425 AS INSTRUMENT NO. 02797 OF
OFFICIAL RECORDS, BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

 

A PORTION OF THE SOUTHWEST QUARTER (SW 1/4) OF THE NORTHWEST QUARTER (NW 1/4) OF
THE NORTHWEST QUARTER (NW 1/4) OF SECTION 9, TOWNSHIP 23 SOUTH, RANGE 61 EAST,
M.D.M., CITY OF HENDERSON, CLARK COUNTY, NEVADA AND CONVEYED TO I.M. WOLF, A
NEVADA LIMITED LIABILITY COMPANY, AN UNDIVIDED 50% INTEREST PER GRANT, BARGAIN,
SALE DEED RECORDED IN BOOK 20030318, INSTRUMENT NO. 02595, AND TO ALEXANDER
DAWSON, INC., A NEVADA CORPORATION, AN UNDIVIDED 50% INTEREST PER GRANT, BARGAIN
AND SALE DEED RECORDED IN BOOK 20050920, INSTRUMENT NO. 04598, MORE PARTICULARLY
DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE NORTHWEST CORNER OF SAID SECTION 9; THENCE SOUTH 00°38’54”
EAST ALONG WEST LINE OF THE NORTHWEST QUARTER (NW 1/4) OF SAID SECTION 9, A
DISTANCE OF 1355.40 FEET TO THE SOUTHWEST CORNER OF THE SOUTHWEST QUARTER (SW
1/4) OF THE NORTHWEST QUARTER (NW 1/4) OF THE NORTHWEST QUARTER (NW 1/4) OF
SECTION 9; THENCE NORTH 87°46’23” EAST ALONG SOUTH LINE OF THE SAID SOUTHWEST
QUARTER (SW 1/4), A DISTANCE OF 27.61 FEET TO THE POINT OF BEGINNING, ALSO BEING
A POINT ON THE “SR” LINE OF ST. ROSE PARKWAY (BEING 250.00 FEET WIDE); THENCE
DEPARTING THE SAID SOUTH LINE AND ALONG THE SAID “SR” LINE, NORTH 57°13’36”
EAST, A DISTANCE OF 461.83 FEET TO THE BEGINNING OF A 8,202.08 FOOT RADIUS
CURVE, CONCAVE NORTHWESTERLY; THENCE NORTHEASTERLY ALONG SAID CURVE TO THE LEFT
AND “SR” LINE, AN ARC LENGTH OF 287.05 FEET THROUGH A CENTRAL ANGLE OF 02°00’19”
TO A POINT ON THE EAST LINE OF THE SAID SOUTHWEST QUARTER (SW 1/4) OF THE
NORTHWEST QUARTER (NW 1/4) OF THE NORTHWEST QUARTER (NW 1/4) OF SECTION 9 AND
BEING A POINT ON THE NORTHERLY BOUNDARY OF LOT 1 OF FILE 141 OF PLATS, PAGE 49,
BEING THE “3RD AMENDED FINAL MAP OF THE M RESORT”; THENCE SOUTH 00°38’16” EAST
ALONG THE SAID WEST LINE AND NORTHERLY BOUNDARY OF LOT 1, A DISTANCE OF 277.92
FEET;

 

THENCE DEPARTING SAID WEST LINE, SOUTH 48°18’15” WEST ALONG THE SAID NORTHERLY
BOUNDARY OF LOT 1, A DISTANCE OF 168.47 FEET TO A POINT ON THE SAID SOUTH LINE
OF THE SAID SOUTHWEST QUARTER (SW 1/4) OF THE NORTHWEST QUARTER (NW 1/4) OF THE
NORTHWEST QUARTER (NW 1/4) OF SECTION 9; THENCE SOUTH 87°46’23” WEST ALONG THE
SAID SOUTH LINE AND NORTHERLY BOUNDARY OF LOT 1, A DISTANCE OF 504.59 FEET TO
THE POINT OF BEGINNING.

 

NOTE: THE ABOVE METES AND BOUNDS DESCRIPTION APPEARED PREVIOUSLY IN THAT CERTAIN
DOCUMENT RECORDED JANUARY 14, 2014 IN BOOK 20140114 AS INSTRUMENT NO. 02391.

 

PARCEL 1B:

 

THOSE PORTIONS OF LOT 1 OF THE 3RD AMENDED FINAL MAP OF THE M RESORT, RECORDED
MARCH 4, 2009 IN PLAT BOOK 141, PAGE 49, IN THE OFFICE OF THE COUNTY RECORDER OF
CLARK COUNTY, NEVADA DESCRIBED AS FOLLOWS:

 

THE NORTH HALF (N 1/2) OF THE NORTHEAST QUARTER (NE 1/4) OF THE SOUTHEAST
QUARTER (SE 1/4) OF THE NORTHWEST QUARTER (NW 1/4) OF SECTION 9, TOWNSHIP 23
SOUTH, RANGE 61 EAST, M.D.B. & M, IN THE COUNTY OF CLARK, STATE OF NEVADA.

 

AND THE SOUTH HALF (S 1/2) OF THE SOUTHEAST QUARTER (SE 1/4) OF THE SOUTHEAST
QUARTER (SE 1/4) OF THE NORTHWEST QUARTER (NW 1/4) OF SECTION 9, TOWNSHIP 23
SOUTH, RANGE 61 EAST, M.D.B. & M, IN THE COUNTY OF CLARK, STATE OF NEVADA.

 

EXCEPTING THEREFROM ALL PUBLIC DEDICATIONS AS DEDICATED BY THE 3RD

 

B-95

--------------------------------------------------------------------------------


 

AMENDED FINAL MAP OF THE M RESORT, RECORDED MARCH 4, 2009 IN PLAT BOOK 141, PAGE
49, CLARK COUNTY.

 

PARCEL 2:

 

LOT 3 AS SHOWN ON THE FINAL MAP OF THE M RESORT - PHASE 1 RECORDED APRIL 20,
2007 IN PLAT BOOK 136, PAGE 49, CLARK COUNTY, NEVADA RECORDS, AND AS AMENDED BY
THAT CERTAIN CERTIFICATE OF AMENDMENT RECORDED JULY 16, 2007 IN BOOK 20070716 AS
INSTRUMENT NO. 03766.

 

PARCEL 3:

 

THE NORTH HALF (N 1/2) OF THE NORTHWEST QUARTER (NW 1/4) OF THE NORTHWEST
QUARTER (NW 1/4) OF THE SOUTHEAST QUARTER (SE 1/4) OF SECTION 9, TOWNSHIP 23
SOUTH, RANGE 61 EAST, M.D.B. & M, IN CLARK COUNTY, NEVADA.

 

EXCEPTING THEREFROM ALL THAT REAL PROPERTY CONVEYED TO THE COUNTY OF CLARK BY
DEED RECORDED SEPTEMBER 24, 1969 IN BOOK 980 AS DOCUMENT NO. 786740 OFFICIAL
RECORDS, CLARK COUNTY, NEVADA.

 

PARCEL 4:

 

LOT 2 OF VEGAS VIEW SITES SUBDIVISION AS SHOWN BY MAP THEREOF ON FILE IN BOOK 16
OF PLATS, PAGE 22 IN THE OFFICE OF THE COUNTY RECORDER OF CLARK COUNTY, NEVADA.

 

PARCEL 5:

 

LOT 35 OF VEGAS VIEW SITES UNIT # 2 AS SHOWN BY MAP THEREOF ON FILE IN BOOK 22
OF PLATS, PAGE 26, IN THE OFFICE OF THE COUNTY RECORDER OF CLARK COUNTY, NEVADA.

 

PARCEL 6:

 

THAT PORTION OF THE NORTH HALF (N ½) OF THE NORTHEAST QUARTER (NE ¼) OF THE
SOUTHEAST QUARTER (SE ¼) OF THE NORTHWEST QUARTER (NW ¼) OF SECTION 9, TOWNSHIP
23 SOUTH, RANGE 61 EAST, M.D.M., LYING NORTHERLY OF BOWES AVENUE AS THE SAME NOW
EXISTS AS SHOWN ON THE PLAT MAP, RECORDED AS BOOK 141, PAGE 49 OF PLATS, IN THE
OFFICE OF THE COUNTY RECORDER OF CLARK COUNTY, NEVADA.

 

PARCEL 7:

 

THAT PORTION OF LOT 1 OF THE 3RD AMENDED FINAL MAP OF THE M RESORT, RECORDED
MARCH 4, 2009 IN PLAT BOOK 141, PAGE 49, CLARK COUNTY, NEVADA RECORDS, LYING
WITHIN THE SOUTHEAST ONE QUARTER OF THE NORTHWEST ONE QUARTER OF THE NORTHWEST
ONE QUARTER OF SECTION 9, TOWNSHIP 23 SOUTH, RANGE 61 EAST, M.D.M., CLARK
COUNTY, NEVADA MORE PARTICULARLY DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE SOUTHEAST CORNER OF THE NORTHWEST ONE QUARTER OF THE NORTHWEST
ONE QUARTER OF SAID SECTION 9;

 

THENCE ALONG THE EAST LINE THEREOF, NORTH 00° 37’ 37” WEST, 247.91 FEET, THENCE
DEPARTING SAID EAST LINE, SOUTH 89° 22’ 23” WEST 149.54 FEET TO THE POINT OF
BEGINNING;

 

B-96

--------------------------------------------------------------------------------


 

THENCE NORTH 90° 00’ 00” WEST, 325.77 FEET;

 

THENCE NORTH 34° 40’ 35” WEST 73.96 FEET TO A POINT ON THE SOUTHEASTERLY
EASEMENT LINE OF SAINT ROSE PARKWAY AS SHOWN ON THE NEVADA DEPARTMENT OF
TRANSPORTATION RIGHT-OF-WAY DIVISION PLANS FOR SR-146 ST. ROSE PARKWAY FROM
SOUTHERN HIGHLANDS TO GILESPIE STREET-PHASE 2A, SAID POINT ALSO BEING A POINT ON
A NON-TANGENT CURVE, A CONCAVE NORTHWESTERLY, HAVING A RADIUS OF 8327.08 FEET,
FROM WHICH THE RADIUS POINT OF SAID CURVE BEARS NORTH 35° 22’ 53” WEST;

 

THENCE NORTHEASTERLY ALONG SAID NDOT EASEMENT LINE, 438.23 FEET ALONG THE ARC OF
SAID CURVE, THROUGH A CENTRAL ANGLE OF 03° 00’ 55”, THENCE DEPARTING SAID
EASEMENT LINE, SOUTH 34° 45’ 22” EAST, 215.51 FEET;

 

THENCE SOUTH 00° 00’ 00” WEST 73.60 FEET;

 

THENCE SOUTH 55° 14’ 38” WEST, 128.36 FEET TO THE POINT OF BEGINNING.

 

NOTE: THE ABOVE METES AND BOUNDS DESCRIPTION APPEARED PREVIOUSLY IN THAT CERTAIN
DOCUMENT RECORDED JANUARY 14, 2014 IN BOOK 20140114 AS INSTRUMENT NO. 02391.

 

Zia Park Casino, Hobbs, NM

 

For Surface Title Only:

 

Lots One (1) and Two (2) and the East Half of the Northwest Quarter (E/2NW/4)
and the Northeast Quarter (NE/4) of Section 18, Township 18 South, Range 38
East, N.M.P.M., Lea County, New Mexico, and being more particularly described as
follows:

 

Beginning at the Northeast corner of Section 18, a found 2-1/2” brass cap;
thence S00°41’29”E 2642.43 feet along the East line of Section 18 to a
calculated point; thence S89°24’43”W 2646.57 feet along the South line of said
property to a found 2” aluminum cap; thence S89°24’31”W 1322.10 feet along the
South line of said property to a found 2” aluminum cap; thence S89°24’53”W
1242.60 feet along the South line of said property to the West Quarter corner of
Section 18, a found 2” brass cap; thence N00°39’52”W 2650.73 feet along the West
line of Section 18 to the Northwest corner of Section 18, a found 2-1/2” brass
cap; thence N89°28’14”E 1242.17 feet along the North line of Section 18 to a
found 2” aluminum cap; thence N89°28’23”E 1320.73 feet along the North line of
Section 18 to the North Quarter corner of Section 18, a calculated point; thence
N89°32’00”E 2647.15 feet along the North line of Section 18 to the point of
beginning.

 

B-97

--------------------------------------------------------------------------------